Exhibit 10.1

EXECUTION

VERSION

FOURTH AMENDED AND RESTATED

INDENTURE

NATIONSTAR AGENCY ADVANCE FUNDING TRUST,

as Issuer

and

THE BANK OF NEW YORK MELLON,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

NATIONSTAR MORTGAGE LLC,

as Servicer and as Administrator,

and

BARCLAYS BANK PLC,

as Administrative Agent

Dated as of January 31, 2013

 

 

NATIONSTAR AGENCY ADVANCE FUNDING TRUST

ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page  

Article I

     

Definitions and Other Provisions of General Application

     5   

    Section 1.1.

   Definitions      5   

    Section 1.2.

   Interpretation      44   

    Section 1.3.

   Compliance Certificates and Opinions      45   

    Section 1.4.

   Form of Documents Delivered to Indenture Trustee      46   

    Section 1.5.

   Acts of Noteholders      46   

    Section 1.6.

   Notices, etc., to Indenture Trustee, Issuer, Administrator and the
Administrative Agent      47   

    Section 1.7.

   Notices to Noteholders; Waiver      48   

    Section 1.8.

   Administrative Agent      48   

    Section 1.9.

   Effect of Headings and Table of Contents      50   

    Section 1.10.

   Successors and Assigns      50   

    Section 1.11.

   Severability of Provisions      50   

    Section 1.12.

   Benefits of Indenture      50   

    Section 1.13.

   Governing Law      50   

    Section 1.14.

   Counterparts      50   

    Section 1.15.

   Submission to Jurisdiction; Waivers      51   

    Section 1.16.

   Effectiveness of Existing Indenture; Amendment and Restatement      51   

Article II

     

The Trust Estate

     52   

    Section 2.1.

   Contents of Trust Estate      52   

    Section 2.2.

   Receivable Files      54   

    Section 2.3.

   Indemnity Payments for Receivables Upon Breach      56   

    Section 2.4.

   Duties of Custodian with Respect to the Receivables Files      56   

    Section 2.5.

   Application of Trust Money      57   

Article III

     

Administration of Receivables; Reporting to Investors

     57   

    Section 3.1.

   Duties of the Calculation Agent      57   

    Section 3.2.

   Reports by Administrator and Indenture Trustee      61   

    Section 3.3.

   Annual Statement as to Compliance; Notice of Default; Agreed Upon Procedures
Reports      65   

    Section 3.4.

   Access to Certain Documentation and Information      68   

    Section 3.5.

   Indenture Trustee to Make Reports Available      70   

 

i



--------------------------------------------------------------------------------

Article IV

     

The Trust Accounts; Payments

     70   

    Section 4.1.

   Trust Accounts      70   

    Section 4.2.

   Collections and Disbursements of Advances by Servicer      72   

    Section 4.3.

   Funding of Additional Receivables      73   

    Section 4.4.

   Interim Payment Dates      77   

    Section 4.5.

   Payment Dates      78   

    Section 4.6.

   General Reserve Account      84   

    Section 4.7.

   Collection and Funding Account, Interest Accumulation Account, Fee
Accumulation Account and Target Amortization Principal Accumulation Account     
85   

    Section 4.8.

   Note Payment Account      86   

    Section 4.9.

   Securities Accounts      87   

    Section 4.10.

   Notice of Adverse Claims      89   

    Section 4.11.

   No Gross Up      89   

    Section 4.12.

   Facility Early Amortization Events; Target Amortization Events      90   

Article V

     

Note Forms

     90   

    Section 5.1.

   Forms Generally      90   

    Section 5.2.

   Forms of Notes      90   

    Section 5.3.

   Form of Indenture Trustee’s Certificate of Authentication      92   

    Section 5.4.

   Book-Entry Notes      92   

    Section 5.5.

   Beneficial Ownership of Global Notes      94   

    Section 5.6.

   Notices to Depository      95   

Article VI

     

The Notes

     95   

    Section 6.1.

   General Provisions; Notes Issuable in Series; Terms of a Series or Class
Specified in an Indenture Supplement      95   

    Section 6.2.

   Denominations      97   

    Section 6.3.

   Execution, Authentication and Delivery and Dating      97   

    Section 6.4.

   Temporary Notes      98   

    Section 6.5.

   Registration, Transfer and Exchange      98   

    Section 6.6.

   Mutilated, Destroyed, Lost and Stolen Notes      105   

    Section 6.7.

   Payment of Interest; Interest Rights Preserved; Withholding Taxes      105   

    Section 6.8.

   Persons Deemed Owners      106   

    Section 6.9.

   Cancellation      106   

    Section 6.10.

   New Issuances of Notes      106   

 

ii



--------------------------------------------------------------------------------

Article VII

     

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or
Depositor or Originator

     109   

    Section 7.1.

   Satisfaction and Discharge of Indenture      109   

    Section 7.2.

   Application of Trust Money      110   

    Section 7.3.

   Cancellation of Notes Held by the Issuer, the Depositor or the Receivables
Seller      110   

Article VIII

     

Events of Default and Remedies

     110   

    Section 8.1.

   Events of Default      110   

    Section 8.2.

   Acceleration of Maturity; Rescission and Annulment      112   

    Section 8.3.

   Collection of Indebtedness and Suits for Enforcement by Indenture Trustee   
  113   

    Section 8.4.

   Indenture Trustee May File Proofs of Claim      114   

    Section 8.5.

   Indenture Trustee May Enforce Claims Without Possession of Notes      114   

    Section 8.6.

   Application of Money Collected      114   

    Section 8.7.

   Sale of Collateral Requires Consent of Majority of All Noteholders      115
  

    Section 8.8.

   Noteholders Have the Right to Direct the Time, Method and Place of Conducting
Any Proceeding for Any Remedy Available to the Indenture Trustee      115   

    Section 8.9.

   Limitation on Suits      116   

    Section 8.10.

   Unconditional Right of Noteholders to Receive Principal and Interest; Limited
Recourse      116   

    Section 8.11.

   Restoration of Rights and Remedies      117   

    Section 8.12.

   Rights and Remedies Cumulative      117   

    Section 8.13.

   Delay or Omission Not Waiver      117   

    Section 8.14.

   Control by Noteholders      117   

    Section 8.15.

   Waiver of Past Defaults      118   

    Section 8.16.

   Sale of Trust Estate      118   

    Section 8.17.

   Undertaking for Costs      119   

    Section 8.18.

   Waiver of Stay or Extension Laws      120   

    Section 8.19.

   Notice of Waivers      120   

Article IX

     

The Issuer

     120   

    Section 9.1.

   Representations and Warranties of Issuer      120   

    Section 9.2.

   Liability of Issuer; Indemnities      124   

    Section 9.3.

   Merger or Consolidation, or Assumption of the Obligations, of the Issuer     
125   

    Section 9.4.

   Issuer May Not Own Notes      126   

    Section 9.5.

   Covenants of Issuer      126   

 

iii



--------------------------------------------------------------------------------

Article X

     

The Administrator and Servicer

     130   

    Section 10.1.

   Representations and Warranties of Administrator and Servicer      130   

    Section 10.2.

   Covenants of Administrator and Servicer      132   

    Section 10.3.

   Liability of Administrator and Servicer; Indemnities      134   

    Section 10.4.

   Merger or Consolidation, or Assumption of the Obligations, of the
Administrator      135   

Article XI

     

The Indenture Trustee

     136   

    Section 11.1.

   Certain Duties and Responsibilities      136   

    Section 11.2.

   Notice of Defaults      137   

    Section 11.3.

   Certain Rights of Indenture Trustee      138   

    Section 11.4.

   Not Responsible for Recitals or Issuance of Notes      140   

    Section 11.5.

   Reserved      140   

    Section 11.6.

   Money Held in Trust      140   

    Section 11.7.

   Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity      140   

    Section 11.8.

   Corporate Indenture Trustee Required; Eligibility      142   

    Section 11.9.

   Resignation and Removal; Appointment of Successor      142   

    Section 11.10.

   Acceptance of Appointment by Successor      144   

    Section 11.11.

   Merger, Conversion, Consolidation or Succession to Business      144   

    Section 11.12.

   Appointment of Authenticating Agent      145   

    Section 11.13.

   [Reserved]      146   

    Section 11.14.

   Representations and Covenants of the Indenture Trustee      146   

    Section 11.15.

   Indenture Trustee’s Application for Instructions from the Issuer      147   

Article XII

     

Amendments and Indenture Supplements

     147   

    Section 12.1.

   Supplemental Indentures and Amendments Without Consent of Noteholders     
147   

    Section 12.2.

   Supplemental Indentures and Amendments with Consent of Noteholders      149
  

    Section 12.3.

   Execution of Amendments      150   

    Section 12.4.

   Effect of Amendments      150   

    Section 12.5.

   Reference in Notes to Indenture Supplements      150   

Article XIII

     

Early Redemption of Notes

     151   

    Section 13.1.

   Optional Redemption      151   

    Section 13.2.

   Notice      152   

 

iv



--------------------------------------------------------------------------------

Article XIV

     

Miscellaneous

     152   

    Section 14.1.

   No Petition      152   

    Section 14.2.

   No Recourse      152   

    Section 14.3.

   Tax Treatment      153   

    Section 14.4.

   Alternate Payment Provisions      153   

    Section 14.5.

   Termination of Obligations      153   

    Section 14.6.

   Final Distribution      154   

    Section 14.7.

   Derivative Counterparty, Supplemental Credit Enhancement Provider and
Liquidity Provider as Third-Party Beneficiaries      154   

    Section 14.8.

   Owner Trustee Limitation of Liability      154   

    Section 14.9.

   Consent and Acknowledgement of the Amendments      155   

 

v



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule 1    Designated Servicing Agreement Schedule Exhibit A-1    Form of
Global Rule 144A Note Exhibit A-2    Form of Definitive Rule 144A Note
Exhibit A-3    Form of Global Regulation S Note Exhibit A-4    Form of
Definitive Regulation S Note Exhibit B-1    Form of Transferee Certificate for
Transfers of Notes pursuant to Rule 144A Exhibit B-2    Form of Transferee
Certificate for Transfer of Notes pursuant to Regulation S Exhibit C-1    Form
of Consent Agreement Exhibit D    Agreed Upon Procedures Exhibit E    Form of
additional transferee certification required under section 6.5(m) of the
indenture Exhibit F    Form of additional transferee certification required
under sections 6.5(m) and (n) of the indenture

 

vi



--------------------------------------------------------------------------------

Exhibit 10.1

THIS FOURTH AMENDED AND RESTATED INDENTURE (as amended, supplemented, restated,
or otherwise modified from time to time, the “Indenture”), is made and entered
into as of January 31, 2013 (the “Effective Date”) by and among NATIONSTAR
AGENCY ADVANCE FUNDING TRUST (formerly known as Nationstar Agency Advance
Funding Trust 2011-1), a statutory trust organized under the laws of the State
of Delaware (the “Issuer”), THE BANK OF NEW YORK MELLON, a New York banking
corporation, in its capacity as Indenture Trustee (the “Indenture Trustee”), and
as Calculation Agent, Paying Agent and Securities Intermediary (in each case, as
defined below), Nationstar Mortgage LLC, a limited liability company organized
in the State of Delaware, (“Nationstar”), as Servicer (as defined below) and as
owner of the servicing rights under the Designated Servicing Agreements and as
Administrator (as defined below), and Barclays Bank PLC, a public limited
company formed under the laws of England and Wales, as Administrative Agent (as
defined below), and consented to by BARCLAYS BANK PLC (“Barclays”), as sole
Noteholder of the Outstanding Notes issued pursuant to the Existing Indenture.

RECITALS OF THE ISSUER

The Issuer entered into an Indenture, dated as of October 24, 2011 (the
“Original Indenture”), among the Issuer, the Indenture Trustee, Nationstar and
Barclays, as Administrative Agent. Under the Original Indenture, the Issuer
issued one Class of Variable Funding Notes.

The Original Indenture was amended by that certain amendment and waiver, dated
as of February 23, 2012, by and among the parties to the Original Indenture.

The Original Indenture was amended and restated by that certain Amended and
Restated Indenture dated as of April 27, 2012 (the “Amended and Restated
Indenture”), by and among the parties to the Original Indenture.

The Amended and Restated Indenture was amended and restated by that certain
Second Amended and Restated Indenture, dated as of October 19, 2012 (the “Second
Amended and Restated Indenture”), by and among the parties to the Amended and
Restated Indenture.

The Second Amended and Restated Indenture was amended and restated by that
certain Third Amended and Restated Indenture, dated as of January 2, 2013 (the
“Existing Indenture”), by and among the parties to the Second Amended and
Restated Indenture.

The Issuer’s prior legal name was “Nationstar Agency Advance Funding Trust
2011-1”. On January 17, 2013, the Certificate of Trust was amended to change the
name of the Issuer to “Nationstar Agency Advance Funding Trust”.

On the Effective Date, the parties are amending and restating the Existing
Indenture pursuant to this Indenture, providing for, among other things, the
Issuer’s authority to issue different Series of Advance Receivables Backed Notes
from time to time, on the terms and subject to the conditions set forth herein.
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its Variable Funding and Term Notes to be issued in
one or more Series and/or Classes.



--------------------------------------------------------------------------------

All things necessary to make this Indenture a valid agreement of the Issuer, in
accordance with its terms, have been done.

GRANTING CLAUSE

The Issuer hereby Grants to the Indenture Trustee for the benefit and security
of (a) the Noteholders, (b) each Derivative Counterparty, if any, and/or each
Supplemental Credit Enhancement Provider, if any, and/or each Liquidity
Provider, if any, that is a party to any Derivative Agreement, Supplemental
Credit Enhancement Agreement or Liquidity Facility, as applicable, entered into
in connection with the issuance of a Series of Notes, in each case to the extent
that the related Derivative Agreement, Supplemental Credit Enhancement Agreement
or Liquidity Facility expressly states that such Derivative Counterparty,
Supplemental Credit Enhancement Provider or Liquidity Provider, as the case may
be, is entitled to the benefit of the Collateral, and (c) the Indenture Trustee,
in its individual capacity, a security interest in all its right, title and
interest in and to the following, whether now owned or hereafter acquired and
wheresoever located (collectively, the “Collateral”), and all monies,
“securities,” “instruments,” “accounts,” “general intangibles,” “payment
intangibles,” “goods,” “letter of credit rights,” “chattel paper,” “financial
assets,” “investment property” (the terms in quotations are defined in the UCC)
and other property consisting of, arising from or relating to any of the
following:

(i) all right, title and interest of the Issuer (A) existing as of the Cut-off
Date in, to and under the Initial Receivables, and (B) existing on the related
Sale Date in, to and under any Additional Receivables, and (C) in the case of
both Initial Receivables and Additional Receivables, all monies due or to become
due thereon, and all amounts received or receivable with respect thereto, and
all proceeds thereof (including “proceeds” as defined in the UCC in effect in
all relevant jurisdictions (including, without limitation, any proceeds of any
Sales)), together with all rights of the Issuer, as the assignee of the
Receivables Seller, to enforce such Receivables (and including any Indemnity
Payments made with respect to the Receivables for which a payment is made by the
Issuer, the Depositor or the Receivables Seller as described in Section 2.3);

(ii) all rights of the Issuer as Purchaser under the Receivables Pooling
Agreement, including, without limitation, the Issuer’s rights as assignee of the
Depositor’s rights under the Receivables Sale Agreement, including, without
limitation, the right to enforce the obligations of the Receivables Seller and
the Servicer under the Receivables Sale Agreement with respect to the
Receivables;

(iii) the Trust Accounts, and all amounts and property on deposit or credited to
the Trust Accounts (excluding investment earnings thereon) from time to time
(whether or not constituting or derived from payments, collections or recoveries
received, made or realized in respect of the Receivables);

(iv) all right, title and interest of the Issuer as assignee of the Depositor,
the Receivables Seller and the Servicer to rights to payment on the Receivables
with respect to each Designated Pool under each related Designated Servicing
Agreement on the related Sale Dates of the Receivables, and under all related
documents, instruments and agreements pursuant to which the Receivables Seller
acquired, or acquired an interest in, any of the Receivables;

 

2



--------------------------------------------------------------------------------

(v) all other monies, securities, reserves and other property now or at any time
in the possession of the Indenture Trustee or its bailee, agent or custodian and
relating to any of the foregoing; and

(vi) all present and future claims, demands, causes and choses in action in
respect of any and all of the foregoing and all payments on or under, and all
proceeds of every kind and nature whatsoever in respect of, any and all of the
foregoing and all payments on or under, and all proceeds of every kind and
nature whatsoever in conversion thereof, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts, accounts receivable, notes,
drafts, acceptances, checks, deposit accounts, rights to payment of any and
every kind, and other forms of obligations and receivables, instruments and
other property which at any time constitute all or part of or are included in
the proceeds of any of the foregoing.

The Security Interest in the Trust Estate is Granted to secure the Notes issued
pursuant to this Indenture (and the obligations under this Indenture, any
Indenture Supplement and any applicable Derivative Agreement, Supplemental
Credit Enhancement Agreement and/or Liquidity Facility) equally and ratably
without prejudice, priority or distinction between any Note and any other Note
by reason of difference in time of issuance or otherwise, except as otherwise
expressly provided in this Indenture or in any Indenture Supplement, and to
secure (1) the payment of all amounts due on such Notes (and, to the extent so
specified, the obligations under any applicable Derivative Agreement,
Supplemental Credit Enhancement Agreement and/or Liquidity Facility) in
accordance with their terms, (2) the payment of all other sums payable by the
Issuer under this Indenture or any Indenture Supplement and (3) compliance by
the Issuer with the provisions of this Indenture or any Indenture Supplement.
This Indenture, as it may be supplemented, including by each Indenture
Supplement, is a security agreement within the meaning of the UCC.

The Indenture Trustee acknowledges the Grant of such Security Interest, and
agrees to perform the duties herein in accordance with the terms hereof.

The Issuer hereby authorizes the Administrator, on behalf of the Issuer and the
Indenture Trustee, and its assignees, successors and designees to file one or
more UCC financing statements, financing statement amendments and continuation
statements to perfect the security interest Granted above. In addition, the
Issuer hereby consents to the filing of a financing statement describing the
Collateral covered thereby as “all assets of the Debtor, now owned or hereafter
acquired,” or such similar language as the Administrator, on behalf of the
Indenture Trustee, and its assignees, successors and designees may deem
appropriate.

The Issuer hereby irrevocably constitutes and appoints the Indenture Trustee and
any officer or agent thereof, effective upon the occurrence and continuation of
an Event of Default, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Issuer and in the name of the Issuer, for the purpose of carrying
out the terms of this Indenture and each Indenture Supplement, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Indenture, each Indenture Supplement, the Receivables Sale Agreement and the
Receivables Pooling Agreement, and, without limiting the generality of the
foregoing, the Issuer hereby gives the Indenture Trustee the power and right

 

3



--------------------------------------------------------------------------------

(1) to take possession of and endorse and collect any wired funds, checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable Granted by the Issuer to the Indenture Trustee from Freddie
Mac or Fannie Mae, the Obligors on underlying Mortgage Loans, the Receivables
Seller or the Servicer, as the case may be, or out of the related Pools, (2) to
file any claim or proceeding in any court of law or equity or take any other
action otherwise deemed appropriate by the Indenture Trustee for the purpose of
collecting any and all such moneys due from Freddie Mac or Fannie Mae, the
Obligors on underlying Mortgage Loans or the Receivables Seller or the Servicer
under such Receivable or out of the related Pools whenever payable and to
enforce any other right in respect of any Receivable Granted by the Issuer or
related to the Trust Estate, (3) to direct Freddie Mac, Fannie Mae or the
Servicer to make payment of any and all moneys due or to become due under the
Receivable Granted by the Issuer directly to the Indenture Trustee or as the
Indenture Trustee shall direct, (4) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due from Freddie Mac, Fannie Mae or the Servicer at any time in
respect of or arising out of any Receivable Granted by the Issuer, out of the
related Pools, (5) to sign and endorse any assignments, notices and other
documents in connection with the Receivables Granted by the Issuer or the Trust
Estate, and (6) to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with the Receivables Granted by the Issuer and the Trust
Estate as fully and completely as though the Indenture Trustee were the absolute
owner thereof for all purposes, and do, at the Indenture Trustee’s option and at
the expense of the Issuer, at any time, or from time to time, all acts and
things which the Indenture Trustee deems necessary to protect, preserve or
realize upon the Receivable Granted by the Issuer or the Trust Estate and the
Indenture Trustee’s and the Issuer’s respective security interests and ownership
interests therein and to effect the intent of this Indenture, all as fully and
effectively as the Issuer might do. Nothing contained herein shall in any way be
deemed to be a grant of power or authority to the Indenture Trustee or any
officer or agent thereof to take any of the actions described in this paragraph
with respect to any underlying Obligor under any Mortgage Loan in any Pool, for
which an Advance was made.

The parties hereto intend that the Security Interest Granted under this
Indenture shall give the Indenture Trustee on behalf of the Noteholders a first
priority perfected security interest in, to and under the Collateral, and all
other property described in this Indenture as a part of the Trust Estate and all
proceeds of any of the foregoing in order to secure the obligations of the
Issuer to the Indenture Trustee, the Noteholders under the Notes, and to any
Derivative Agreement, Supplement Credit Enhancement Provider and/or any
Liquidity Provider under this Indenture, the related Indenture Supplement and
all of the other Transaction Documents. The Indenture Trustee on behalf of the
Noteholders shall have all the rights, powers and privileges of a secured party
under the UCC. The Issuer agrees to execute and file all filings (including
filings under the UCC) and take all other actions reasonably necessary in any
jurisdiction to provide third parties with notice of the Security Interest
Granted pursuant to this Indenture and to perfect such Security Interest under
the UCC.

Particular Notes, Derivative Agreements, Supplemental Credit Enhancement
Agreements and Liquidity Facilities will benefit from the Security Interest to
the extent (and only to the extent) proceeds of and distributions on the
Collateral are allocated for their benefit pursuant to this Indenture and the
applicable Indenture Supplement.

 

4



--------------------------------------------------------------------------------

AGREEMENTS OF THE PARTIES

To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, and in
consideration of the premises and the purchase of Notes by the Noteholders
thereof, it is mutually covenanted and agreed as set forth in this Indenture,
for the equal and proportionate benefit of all Noteholders of the Notes or of a
Series or Class thereof, as the case may be.

LIMITED RECOURSE

The obligation of the Issuer to make payments of principal, interest and other
amounts on the Notes and to make payments in respect of any Derivative
Agreements, Supplemental Credit Enhancement Agreements or Liquidity Facilities
is limited in recourse as set forth in Section 8.10.

Article I

Definitions and Other Provisions of General Application

Section 1.1. Definitions.

Act: When used with respect to any Noteholder, is defined in Section 1.5.

Accumulation Account: Any of the Fee Accumulation Account, Interest Accumulation
Account or Target Amortization Principal Accumulation Account, as applicable.

Accumulation Amount: Any of the Fee Accumulation Amount, Interest Accumulation
Amount or Target Amortization Principal Accumulation Amount, as applicable.

Action: When used with respect to any Noteholder, is defined in Section 1.5.

Additional Receivables: All Receivables created or acquired on or after the
Closing Date which are sold and/or contributed by (i) the Receivables Seller to
the Depositor pursuant to the Receivables Sale Agreement, as described in
Section 2(a) of the Receivables Sale Agreement and (ii) the Depositor to the
Issuer pursuant to the Receivables Pooling Agreement. Any Receivables
(x) created at any time with respect to any Pool or a Mortgage Loan with respect
to which Nationstar no longer acts at such time as Servicer or (y) sold and/or
contributed to the Depositor or the Issuer on or after a Stop Date pursuant to
Section 2(c) of the Receivables Sale Agreement or Receivables Pooling Agreement
shall not constitute Additional Receivables.

Administration Agreement: The Amended and Restated Administration Agreement,
dated as of the Effective Date, by and between the Issuer and the Administrator,
as amended, supplemented, restated, or otherwise modified from time to time.

Administrative Agent: Barclays or an Affiliate thereof or any successor thereto
and, in respect of any Series, the Person(s) specified in the related Indenture
Supplement; provided, however, that in the event that any other entity other
than Barclays is appointed as Administrative Agent with respect to a Series of
Notes, and Barclays subsequently resigns as Administrative Agent, the sole
Administrative Agent with respect to the Notes shall be the remaining
Administrative Agent.

 

5



--------------------------------------------------------------------------------

Administrative Expenses: Any amounts due from or accrued for the account of the
Issuer with respect to any period for any administrative expenses incurred by
the Issuer, including without limitation (i) to any accountants, agents, counsel
and other advisors of the Issuer (other than the Owner Trustee) for fees and
expenses; (ii) to the rating agencies for fees and expenses in connection with
any rating of the Notes; (iii) to any other person in respect of any
governmental fee, charge or tax; (iv) to any other Person (other than the Owner
Trustee) in respect of any other fees or expenses permitted under this Indenture
(including indemnities) and the documents delivered pursuant to or in connection
with this Indenture and the Notes; (v) any and all fees and expenses of the
Issuer incurred in connection with its entry into and the performance of its
obligations under any of the agreements contemplated by this Indenture; (vi) the
orderly winding up of the Issuer following the cessation of the transactions
contemplated by this Indenture; and (vii) any and all other fees and expenses
properly incurred by the Issuer in connection with the transactions contemplated
by this Indenture, but not in duplication of any amounts specifically provided
for in respect of the Indenture Trustee, the Owner Trustee, the Administrator or
any VFN Noteholder.

Administrator: Nationstar in its capacity as the Administrator on behalf of the
Issuer and any successor to Nationstar in such capacity.

Advance: Any Delinquency Advance, Escrow Advance or Corporate Advance.

Advance Collection Period: (i) For the first Interim Payment Date or Payment
Date, the period beginning on the Cut-off Date and ending at the end of the day
before the Determination Date for such Interim Payment Date or Payment Date, and
(ii) for each other Interim Payment Date and Payment Date, the period beginning
at the opening of business on the most recent preceding Determination Date and
ending as of the close of business on the day before the Determination Date for
such Interim Payment Date or Payment Date.

Advance Rate: With respect to any Series of Notes, and for any Class within such
Series, if applicable, and with respect to any Receivables related to any
particular Advance Type (and attributable to any particular Designated Pool, if
so specified in the related Indenture Supplement), the percentage specified for
such Advance Type (and attributable to such Designated Pool, if applicable) as
its “Advance Rate” in the Indenture Supplement for such Series, as reduced by
any applicable Advance Rate Reduction Factor.

Advance Rate Reduction Factor: For any Class of Notes, as defined in the related
Indenture Supplement.

Advance Reimbursement Amount: Any amount which the Servicer or the Indenture
Trustee as the Servicer’s assignee, collects on a Mortgage Loan, withdraws from
a Custodial Account or receives from Freddie Mac, Fannie Mae or any successor
servicer, to reimburse an Advance made by the Servicer with respect to a
Designated Pool pursuant to the related Designated Servicing Agreement.

 

6



--------------------------------------------------------------------------------

Advance Type: Delinquency Advances, Judicial Escrow Advances, Non-Judicial
Escrow Advances, Judicial Corporate Advances and Non-Judicial Corporate
Advances.

Adverse Claim: A lien, security interest, charge, encumbrance or other right or
claim of any Person (other than the liens created by (i) this Indenture,
(ii) the Receivables Pooling Agreement, (iii) the Receivables Sale Agreement or
(iv) any other Transaction Document).

Adverse Effect: Whenever used in this Indenture with respect to any Series or
Class of Notes and any event, means that such event is reasonably likely, at the
time of its occurrence, to (i) result in the occurrence of a Facility Early
Amortization Event, as applicable, or a Target Amortization Event relating to
such Series or Class of Notes, (ii) adversely affect (A) the amount of funds
available to be paid to the Noteholders of such Series or Class of Notes
pursuant to this Indenture, (B) the timing of such payments or (C) the rights or
interests of the Noteholders of such Class, any related Derivative Counterparty,
any related Supplemental Credit Enhancement Provider or any related Liquidity
Provider, (iii) adversely affect the Security Interest of the Indenture Trustee
in the Collateral securing the Outstanding Notes, unless otherwise permitted by
this Indenture, or (iv) adversely affect the collectability of the Receivables.

Affiliate: With respect to any specified Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

Aggregate Receivables: All Initial Receivables and all Additional Receivables
related to Designated Servicing Pools on the Closing Date (with respect to the
Initial Receivables) or the related Sale Date (with respect to the Additional
Receivables), which Initial Receivables and Additional Receivables are sold
and/or contributed by the Receivables Seller to the Depositor under the
Receivables Sale Agreement and sold and/or contributed by the Depositor to the
Issuer under the Receivables Pooling Agreement.

Amended and Restated Indenture: As defined in the recitals.

Applicable Law: As defined in Section 4.1.

Authenticating Agent: Any Person authorized by the Indenture Trustee to
authenticate Notes under Section 11.12.

Authorized Signatory: With respect to any entity, each Person duly authorized to
act as a signatory of such entity at the time such Person signs on behalf of
such entity.

Available Funds: (i) With respect to any Interim Payment Date, all Collections
on the Receivables received during the related Advance Collection Period and
deposited into the Collection and Funding Account and any other funds of the
Issuer that the Issuer (or the Administrator on behalf of the Issuer) identifies
to the Indenture Trustee to be treated as “Available Funds” for such Interim
Payment Date, plus any amounts released from the Fee Accumulation Account or the
Interest Accumulation Account on such Interim Payment Date pursuant to
Section 4.7(d); and (ii) with respect to any Payment Date, the sum of (A) all
amounts on deposit in the Fee Accumulation Account, the Interest Accumulation
Account and any Target Amortization Principal Accumulation Account (provided
that the amounts on deposit in the

 

7



--------------------------------------------------------------------------------

Target Amortization Principal Accumulation Account may only be used to pay the
Target Amortization Amounts to those Classes that are entitled to receive those
amounts in accordance with the related Indenture Supplement) at the close of
business on the last Interim Payment Date during the related Monthly Advance
Collection Period plus (B) all Collections received during the final Advance
Collection Period during the immediately preceding Monthly Advance Collection
Period and deposited into the Collection and Funding Account (in each case,
adjusted to reflect all deposits and payments on any Funding Date that may occur
after the end of such Advance Collection Period, but prior to such Payment Date
or Interim Payment Date, and not including any such funds required to be
returned to a VFN Noteholder pursuant to this Indenture due to any failure to
utilize amounts provided by such VFN Noteholder to pay New Receivables Funding
Amounts), plus (C) any proceeds received by the Issuer under any Supplemental
Credit Enhancement Agreement for any Class of Notes (provided that such proceeds
may only be used to pay amounts due to those Classes that are entitled to
receive those amounts in accordance with the related Indenture Supplement), plus
(D) any income from Permitted Investments in Trust Accounts that have been
established for the benefit of all Series of Notes, plus (E) if such Payment
Date occurs during the Full Amortization Period, the amounts on deposit in (or
credited thereto) each Sinking Fund Account, plus (F) any other funds of the
Issuer that the Issuer (or the Administrator on behalf of the Issuer) identifies
to the Indenture Trustee to be treated as “Available Funds” for such Payment
Date.

Bankruptcy Code: The Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq., as
amended.

Book-Entry Notes: A note registered in the name of the Depository or its
nominee, ownership of which is reflected on the books of the Depository or on
the books of a Person maintaining an account with such Depository (directly or
as an indirect participant in accordance with the rules of such Depository);
provided, that after the occurrence of a condition whereupon Definitive Notes
are to be issued to Note Owners, such Book-Entry Notes shall no longer be
“Book-Entry Notes.”

Borrowing Capacity: For any VFN on any date, the difference between (i) the
related Maximum VFN Principal Balance on such date and (ii) the related VFN
Principal Balance on such date.

Business Day: For any Class of Notes, any day other than (i) a Saturday or
Sunday or (ii) any other day on which national banking associations or state
banking institutions in New York, New York, Kansas City, Missouri, Lewisville,
Texas or the city and state where the Corporate Trust Office is located, are
authorized or obligated by law, executive order or governmental decree to be
closed.

Calculation Agent: The same Person who serves at any time as the Indenture
Trustee, or an Affiliate of such Person, as calculation agent pursuant to the
terms of this Indenture.

Cease Pre-Funding Notice: As defined in Section 4.3(c).

Certificate of Authentication: The certificate of the Indenture Trustee, the
form of which is described in Section 5.3, or the alternative certificate of the
Authenticating Agent, the form of which is described in Section 11.12.

 

8



--------------------------------------------------------------------------------

Class: With respect to any Notes, the class designation assigned to such Note in
the related Indenture Supplement. A Series issued in one class, with no class
designation in the related Indenture Supplement, may be referred to herein as a
“Class.”

Class 1 Specified Notes: Any Class of Note with respect to which the Issuer does
not receive an opinion of nationally recognized tax counsel on the related
Issuance Date that such Class of Notes “will” be treated as indebtedness for
U.S. federal income tax purposes and that is designated as a Class 1 Specified
Note in the related Indenture Supplement.

Class 2 Specified Notes: Any Class of Note with respect to which the Issuer does
not receive an opinion of nationally recognized tax counsel on the related
Issuance Date that such Class of Notes “will” be treated as indebtedness for
U.S. federal income tax purposes and that is not designated as a Class 1
Specified Note in the related Indenture Supplement.

Class Invested Amount: For any Class of Notes on any date, an amount equal to
(i) the sum of (A) the outstanding Note Balance of such Class, plus (B) the
aggregate outstanding Note Balances of all Classes within the same Series that
are senior to or pari passu with such Class on such date, divided by (ii) the
Weighted Average CV Adjusted Advance Rate in respect of such Class (after giving
effect to amounts collected on the Receivables as of such date).

Clearing Corporation: As defined in Section 8-102(a)(5) of the UCC.

Closing Date: October 24, 2011.

Code: The Internal Revenue Code of 1986, as amended.

Collateral: As defined in the Granting Clause.

Collateral Test: A test designed to measure, on any date of determination,
whether each Series of Notes is adequately collateralized on such date and the
satisfaction of which is achieved on any date of determination if, with respect
to every Series, (i) the sum of (a) the products of (1) the Series Allocation
Percentage for such Series and (2) (A) the aggregate Receivable Balances of all
Receivables under all Designated Pools, plus (B) all Collections on deposit in
the Trust Accounts (other than the General Reserve Account and the Sinking Fund
Account) on such date (after giving effect to any required payments on such
date, if any) and (b) if such Series has any Sinking Fund Accounts, the
aggregate amounts on deposit in such Sinking Fund Accounts, shall be greater
than or equal to (ii) the Series Invested Amount for such Series on such date
(after giving effect to any required payments on such date, if any).

Collateral Value: For any Receivable and for any Series on any date, the product
of (i) the Receivable Balance of such Receivable and (ii) the lesser of (A) the
highest Advance Rate applicable to the Advance Type of such Receivable in
respect of any Class within such Series, and (B) the highest Trigger Advance
Rate (if any) for any Class within such Series; provided, that the Collateral
Value shall be zero for any Receivable that is not a Facility Eligible
Receivable, unless otherwise provided in the related Indenture Supplement.

Collection and Funding Account: The segregated non-interest bearing trust
account or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and entitled “The Bank of New York Mellon, as
Indenture Trustee for the Nationstar Agency Advance Funding Trust Advance
Receivables Backed Notes, Collection and Funding Account.”

 

9



--------------------------------------------------------------------------------

Collections: The amount of Advance Reimbursement Amounts, cash collected in
reimbursement of Receivables in the Trust Estate, during each Advance Collection
Period, plus the proceeds of any Permitted Refinancing or of any Indemnity
Payments.

Consent: The consent of Freddie Mac (with respect to Freddie Mac Advances)
substantially in the form of Exhibit C-1 attached hereto or the consent of
Fannie Mae (with respect to Fannie Mae Advances) in form and substance
satisfactory to the Administrative Agent, as applicable.

Control, Controlling or Controlled: The possession of the power to direct or
cause the direction of the management or policies of a Person through the right
to exercise voting power or by contract, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

Corporate Advance: Collectively, (i) any advance (other than those described in
clause (ii) below) made by the Servicer (including any predecessor servicer) and
reimbursable to the Servicer pursuant to a Designated Servicing Agreement and
the Freddie Mac Guide or the Fannie Mae Guide, to inspect, protect, preserve or
repair properties that secure Mortgage Loans or that have been acquired through
foreclosure or deed in lieu of foreclosure or other similar action pending
disposition thereof, or for similar or related purposes, including, but not
limited to, necessary legal fees and costs expended or incurred by the Servicer
(including any predecessor servicer) in connection with foreclosure, bankruptcy,
eviction or litigation actions with or involving Obligors on Mortgage Loans, as
well as costs to obtain clear title to such a property, to protect the priority
of the lien created by a Mortgage Loan on such a property, and to dispose of
properties taken through foreclosure or by deed in lieu thereof or other similar
action, (ii) any advance made by the Servicer (including any predecessor
servicer) pursuant to a Designated Servicing Agreement and the Freddie Mac Guide
or the Fannie Mae Guide to foreclose or undertake similar action with respect to
a Mortgage Loan, and (iii) any other out of pocket expenses incurred by the
Servicer (including any predecessor servicer) pursuant to a Designated Servicing
Agreement and the Freddie Mac Guide or the Fannie Mae Guide (as applicable)
(including, for example, costs and expenses incurred in loss mitigation efforts
and in processing assumptions of Mortgage Loans that is reimbursable by Freddie
Mac pursuant to Chapter 71 of the Freddie Mac Guide (not including Escrow
Advances or Delinquency Advances (each as described in such Chapter) or by
Fannie Mae pursuant to Part I, Section 202.04 of the Fannie Mae Guide.

Corporate Advance Receivable: Any Receivable representing the right to be
reimbursed by Freddie Mac or Fannie Mae for a Corporate Advance.

Corporate Advance Reimbursement Amount: Any amount collected under any
Designated Servicing Agreement from Freddie Mac or Fannie Mae, which amount, by
the terms of such Designated Servicing Agreement, is payable to the Servicer to
reimburse Corporate Advances disbursed by the Servicer.

 

10



--------------------------------------------------------------------------------

Corporate Trust Office: For each Series of Notes, as specified in the related
Indenture Supplement.

Cumulative Interest Shortfall Amount: For any Payment Date and any Class of
Notes, any portion of the Interest Payment Amount for that Class for a previous
Payment Date that has not been paid, plus accrued and unpaid interest at the
applicable Note Interest Rate on such shortfall from the Payment Date on which
the shortfall first occurred through the current Payment Date.

Custodial Account: For each Pool related to a Designated Servicing Agreement,
the Escrow Custodial Account or Principal and Interest Custodial Accounts
related to a Designated Pool related to a Servicing Agreement into which the
Servicer is required to deposit Escrow Funds or Principal and Interest Payments,
as the case may be, with respect to the Mortgage Loans in such Pool serviced
under that Designated Servicing Agreement, as described in the Freddie Mac Guide
or the Fannie Mae Guide, as applicable.

Custodian: As defined in Section 2.4(a).

Cut-off Date: The close of business on October 23, 2011.

Default Rate: For any Class of Notes, the sum (expressed as a percentage) of the
Note Interest Rate for such Class and a per annum percentage specified in the
related Indenture Supplement.

Definitive Note: A Note issued in definitive, fully registered form evidenced by
a physical Note.

Delinquency Advance: Any amount deposited by the Servicer into a Principal and
Interest Custodial Account as required to be remitted by the Servicer to Freddie
Mac or Fannie Mae on any remittance date under any Designated Servicing
Agreement and Chapters 78 and 79 of the Freddie Mac Guide or Part IX,
Sections 101 and 201 and Part X of the Fannie Mae Guide, resulting from
delinquent monthly payments from Obligors.

Delinquency Advance Amount: As defined in Section 4.3(e).

Delinquency Advance Disbursement Account: The segregated non-interest bearing
trust account, which shall be an Eligible Account, established and maintained
pursuant to Section 4.1, Trust Accounts, and entitled “The Bank of New York
Mellon, as Indenture Trustee for the Nationstar Agency Advance Funding Trust
Advance Receivables Backed Notes, Delinquency Advance Disbursement Account.”

Delinquency Advance Receivable: Any Receivable representing the right to be
reimbursed for a Delinquency Advance.

Depositor: Nationstar Agency Advance Funding LLC, a Delaware limited liability
company, wholly owned by Nationstar.

Depository: Initially, the Depository Trust Company, the nominee of which is
Cede & Co., and any permitted successor depository. The Depository shall at all
times be a Clearing Corporation.

 

11



--------------------------------------------------------------------------------

Depository Agreement: For any Series or Class of Book-Entry Notes, the agreement
among the Issuer, the Indenture Trustee and the Depository, dated as of the
related Issuance Date, relating to such Notes.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Derivative Agreement: Any currency, interest rate or other swap, cap, collar,
guaranteed investment contract or other derivative agreement entered into by the
Issuer or the Indenture Trustee (at the direction of and on behalf of the
Issuer) in connection with any Class or Series of Notes and identified in the
related Indenture Supplement.

Derivative Counterparty: Any party to any Derivative Agreement other than the
Issuer or the Indenture Trustee.

Designated Pool: As of any date, any Facility Eligible Pool that is identified
and included on the Designated Servicing Agreement Schedule in accordance with
Section 2.1(c) on such date.

Designated Servicing Agreement: As of any date, any Servicing Agreement relating
to a Facility Eligible Pool identified on the Designated Servicing Agreement
Schedule on such date.

Designated Servicing Agreement Schedule: As of any date, the list attached
hereto as Schedule 1, as it may be amended from time to time in accordance with
Section 2.1(c).

Determination Date: In respect of any Payment Date or Interim Payment Date, the
third Business Day before such Payment Date or Interim Payment Date.

Determination Date Administrator Report: A report delivered by the Administrator
as described in Section 3.2(a), which shall be delivered in the form of one or
more electronic files.

Disbursement Report: As defined in Section 4.3(e).

Distribution Compliance Period: In respect of any Regulation S Global Note or
Regulation S Definitive Note, the 40 consecutive days beginning on and including
the later of (a) the day on which any Notes represented thereby are offered to
persons other than distributors (as defined in Regulation S under the Securities
Act) pursuant to Regulation S and (b) the Issuance Date for such Notes.

Effective Date: As defined in the preamble.

Eligible Account: Any of (a) an account or accounts maintained with a depository
institution with a short-term rating of at least “A-1” by S&P, (or a long-term
rating of at least “A” if the short-term rating is not available), and that is
(i) a federal savings and loan association duly organized, validly existing and
in good standing under the federal banking laws of the United States, (ii) a
banking or savings and loan association duly organized, validly existing and in
good standing under the applicable laws of any state, (iii) a national banking
association duly organized, validly existing and in good standing under the
federal banking laws of the United

 

12



--------------------------------------------------------------------------------

States, or (iv) a principal subsidiary of a bank holding company; or (b) a
segregated trust account maintained in the trust department of a federal or
state chartered depository institution or trust company in the United States,
having capital and surplus of not less than $50,000,000, and meeting the rating
requirements described in clause (a) above, acting in its fiduciary capacity

Employee Benefit Plan: As defined in Section 6.5(k).

Entitlement Order: As defined in Section 8-102(a)(8) of the UCC.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Escrow Advance: An advance made by the Servicer (including any predecessor
servicer) with respect to a Mortgage Loan in a Pool pursuant to the Servicer’s
obligation to do so under the related Designated Servicing Agreement and the
Freddie Mac Guide or the Fannie Mae Guide, of real estate taxes and assessments,
or of hazard, flood or primary mortgage insurance premiums, required to be paid
(but not otherwise paid) by the related Obligor under the terms of the related
Mortgage Loan.

Escrow Advance Receivable: Any Receivable representing the right to be
reimbursed for an Escrow Advance.

Escrow Custodial Account: As defined in the Freddie Mac Guide or the Fannie Mae
Guide.

Escrow Funds: As defined in the Freddie Mac Guide or the Fannie Mae Guide.

Euroclear: Euroclear Bank S.A./N.V. as operator of the Euroclear System, and any
successor thereto.

Event of Default: As defined in Section 8.1.

Excess Cash Amount: On any Payment Date or Interim Payment Date, the amount of
Available Funds remaining following the allocation and payments set forth
pursuant to Sections 4.4(i) through (g) or Sections 4.5(a)(1)(i) through (x), as
applicable.

Exchange Act: The Securities Exchange Act of 1934, as amended.

Existing Indenture: As defined in the recitals.

Expected Repayment Date: For each Class of Notes, as specified in the related
Indenture Supplement.

Expense Limit: With respect to expenses and indemnification amounts, for the
Owner Trustee and the Indenture Trustee (in all its capacities), pro rata,
$250,000 in any calendar year and $125,000 for any single Payment Date; and for
other Administrative Expenses, $50,000 in any calendar year; provided that the
Expense Limit shall only apply to distributions made pursuant to Section 4.5(a)
(1)(i) and (ii) and Section 4.5(a)(2)(i) and (ii); and provided further, that
any amounts in excess of the Expense Limit that have not been paid pursuant to
Section 4.5 may be applied toward and subject to the Expense Limit for the
subsequent calendar year and payable in a subsequent calendar year.

 

13



--------------------------------------------------------------------------------

Facility Early Amortization Event: Any of the following conditions or events,
which is not waived by, together, Noteholders of at least 66 2/3% of the Note
Balance of the Outstanding Notes of each Series, measured by Voting Interests,
and 100% of the VFN Noteholders:

(i) the occurrence of any Event of Default;

(ii) following a Payment Date on which a draw is made on a General Reserve
Account, the amount on deposit in such General Reserve Account is not increased
back to the related General Reserve Required Amount on or prior to the next
Payment Date;

(iii) (A) any United States federal income tax is imposed on the Issuer as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes, any U.S. withholding tax is imposed on payments with
respect to the Receivables or (B) a tax, ERISA, or other government lien, in any
case, other than Permitted Liens, is imposed on the Receivables or any property
of the Issuer or the Depositor;

(iv) failure of the Collateral Test at the end of any Advance Collection Period
or at the close of business on the Determination Date for any Payment Date,
Interim Payment Date or Funding Date (in each case assuming that all payments
and fundings described in the reports delivered in respect of the related
Determination Date are paid and funded), any date on which Additional Notes are
issued, any date on which the VFN Principal Balance of any VFN is increased, any
date on which a Designated Servicing Agreement or Designated Pool is added to or
removed from the Trust Estate, or any date on which a Receivable becomes
ineligible by virtue of an Unmatured Default or notice of threatened termination
as described in clause (i)(B)(y) of the definition of “Facility Eligible Pool”;
such failure shall become a Facility Early Amortization Event only if it
continues unremedied for a period of two (2) days; provided, however, that if
such failure results solely from Receivables no longer being Facility Eligible
Receivables because of an Unmatured Default or threatened termination, such
failure shall become a Facility Early Amortization Event only if it continues
unremedied for a period of thirty (30) days following the Servicer’s Responsible
Officer’s receipt of such notice of or obtaining such actual knowledge; and
provided further, that if such failure results from a reduction in aggregate
Collateral Value as a result of the Weighted Average Advance Rate for such
Series or Class being higher than the Trigger Advance Rate for such Series or
Class, such failure shall become a Facility Early Amortization Event only if it
continues unremedied for a period of five (5) days;

(v) the Receivables Seller fails to sell and/or contribute all Additional
Receivables related to the Designated Pools by the first Funding Date on or
after the date that is 30 days after the date upon which such Receivable was
created and the Receivables Seller has actual knowledge of such failure;

 

14



--------------------------------------------------------------------------------

(vi) the sale and/or contribution by the Servicer of Receivables of any Pool to
any Person other than the Issuer other than pursuant to the terms and provisions
of the Transaction Documents; or

(vii) the Receivables Seller’s status as an approved seller or the Servicer’s
status as an approved servicer of residential mortgages is terminated by either
Fannie Mae or Freddie Mac; provided, however, that if the Receivables Seller or
the Servicer no longer sells or services mortgage loans, as the case may be,
under the Fannie Mae or Freddie Mac loan programs, the Receivables Seller or the
Servicer, as applicable, is not required to maintain its status as an approved
seller or approved servicer, respectively, of residential mortgage loans by
Fannie Mae or Freddie Mac, as the case may be.

Facility Eligible Pool: As of any date of determination, any Pool serviced under
a Servicing Agreement which meets the following criteria:

(i) (A) Nationstar has not resigned as the servicer for such Pool and
(B) Nationstar is the servicer under such Pool and a Responsible Officer of the
Servicer has not received any notice from an authorized officer of Freddie Mac
or Fannie Mae, or otherwise obtained actual knowledge, of (x) the occurrence of
any Unmatured Default or Servicer Termination Event by or with respect to the
Servicer under such Pool other than, in the case of an Unmatured Default, such
Unmatured Default has been cured prior to its becoming a Servicer Termination
Event, or (y) threatened termination of the Servicer in writing related to any
default existing for 30 or more days by the Servicer under such Pool;

(ii) the Servicing Agreement related to such Pool is (A) governed by the laws of
the United States or a state within the United States and is in full force and
effect and (B) subject to, or incorporates by reference, the Freddie Mac Guide
or the Fannie Mae Guide and provides (directly or indirectly by incorporating
the Freddie Mac Guide or the Fannie Mae Guide, as applicable) that:

(A) any Corporate Advance is validly reimbursable to the Servicer (1) if a
Freddie Mac Advance, by Freddie Mac pursuant to Chapter 71 of the Freddie Mac
Guide or (2) if a Fannie Mae Advance, out of related Mortgage Loan collections
or proceeds, or, if not receivable from those sources, by Fannie Mae, pursuant
to Part 1, Section 202.04 of the Fannie Mae Guide;

(B) any Escrow Advance is (1) if a Freddie Mac Advance, reimbursable out of any
Escrow Funds for the Mortgage Loan for which the Servicer made the related
Advance pursuant to Section 76.21 of the Freddie Mac Guide and if not
reimbursable out of such amounts, then reimbursable by Freddie Mac pursuant to
Section 71 or Section A 71 of the Freddie Mac Guide or (2) if a Fannie Mae
Advance out of related Mortgage Loan collections or proceeds or, if not
recoverable from those sources, by Fannie Mae, pursuant to Part I,
Section 202.04 of the Fannie Mae Guide;

 

15



--------------------------------------------------------------------------------

(C) any Delinquency Advance is (1) if a Freddie Mac Advance an “advance of
Principal and Interest Payments” reimbursable to the Servicer out of any
Principal and Interest Payments on any Freddie Mac Mortgage Loans in any Pools
that are subject to such Servicing Agreement pursuant to Section 76.21 of the
Freddie Mac Guide or (2) if a Fannie Mae Advance, a “delinquency advance” as
defined the Fannie Mae Guide and is reimbursable to the Servicer out of any
Principal and Interest Payments on any Fannie Mae Mortgage Loans in such
Designated Pool pursuant to Part I, Section 202.03 of the Fannie Mae Guide; and

(D) Any Delinquency Advance that is a Freddie Mac Advance outstanding and
unreimbursed to the Servicer at the time of any transfer of servicing to any
successor servicer is reimbursable to the Servicer, (x) in respect of interest
amounts, no later than the remittance date in the following month pursuant to
Section 56.10(c) of the Freddie Mac Guide, and (y) in respect of principal
amounts, no later than the Effective Date of Transfer (as defined in the Freddie
Mac Guide) pursuant to Section 56.10(d) of the Freddie Mac Guide. Any
Delinquency Advance that is a Fannie Mae Advance outstanding and unreimbursed to
the Servicer at the time of any transfer of servicing to any successor servicer
is reimbursable to the Servicer at the time the successor servicer receives from
the Servicer a final accounting of all monies pursuant to Part I, Section 205.07
of the Fannie Mae Guide.

(iii) pursuant to a Consent, Freddie Mac or Fannie Mae, as the case may be, has
consented to the assignment by the Servicer of its rights to be reimbursed with
respect to such Pool and has agreed that the Servicer’s and the Indenture
Trustee’s rights to reimbursement of Advances in respect of such Pool are not
subject to any right of set-off or other claim of Freddie Mac or Fannie Mae, as
the case may be, until all Notes shall have been paid in full;

(iv) all Receivables arising under such Pool are free and clear of any Adverse
Claim other than Permitted Liens in favor of any Person;

(v) Reserved;

(vi) as of the end of the most recently concluded calendar month, the unpaid
principal balance of the Mortgage Loans serviced in such Pool is at least
$10,000,000.00 and at least fifty (50) Mortgage Loans are being serviced in such
Pool;

(vii) such Designated Pool and its related Designated Servicing Agreement has
been reviewed and approved by the Administrative Agent in its sole and absolute
discretion; and

(viii) the Servicer has not voluntarily elected to change the reimbursement
mechanics of Advances in such Pool from a pool-level reimbursement mechanic to a
loan-level reimbursement mechanic or from a loan-level reimbursement mechanic to
a pool-level reimbursement mechanic without consent of each Administrative
Agent.

 

16



--------------------------------------------------------------------------------

Facility Eligible Receivable: A Receivable:

(i) which constitutes a “general intangible” within the meaning of
Section 9-102(a)(42) (or the corresponding provision in effect in a particular
jurisdiction) of the UCC as in effect in all applicable jurisdictions;

(ii) which is denominated and payable in United States dollars;

(iii) which relates to an Advance (A) in respect of a Fannie Mae Mortgage Loan
or Freddie Mac Mortgage Loan that is included in a Facility Eligible Pool,
(B) that at the time it was made, such Advance was authorized pursuant to, and
determined by the Servicer in good faith to comply with all requirements for
reimbursement under, the related Servicing Agreement and (C) as to which the
Servicer has complied with all of the requirements for reimbursement under the
related Servicing Agreement;

(iv) as to which all right, title and interest in and to such Receivable
(including good and marketable title) have been validly sold and/or contributed
by the Receivables Seller to the Depositor, and validly sold and/or contributed
by the Depositor to the Issuer;

(v) with respect to which no representation or warranty made by the Receivables
Seller or the Servicer in the Receivables Sale Agreement has been breached,
which breach has continued uncured past the time at which the Servicer or the
Receivables Seller was required to pay the Indemnity Payment with respect
thereto pursuant to the Receivables Sale Agreement;

(vi) with respect to which, as of the date such Receivable was acquired by the
Issuer, none of the Receivables Seller, the Servicer or the Depositor had
(A) taken any action that would impair the right, title and interest of the
Indenture Trustee therein, or (B) failed to take any action that was necessary
to avoid impairing the Indenture Trustee’s right, title or interest therein;

(vii) the Advance related to which either (A) has been fully funded by the
Servicer using its own funds and/or Collections (as appropriate) in excess of
the related Required Expense Reserve, and/or amounts drawn on Variable Funding
Notes or out of funds in the Collection and Funding Account or Available Funds
as provided herein, or (B) in the case of Delinquency Advances, will be funded
on the related Funding Date and all amounts necessary to fund the related
Advance are on deposit in an account under the exclusive control and direction
of the Indenture Trustee pending remittance to Freddie Mac or Fannie Mae, as
applicable;

(viii) which relates to a Mortgage Loan (A) that is secured by a first lien on
the underlying Mortgaged Property and (B) the terms of which have not been
modified after the creation of such Receivable unless the Servicer has submitted
a claim for reimbursement thereof to Freddie Mac or Fannie Mae, as applicable,
and no more than 90 days have passed since the date of the modification, but in
no event past Freddie Mac or Fannie Mae, as applicable, timelines for
reimbursement;

 

17



--------------------------------------------------------------------------------

(ix) in the case of an Advance related to a Freddie Mac Mortgage Loan, Freddie
Mac has the responsibility to reimburse the related Advances and in the case of
an Advance related to a Fannie Mae Mortgage Loan, Fannie Mae has the
responsibility to reimburse the related Advance; and

(x) with respect to Receivables originated with respect to a Fannie Mae Pool,
Fannie Mae either (A) has the right, under its Preferred Stock Purchase
Agreement with the United States Treasury, to draw at least an amount sufficient
to meet its obligations or (B) has access to another source of credit support
that is acceptable to the Administrative Agent in its sole discretion, to fund
its advance reimbursement obligations, and with respect to Receivables
originated with respect to a Freddie Mac Pool, Freddie Mac either (A) has the
right, under its Preferred Stock Purchase Agreement with the United States
Treasury, to draw at least an amount sufficient to support its obligations or
(B) has access to another source of credit support that is acceptable to the
Administrative Agent, in its sole discretion, to fund its reimbursement
obligations.

Facility Entity: As defined in Section 9.5(i).

Fannie Mae: The Federal National Mortgage Association (commonly known as Fannie
Mae), and its successors. References to Fannie Mae herein include Fannie Mae in
the capacity as trustee for any Pool.

Fannie Mae Advance: Any Advance with respect to a Fannie Mae Mortgage Loan.

Fannie Mae Guide: The Fannie Mae Single Family Servicing Guide, as amended,
modified or supplemented from time to time. References to chapters, sections and
definitions in the Fannie Mae Guide refer to the chapters, sections and
definition references that exist in the Fannie Mae Guide as of the Effective
Date, but to the extent that the chapters, sections and definition references
change in subsequent amendments to the Fannie Mae Guide, references to the
Fannie Mae Guide shall also include any successor or replacement chapter,
section and definition references.

Fannie Mae Mortgage Loan: A Mortgage Loan included in a Fannie Mae Pool.

Fannie Mae Pool: A discrete pool of Mortgage Loans owned by a master trust of
which Fannie Mae is the trustee, and in which Fannie Mae has a 100%
participation percentage which is serviced by the Servicer pursuant to a
Designated Servicing Agreement.

FDIC: The Federal Deposit Insurance Corporation, and its successors.

Fee Accumulation Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.7 and entitled “The Bank of New York Mellon, as Indenture
Trustee in trust for the Noteholders of the Nationstar Agency Advance Funding
Trust Advance Receivables Backed Notes, Fee Accumulation Account.”

 

18



--------------------------------------------------------------------------------

Fee Accumulation Amount: With respect to each Interim Payment Date, the
aggregate amount of Fees, plus any Series Fees, up to the Series Fee Limit, plus
any Undrawn Fees, due and payable on the next Payment Date plus any expenses
(including indemnities) payable on the next Payment Date pursuant to
Section 4.5(a)(1)(i) or Section 4.5(a)(2)(i) or (ii) that have been invoiced or
noticed to the Indenture Trustee and the Administrator prior to the
Determination Date for such Interim Payment Date, minus amounts already on
deposit in the Fee Accumulation Account (assuming for this purpose that the
aggregate VFN Principal Balance remains unchanged from the Determination Date
for such Interim Payment Date through the end of the then-current Interest
Accrual Period).

Fee Letter: For any Series, as defined in the related Indenture Supplement.

Fees: Collectively, with respect to any Interest Accrual Period, the Indenture
Trustee Fee, the Owner Trustee Fee and the Verification Agent Fee.

Final Payment Date: For any Class of Notes, the earliest of (i) the Stated
Maturity Date for such Class, (ii) after the end of the related Revolving
Period, the Payment Date on which the Note Balance of the Notes of such Class
has been reduced to zero, and (iii) the Payment Date which follows the Payment
Date on which all proceeds of the sale of the Trust Estate are distributed
pursuant to Section 8.6.

Financial Asset: As defined in Section 8-102(a)(9) of the UCC.

Fitch: Fitch Ratings, Inc., or any successor thereto.

Freddie Mac: The Federal Home Loan Mortgage Corporation (commonly known as
Freddie Mac), and its successors. References to Freddie Mac herein include
Freddie Mac in the capacity as trustee for any Pool.

Freddie Mac Advance: Any Advance with respect to a Freddie Mac Mortgage Loan.

Freddie Mac Guide: The Freddie Mac Single-Family Seller/Servicer Guide, as
amended, modified or supplemented from time to time. References to chapters,
sections and definitions in the Freddie Mac Guide refer to the chapters,
sections and definition references that exist in the Freddie Mac Guide as of the
Effective Date, but to the extent that the chapters, sections and definition
references change in subsequent amendments to the Freddie Mac Guide, references
to the Freddie Mac Guide shall also include any successor or replacement
chapter, section and definition references.

Freddie Mac Mortgage Loan: A Mortgage Loan included in a Freddie Mac Pool.

Freddie Mac Pool: A discrete pool of Mortgage Loans owned by a master trust of
which Freddie Mac is the trustee, and in which Freddie Mac has a 100% Percentage
of Participation, which is serviced by the Servicer pursuant to a Designated
Servicing Agreement.

Full Amortization Period: For all Series of Notes, the period that begins upon
the occurrence of a Facility Early Amortization Event and ends on the date on
which the Notes of all Series are paid in full.

 

19



--------------------------------------------------------------------------------

Funding Certification: A report delivered by the Administrator in respect of
each Funding Date pursuant to Section 4.3(a).

Funding Conditions: With respect to any proposed Funding Date, the following
conditions:

(i) no breach of the Collateral Test shall exist following the proposed funding;

(ii) no breach of representation, warranty or covenant of the Receivables
Seller, the Servicer, the Administrator, the Depositor or the Issuer, or with
respect to the Receivables, hereunder or under any Transaction Document, shall
exist;

(iii) no Funding Interruption Event or Facility Early Amortization Event shall
have occurred and be continuing;

(iv) (A) with respect to any Funding Date which will be a VFN Draw Date, the
Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) New York City time on the second Business Day preceding such Funding
Date (or such other time as may be agreed to from time to time by the Servicer,
the Indenture Trustee and the Administrative Agent), a Determination Date
Administrator Report reporting information with respect to the Receivables in
the Trust Estate and demonstrating the satisfaction of the Collateral Test, and
no later than 1:00 p.m. New York City time on the second Business Day preceding
such Funding Date (or such other time as may be agreed to from time to time by
the Servicer, the Indenture Trustee and the Administrative Agent), a Funding
Certification certifying that all Funding Conditions have been satisfied and
(B) with respect to any Funding Date which is not a VFN Draw Date, the
Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) New York City time on the Business Day preceding such Funding Date
(or such other time as may be agreed to from time to time by the Servicer, the
Indenture Trustee and the Administrative Agent), a Determination Date
Administrator Report reporting information with respect to the Receivables in
the Trust Estate and demonstrating the satisfaction of the Collateral Test, and
no later than 1:00 p.m. New York City time on the Business Day preceding such
Funding Date (or such other time as may be agreed to from time to time by the
Servicer, the Indenture Trustee and the Administrative Agent), a Funding
Certification certifying that all Funding Conditions have been satisfied;

(v) the full amount of the Required Expense Reserve shall be on deposit in the
Collection and Funding Account before and after the release of cash from such
account to fund the purchase price of Receivables, including amounts necessary
to restore full funding of each General Reserve Account to its General Reserve
Required Amount on the upcoming Payment Date;

(vi) the Interest Accumulation Amount is on deposit in the Interest Accumulation
Account, the Fee Accumulation Amount is on deposit in the Fee Accumulation
Account and the Target Amortization Principal Accumulation Amount, if any, is on
deposit in the Target Amortization Principal Accumulation Account;

 

20



--------------------------------------------------------------------------------

(vii) the payment of the New Receivables Funding Amount in connection with the
related sale of Additional Receivables on such Funding Date shall not result in
a material adverse United States federal income tax consequence to the Trust
Estate or any Noteholders; and

(viii) the Verification Agent is American Mortgage Consultants, Inc., or if
American Mortgage Consultants, Inc. resigns as Verification Agent or terminated
by the Receivables Seller, the Depositor or the Issuer, the Administrator has
selected a successor verification agent and the Administrative Agent has
approved such successor verification agent (such approval not to be unreasonably
withheld or delayed) and such successor verification agent has assumed the
Verification Agent’s duties.

Funding Date: Any Payment Date, Interim Payment Date or Limited Funding Date
occurring at a time when no Facility Early Amortization Event shall have
occurred and shall be continuing; provided, that the Indenture Trustee and the
Administrator shall have delivered a Funding Certification in accordance with
Section 4.3(a) for such date.

Funding Interruption Event: The occurrence of an event which with the giving of
notice or the passage of time, or both, would constitute a Facility Early
Amortization Event.

GAAP: U.S. generally accepted accounting principles that are (i) consistent with
the principles promulgated or adopted by the Financial Accounting Standards
Board and its successors, as in effect from time to time, and (ii) applied
consistently with principles applied to past financial statements of Nationstar
and its subsidiaries; provided that a certified public accountant would, insofar
as the use of such accounting principles is pertinent, be in a position to
deliver an unqualified opinion (other than a qualification regarding changes in
generally accepted accounting principles) that such principles have been
properly applied in preparing such financial statements.

General Reserve Account: An account established for each Series which shall be a
segregated non-interest bearing trust account which is an Eligible Account,
established and maintained pursuant to Section 4.6, and in the name of the
Indenture Trustee and identified by each relevant Series.

General Reserve Required Amount: For each Series, the amount calculated as
described in the related Indenture Supplement.

Grant: Pledge, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, create and grant a lien upon and a security interest in and
right of set-off against, deposit, set over and confirm pursuant to this
Indenture. A Grant of collateral or of any other agreement or instrument shall
include all rights, powers and options (but none of the obligations) of the
granting party thereunder, including the immediate and continuing right to claim
for, collect, receive and give receipt for principal and interest payments in
respect of such collateral or other agreement or instrument and all other moneys
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

21



--------------------------------------------------------------------------------

Increased Costs: The amounts described in the related Indenture Supplement.

Increased Costs Limit: For any Class of Notes, as defined in the related
Indenture Supplement.

Indemnified Party: As defined in Section 10.3(b).

Indemnity Payment: With respect to any Receivable in respect of which a payment
is required to be made by the Issuer, the Depositor or the Receivables Seller
under Section 2.3 of this Indenture, the Receivables Pooling Agreement or the
Receivables Sale Agreement, and as of the Payment Date on which the “Indemnity
Payment” must be made, the Receivable Balance of such Receivable as of such
Payment Date.

Indenture: As defined in the Preamble.

Indenture Supplement: With respect to any Series of Notes, a supplement to this
Indenture, executed and delivered in conjunction with the issuance of such Notes
pursuant to Section 6.1, together with any amendment to the Indenture Supplement
executed pursuant to Section 12.1 or 12.2, and, in either case, including all
amendments thereof and supplements thereto.

Indenture Trustee: The Person named as the Indenture Trustee in the Preamble
until a successor Indenture Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Indenture Trustee”
means and includes each Person who is then an Indenture Trustee hereunder.

Indenture Trustee Authorized Officer: With respect to the Indenture Trustee,
Calculation Agent, Paying Agent, Note Registrar or Securities Intermediary, any
officer of the Indenture Trustee, Calculation Agent, Paying Agent, Note
Registrar or Securities Intermediary assigned to its corporate trust services,
including any vice president, assistant vice president, assistant treasurer or
trust officer customarily performing functions with respect to corporate trust
matters and, with respect to a particular corporate trust matter under this
Indenture, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject, in each
case, having direct responsibility for the administration of this Indenture.

Indenture Trustee Fee: The fee payable to the Indenture Trustee hereunder on
each Payment Date in a monthly amount to be calculated based on the outstanding
balance of the Receivables as of the prior Payment Date, as set forth in
Indenture Trustee Fee Letter, which shall be subject to a monthly minimum of
$1,000 (which includes the fees to The Bank of New York Mellon and its
successors and assigns in its capacities as Calculation Agent, Paying Agent,
Securities Intermediary and Note Registrar), plus any additional amounts due and
owing to the Indenture Trustee pursuant to the Section 11.7.

Indenture Trustee Fee Letter: The fee letter agreement between The Bank of New
York Mellon and the Issuer dated the Effective Date, as amended, supplemented,
restated, or otherwise modified, setting forth the fees to be paid to The Bank
of New York Mellon for the performance of its duties as Indenture Trustee and in
all other capacities.

 

22



--------------------------------------------------------------------------------

Independent Manager: (i) A natural person and (ii) a Person who (A) shall not
have been at the time of such Person’s appointment, and may not have been at any
time during the preceding five (5) years and shall not be as long as such Person
is an Independent Manager of the Depositor (1) a direct or indirect legal or
beneficial owner in such entity or any of its Affiliates, (2) a member, officer,
director, manager, partner, shareholder or employee of the Administrator or any
of its managers, members, partners, subsidiaries, shareholders or Affiliates
other than the Depositor or any Affiliate thereof that is intended to be
structured as a “bankruptcy remote” entity (collectively, the “Independent
Parties”), (3) a supplier to any of the Independent Parties, (4) a person
controlling or under common control with any director, member, partner,
shareholder or supplier of any of the Independent Parties or (5) a member of the
immediate family of any director, member, partner, shareholder, officer,
manager, employee or supplier of the Independent Parties, (B) has prior
experience as an independent director or manager for a corporation or limited
liability company whose charter documents required the unanimous consent of all
independent directors or managers thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (C) has at least
three (3) years of employment experience with one or more entities that provide,
in the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities; provided, that, notwithstanding the terms
and provisions of clause (ii)(A)(1) immediately above, the indirect or
beneficial ownership of membership interests of the Administrator through a
mutual fund or similar diversified investment vehicle with respect to which the
owner does not have discretion or control over the investments held by such
diversified investment vehicle shall not preclude such owner from being an
Independent Manager.

Index: For any Series or Class of Notes, as defined in the related Indenture
Supplement.

Initial Note Balance: For any Note or for any Class of Notes, the Note Balance
of such Note upon the related Issuance Date as specified in the related
Indenture Supplement.

Initial Receivables: The Receivables sold and/or contributed by the Receivables
Seller to the Depositor on the Closing Date pursuant to the Receivables Sale
Agreement, and further sold and/or contributed by the Depositor to the Issuer on
the Closing Date pursuant to the Receivables Pooling Agreement, and Granted by
the Issuer to the Indenture Trustee for inclusion in the Trust Estate, and which
consist of Receivables arising from the making by the Receivables Seller of
Advances with respect to the Designated Pools listed on the Designated Servicing
Agreement Schedule as of the Closing Date.

Insolvency Event: With respect to a specified Person, (i) an involuntary case or
other proceeding under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced against any Person or any
substantial part of its property, or a petition shall be filed against such
Person in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, seeking the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
winding-up or liquidation of such Person’s business and (A) such case or
proceeding shall continue undismissed and unstayed and in effect for a period of
sixty (60)

 

23



--------------------------------------------------------------------------------

days or (B) an order for relief in respect of such Person shall be entered in
such case or proceeding under such laws or a decree or order granting such other
requested relief shall be granted; or (ii) the commencement by such Person of a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.

Insolvency Proceeding: Any proceeding of the sort described in the definition of
Insolvency Event.

Interest Accrual Period: For any Class of Notes and any Payment Date, the period
specified in the related Indenture Supplement.

Interest Accumulation Account: The segregated non-interest bearing trust account
or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.7 and entitled “The Bank of New
York Mellon, as Indenture Trustee in trust for the Noteholders of the Nationstar
Agency Advance Funding Trust Advance Receivables Backed Notes, Interest
Accumulation Account.”

Interest Accumulation Amount: With respect to each Interim Payment Date, the sum
of the Interest Payment Amount due and payable with respect to all Classes of
Notes on the next succeeding Payment Date, plus all Cumulative Interest
Shortfall Amounts as of the immediately preceding Payment Date, minus amounts
then on deposit in the Interest Accumulation Account (assuming for this purpose
that the aggregate VFN Principal Balance remains unchanged from the
Determination Date for such Interim Payment Date through the end of its
then-current Interest Accrual Period).

Interest Day Count Convention: For any Series or Class of Notes, the fraction
specified in the related Indenture Supplement to indicate the number of days
counted in an Interest Accrual Period divided by the number of days assumed in a
year, for purposes of calculating the Interest Payment Amount for each Interest
Accrual Period in respect of such Series or Class.

Interest Payment Amount: For any Series or Class of Notes, as applicable and
with respect to any Payment Date:

(i) for any Class of Term Notes, the related Cumulative Interest Shortfall
Amount plus the product of:

(A) the Note Balance as of the close of business on the preceding Payment Date;

(B) the related Note Interest Rate for such Class and for the related Interest
Accrual Period; and

 

24



--------------------------------------------------------------------------------

(C) the Interest Day Count Convention specified in the related Indenture
Supplement; and

(ii) for any Class of Variable Funding Notes, the related Cumulative Interest
Shortfall Amount plus the product of:

(A) the average daily aggregate VFN Principal Balance during the related
Interest Accrual Period (calculated based on the average of the aggregate VFN
Principal Balances on each day during the related Interest Accrual Period);

(B) the related Note Interest Rate for such Class during the related Interest
Accrual Period; and

(C) the Interest Day Count Convention specified in the related Indenture
Supplement.

Interested Noteholders: For any Class, any Noteholder or group of Noteholders
holding Notes evidencing not less than 25% of the aggregate Voting Interests of
such Class.

Interim Payment Date: With respect to any Series of Notes, up to ten (10) dates
each calendar month that are agreed to between the Issuer and the Noteholders of
the Variable Funding Notes, as specified in the Indenture Supplement.

Interim Payment Date Report: As defined in Section 3.2(c).

Invested Amount: For any Series or Class of Notes, the related Series Invested
Amount or Class Invested Amount, as applicable.

Investment Company Act: The Investment Company Act of 1940, as amended.

Issuance Date: For any Series of Notes, the date of issuance of such Series, as
set forth in the related Indenture Supplement.

Issuer: As defined in the Preamble.

Issuer Affiliate: Any person involved in the organization or operation of the
Issuer or an affiliate of such a person within the meaning of Rule 3a-7
promulgated under the Investment Company Act.

Issuer Amount: As defined in Section 4.3(e).

Issuer Authorized Officer: Any Director or any authorized officer of the Owner
Trustee or the Administrator who may also be an officer or employee of
Nationstar or an Affiliate.

Issuer Certificate: A certificate (including an Officer’s Certificate) signed in
the name of an Issuer Authorized Officer, or signed in the name of the Issuer by
an Issuer Authorized Officer. Wherever this Indenture requires that an Issuer
Certificate be signed also by an accountant or other expert, such accountant or
other expert (except as otherwise expressly provided in this Indenture) may be
an employee of Nationstar or an Affiliate.

 

25



--------------------------------------------------------------------------------

Issuer Tax Opinion: With respect to any undertaking, an Opinion of Counsel to
the effect that, for United States federal income tax purposes, (i) such
undertaking will not result in the Issuer or the Trust Estate being subject to
tax on its net income as an association (or publicly traded partnership) taxable
as a corporation or a taxable mortgage pool taxable as a corporation, each for
United States federal income tax purposes, (ii) except in the case of Specified
Notes, if any Notes are issued or deemed issued as a result of such undertaking,
any Notes issued or deemed issued on such date that are outstanding for United
States federal income tax purposes will be debt, and, if requested by the
Administrative Agent, (iii) such undertaking will not cause the Noteholders or
beneficial owners of Notes previously issued to be deemed to have sold or
exchanged such Notes in a manner that generates gain or loss for federal income
tax purposes under Section 1001 of the Code.

Judicial Corporate Advance: Any Corporate Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Judicial State.

Judicial Corporate Receivable: Any Corporate Advance Receivable in respect of a
Judicial Corporate Advance.

Judicial Escrow Advance: Any Escrow Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Judicial State.

Judicial Escrow Receivable: Any Escrow Advance Receivable in respect of a
Judicial Escrow Advance.

Judicial State: Each state or territory of the United States that is not a
Non-Judicial State.

Limited Funding Date: With respect to any Series of Notes, up to ten (10) dates
each calendar month that are agreed to between the Issuer and the Noteholders of
the Variable Funding Notes, as specified in the Indenture Supplement.

Majority Noteholders: With respect to any Series or Class of Notes or all
Outstanding Notes, the Noteholders of greater than 50% of the Note Balance of
the Outstanding Notes of such Series or Class or of Outstanding Notes, as the
case may be, measured by Voting Interests in any case.

Margin: For any Class of Notes bearing interest at a floating rate, the fixed
per annum rate that is added to the applicable Index to determine the Note
Interest Rate for such Class for any Interest Accrual Period. The “Margin” for
each Class of Notes is specified in the related Indenture Supplement.

Maximum VFN Principal Balance: For any VFN Class, the amount specified in the
related Indenture Supplement.

Monthly Advance Collection Period: With respect to any Payment Date, the period
beginning on the Determination Date for the preceding Payment Date and ending at
the close of business on the day before the Determination Date for the current
Payment Date, except that, with respect to the initial Payment Date, the Monthly
Advance Collection Period begins on the Cut-off Date and ends at the close of
business on the day before the related Determination Date.

 

26



--------------------------------------------------------------------------------

Monthly MBS Remittance Report: For any Pool, the monthly report(s) prepared by
the Servicer and delivered to Freddie Mac or Fannie Mae, as applicable,
detailing cash flows on the related Mortgage Loans and remittances to the
related investors.

Month-to-Date Available Funds: With respect to any Interim Payment Date or any
Payment Date, the aggregate amount of Collections deposited into the Collection
and Funding Account during the period beginning on the day immediately
succeeding the Payment Date prior to such Interim Payment Date or Payment Date
and ending on such Interim Payment Date or Payment Date.

Moody’s: Moody’s Investors Service.

Mortgage: With respect to a Mortgage Loan, a mortgage, deed of trust or other
instrument encumbering a fee simple interest in real property securing a
Mortgage Note.

Mortgage Loan: A loan secured by a Mortgage on real property (including REO
Property resulting from the foreclosure of the real property that had secured
such loan), which loan has been transferred and assigned to either (i) Freddie
Mac and in a Freddie Mac Pool and serviced for Freddie Mac pursuant to a
Servicing Agreement or (ii) Fannie Mae and in a Fannie Mae Pool and serviced for
Fannie Mae pursuant to a Servicing Agreement.

Mortgage Note: The note or other evidence of the indebtedness of a mortgagor
secured by a Mortgage under a Mortgage Loan and all amendments, modifications
and attachments thereto.

Mortgaged Property: The interest in real property securing a Mortgage Loan as
evidenced by the related Mortgage, together with improvements thereto securing a
Mortgage Loan.

New Receivables Funding Amount: For any Funding Date and with respect to any
amounts to be disbursed on any Funding Date, an amount equal to the sum of the
Series New Receivables Funding Amounts for all Outstanding Series for all
Additional Receivables to be funded on such Funding Date, subject to limitation
by the amount of Available Funds and by the amount that may be drawn on the any
VFNs in respect of such Funding Date and subject to the satisfaction of all
Funding Conditions; provided, however, that (1) in any event the aggregate New
Receivables Funding Amount disbursed on any Funding Date shall be limited to an
amount which may be disbursed without resulting in a violation of the Collateral
Test, (2) no amounts may be drawn on VFNs on a Limited Funding Date, and (3) the
New Receivables Funding Amount on a Limited Funding Date is limited to amounts
then on deposit in the Collection and Funding Account minus the Required Expense
Reserve.

Net Excess Cash Amount: On any Payment Date or Interim Payment Date, the amount
of funds available to be distributed to the Depositor pursuant to Section 4.4(i)
or Section 4.5(a)(1)(xii) or Section 4.5(a)(2)(vi), as applicable.

Non-Judicial Corporate Advance: Any Corporate Advance in respect of a Mortgage
Loan secured by a Mortgaged Property located in a Non-Judicial State.

 

27



--------------------------------------------------------------------------------

Non-Judicial Corporate Receivable: A Corporate Advance Receivable in respect of
a Non-Judicial Corporate Advance.

Non-Judicial Escrow Advance: Any Escrow Advance in respect of a Mortgage Loan
secured by a Mortgaged Property located in a Non-Judicial State.

Non-Judicial Escrow Receivable: An Escrow Advance Receivable in respect of a
Non-Judicial Escrow Advance.

Non-Judicial State: Each of the following: Alabama, Alaska, Arizona, Arkansas,
California, Colorado, District of Columbia, Georgia, Hawaii, Idaho, Maryland,
Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New
Hampshire, North Carolina, Oregon, Rhode Island, Tennessee, Texas, Utah,
Virginia, Washington, West Virginia and Wyoming. Additional Non-Judicial States
may be designated from time to time pursuant to Section 12.1.

Note or Notes: Any note or notes of any Class authenticated and delivered from
time to time under this Indenture including, but not limited to, any Variable
Funding Note.

Note Balance: On any date (i) for any Term Note, or for any Series or Class of
Term Notes, as the context requires, the Initial Note Balance of such Term Note
or the aggregate of the Initial Note Balances of the Term Notes of such Series
or Class, as applicable, less all amounts paid to Noteholder of such Term Note
or Noteholders of such Term Notes with respect to principal, (ii) for any
Variable Funding Note, its VFN Principal Balance on such date and (iii) for any
other Note, as set forth in the related Indenture Supplement.

Note Interest Rate: For any Note, or for any Series or Class of Notes as the
context requires, the interest rate specified, or calculated as provided in, the
related Indenture Supplement; provided, that on any day on which a Facility
Early Amortization Event shall have occurred and shall be continuing at the
opening of business on such day, the Note Interest Rate for any Class of Notes
shall equal the applicable Default Rate.

Note Owner: With respect to a Book Entry Note, the Person who is the owner of
such Book Entry Note, as reflected on the books of the Depository, or on the
books of a Person maintaining an account with such Depository (directly as a
Depository Participant or as an indirect participant, in each case in accordance
with the rules of such Depository) and with respect to any Definitive Notes, the
Noteholder of such Note.

Note Payment Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.8 and entitled “The Bank of New York
Mellon, as Indenture Trustee in trust for the Noteholders of the Nationstar
Agency Advance Funding Trust Advance Receivables Backed Notes, Note Payment
Account.”

Note Purchase Agreement: An agreement with one or more initial purchasers or
placement agents under which the Issuer will sell the Notes to such initial
purchaser, or contract with such placement agent for the initial private
placement of the Notes, in each case as further defined in the related Indenture
Supplement.

 

28



--------------------------------------------------------------------------------

Note Rating Agency: With respect to any Outstanding Class of Notes, each rating
agency, if any, specified in the related Indenture Supplement. References to
Note Rating Agencies or “each” or “any” Note Rating Agency in this Indenture
refer to Note Rating Agencies that were engaged to rate any Notes issued under
this Indenture, which Notes are still Outstanding.

Note Register: As defined in Section 6.5.

Note Registrar: The Person who keeps the Note Register specified in Section 6.5.

Noteholder: The Person in whose name a Note is registered in the Note Register,
except that, solely for the purposes of giving certain consents, waivers,
requests or demands as may be specified in this Indenture, the interests
evidenced by any Note registered in the name of, or in the name of a Person or
entity holding for the benefit of, the Issuer, the Receivables Seller or any
Person that is an Affiliate of either or both of the Issuer and the Receivables
Seller, shall not be taken into account in determining whether the requisite
percentage necessary to effect any such consent, waiver, request or demand shall
have been obtained. The Indenture Trustee shall have no responsibility to count
any Person as a Noteholder who is not permitted to be so counted hereunder
pursuant to the definition of “Outstanding” unless a Responsible Officer of the
Indenture Trustee has actual knowledge that such Person is an Affiliate of
either or both of the Issuer and Receivables Seller.

Noteholders’ Amount: As defined in Section 4.3(e).

Obligor: Any Person who owes or may be liable for payments under a Mortgage
Loan.

Officer’s Certificate: A certificate signed by an Issuer Authorized Officer and
delivered to the Indenture Trustee. Wherever this Indenture requires that an
Officer’s Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this
Indenture) may be an employee of the Receivables Seller or the Servicer.

Opinion of Counsel: A written opinion of counsel reasonably acceptable to the
Indenture Trustee, which counsel may, without limitation, and except as
otherwise expressly provided in this Indenture and except for any opinions
related to tax matters or material adverse effects on Noteholders, be an
employee of the Issuer, the Receivables Seller or any of their Affiliates.

Organizational Documents: The Issuer’s Trust Agreement (including the related
Owner Trust Certificate).

Original Indenture: As defined in the recitals.

Outstanding: With respect to all Notes and, with respect to a Note or with
respect to Notes of any Series or Class means, as of the date of determination,
all such Notes theretofore authenticated and delivered under this Indenture,
except:

(i) any Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation, or canceled by the Issuer and delivered to
the Indenture Trustee pursuant to Section 6.7;

 

29



--------------------------------------------------------------------------------

(ii) any Notes to be redeemed for whose full payment (including principal and
interest) redemption money in the necessary amount has been theretofore
deposited with the Indenture Trustee or any Paying Agent in trust for the
Noteholders of such Notes; provided that, if such Notes are to be redeemed,
notice of such redemption has been duly given if required pursuant to this
Indenture, or provision therefore satisfactory to the Indenture Trustee has been
made;

(iii) any Notes which are canceled pursuant to Section 7.3; and

(iv) any Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture (except with respect to
any such Note as to which proof satisfactory to the Indenture Trustee is
presented that such Note is held by a person in whose hands such Note is a
legal, valid and binding obligation of the Issuer).

For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” will be deemed to be references to “Outstanding Notes.” In
determining whether the Noteholders of the requisite principal amount of such
Outstanding Notes have taken any Action hereunder, Notes owned by the Issuer,
the Receivables Seller, or any Affiliate of the Issuer or the Receivables Seller
shall be disregarded. In determining whether the Indenture Trustee will be
protected in relying upon any such Action, only Notes which an Indenture Trustee
Authorized Officer has actual knowledge are owned by the Issuer or the
Receivables Seller, or any Affiliate of the Issuer or the Receivables Seller,
will be so disregarded. Notes so owned which have been pledged in good faith may
be regarded as Outstanding if the pledgee proves to the satisfaction of the
Indenture Trustee the pledgee’s right to act as owner with respect to such Notes
and that the pledgee is not the Issuer or the Receivables Seller or any
Affiliate of the Issuer or the Receivables Seller.

Owner: When used with respect to a Note, any related Note Owner.

Owner Trust Certificate: A certificate evidencing a 100% undivided beneficial
interest in the Issuer.

Owner Trustee: Wilmington Trust, National Association, a national association,
not in its individual capacity but solely as owner trustee under the Trust
Agreement, and any successor Owner Trustee thereunder.

Owner Trustee Fee: The annual fee payable as agreed upon by the Owner Trustee
and Nationstar Mortgage LLC pursuant to the Owner Trustee Fee Letter.

Owner Trustee Fee Letter: The fee letter agreement between the Owner Trustee and
Nationstar Mortgage LLC dated the Closing Date, as amended, supplemented,
restated, or otherwise modified, setting forth the fees to be paid to the Owner
Trustee for the performance of its duties as Owner Trustee of the Issuer.

Paying Agent: The same Person who serves at any time as the Indenture Trustee,
or an Affiliate of such Person, as paying agent pursuant to the terms of this
Indenture.

 

30



--------------------------------------------------------------------------------

Payment Date: In any month beginning in March 2013, the 15th day of such month
or, if such 15th day is not a Business Day, the next Business Day following such
15th day.

Payment Date Report: As defined in Section 3.2(b).

Payment Default: An Event of Default of the type described in Section 8.1(a).

Percentage of Participation: As defined in the Freddie Mac Guide.

Permitted Investments: At any time, any one or more of the following obligations
and securities:

(i) (a) direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or (b) direct
obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, any agency or instrumentality of the United States,
provided that such obligations are backed by the full faith and credit of the
United States; and provided further that the short-term debt obligations of such
agency or instrumentality at the date of acquisition thereof have been rated
(x) “A-1” by S&P if such obligations have a maturity of less than 60 days after
the date of acquisition or (y) “A-1+” by S&P if such obligations have a maturity
greater than 60 days after the date of acquisition;

(ii) repurchase agreements on obligations specified in clause (a) maturing not
more than three months from the date of acquisition thereof; provided that the
short-term unsecured debt obligations of the party agreeing to repurchase such
obligations are at the time rated “A-1+” by S&P;

(iii) certificates of deposit, time deposits and bankers’ acceptances of any
U.S. depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
a federal and/or state banking authority of the United States; provided that the
unsecured short-term debt obligations of such depository institution or trust
company at the date of acquisition thereof have been rated “A-1+” by S&P;

(iv) commercial paper of any entity organized under the laws of the United
States or any state thereof which on the date of acquisition has been rated
“A-1+” by S&P;

(v) interests in any U.S. money market fund which, at the date of acquisition of
the interests in such fund (including any such fund that is managed by the
Indenture Trustee or an Affiliate of the Indenture Trustee or for which the
Indenture Trustee or an Affiliate acts as advisor) and throughout the time as
the interest is held in such fund, has a rating of “AAAm” from S&P; or

(vi) other obligations or securities that are acceptable to S&P as Permitted
Investments hereunder and if the investment of Account funds therein will not
result in a reduction in the then current rating of the Notes, as evidenced by a
letter to such effect from S&P;

 

31



--------------------------------------------------------------------------------

provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the Payment Date immediately following the date of
purchase thereof (other than in the case of the investment of monies in
instruments of which the Indenture Trustee is the obligor, which may mature on
the related Payment Date), and shall be required to be held to such maturity;
and provided further, that each of the Permitted Investments may be purchased by
the Indenture Trustee through an Affiliate of the Indenture Trustee.

Permitted Investments are only those which are acquired by the Indenture Trustee
in its name and in its capacity as Indenture Trustee, and with respect to which
(A) the Indenture Trustee has noted its interest therein on its books and
records, and (B) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC, without acting in collusion with a Securities
Intermediary in violating such Securities Intermediary’s obligations to
entitlement holders in such assets, under Section 8-504 of the UCC, to maintain
a sufficient quantity of such assets in favor of such entitlement holders), and
(C) either (i) such investments are in the possession of the Indenture Trustee
or (ii) such investments, (x) if certificated securities and in bearer form,
have been delivered to the Indenture Trustee, or if in registered form, have
been delivered to the Indenture Trustee and either registered by the issuer in
the name of the Indenture Trustee or endorsed by effective endorsement to the
Indenture Trustee or in blank; (y) if uncertificated securities, ownership of
such securities has been registered in the name of the Indenture Trustee on the
books of the issuer thereof (or another person, other than a Securities
Intermediary, either has become the registered owner of the uncertificated
security on behalf of the Indenture Trustee or, having previously become the
registered owner, acknowledges that it holds for the Indenture Trustee); or
(z) if Securities Entitlements representing interests in securities or other
financial assets (or interests therein) held by a Securities Intermediary, a
Securities Intermediary indicates by book entry that a security or other
financial asset has been credited to the Indenture Trustee’s Securities Account
with such Securities Intermediary. No instrument described hereunder may be
purchased at a price greater than par, if such instrument may be prepaid or
called at a price less than its purchase price prior to its stated maturity.

Permitted Lien: Any liens for taxes, assessments, or similar charges incurred in
the ordinary course of business and which are not yet due or as to which the
period of grace, if any, related thereto has not expired or which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP.

Permitted Refinancing: An assignment by the Issuer, subject to satisfaction of
Section 2.1(c), either (i) to a third party unaffiliated with the Servicer or
(ii) to a special purpose, bankruptcy-remote entity, of all the Receivables
attributable to one or more Designated Pools, as a result of which assignment
the assignee pays to the Issuer 100% of the Receivable Balances with respect to
such Receivables; provided, that in the case of any special purpose entity, an
opinion of external legal counsel, reasonably satisfactory to the Administrative
Agent, to the effect that the assignee would not be substantively consolidated
with Nationstar or any non-special purpose entity Affiliate of Nationstar
involved in the transactions contemplated herein, shall have been delivered to
the Administrative Agent.

 

32



--------------------------------------------------------------------------------

Person: Any individual, corporation, estate, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock
company, business trust, trust, unincorporated organization, government or any
agency or political subdivision thereof, or other entity of a similar nature.

Place of Payment: With respect to any Class of Notes issued hereunder, the city
or political subdivision so designated with respect to such Class of Notes by
the Indenture Trustee.

Pool: A Freddie Mac Pool or a Fannie Mae Pool.

Predecessor Notes: Of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 6.2 in lieu of a mutilated, lost, destroyed or stolen Note will be
deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.

Principal and Interest Custodial Account: For Freddie Mac Advances, as defined
in the Freddie Mac Guide. For Fannie Mae Advances, the custodial account into
which the Servicer is required to remit principal and interest collections on
Fannie Mae Mortgage Loans in the related Fannie Mae Pool.

Principal and Interest Payments: For Freddie Mac Advances, as defined in the
Freddie Mac Guide. For Fannie Mae Advances, collections of or in respect of
principal and interest on Fannie Mae Mortgage Loans in the related Fannie Mae
Pool.

PTCE: As defined in Section 6.1(i).

Qualified Institutional Buyer: As defined in Rule 144A under the Securities Act.

Ratings Effect: A reduction, qualification with negative implications or
withdrawal of any then current rating of any Outstanding Notes by an applicable
Note Rating Agency (other than as a result of the termination of such Note
Rating Agency).

Receivable: The contractual right (i) to reimbursement pursuant to the terms of
a Designated Servicing Agreement and the Freddie Mac Guide or the Fannie Mae
Guide, as applicable, for an Advance made by the Servicer (including any
predecessor servicer) with respect to a Designated Pool pursuant to such
Designated Servicing Agreement, which Advance has not previously been
reimbursed, and which contractual right to reimbursement has been Granted to the
Indenture Trustee for inclusion in the Trust Estate by the Issuer hereunder, and
including all rights of the Servicer (including any predecessor servicer) to
enforce payment of such obligation under the related Servicing Agreement,
consisting of the Initial Receivables and all Additional Receivables and (ii) to
amounts to be paid as consideration for any purchase of the contractual right to
reimbursement described under clause (i). A “Receivable” remains a “Receivable,”
and is not deemed to have been converted into cash, except to the extent that
cash in respect of a reimbursement of that Receivable has been deposited into
the Collection and Funding Account. A “Receivable” is originated when the
Servicer makes the related Advance or, with respect to Advances made by a
predecessor servicer, when the Servicer reimburses the predecessor servicer for
such Advance when the Servicer assumes servicing of the related Mortgage Loan.

 

33



--------------------------------------------------------------------------------

Receivable Balance: As of any date of determination and with respect to any
Receivable, the outstanding amount of such Receivable, which shall only be
reduced to the extent that cash in respect of reimbursement of that Receivable
has been deposited into the Collection and Funding Account.

Receivable File: The documents described in Section 2.2 pertaining to a
particular Receivable.

Receivables Pooling Agreement: The Amended and Restated Receivables Pooling
Agreement, dated as of the Effective Date, between the Depositor, as seller, and
the Issuer, as purchaser, as amended, supplemented, restated, or otherwise
modified from time to time.

Receivables Sale Agreement: The Amended and Restated Receivables Sale Agreement,
dated as of the Effective Date, between the Receivables Seller, as seller, and
the Depositor, as purchaser, as amended, supplemented, restated, or otherwise
modified from time to time.

Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period for all Series and Classes of Notes, on which all amounts due
on all Series and Classes of Notes issued by the Issuer pursuant to this
Indenture, and all other amounts payable to any party pursuant to this
Indenture, shall have been paid in full.

Receivables Seller: Nationstar, as the entity that shall, on and after the
Closing Date, sell to the Depositor all Receivables created on and after the
Closing Date with respect to the Designated Pools under the Designated Servicing
Agreements.

Record Date: For the interest or principal payable on any Note on any applicable
Payment Date or Interim Payment Date, (i) for a Book Entry Note, the last
Business Day before such Payment Date or Interim Payment Date, as applicable,
and (ii) for a Definitive Note, the last day of the calendar month preceding
such Payment Date or Interim Payment Date, as applicable, unless otherwise
specified in the related Indenture Supplement.

Redemption Amount: With respect to a redemption of any Series or Class of Notes
by the Issuer pursuant to Section 13.1, an amount, which when applied together
with other Available Funds pursuant to Section 4.5, shall be sufficient to pay
an amount equal to the sum of (i) the Note Balance of all Outstanding Notes of
such Series or Class as of the applicable Redemption Payment Date or Redemption
Date, (ii) all accrued and unpaid interest on the Notes of such Series or Class
through the day prior to such Redemption Payment Date or Redemption Date,
(iii) any and all amounts allocable to such Series or Class and then owing to
the Indenture Trustee, the Securities Intermediary, any Derivative Counterparty,
Liquidation Provider or Supplemental Credit Enhancement Provider, from the
Issuer pursuant to the terms hereof, and (iv) any and all other amounts
allocable to such Series or Class and then due and payable hereunder and
sufficient to authorize the satisfaction and discharge of this Indenture
pursuant to Section 2.1.

Redemption Date: As defined in Section 13.1.

Redemption Notice: As defined in Section 13.2.

Redemption Payment Date: As defined in Section 13.1.

 

34



--------------------------------------------------------------------------------

Redemption Percentage: For any Class, 10% or such other percentage set forth in
the related Indenture Supplement.

Regulation S: Regulation S promulgated under the Securities Act or any successor
provision thereto, in each case as the same may be amended from time to time;
and all references to any rule, section or subsection of, or definition
contained in, Regulation S means such rule, section, subsection, definition or
term, as the case may be, or any successor thereto, in each case as the same may
be amended from time to time.

Regulation S Definitive Note: As defined in Section 5.2(c)(ii).

Regulation S Global Note: As defined in Section 5.2(c)(ii).

Regulation S Note: As defined in Section 5.2(c)(ii).

Regulation S Note Transfer Certificate: As defined in Section 6.5(i)(ii).

REO Property: A Mortgaged Property in which Freddie Mac or Fannie Mae has
acquired title to such Mortgaged Property through foreclosure or by deed in lieu
of foreclosure.

Required Expense Reserve: An amount that, following any Funding Date, shall
remain on deposit in the Collection and Funding Account, which amount shall
equal (i) the amounts payable in respect of Fees and invoiced or regularly
occurring expenses payable from Available Funds on the next Payment Date, plus
(ii) all accrued and unpaid interest due on the Notes on the next Payment Date
following such Funding Date, plus (iii) all amounts required to be deposited
into each General Reserve Account on the next Payment Date, plus (iv) the
aggregate of all Target Amortization Amounts payable on the next Payment Date,
except with respect to any Classes of Notes for which the related Indenture
Supplement provides that Target Amortization Amounts shall not be reserved as
part of the Required Expense Reserve.

Reserve Interest Rate: As defined in the related Indenture Supplement for any
Series or Class of Notes.

Responsible Officer:

(i) When used with respect to the Indenture Trustee, the Calculation Agent, the
Note Registrar, the Securities Intermediary or the Paying Agent, an Indenture
Trustee Authorized Officer; and

(ii) when used with respect to the Issuer, any Issuer Authorized Officer who is
an officer of the Issuer or is an officer of the Administrator of the type
referred to in clause (iii) below; and

(iii) when used with respect to the Servicer or the Administrator, the chief
executive officer, the chief financial officer or any vice president of the
Servicer or the Administrator, as the case may be.

 

35



--------------------------------------------------------------------------------

Revolving Period: For any Series or Class of Notes, the period of time which
begins on the related Issuance Date and ends on the earlier to occur of (i) a
Target Amortization Event for such Series or Class of Notes and (ii) a Facility
Early Amortization Event.

Rule 144A: Rule 144A promulgated under the Securities Act.

Rule 144A Definitive Note: As defined in Section 5.2(c)(i).

Rule 144A Global Note: As defined in Section 5.2(c)(i).

Rule 144A Note: As defined in Section 5.2(c)(i).

Rule 144A Note Transfer Certificate: As defined in Section 6.5(i)(iii).

S&P: Standard and Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

Sale Date: As defined in the Receivables Sale Agreement.

Sale: Any sale of any portion of the Trust Estate pursuant to Section 8.16.

Schedule of Receivables: On any date, a schedule, which shall be delivered by
the Administrator to the Indenture Trustee, and maintained by the Indenture
Trustee, in an electronic form, listing the outstanding Receivables sold and/or
contributed to the Depositor under the Receivables Sale Agreement and sold
and/or contributed to the Issuer under the Receivables Pooling Agreement and
Granted to the Indenture Trustee pursuant to this Indenture, as updated from
time to time to list Additional Receivables Granted to the Indenture Trustee and
deducting any amounts paid against the Receivables as of such date, identifying
such Receivables by Designated Pool, dollar amount of the related Advance,
identifying the Advance Type for such Receivable and identifying the related
Mortgage Loan number and date of the related Advance. The Indenture Trustee
shall be entitled to rely conclusively on the then current Schedule of
Receivables until receipt of a superseding schedule.

Second Amended and Restated Indenture: As defined in the recitals.

Securities Account: As defined in Section 8-501(a) of the UCC.

Securities Act: The Securities Act of 1933, as amended.

Securities Intermediary: As defined in Section 8-102(a)(14) of the UCC, and
where appropriate, shall mean The Bank of New York Mellon or its successor, in
its capacity as securities intermediary pursuant to Section 4.9.

Security Entitlement: As defined in Section 8-102(a)(17) of the UCC.

Security Interest: The security interest in the Collateral Granted to the
Indenture Trustee pursuant to the Granting Clause.

Senior Cumulative Interest Shortfall Amount: Any Cumulative Interest Shortfall
Amount attributable to any Senior Interest Amount that is unpaid.

 

36



--------------------------------------------------------------------------------

Senior Interest Amount: For any Interest Accrual Period and any Class of Notes,
interest accrued on such Class during such period, up to an amount equal to
interest on such Class’s Note Balance at the applicable Senior Rate.

Senior Margin: For each Class of Notes, as specified in the related Indenture
Supplement.

Senior Rate: For each Class of Notes, as specified in the related Indenture
Supplement.

Series Allocation Percentage: For any Series on any date of determination, the
percentage obtained by dividing (i) Series Invested Amount for such Series by
(ii) the aggregate of the Series Invested Amounts for all Outstanding Series.

Series Available Funds: As defined in Section 4.5(a)(2)(iii) hereof.

Series Fee Limit: For any Series, as specified in the related Indenture
Supplement.

Series Fees: For any Series, as specified in the related Indenture Supplement,
which shall include any amounts payable to any Derivative Counterparty,
Supplemental Credit Enhancement Provider or other similar amount payable in
respect of a particular Series, subject to any carve-outs for items payable
solely on a subordinated basis in the related Indenture Supplement.

Series Funding Allocation Percentage: On any Funding Date, for any Additional
Receivables and for any VFN Series in respect of which such Receivable has a
positive Collateral Value, the percentage obtained by dividing (i) the Series
Invested Amount of such Series by (ii) the aggregate of the Series Invested
Amount of all VFN Series for which such Additional Receivable has a positive
Collateral Value.

Series Invested Amount: For any Series on any date, the highest Class Invested
Amount for any Class of Notes included in such Series.

Series New Receivables Funding Amount: For any Funding Date for any Series and
any Additional Receivable proposed to be funded on such Funding Date, the
related Series Funding Allocation Percentage of the product of (i) the
applicable Weighted Average CV Adjusted Advance Rate (taking into account the
inclusion of the new Additional Receivables but not taking into account any
Trigger Advance Rate for purposes of calculating the Weighted Average CV
Adjusted Advance Rate for purposes of this definition) and (ii) (A) the
aggregate Receivable Balance of all Receivables under all Designated Pools,
including all Receivables conveyed to the Issuer since the previous Funding Date
minus (B) the aggregate Invested Amounts of all Outstanding Series prior to the
funding on such Funding Date.

Servicer: Nationstar in its capacity as the Servicer under the Designated
Servicing Agreements and Designated Pools in servicing the related Mortgage
Loans for and on behalf of Freddie Mac or Fannie Mae, as applicable, and any
successor named servicer appointed under any particular Designated Servicing
Agreement or Designated Pool.

Servicer Termination Event: With respect to any Designated Servicing Agreement
or Designated Pool, the occurrence of any events or conditions, and the passage
of any cure periods and giving to and receipt by the Servicer of any required
notices, as a result of which any Person has the current right to terminate the
Servicer as servicer under such Designated Servicing Agreement or Designated
Pool.

 

37



--------------------------------------------------------------------------------

Servicing Agreement: Any servicing agreement pursuant to which the Servicer is
servicing Mortgage Loans for and on behalf of Freddie Mac or Fannie Mae in
connection with one or more Pools included in the master trust, each as amended,
supplemented, restated, or otherwise modified from time to time.

Servicing Standards: As defined in Section 10.2(k).

Sinking Fund Account: An account established for any Class which shall be a
segregated non-interest bearing trust account which is an Eligible Account,
established and maintained pursuant to Section 4.7, and in the name of the
Indenture Trustee and identified by each relevant Series; provided, that, if
more than one Sinking Fund Account is to be established for any Series, such
accounts may be established as a single Eligible Account with sub-accounts
thereof related to specified Classes within such Series as to which Classes a
“Sinking Fund Account” has been created and the Sinking Fund Account for a
particular Class of such Series shall refer to the sub-account of the related
Eligible Account related to such Class.

Sinking Fund Permitted Investments: At any time, any one or more of the
following obligations and securities:

(i) (a) direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or (b) direct
obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, any agency or instrumentality of the United States,
provided that such obligations are backed by the full faith and credit of the
United States; and provided further that such obligations shall have a maturity
of no more than 365 days after the date of acquisition and further the
short-term debt obligations of such agency or instrumentality at the date of
acquisition thereof have been rated (x) “A-1” by S&P if such obligations have a
maturity of less than 60 days after the date of acquisition or (y) “A-1+” by S&P
if such obligations have a maturity greater than 60 days after the date of
acquisition;

(ii) repurchase agreements on obligations specified in clause (a) maturing not
more than twelve months from the date of acquisition thereof and in any event
not later than the Business Day immediately preceding the Expected Repayment
Date of the Class of Notes related to the Sinking Fund Account in which such
Sinking Fund Permitted Investment is held; provided that the short-term
unsecured debt obligations of the party agreeing to repurchase such obligations
are at the time rated “A-1+” by S&P;

(iii) certificates of deposit, time deposits and bankers’ acceptances of any
U.S. depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
a federal and/or state banking authority of the United States; provided that
such obligations shall have a maturity of nor more than 365 days after the date
of acquisition and further the unsecured short-term debt obligations of such
depository institution at the date of acquisition thereof have been rated
(x) “A-1” by S&P if such obligations have a maturity of less than 60 days after
the date of acquisition or (y) “A-1+” by S&P if such obligations have a maturity
greater than 60 days after the date of acquisition;

 

38



--------------------------------------------------------------------------------

(iv) commercial paper of any entity organized under the laws of the United
States or any state thereof which on the date of acquisition has been rated
“A-1+” by S&P; provided that such commercial paper shall have a maturity of no
more than 365 days after the date of acquisition;

(v) interests in any U.S. money market fund which, at the date of acquisition of
the interests in such fund (including any such fund that is managed by the
Indenture Trustee or an Affiliate of the Indenture Trustee or for which the
Indenture Trustee or an Affiliate acts as advisor) and throughout the time as
the interest is held in such fund, has a rating of “AAAm” from S&P; or

(vi) other obligations or securities that are acceptable to S&P as Permitted
Investments hereunder and if the investment of Account funds therein will not
result in a reduction in the then current rating of the Notes, as evidenced by a
letter to such effect from S&P;

provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the immediately preceding the Expected Repayment Date of
the Class of Notes related to the Sinking Fund Account in which such Sinking
Fund Permitted Investment is held (other than in the case of the investment of
monies in instruments of which the Indenture Trustee is the obligor, which may
mature on the related Expected Repayment Date), and shall be required to be held
to such maturity; and provided further, that each of the Sinking Fund Permitted
Investments may be purchased by the Indenture Trustee through an Affiliate of
the Indenture Trustee.

Sinking Fund Permitted Investments are only those which are acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee, and with
respect to which (A) the Indenture Trustee has noted its interest therein on its
books and records, and (B) the Indenture Trustee has purchased such investments
for value without notice of any adverse claim thereto (and, if such investments
are securities or other financial assets or interests therein, within the
meaning of Section 8-102 of the UCC, without acting in collusion with a
Securities Intermediary in violating such Securities Intermediary’s obligations
to entitlement holders in such assets, under Section 8-504 of the UCC, to
maintain a sufficient quantity of such assets in favor of such entitlement
holders), and (C) either (i) such investments are in the possession of the
Indenture Trustee or (ii) such investments, (x) if certificated securities and
in bearer form, have been delivered to the Indenture Trustee, or if in
registered form, have been delivered to the Indenture Trustee and either
registered by the issuer in the name of the Indenture Trustee or endorsed by
effective endorsement to the Indenture Trustee or in blank; (y) if
uncertificated securities, ownership of such securities has been registered in
the name of the Indenture Trustee on the books of the issuer thereof (or another
person, other than a Securities Intermediary, either has become the registered
owner of the uncertificated security on behalf of the Indenture Trustee or,
having previously become the registered owner, acknowledges that it holds for
the Indenture Trustee); or (z) if Securities Entitlements representing interests
in securities or other financial assets (or interests therein) held by a
Securities Intermediary, a Securities Intermediary indicates by book entry that
a security or other financial asset has been credited to the Indenture Trustee’s
Securities Account with such Securities Intermediary. No instrument described
hereunder may be purchased at a price greater than par.

 

39



--------------------------------------------------------------------------------

Specified Notes: The Class 1 Specified Notes and the Class 2 Specified Notes.

STAMP: As defined in Section 6.1(d).

Stated Maturity Date: For each Class of Notes, the date specified in the
Indenture Supplement for such Note as the fixed date on which the outstanding
principal and all accrued interest for such Series or Class of Notes is due and
payable.

Stop Date: As defined in the Receivables Sale Agreement.

Subordinated Cumulative Interest Shortfall Amount: Any Cumulative Interest
Shortfall Amount attributable to any Subordinated Interest Amount that is
unpaid.

Subordinated Interest Amount: For any Class of Notes and any Interest Accrual
Period, the positive difference, if any, between the amount of interest accrued
in such Interest Accrual Period on the related Note Balance at the related Note
Interest Rate on such Class and the related Senior Interest Amount.

Subsidiary: With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of Such Person.

Supplemental Credit Enhancement Agreement: A letter of credit, cash collateral
account or surety bond or other similar arrangement with any credit enhancement
provider which provides the benefit of one or more forms of credit enhancement
which is referenced in the applicable Indenture Supplement for any Series or
Class of Notes.

Supplemental Credit Enhancement Provider: Any party to any Supplemental Credit
Enhancement Agreement other than the Issuer or the Indenture Trustee on behalf
of the Issuer.

Target Amortization Amount: For any Interim Payment Date or any Payment Date, as
the case may be, for each Class of Notes then in its Target Amortization Period,
the monthly amount specified in, or calculated as described in, the related
Indenture Supplement; provided, that such monthly amount must be either a fixed
dollar amount or a fixed percentage of the Note Balance of such Class as of the
first day of its Target Amortization Period.

Target Amortization Class: Any Class of Notes that is in its Target Amortization
Period at a time when no Facility Early Amortization Event shall have occurred
and be continuing unwaived.

 

40



--------------------------------------------------------------------------------

Target Amortization Event: For any Series or Class of Notes, the earlier of
(i) the related Expected Repayment Date and (ii) the occurrence of any of the
events designated as such in the related Indenture Supplement; provided, that if
any Target Amortization Event occurs with respect to any VFN, it shall
constitute a Target Amortization Event for all Classes of VFNs.

Target Amortization Period: For any Class of Notes, the period that begins upon
the termination of the related Revolving Period and ends upon the earlier of
(i) a Facility Early Amortization Event and (ii) the date on which the Notes of
such Class are paid in full, in accordance with the related Indenture
Supplement.

Target Amortization Principal Accumulation Account: The segregated non-interest
bearing trust account or accounts, each of which shall be an Eligible Account,
established and maintained pursuant to Section 4.1 and Section 4.7 and entitled
“The Bank of New York Mellon, as Indenture Trustee in trust for the Noteholders
of the Nationstar Servicer Advance Receivables Backed Notes, Target Amortization
Principal Accumulation Account.”

Target Amortization Principal Accumulation Amount: For any Target Amortization
Class on any date, the Target Amortization Amount for the next Payment Date.

Term Note: Notes of any Series or Class designated as “Term Notes” in the
related Indenture Supplement.

Transaction Documents: Collectively, this Indenture, each Note Purchase
Agreement, the Receivables Sale Agreement, the Receivables Pooling Agreement,
the Fee Letter, the Indenture Trustee Fee Letter, the Owner Trustee Fee Letter,
the Schedule of Receivables and the Designated Servicing Agreement Schedule, all
Notes, the Trust Agreement, the Administration Agreement, each Indenture
Supplement and each of the other documents, instruments and agreements entered
into on the date hereof and thereafter in connection with any of the foregoing
or the transactions contemplated thereby, each as amended, supplemented,
restated, or otherwise modified from time to time.

Transfer: As defined in Section 6.5(h). It is expressly provided that the term
“Transfer” in the context of the Notes includes, without limitation, any
distribution of the Notes by (i) a corporation to its shareholders, (ii) a
partnership to its partners, (iii) a limited liability company to its members,
(iv) a trust to its beneficiaries or (v) any other business entity to the owners
of the beneficial interests in such entity.

Trigger Advance Rate: For any Class or Series of Notes, as defined in the
related Indenture Supplement. If an Indenture Supplement does not define a
“Trigger Advance Rate,” the related Series and Classes shall have no Trigger
Advance Rate.

Trust Account or Trust Accounts: Individually, any of the Collection and Funding
Account, the Note Payment Account, the General Reserve Account, the Interest
Accumulation Account, the Target Amortization Principal Accumulation Account,
the Fee Accumulation Account or the Delinquency Advance Disbursement Account or
any Sinking Fund Account and any other account required under any Indenture
Supplement, and collectively, all of the foregoing.

 

41



--------------------------------------------------------------------------------

Trust Agreement: The Amended and Restated Trust Agreement, dated the Closing
Date, by and between the Depositor and Owner Trustee, as amended, supplemented,
restated, or otherwise modified from time to time.

Trust Estate: The trust estate established under this Indenture for the benefit
of the Noteholders, which consists of the property described in the Granting
Clause, to the extent not released pursuant to Section 7.1.

Trust Property: The property, or interests in property, constituting the Trust
Estate from time to time.

UCC: The Uniform Commercial Code, as in effect in the relevant jurisdiction.

Undrawn Fees: With respect to any Payment Date during the related Revolving
Period, an amount equal to the aggregate of the accrued and unpaid Undrawn Fee
Amounts for each day of the Monthly Advance Collection Period immediately
preceding such Payment Date, plus any unpaid Undrawn Fees from prior Payment
Dates.

Undrawn Fee Amount: For any VFN Class as specified in the related Indenture
Supplement, for each day during the related Revolving Period, an amount equal to
the product of (i) the related Maximum VFN Principal Balance less the VFN
Principal Balance as of the close of business on such day, and (ii) the Undrawn
Fee Rate divided by 360.

Undrawn Fee Rate: For any VFN Class, the rate set forth or described in the
related Indenture Supplement, if any.

United States and U.S.: The United States of America.

United States Person: (i) A citizen or resident of the United States, (ii) a
corporation or partnership (or entity treated as a corporation or partnership
for United States federal income tax purposes) created or organized in or under
the laws of the United States, any one of the states thereof or the District of
Columbia, (iii) an estate the income of which is subject to United States
federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust, and one or more such United States Persons have
the authority to control all substantial decisions of such trust (or, to the
extent provided in applicable Treasury regulations, certain trusts in existence
on August 20, 1996 which are eligible to elect to be treated as United States
Persons).

Unmatured Default: With respect to any Designated Servicing Agreement or
Designated Pool, the occurrence of any event or condition which, with notice
and/or the passage of any applicable cure period, will result in a Servicer
Termination Event.

Variable Funding Note or VFN: Any Note of a Series or Class designated as
“Variable Funding Notes” in the related Indenture Supplement.

Verification Agent: As defined in Section 3.3(d).

 

42



--------------------------------------------------------------------------------

Verification Agent Fee: The amount payable to the Verification Agent following
completion of its annual report under Section 3.3(d) in an amount to be
determined by the Administrative Agent after consultation with the Servicer.

VFN Draw: For any Interim Payment Date or Payment Date, the amount to be
borrowed on such date in relation to any VFNs pursuant to Section 4.3(b).

VFN Draw Date: Any Interim Payment Date or Payment Date on which a VFN Draw is
to be made pursuant to Section 4.3(b).

VFN Noteholder: The Noteholder of a VFN.

VFN Note Balance Adjustment Request: As defined in Section 4.3(b)(i).

VFN Principal Balance: On any date, for any VFN or for any Series or Class of
VFNs, as the context requires, the Note Balance thereof as of the opening of
business on the first day of the then-current Interest Accrual Period for such
Series or Class less (i) all amounts previously paid during such Interest
Accrual Period on such Note with respect to principal plus (ii) the amount of
any increase in the Note Balance of such Note during such Interest Accrual
Period prior to such date, which amount shall not exceed the Maximum VFN
Principal Balance.

Voting Interests: The aggregate voting power evidenced by the Notes, and each
Outstanding Note’s Voting Interest within its Series equals the percentage
equivalent of the fraction obtained by dividing that Note’s Note Balance by the
aggregate Note Balance of all Outstanding Notes within such Series; provided,
however, that where the Voting Interests are relevant in determining whether the
vote of the requisite percentage of Noteholders necessary to effect any consent,
waiver, request or demand shall have been obtained, the Voting Interests shall
be deemed to be reduced by the amount equal to the Voting Interests (without
giving effect to this provision) represented by the interests evidenced by any
Note registered in the name of, or in the name of a Person or entity holding for
the benefit of, the Issuer, the Depositor, the Receivables Seller or any Person
that is an Affiliate of any of the Issuer, the Depositor or the Receivables
Seller. The Indenture Trustee shall have no liability for counting a Voting
Interest of any Person that is not permitted to be so counted hereunder pursuant
to the definition of “Outstanding” unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Person is the Issuer or the Receivables
Seller or an Affiliate of either or both of the Issuer and the Receivables
Seller.

For the avoidance of doubt, all actions, consents and votes under the terms and
provisions of this Indenture (other than under any Indenture Supplement related
to a specific Series) that require a certain percentage of Voting Interests of
all Notes shall be deemed by each of the parties hereto and the Noteholders to
require such designated percentage of Voting Interests of each Outstanding
Series and, in the event any one Series fails to provide the required percentage
of Voting Interests with respect to any such action, consent or vote, then such
action, consent or vote shall be deemed by the parties hereto and the
Noteholders to be not approved.

Weighted Average Advance Rate: With respect to any Class of Notes on any date of
determination, a percentage equal to the weighted average of the Advance Rates
applicable to the Receivables in the case of such Class (weighted based on the
Receivable Balances of all Facility

 

43



--------------------------------------------------------------------------------

Eligible Receivables attributable to each separate Advance Type on such date).
With respect to a Series of Notes, the “Weighted Average Advance Rate” shall
equal the Weighted Average Advance Rate with respect to the Class within such
Series with the highest Advance Rates.

Weighted Average CV Adjusted Advance Rate: With respect to any Class or Series
on any date of determination, the lesser of (i) the product of (A) the Weighted
Average Advance Rate, for such Class or Series on that date, and (B) a fraction,
(1) the numerator of which equals the aggregate Receivable Balances of all
Facility Eligible Receivables that have a positive Collateral Value with respect
to such Class or Series on such date and (2) the denominator of which equals the
aggregate Receivable Balances of all Receivables attributable to all Designated
Pools and (ii) the related Trigger Advance Rate (or, when determined for a
Series, the highest Trigger Advance Rate for any Class within such Series).

Section 1.2. Interpretation.

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

(a) reference to and the definition of any document (including this Indenture)
shall be deemed a reference to such document as it may be amended or modified
from time to time;

(b) all references to an “Article,” “Section,” “Schedule” or “Exhibit” are to an
Article or Section hereof or to a Schedule or an Exhibit attached hereto;

(c) defined terms in the singular shall include the plural and vice versa and
the masculine, feminine or neuter gender shall include all genders;

(d) the words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture shall refer to this Indenture as a whole and not to
any particular provision of this Indenture;

(e) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”;

(f) periods of days referred to in this Indenture shall be counted in calendar
days unless Business Days are expressly prescribed and references in this
Indenture to months and years shall be to calendar months and calendar years
unless otherwise specified;

(g) accounting terms not otherwise defined herein and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under GAAP;

(h) “including” and words of similar import will be deemed to be followed by
“without limitation”;

 

44



--------------------------------------------------------------------------------

(i) references to any Transaction Document (including this Indenture) and any
other agreement shall be deemed a reference to such Transaction Document or
agreement as it may be amended or modified from time to time;

(j) references to any statute, law, rule or regulation shall be deemed a
reference to such statute, law, rule or regulation as it may be amended or
modified from time to time;

(k) references to chapters, sections and definitions in the Freddie Mac Guide
refer to the chapters, sections and definition references that exist in the
Freddie Mac Guide as of the Effective Date, but to the extent that the chapters,
sections and definition references change in subsequent amendments to the
Freddie Mac Guide, references to the Freddie Mac Guide shall also include any
successor or replacement chapter, section and definition references; and

(l) references to chapters, sections and definitions in the Fannie Mae Guide
refer to the chapters, sections and definition references that exist in the
Fannie Mae Guide as of the Effective Date, but to the extent that the chapters,
sections and definition references change in subsequent amendments to the Fannie
Mae Guide, references to the Fannie Mae Guide shall also include any successor
or replacement chapter, section and definition references.

Section 1.3. Compliance Certificates and Opinions.

Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, the Issuer will furnish to the
Indenture Trustee (1) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and (2) unless the Indenture Trustee waives the
requirement of delivery, an Opinion of Counsel stating that in the opinion of
such counsel all such conditions precedent, if any, have been complied with,
except that in the case of any such application or request as to which the
furnishing of such documents is specifically required by any provision of this
Indenture relating to such particular application or request, no additional
certificate or opinion need be furnished.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture will include:

(a) a statement to the effect that each individual signing such certificate or
opinion has read such covenant or condition and the definitions herein relating
thereto;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement to the effect that such individual has made such examination or
investigation as is necessary to express an informed opinion as to whether or
not such covenant or condition has been complied with; and

(d) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

45



--------------------------------------------------------------------------------

Section 1.4. Form of Documents Delivered to Indenture Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, one or more specified Persons, one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to the other matters, and any such Person may certify or give an opinion as
to such matters in one or several documents.

Any certificate or opinion of the Issuer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless the Issuer knows, or in the exercise of reasonable care should know, that
the certificate or opinion or representations are erroneous. Any such
certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, the Issuer stating that the information with respect to such
factual matters is in the possession of the Issuer, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
opinion or representations are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Section 1.5. Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action (each, an “Action”) provided by this Indenture to be given or taken
by Noteholders of any Class may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by an agent duly appointed in writing. Except as herein otherwise expressly
provided, such Action will become effective when such instrument or instruments
are delivered to the Indenture Trustee, and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments and any such record (and
the Action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of the Noteholders signing such instrument or instruments and so
voting at any meeting. Proof of execution of any such instrument or of a writing
appointing any such agent, or the holding by any Person of a Note, will be
sufficient for any purpose of this Indenture and (subject to Section 11.1)
conclusive in favor of the Indenture Trustee and the Issuer, if made in the
manner provided in this Section 1.5.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness to such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership, on behalf of such
corporation or partnership, such certificate or affidavit will also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.

(c) The ownership of Notes will be proved by the Note Register.

 

46



--------------------------------------------------------------------------------

(d) Any Action by the Noteholder will bind all subsequent Noteholders of such
Noteholder’s Note, in respect of anything done or suffered to be done by the
Indenture Trustee or the Issuer in reliance thereon whether or not notation of
such Action is made upon such Note.

(e) Without limiting the foregoing, a Noteholder entitled hereunder to take any
Action hereunder with regard to any particular Note may do so with regard to all
or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount. Any notice given or Action
taken by a Noteholder or its agents with regard to different parts of such
principal amount pursuant to this paragraph shall have the same effect as if
given or taken by separate Noteholders of each such different part.

(f) Without limiting the generality of the foregoing, unless otherwise specified
pursuant to one or more Indenture Supplements, a Noteholder, including a
Depository that is the Noteholder of a Global Note representing Book-Entry
Notes, may make, give or take, by a proxy or proxies duly appointed in writing,
any Action provided in this Indenture to be made, given or taken by Noteholders,
and a Depository that is the Noteholder of a Global Note may provide its proxy
or proxies to the beneficial owners of interests in or security entitlements to
any such Global Note through such Depository’s standing instructions and
customary practices.

(g) The Issuer may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in or security entitlements to any Global
Note held by a Depository entitled under the procedures of such Depository to
make, give or take, by a proxy or proxies duly appointed in writing, any Action
provided in this Indenture to be made, given or taken by Noteholders. If such a
record date is fixed, the Noteholders on such record date or their duly
appointed proxy or proxies, and only such Persons, shall be entitled to make,
give or take such Action, whether or not such Noteholders remain Noteholders
after such record date. No such Action shall be valid or effective if made,
given or taken more than 90 days after such record date.

Section 1.6. Notices, etc., to Indenture Trustee, Issuer, Administrator and the
Administrative Agent.

Any Action of Noteholders or other document provided or permitted by this
Indenture to be made upon, given or furnished to, or filed with, the Indenture
Trustee by any Noteholder or by the Issuer will be sufficient for every purpose
hereunder if in writing (which shall include electronic transmission) and
personally delivered, express couriered, electronically transmitted or mailed by
registered or certified mail to the Indenture Trustee (or The Bank of New York
Mellon in any of its capacities) at its Corporate Trust Office, or the Issuer or
the Administrator by the Indenture Trustee or by any Noteholder will be
sufficient for every purpose hereunder (except with respect to notices to the
Indenture Trustee of an Event of Default as provided in Section 8.1) if in
writing (which shall include electronic transmission) and personally delivered,
express couriered, electronically transmitted or mailed by registered or
certified mail, addressed to it at (i) the Corporate Trust Office in the case of
the Indenture Trustee or The Bank of New York Mellon in any of its capacities,
(ii)350 Highland Drive, Lewisville, TX 75067, in the case of the Administrator
or the Servicer, (iii) c/o Wilmington Trust, National Association, as Owner
Trustee, Rodney Square North, 1100 North Market Street, Wilmington, DE, 19890,
in the case of the Issuer and (iv) 745 Seventh Avenue, New York, NY, 10019, in
the case of the Administrative Agent, or, in any case at any other address
previously furnished in writing by any such party to the other parties hereto.

 

47



--------------------------------------------------------------------------------

Section 1.7. Notices to Noteholders; Waiver.

(a) Where this Indenture, any Indenture Supplement or any Note provides for
notice to registered Noteholders of any event, such notice will be sufficiently
given (unless expressly provided otherwise herein, in such Indenture Supplement
or in such Note) if in writing and mailed, first-class postage prepaid, sent by
facsimile, sent by electronic transmission or personally delivered to each
Noteholder of a Note affected by such event, at such Noteholder’s address as it
appears in the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed for the giving of such notice. In any case
where notice to Noteholders is given by mail, facsimile, electronic transmission
or delivery, none of the failure to mail, send by facsimile, send by electronic
transmission or deliver such notice, or any defect in any notice so mailed, to
any particular Noteholders will affect the sufficiency of such notice with
respect to other Noteholders and any notice that is mailed, sent by facsimile,
sent by electronic transmission or delivered in the manner herein provided shall
conclusively have been presumed to have been duly given.

Where this Indenture, any Indenture Supplement or any Note provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event, and such waiver will be
the equivalent of such notice. Waivers of notice by Noteholders will be filed
with the Indenture Trustee, but such filing will not be a condition precedent to
the validity of any action taken in reliance upon such waiver.

(b) In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or otherwise, it will be impractical to mail notice of
any event to any Noteholder of a Note when such notice is required to be given
pursuant to any provision of this Indenture, then any method of notification as
will be satisfactory to the Indenture Trustee and the Issuer will be deemed to
be a sufficient giving of such notice.

(c) Where this Indenture provides for notice to each Note Rating Agency, failure
to give such notice will not affect any other rights or obligations created
hereunder and will not under any circumstance constitute an Adverse Effect.

Section 1.8. Administrative Agent.

(a) Discretion of Administrative Agent. Any provision providing for the exercise
discretion of the Administrative Agent means that such discretion may be
executed in the sole and absolute discretion of the Administrative Agent. In
addition, for the avoidance of doubt, as further provided in the definition of
“Administrative Agent” herein and notwithstanding any other provision in this
Indenture to the contrary, any approvals, consents, votes or other rights
exercisable by the Administrative Agent under this Indenture (other than any
Indenture Supplement related to a specific Series) shall require the approval,
consent, vote or other exercise of rights of each Person specified by name under
the definition of “Administrative Agent” or in its stead its Affiliate or
successor as noticed to the Indenture Trustee.

 

48



--------------------------------------------------------------------------------

(b) Nature of Duties. The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Indenture, a related
Indenture Supplement or in the other Transaction Documents. The Administrative
Agent shall not have by reason of this Indenture or any Transaction Document a
fiduciary relationship in respect of any Noteholder. Nothing in this Indenture
or any of the Transaction Documents, express or implied, is intended to or shall
be construed to impose upon the Administrative Agent any obligations in respect
of this Indenture or any of the other Transaction Documents except as expressly
set forth herein or therein. Each Noteholder shall make its own independent
investigation of the financial condition and affairs of the Issuer in connection
with the purchase of any Note and shall make its own appraisal of the
creditworthiness of the Issuer and the value of the Collateral, and the
Administrative Agent shall have any duty or responsibility, either initially or
on a continuing basis, to provide any Noteholder with any credit or other
information with respect thereto, whether coming into its possession before the
Closing Date, as applicable, or at any time or times thereafter.

(c) Rights, Exculpation, Etc. The Administrative Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Indenture or the
other Transaction Documents. Without limiting the generality of the foregoing,
the Administrative Agent (i) may consult with legal counsel (including, without
limitation, counsel to the Administrative Agent or counsel to the Issuer),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel or experts; (ii) makes no warranty or
representation to any Noteholder and shall not be responsible to any Noteholder
for any statements, certificates, warranties or representations made in or in
connection with this Indenture or the other Transaction Documents; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Indenture or the other
Transaction Documents on the part of any Person, the existence or possible
existence of any default or Event of Default, or to inspect the Collateral or
other property (including, without limitation, the books and records) of any
Person; (iv) shall not be responsible to any Noteholder for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Indenture or the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall not be deemed to have made
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Indenture
Trustee’s Adverse Claim thereon, or any certificate prepared by the Issuer in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Noteholders for any failure to monitor or maintain any portion of
the Collateral. Without limiting the foregoing and notwithstanding any
understanding to the contrary, no Noteholder shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Indenture, the Notes or any of
the other Transaction Documents in its own interests as a Noteholder or
otherwise.

(d) Reliance. The Administrative Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Indenture or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.

 

49



--------------------------------------------------------------------------------

Section 1.9. Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and will not affect the construction hereof.

Section 1.10. Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer will bind its
successors and assigns, whether so expressed or not. All covenants and
agreements of the Indenture Trustee in this Indenture shall bind its successors,
co-trustees and agents of the Indenture Trustee.

Section 1.11. Severability of Provisions.

In case any provision in this Indenture or in the Notes will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

Section 1.12. Benefits of Indenture.

Nothing in this Indenture or in any Notes, express or implied, will give to any
Person, other than the parties hereto and their successors hereunder, any
Authenticating Agent or Paying Agent, the Note Registrar, the Securities
Intermediary, the Calculation Agent, any Derivative Counterparties (to the
extent specified in the applicable Derivative Agreement) any Supplemental Credit
Enhancement Providers and any Liquidity Providers (each to the extent specified
in the applicable Supplemental Credit Enhancement Agreement and Liquidity
Facility, as applicable) and the Noteholders of Notes (or such of them as may be
affected thereby), any benefit or any legal or equitable right, remedy or claim
under this Indenture.

Section 1.13. Governing Law.

THIS INDENTURE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS INDENTURE, THE RELATIONSHIP OF THE PARTIES HERETO,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 1.14. Counterparts.

This Indenture may be executed in any number of counterparts, each of which so
executed will be deemed to be an original, but all such counterparts will
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Indenture by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Indenture.

 

50



--------------------------------------------------------------------------------

Section 1.15. Submission to Jurisdiction; Waivers.

EACH OF THE PARTIES HERETO AND THE NOTEHOLDERS, BY THEIR ACCEPTANCE OF THE
NOTES, HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS INDENTURE, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN
NOTIFIED IN WRITING;

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(e) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 1.16. Effectiveness of Existing Indenture; Amendment and Restatement.

The parties hereto hereby agree that for all purposes (i) for the period
commencing on the Closing Date through but excluding the Effective Date, the
provisions, terms and conditions of the Existing Indenture shall apply in all
respects without giving effect to this Indenture, and (ii) from and including
the Effective Date, the provisions, terms and conditions of this Indenture (as
it shall be amended, supplemented or modified from time to time) shall govern
exclusively. This Indenture shall amend and restate in its entirety the Existing
Indenture and shall have the effect of a substitution of terms of the Indenture,
but this Indenture will not have the effect of causing a novation, refinancing
or other repayment of the obligations of the parties under the Existing
Indenture (hereinafter the “Original Obligations”) or a termination or
extinguishment of the liens securing such Original Obligations, which Original
Obligations shall remain outstanding and

 

51



--------------------------------------------------------------------------------

repayable pursuant to the terms of this Indenture and which liens shall remain
attached, enforceable and perfected securing such Original Obligations and all
additional obligations arising under this Indenture. Each reference to the
Existing Indenture in any of the Transaction Documents, or any other document,
instrument or agreement delivered in connection therewith shall mean and be a
reference to this Indenture from and including the Effective Date.

Article II

The Trust Estate

Section 2.1. Contents of Trust Estate.

(a) Grant of Trust Estate. The Issuer has Granted the Trust Estate to the
Indenture Trustee, and the Indenture Trustee has accepted this Grant, pursuant
to the Granting Clause.

(b) Notification of Freddie Mac or Fannie Mae. The Servicer hereby represents
and warrants that it has notified Freddie Mac with respect to the Designated
Servicing Agreements and Designated Pools as of the Effective Date or the
Closing Date in the case of Designated Pools that were Freddie Mac Pools subject
to this Indenture as of the Closing Date of the assignment, transfer of
ownership and pledge of Receivables related to such Servicing Agreements and
such Pools, including the related Advance Reimbursement Amounts, and that each
related Receivable is subject to the Indenture Trustee’s Security Interest and
that none of the Advances related to the Designated Servicing Agreements and
Designated Pools are subject to any right of set-off or other claim of Freddie
Mac, pursuant to the Consent. Should any Fannie Mae Pools become Designated
Pools, the Servicer hereby represents and warrants that it shall notify Fannie
Mae with respect to the Designated Servicing Agreements and Designated Pools
related to Fannie Mae of the assignment, transfer of ownership and pledge of
Receivables related to such Servicing Agreements and such Pools, including the
related Advance Reimbursement Amounts, and that each related Receivable is
subject to the Indenture Trustee’s Security Interest and that none of the
Advances related to the Designated Servicing Agreements and Designated Pools
shall be subject to any right of set-off or other claim of Fannie Mae, pursuant
to the Consent. The Consent indicating the Security Interest of the Indenture
Trustee in the Receivables relating to a particular Designated Pool shall be
deleted, rescinded or modified when, and only when, all related Receivables have
been paid in full or have been released from such Security Interest pursuant to
this Indenture. In addition, each Determination Date Administrator Report shall
include a list of the Receivables, and any such list or related trial balance or
Schedule of Receivables, and any other list of the Receivables provided by the
Servicer, the Receivables Seller or the Issuer to any third party shall include
language indicating that the Receivables identified therein are subject to the
Indenture Trustee’s Security Interest.

(c) Addition and Removal of Designated Servicing Agreements or Designated Pools.

(i) Addition of Designated Servicing Agreements or Designated Pools.

(A) The Receivables Seller or the Servicer may at any time designate any
Servicing Agreement relating to a Facility Eligible Pool as a Designated
Servicing Agreement, or any Facility Eligible Pool serviced under a Designated

 

52



--------------------------------------------------------------------------------

Servicing Agreement as a Designated Pool under the Receivables Sale Agreement,
whereupon such Servicing Agreement or Facility Eligible Pool shall become a
“Designated Servicing Agreement” or “Designated Pool” for purposes of this
Indenture if (1) the Administrator has certified in writing to the Indenture
Trustee that such Servicing Agreement relates to a Facility Eligible Pool or
such Pool is a Facility Eligible Pool, as applicable, (2) the Administrative
Agent (in its sole discretion) has approved such Servicing Agreement or Pool for
addition and (3) written notice of such addition has been provided to the Note
Rating Agencies for Outstanding Notes. Prior to the addition of any Designated
Servicing Agreement or Pool as provided in this Section 2.1(c), the
Administrator must certify to the Indenture Trustee in writing that it has filed
all financing statements or amendments to financing statements to ensure that
the Indenture Trustee’s Security Interest in any Receivables related to any
additional Designated Servicing Agreements or Designated Pools is perfected and
of first priority.

(B) If any Servicing Agreements are added as Designated Servicing Agreements or
Pools are added as Designated Pools, the Administrator shall update the
Designated Servicing Agreement Schedule and furnish it to the Indenture Trustee,
and the most recently furnished schedule shall be maintained by the Indenture
Trustee as the definitive Designated Servicing Agreement Schedule.

(ii) Removal of Designated Servicing Agreements or Designated Pools.

(A) The Receivables Seller may remove any Servicing Agreements as a Designated
Servicing Agreement or Pool as a Designated Pool under Section 2(c) of the
Receivables Sale Agreement, whereupon such agreement or Pool shall no longer
constitute a “Designated Servicing Agreement” or “Designated Pool” for purposes
of this Indenture (except that, unless the Issuer conducts a Permitted
Refinancing, Receivables related to Advances made by the Servicer pursuant to
that agreement or under that Pool prior to its removal shall continue to be part
of the Trust Estate, in which case the Receivables Seller may not assign to
another Person any Receivables arising under that Servicing Agreement until all
Receivables that arose under that Servicing Agreement or that Pool that are
included in the Trust Estate shall have been paid in full or sold in a Permitted
Refinancing). Prior to removing any Designated Servicing Agreement or Designated
Pool as provided in this Section 2.1(c), the Issuer must (1) receive prior
written approval from the Administrative Agent, which may be given or withheld
in its sole and absolute discretion and (2) send prior written notice of such
removal to each Note Rating Agency.

(B) If any Servicing Agreements are removed as Designated Servicing Agreements
or any Pools are removed as Designated Pools, the Administrator shall update the
Designated Servicing Agreement Schedule and furnish it to the Indenture Trustee,
and the most recently furnished schedule shall be maintained by the Indenture
Trustee as the definitive Designated Servicing Agreement Schedule.

 

53



--------------------------------------------------------------------------------

(d) Protection of Transfers to, and Back-up Security Interests of Depositor and
Issuer. The Administrator shall take all actions as may be necessary to ensure
that the Trust Estate is Granted to the Indenture Trustee pursuant to this
Indenture. The Administrator, at its own expense, made all initial filings on or
about the Closing Date hereunder and forwarded a copy of such filing or filings
to the Indenture Trustee. The initial filings shall include the legend as
specifically set forth in Section 5 of the Freddie Mac Consent. In addition, and
without limiting the generality of the foregoing, the Administrator, at its own
expense, shall prepare and forward for filing, or shall cause to be forwarded
for filing, all filings necessary to maintain the effectiveness of any original
filings necessary under the relevant UCC to perfect and maintain the first
priority status of the Indenture Trustee’s security interest in the Trust
Estate, including without limitation (i) continuation statements, and (ii) such
other statements as may be occasioned by (A) any change of name of any of the
Receivables Seller, the Servicer, the Depositor or the Issuer, (B) any change of
location of the jurisdiction of any of the Receivables Seller, the Servicer, the
Depositor or the Issuer, (C) any transfer of any interest of the Receivables
Seller, the Depositor or the Issuer in any item in the Trust Estate or (D) any
change under the applicable UCC or other applicable laws. The Administrator
shall enforce the Depositor’s obligations pursuant to the Receivables Pooling
Agreement, and the Receivables Seller’s and the Servicer’s obligations pursuant
to the Receivables Sale Agreement, on behalf of the Issuer and the Indenture
Trustee.

(e) Release of Receivables Following Receivables Sale Termination Date. The
Indenture Trustee shall release to the Issuer all Receivables in the Trust
Estate upon the occurrence of the Receivables Sale Termination Date, and shall
execute all instruments of assignment, release or conveyance, prepared by the
Issuer or the Receivables Seller, and delivered to the Indenture Trustee, as
reasonably requested by the Issuer or the Receivables Seller.

Section 2.2. Receivable Files.

(a) Indenture Trustee. The Indenture Trustee agrees to hold, in trust on behalf
of the Noteholders, upon the execution and delivery of this Indenture, the
following documents relating to each Receivable:

(i) a copy of each Determination Date Administrator Report in electronic form
listing each Receivable Granted to the Trust Estate, the applicable Advance Type
for such Receivable and the corresponding Receivable Balance for such Receivable
and any other information required in any related Indenture Supplement;

(ii) a copy of each Funding Certification delivered by the Administrator, which
shall be maintained in electronic format;

(iii) the current Designated Servicing Agreement Schedule;

(iv) the current Schedule of Receivables; and

(v) and any other documentation provided for in any Indenture Supplement

 

54



--------------------------------------------------------------------------------

provided that the Indenture Trustee shall have no responsibility to ensure the
validity or sufficiency of the Receivables.

(b) Administrator as Custodian. To reduce administrative costs, the
Administrator will act as custodian for the benefit of the Noteholders of the
following documents relating to each Receivable:

(i) a copy of the related Designated Servicing Agreement and each amendment and
modification thereto;

(ii) any documents other than those identified in Section 2.2(a) received from
or made available by Freddie Mac, Fannie Mae, Servicer, securities administrator
or other similar party in respect of such Receivable; and

(iii) any and all other documents that the Issuer, the Servicer or the
Receivables Seller, as the case may be, shall keep on file, in accordance with
its customary procedures, relating to such Receivable or the related Pool or
Servicing Agreement.

(c) Delivery of Updated Designated Servicing Agreement Schedules. The
Administrator shall deliver to the Indenture Trustee an updated Schedule 1 prior
to the addition or deletion of any Servicing Agreement as a Designated Servicing
Agreement or any Pool as a Designated Pool and the Indenture Trustee shall hold
the most recently delivered version as the definitive Schedule 1. The
Administrator represents and warrants, as of the date hereof and as of the date
any new Servicing Agreement is added as a Designated Servicing Agreement or any
new Pool is added as a Designated Pool, that Schedule 1, as it may be updated by
the Administrator from time to time and delivered to the Indenture Trustee, is a
true, complete and accurate list of all Designated Servicing Agreements and
Designated Pools.

In addition, the Administrator shall furnish to the Indenture Trustee an updated
Schedule of Receivables on each Funding Date in electronic form, and the
Indenture Trustee shall maintain the most recent Schedule of Receivables it
receives, and send a copy to any Noteholder upon request.

(d) Marking of Records. The Administrator shall ensure that, from and after the
time of the sale and/or contribution of the Initial Receivables and all
Additional Receivables to the Depositor under the Receivables Sale Agreement and
to the Issuer under the Receivables Pooling Agreement, and the Grant thereof to
the Indenture Trustee pursuant to the Indenture, any records (including any
computer records and back-up archives) maintained by or on behalf of the
Receivables Seller or the Servicer that refer to any Receivable indicate clearly
the interest of the Issuer and the Security Interest of the Indenture Trustee in
such Receivable and that such Receivable is owned by the Issuer and subject to
the Indenture Trustee’s Security Interest. Indication of the Issuer’s ownership
of a Receivable and the Security Interest of the Indenture Trustee shall be
deleted from or modified on such records when, and only when, such Receivable
has been paid in full, repurchased, or assigned by the Issuer and released by
the Indenture Trustee from its Security Interest.

 

55



--------------------------------------------------------------------------------

Section 2.3. Indemnity Payments for Receivables Upon Breach.

(a) Upon discovery by the Issuer or the Administrator, or upon the actual
knowledge of a Responsible Officer of the Indenture Trustee, of a breach of any
of the representations and warranties of the Receivables Seller as to any
Receivable set forth in Section 4(b) of the Receivables Sale Agreement, the
party discovering such breach shall give prompt written notice to the other
parties hereto. Upon notice of such a breach, the Administrator shall enforce
the Issuer’s rights to require the Receivables Seller to deposit the Indemnity
Payment with respect to the affected Receivable(s) into the Collection and
Funding Account. This obligation shall pertain to all representations and
warranties of the Receivables Seller as to the Receivables set forth in
Section 4(b) of the Receivables Sale Agreement, whether or not the Receivables
Seller has knowledge of the breach at the time of the breach or at the time the
representations and warranties were made.

(b) Unless repurchased by the Receivables Seller pursuant to the Receivables
Sale Agreement, the Receivables shall remain in the Trust Estate, regardless of
any receipt of an Indemnity Payment in the Collection and Funding Account. The
sole remedies of the Indenture Trustee and the Noteholders with respect to a
breach of any of the representations and warranties of the Receivables Seller as
to any Receivable set forth in Section 4(b) of the Receivables Sale Agreement
shall be to enforce the obligation of the Issuer hereunder and the remedies of
the Issuer (as assignee of the Depositor) against the Receivables Seller under
the Receivables Sale Agreement. The Indenture Trustee shall have no duty to
conduct any affirmative investigation as to the occurrence of any condition
requiring the payment of any Indemnity Payment for any Receivable pursuant to
this Section, except as otherwise provided in Section 11.2.

(c) To the extent not prohibited by Applicable Law, the Administrator and solely
during the continuation of a Facility Early Amortization Event, the Indenture
Trustee, are authorized to commence at the written direction of the
Administrative Agent or Majority Noteholders of all Outstanding Notes, in its
own name or in the name of the Issuer, legal proceedings to enforce any
Receivable against any successor servicer or other appropriate party or to
commence or participate in a legal proceeding (including without limitation a
bankruptcy proceeding) relating to or involving a Receivable, the Receivables
Seller or the Servicer; provided, however, that nothing contained herein shall
obligate the Indenture Trustee to take or initiate such action or legal
proceeding, unless indemnity reasonably satisfactory to it shall have been
provided. The Administrator shall deposit or cause to be deposited into the
Collection and Funding Account, on behalf of the Indenture Trustee and the
Noteholders, all amounts realized in connection with any such action.

Section 2.4. Duties of Custodian with Respect to the Receivables Files.

(a) Safekeeping. The Indenture Trustee or the Administrator, in its capacity as
custodian (each, a “Custodian”) pursuant to Section 2.2(c), shall hold the
portion of the Receivable Files that it is required to maintain under
Section 2.2 in its possession from time to time for the use and benefit of all
present and future Noteholders, and maintain such accurate and complete
accounts, records and computer systems pertaining to each Receivable File as
shall enable the Calculation Agent and the Indenture Trustee to comply with this
Indenture. Each Custodian shall act with reasonable care, using that degree of
skill and attention that it would

 

56



--------------------------------------------------------------------------------

exercise if it owned the Receivables itself. Each Custodian shall promptly
report to the Issuer any failure on its part to hold the Receivable Files and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure. The Indenture
Trustee shall have no responsibility or liability for any actions or omissions
of the Administrator in its capacity as Custodian or otherwise.

(b) Maintenance of and Access to Records. Each Custodian shall maintain each
portion of the Receivable File that it is required to maintain under this
Indenture at its offices at the Corporate Trust Office (in the case of the
Indenture Trustee) or 350 Highland Drive, Lewisville, TX 75067 (in the case of
the Administrator) as the case may be, or at such other office as shall be
specified to the Indenture Trustee and the Issuer by thirty (30) days’ prior
written notice. The Administrator shall take all actions necessary, or
reasonably requested by the Administrative Agent, the Majority Noteholders of
all Outstanding Notes or the Indenture Trustee, to amend any existing financing
statements and continuation statements, and file additional financing statements
to further perfect or evidence the rights, claims or security interests of the
Indenture Trustee under any of the Transaction Documents (including the rights,
claims or security interests of the Depositor and the Issuer under the
Receivables Sale Agreement and the Receivables Pooling Agreement, respectively,
which have been assigned to the Indenture Trustee). The Indenture Trustee and
the Administrator, in their capacities as Custodian(s), shall make available to
the Issuer, the Calculation Agent, any group of Interested Noteholders and the
Indenture Trustee (in the case of the Administrator) or their duly authorized
representatives, attorneys or auditors the portion of the Receivable Files that
it is required to maintain under this Indenture and the accounts, books and
records maintained by the Indenture Trustee or the Administrator with respect
thereto as promptly as reasonably practicable following not less than two
(2) Business Days prior written notice for examination during normal business
hours and in a manner that does not unreasonably interfere with such Person’s
ordinary conduct of business.

Section 2.5. Application of Trust Money.

All money deposited with the Indenture Trustee or the Paying Agent pursuant to
Section 4.2 shall be held in trust and applied by the Indenture Trustee or the
Paying Agent, as the case may be, in accordance with the provisions of the Notes
and this Indenture, to the payment to the Persons entitled thereto, of the
principal, interest, fees, costs and expenses (or payments in respect of the New
Receivables Funding Amount or other amount) for whose payment such money has
been deposited with the Indenture Trustee or the Paying Agent.

Article III

Administration of Receivables; Reporting to Investors

Section 3.1. Duties of the Calculation Agent.

(a) General. The Calculation Agent shall initially be The Bank of New York
Mellon. The Calculation Agent is appointed for the purpose of making
calculations and verifications as provided in this Section 3.1(a). The
Calculation Agent, as agent for the Noteholders, shall provide all services
necessary to fulfill the role of Calculation Agent as set forth in this
Indenture.

 

57



--------------------------------------------------------------------------------

By 2:00 p.m. New York City time on the Business Day prior to each Funding Date
(or such other time as may be agreed to from time to time by the Servicer, the
Indenture Trustee and the Administrative Agent), based upon information provided
to the Indenture Trustee and the Calculation Agent by the Servicer pursuant to
the Designated Servicing Agreements and the Transaction Documents, as well as
each applicable Determination Date Administrator Report and all available
reports issued by the Servicer for the applicable Pool, the Calculation Agent
shall prepare, or cause to be prepared, and deliver by first class mail or
electronic means (including on the website pursuant to Section 3.5(a)) to
Noteholders and each Note Rating Agency, a report setting forth the information
set forth below plus a Series-specific Calculation Agent Report reporting the
items for each Series that are specified in the related Indenture Supplement
(collectively for each Series, the “Calculation Agent Report” to the extent such
information is received from the Servicer):

(i) The aggregate unpaid principal balance of the Mortgage Loans in each Pool as
reported in the Freddie Mac or the Fannie Mae, as applicable, reports for the
previous calendar month;

(ii) (A) The aggregate Month-to-Date Available Funds collected, (B) the
aggregate Advance Reimbursement Amounts, (C) the aggregate amount of Indemnity
Payments and (D) the aggregate amount of proceeds collected during the Monthly
Advance Collection Period preceding the upcoming Payment Date or the Advance
Collection Period preceding the upcoming Interim Payment Date in respect of
Permitted Refinancings;

(iii) The aggregate of the Receivable Balances of the Additional Receivables
funded during the Monthly Advance Collection Period preceding the upcoming
Payment Date or the Advance Collection Period preceding the upcoming Interim
Payment Date for all Designated Pools;

(iv) The aggregate of the Receivable Balances for each of the Delinquency
Advances, Escrow Advances, Judicial Escrow Advances, Non-Judicial Escrow
Advances, Corporate Advances, Judicial Corporate Advances and Non-Judicial
Corporate Advances, attributable to each Designated Pool, as of the close of
business on the day before the related Determination Date, plus the Receivable
Balances for the Delinquency Advances to be funded on the upcoming Funding Date;

(v) For each Designated Pool, the percentage equivalent of the quotient of
(A) the aggregate of the Receivable Balances of all Receivables attributable to
such Designated Pool divided by (B) the aggregate of the Receivable Balances of
all Receivables included in the Trust Estate;

(vi) An indication (yes or no) as to whether the Collateral Test is satisfied
for each Class and Series, and for the facility as a whole as of the close of
business on the last day of the Monthly Advance Collection Period preceding the
upcoming Payment Date or the Advance Collection Period preceding the upcoming
Interim Payment Date;

(vii) [RESERVED];

 

58



--------------------------------------------------------------------------------

(viii) A list of each Facility Early Amortization Event and presenting a yes or
no answer beside each indicating whether each possible Facility Early
Amortization Event has occurred as of the end of the Monthly Advance Collection
Period preceding the upcoming Payment Date or the Advance Collection Period
preceding the upcoming Interim Payment Date;

(ix) If required by any VFN Noteholder, the aggregate New Receivables Funding
Amount to be paid on the upcoming Funding Date, and the amount to be drawn on
each Class of VFNs Outstanding in respect of such New Receivables Funding Amount
and the portion of such New Receivables Funding Amount that is to be paid using
Available Funds pursuant to Section 4.5(a)(1)(vii);

(x) If any Note is Outstanding, the amount, if any, to be paid on each such
Class in reduction of the aggregate Principal Balance on the upcoming Payment
Date or Interim Payment Date;

(xi) The amount of Fees to be paid on the upcoming Payment Date;

(xii) A list of each Receivable Granted to the Trust Estate, the applicable
Advance Type for such Receivable and the corresponding Receivable Balance for
such Receivable;

(xiii) The Required Expense Reserve and General Reserve Required Amount for each
Series of Notes for the upcoming Payment Date or Interim Payment Date;

(xiv) The Fee Accumulation Amount, the Interest Accumulation Amount and the
Target Amortization Principal Accumulation Amount for the upcoming Interim
Payment Date;

(xv) The Weighted Average Advance Rate and Weighted Average CV Adjusted Advance
Rate for each Series and Class of the Notes and the Trigger Advance Rate for
each Series and Class of the Notes, if any;

(xvi) The Class Invested Amount and, if applicable, the Series Invested Amount
for each Series and Class for the upcoming Payment Date or Interim Payment Date;

(xvii) The Interest Payment Amount and the Target Amortization Amount for each
Class of Outstanding Notes for the upcoming Payment Date, and the Senior
Interest Amount, the Senior Cumulative Interest Shortfall Amount and the
Subordinated Cumulative Interest Shortfall Amount for each Class of Notes for
the Interest Accrual Period related to the upcoming Payment Date; and

(xviii) The aggregate Collateral Value of all Facility Eligible Receivables for
each Outstanding Series and the sum for all Outstanding Series as of the close
of business on the day before the related Determination Date, pro forma
Collateral Value of Facility Eligible Receivables for each Outstanding Series
and the sum for all Outstanding Series that will be created upon the funding of
Delinquency Advances to be funded on the related Funding Date.

 

59



--------------------------------------------------------------------------------

(b) Termination of Calculation Agent. The Issuer (with the consent of the
Majority Noteholders of all Outstanding Notes) or the Noteholders of at least
66 2/3% of the Note Balance of the Outstanding Notes of each Series (in each
case, measured by Voting Interests) may at any time terminate the Calculation
Agent without cause upon sixty (60) days’ prior notice. If at any time the
Calculation Agent shall fail to resign after written request therefor as set
forth in this Section 3.1(b), or if at any time the Calculation Agent shall be
legally unable to act, or shall be adjudged bankrupt or insolvent, or a receiver
of the Calculation Agent or of its property shall be appointed, or if any public
officer shall take charge or Control of the Calculation Agent or of its property
or affairs for the purpose of rehabilitation, conservation or liquidation, then
the Majority Noteholders of all Outstanding Notes may remove the Calculation
Agent and such Noteholders shall also remove the Indenture Trustee as provided
in Section 11.9(c). If the Calculation Agent resigns or is removed under the
authority of the immediately preceding sentence, then a successor Calculation
Agent shall be appointed pursuant to Section 11.9. The Issuer shall give each
Note Rating Agency and the Noteholders notice of any such resignation or removal
of the Calculation Agent and appointment and acceptance of a successor
Calculation Agent. Notwithstanding the foregoing, no resignation, removal or
termination of the Calculation Agent shall be effective until the resignation,
removal or termination of the predecessor Calculation Agent and until the
acceptance of appointment by the successor Calculation Agent as provided herein.
Any successor Indenture Trustee appointed shall also be the successor
Calculation Agent hereunder, if the predecessor Indenture Trustee served as
Calculation Agent and no separate Calculation Agent is appointed.
Notwithstanding anything to the contrary herein, the Indenture Trustee may not
resign as Calculation Agent unless it also resigns as Indenture Trustee pursuant
to Section 11.9(b).

(c) Successor Calculation Agents. Any successor Calculation Agent appointed
hereunder shall execute, acknowledge and deliver to the Issuer and to its
predecessor Calculation Agent an instrument accepting such appointment under
this Indenture, and thereupon the resignation or removal of the predecessor
Calculation Agent shall become effective and such successor Calculation Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Indenture, with like effect as if originally named as Calculation Agent. The
predecessor Calculation Agent shall deliver to the successor Calculation Agent
all documents and statements held by it under this Indenture. The Issuer and the
predecessor Calculation Agent shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Calculation Agent all such rights, powers,
duties and obligations. Upon acceptance of appointment by a successor
Calculation Agent as provided in this Section, the Issuer shall mail notice of
the succession of such successor Calculation Agent under this Indenture to all
Noteholders at their addresses as shown in the Note Register and shall give
notice by mail to each applicable Note Rating Agency. If the Issuer fails to
mail such notice within ten (10) days after acceptance of appointment by the
successor Calculation Agent, the successor Calculation Agent shall cause such
notice to be mailed at the expense of the Administrator.

 

60



--------------------------------------------------------------------------------

Section 3.2. Reports by Administrator and Indenture Trustee.

(a) Determination Dates; Determination Date Administrator Reports. The Indenture
Trustee shall report to the Administrator, by no later than 2:00 p.m. New York
City time on the second Business Day before each Funding Date (or such other
time as may be agreed to from time to time by the Servicer, the Indenture
Trustee and the Administrative Agent), the amount of Available Funds that will
be available to be applied toward New Receivables Funding Amounts or to pay
principal on any applicable Notes on the upcoming Payment Date or Interim
Payment Date. If the Administrator supplies no information to the Indenture
Trustee in its Determination Date Administrator Report concerning New
Receivables Funding Amounts or payments on any Variable Funding Note in respect
of an Interim Payment Date, then the Indenture Trustee shall apply no Available
Funds to pay New Receivables Funding Amounts or to make payment on any Note on
such Interim Payment Date.

By no later than 12:00 p.m. (noon) New York City time on the second Business Day
prior to each Funding Date that is a VFN Draw Date (or such other time as may be
agreed to from time to time by the Servicer, the Indenture Trustee and the
Administrative Agent) or the first Business Day prior to each Funding Date that
is not a VFN Draw Date (or such other time as may be agreed to from time to time
by the Servicer, the Indenture Trustee and the Administrative Agent), the
Administrator shall prepare and deliver to the Issuer, the Indenture Trustee,
the Calculation Agent, the Administrative Agent and the Paying Agent a report
(the “Determination Date Administrator Report”) (in electronic form) setting
forth each data item required to be reported by the Calculation Agent to
Noteholders and each Note Rating Agency in its Calculation Agent Report pursuant
to Section 3.1.

(b) Payment Date Report. By no later than 3:00 p.m. New York City time on each
Payment Date, the Indenture Trustee shall prepare and deliver to the Issuer, the
Calculation Agent, the Administrator, the Paying Agent, the Administrative
Agent, each VFN Noteholder and each Note Rating Agency a report (the “Payment
Date Report”) reporting the following for such Payment Date and the Monthly
Advance Collection Period preceding such Payment Date:

(i) the amount on deposit in the Collection and Funding Account as of the
opening of business on the first day of such Monthly Advance Collection Period;

(ii) the aggregate amount of all Collections deposited into the Collection and
Funding Account during such Monthly Advance Collection Period;

(iii) the aggregate amount of Indemnity Payments deposited into the Collection
and Funding Account during such Monthly Advance Collection Period;

(iv) the total of all (A) payments in respect of each Class of Notes (separately
identifying interest and principal paid on each Class) made on the Payment Date
and each Interim Payment Date that occurred during the Monthly Advance
Collection Period, (B) all New Receivables Funding Amounts paid in respect of
Additional Receivables during such Monthly Advance Collection Period separately
identifying the portion thereof paid from funds in the Collection and Funding
Account and the portion thereof paid using proceeds of fundings of an increase
in VFN Principal Balance(s) for each Class of VFNs, and (C) all Excess Cash
Amounts paid to the Depositor as holder of the Owner Trust Certificate on the
Payment Date and each Interim Payment Date that occurred during such Monthly
Advance Collection Period;

 

61



--------------------------------------------------------------------------------

(v) the amount transferred from the Collection and Funding Account to the Note
Payment Account in respect of the Payment Date that occurred during such Monthly
Advance Collection Period;

(vi) the amount on deposit in each of the Interest Accumulation Account, Target
Amortization Principal Accumulation Account, the Fee Accumulation Account and
any other Trust Accounts set forth under any Indenture Supplement as of the
close of business on the last Interim Payment Date before such Payment Date;

(vii) the aggregate amount of Collections received during the Monthly Advance
Collection Period;

(viii) the amount of Available Funds for such Payment Date (the sum of the items
reported in clause (vi), plus the items reported in clause (vii));

(ix) the amount on deposit in the General Reserve Account for each Series, and,
if applicable, the amount the Indenture Trustee is to withdraw from each such
General Reserve Account and deposit into the Note Payment Account on such
Payment Date for application to the related Series of Notes;

(x) the amount of each payment required to be made by the Indenture Trustee or
the Paying Agent pursuant to Section 4.5 on such Payment Date, including an
identification, for each Class of Notes, as applicable, and for all Outstanding
Notes in the aggregate, of

(A) any Cumulative Interest Shortfall Amount for each Class of Notes and for all
Outstanding Notes of each Series in the aggregate;

(B) the Senior Interest Amount for each Class of Notes for the Interest Accrual
Period related to such Payment Date;

(C) the Interest Payment Amount for each Class of Notes and for all Outstanding
Notes of each Series in the aggregate;

(D) the General Reserve Required Amount for each Series of Notes then
Outstanding;

(E) the Target Amortization Amount to be paid on such Payment Date on each Class
of Outstanding Notes that is in its Target Amortization Period and

(F) the unpaid Note Balance for each Class and Series of Notes and for all
Outstanding Notes in the aggregate (before and after giving effect to any
principal payments to be made on such Payment Date);

(xi) the amount of Fees to be paid on such Payment Date;

 

62



--------------------------------------------------------------------------------

(xii) (A) the Collateral Value of all Facility Eligible Receivables, as of the
close of business on the last day of such Monthly Advance Collection Period and
as of the close of business on such Payment Date for each Outstanding Series of
Notes, (B) the amount on deposit in the Collection and Funding Account, the
Interest Accumulation Account, the Fee Accumulation Account, the Target
Amortization Principal Accumulation Account, any other Trust Accounts set forth
in any related Indenture Supplement and the Note Payment Account as of the close
of business on the last day of such Monthly Advance Collection Period and as of
the close of business on such Payment Date, and (C) a calculation demonstrating
whether the Collateral Test was satisfied at such time and whether it will be
satisfied as of the close of business on such Payment Date after all payments
and distributions described in Section 4.5(a); and

(xiii) the Senior Interest Amount, the Senior Cumulative Interest Shortfall
Amount and the Subordinated Cumulative Interest Shortfall Amount for each Series
and Class of Notes for the Interest Accrual Period related to the upcoming
Payment Date.

The Payment Date Report shall also state any other information required pursuant
to any related Indenture Supplement necessary for the Paying Agent and the
Indenture Trustee to make the payments required by Section 4.5(a) and all
information necessary for the Indenture Trustee to make available to Noteholders
pursuant to Section 3.5.

(c) Interim Payment Date Reports. By no later than 3:00 p.m. New York City time
on each Interim Payment Date on which there is a VFN Outstanding and on which
the Full Amortization Periods have not yet begun, the Indenture Trustee shall
prepare and deliver to the Issuer, the Calculation Agent, the Administrator, the
Paying Agent, the Administrative Agent and each VFN Noteholder a report (an
“Interim Payment Date Report”) reporting the following for such Interim Payment
Date and the Advance Collection Period preceding such Interim Payment Date:

(i) (A) the amount on deposit in the Collection and Funding Account as of the
close of business on the last day before the beginning of such Advance
Collection Period and (B) the amounts on deposit in the Interest Accumulation
Account, the Target Amortization Principal Accumulation Account, the Fee
Accumulation Account and any other Trust Accounts set forth in any Indenture
Supplement, as of the close of business on the immediately preceding Payment
Date or Interim Payment Date;

(ii) the amount of all Collections deposited into the Collection and Funding
Account during such Advance Collection Period;

(iii) the aggregate amount of Indemnity Payments deposited into the Collection
and Funding Account during such Advance Collection Period;

(iv) the aggregate amount of deposits into the Collection and Funding Account
from the Note Payment Account in respect of the Payment Date, if any, that
occurred during such Advance Collection Period;

(v) the total of all (A) payments in respect of each Class of Notes (separately
identifying interest and principal paid on each Class of Variable Funding Notes)
made on the Payment Date or Interim Payment Date that occurred during such
Advance Collection Period, (B) all New Receivables Funding Amounts that were
paid in respect of

 

63



--------------------------------------------------------------------------------

Additional Receivables during such Advance Collection Period, separately
identifying the portion thereof paid from funds on deposit in the Collection and
Funding Account and the portion thereof paid using proceeds of an increase in
VFN Principal Balance(s) for each Class of VFNs, and (C) all Excess Cash Amounts
paid to the Depositor as holder of the Owner Trust Certificate on the Payment
Date or Interim Payment Date that occurred during such Advance Collection
Period;

(vi) the amount transferred from the Collection and Funding Account to the Note
Payment Account in respect of the Payment Date, if any, that occurred during
such Advance Collection Period;

(vii) the amount of Available Funds for such Interim Payment Date (calculated as
the sum of the items reported in clauses (i)(B) and (vi));

(viii) the amount on deposit in the General Reserve Account for each Series and
the General Reserve Required Amount for such General Reserve Account, and the
amount to be deposited into each General Reserve Account on such Interim Payment
Date;

(ix) the amounts required to be deposited on such Interim Payment Date into the
Interest Accumulation Account, Target Amortization Principal Accumulation
Account, Fee Accumulation Account and any other Trust Account referenced in any
related Indenture Supplement, respectively;

(x) the amount of Available Funds to be applied toward the New Receivables
Funding Amount of Additional Receivables on the upcoming Interim Payment Date
pursuant to Section 4.4(e);

(xi) the amount to be applied to reduce the aggregate VFN Principal Balance of
each Class of VFNs on such Interim Payment Date (as reported to the Indenture
Trustee by the Administrator);

(xii) the amount of any Excess Cash Amount paid to the Depositor as holder of
the Owner Trust Certificate on such Interim Payment Date;

(xiii) the Collateral Value of all Facility Eligible Receivables as of the end
of such Advance Collection Period and as of the close of business on such
Interim Payment Date for each Outstanding Series of Notes and the amount on
deposit in the Collection and Funding Account, the Interest Accumulation
Account, the Fee Accumulation Account, the Target Amortization Principal
Accumulation Account, the Note Payment Account and any other Trust Account
referenced in a related Indenture Supplement as of the end of business on the
last day of such Advance Collection Period and as of the close of business on
such Interim Payment Date;

(xiv) a calculation demonstrating whether the Collateral Test was satisfied as
of the end of business on the last day of such Advance Collection Period and
whether it will be satisfied at such time after effecting the payments described
in Section 4.4; and

(xv) any other amounts specified in an Indenture Supplement.

 

64



--------------------------------------------------------------------------------

(d) No Duty to Verify or Recalculate. Notwithstanding anything contained herein
to the contrary, none of the Calculation Agent (except as described in
Section 3.1(a)), the Indenture Trustee or the Paying Agent shall have any
obligation to verify or recalculate any information provided to them by the
Administrator, and may rely on such information in making the allocations and
payments to be made pursuant to Article IV.

Section 3.3. Annual Statement as to Compliance; Notice of Default; Agreed Upon
Procedures Reports.

(a) Annual Officer’s Certificates.

(i) The Receivables Seller shall deliver to each Note Rating Agency and the
Indenture Trustee, on or before March 31 of each calendar year, beginning in
March 31, 2012, an Officer’s Certificate executed by the chief financial officer
of the Receivables Seller, stating that (A) a review of the activities of the
Receivables Seller during the preceding 12-month period ended December 31 and of
its performance under this Indenture and the Receivables Sale Agreement has been
made under the supervision of the officer executing the Officer’s Certificate,
and (B) the Receivables Seller has fulfilled all its obligations under this
Indenture and the Receivables Sale Agreement in all material respects throughout
such period or, if there has been a default in the fulfillment of any such
obligation, specifying each such default and the nature and status thereof.

(ii) The Administrator shall deliver to each Note Rating Agency and the
Indenture Trustee, on or before March 31 of each calendar year, beginning in
March 31, 2012, an Officer’s Certificate executed by the chief financial officer
of the Administrator, stating that (A) a review of the activities of the Issuer,
the Depositor and the Administrator during the preceding 12-month period ended
December 31 and of its performance under this Indenture, the Receivables Sale
Agreement and the Receivables Pooling Agreement has been made under the
supervision of the officer executing the Officer’s Certificate, and (B) the
Administrator has fulfilled all its obligations under this Indenture in all
material respects throughout such period or, if there has been a default in the
fulfillment of any such obligation, specifying each such default and the nature
and status thereof.

(b) Notice of Default. The Indenture Trustee shall deliver to the Noteholders,
the Issuer and each Note Rating Agency promptly after a Responsible Officer has
obtained actual knowledge thereof, but in no event later than five (5) Business
Days thereafter or such shorter time period as may be required by any Note
Rating Agency, written notice specifying the nature and status of any Target
Amortization Event, Event of Default or Facility Early Amortization Event.

(c) Annual Regulation AB/USAP Report. The Servicer shall, on or before the last
Business Day of the fifth month following the end of each of the Servicer’s
fiscal years (December 31), beginning in 2012, deliver to the Indenture Trustee
who shall forward to each Noteholder a copy of the results of any Regulation AB
required attestation report or Uniform Single Attestation Program for Mortgage
Bankers or similar review conducted on the Servicer by its accountants and any
other reports reasonably requested by the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(d) Agreed Upon Procedures Report. Within 45 days of the end of each calendar
quarter of the Servicer, beginning with the quarter ending in June 2012, the
Servicer shall cause American Mortgage Consultants, Inc. (who may also render
other services to the Servicer, the Receivables Seller or the Depositor) (the
“Verification Agent”) to furnish, a report with respect to the prior calendar
month or calendar quarter, as applicable, to the Indenture Trustee and each Note
Rating Agency, (i) to the effect that the Verification Agent has applied certain
procedures, to be determined at the discretion of the Administrative Agreement
after consultation with the Servicer and shall be incorporated as Exhibit D
hereto after the Closing Date, including re-performance of certain accounting
procedures performed by the Servicer pursuant to Designated Servicing Agreements
and examination of certain documents and records related to the disbursement and
reimbursement of Advances with respect to the Designated Pools under the related
Designated Servicing Agreements and this Indenture and that, on the basis of
such agreed-upon procedures, the Verification Agent is of the opinion that the
servicing (including the allocation of Collections) has been conducted in
compliance with the terms and conditions set forth in Article IV, except for
such exceptions as it believes to be immaterial and such other exceptions as
shall be set forth in such statement, and (ii) detailing the following items for
such calendar month or calendar quarter, as applicable:

(A) For a sample of Designated Pools for at least three dates during the
applicable quarter, a reconciliation of the expected total principal and
interest payments in respect of the Mortgage Loans to the amounts on deposit in
the related Custodial Accounts;

(B) Daily receipt clearing reconciliation (three (3) days at a minimum) with
respect to a sample of Custodial Accounts;

(C) A reconciliation of the monthly disbursement clearing account with respect
to at least two (2) Funding Dates per calendar quarter;

(D) “Flow of funds” testing for both Delinquency Advances and Escrow Advances
relating to the tracking of funds from clearing account receipt through to
deposit into the Collection and Funding Account (three (3) days minimum);

(E) A reconciliation of the servicing system Escrow Advance balance (including
all suspense and advance balances) to the balances on deposit in the escrow
accounts maintained by the Servicer for a sample of the Designated Pools; and

(F) Analysis of recoverable Advances and Receivables and aging of these items.

In addition, each report shall set forth the agreed upon procedures performed
and the results of such procedures. A copy of such report will be sent by the
Indenture Trustee to each Noteholder upon receipt of a written request of the
Noteholder. In the event the Verification

 

66



--------------------------------------------------------------------------------

Agent requires the Indenture Trustee to agree to the procedures performed by the
Verification Agent, the Issuer shall direct the Indenture Trustee in writing to
so agree; it being understood and agreed that the Indenture Trustee will deliver
such letter of agreement in conclusive reliance upon the direction of the
Issuer, and the Indenture Trustee makes no independent inquiry or investigation
as to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures. Furthermore, in the event that the
Verification Agent’s expense in producing a report as required hereunder exceeds
the amount reimbursable to it pursuant to Section 4.5, such excess shall be
payable by the Servicer, at the Servicer’s own expense, upon receipt by the
Servicer of written notification of, and request for, such amount from the
Verification Agent.

(e) Annual Accountants’ Verification of Determination Date Administrator
Reports. Within 100 days after the end of each fiscal year of the Servicer
beginning with the fiscal year ending in 2011, the Servicer shall cause the
Verification Agent to furnish a report to the Depositor, the Indenture Trustee
and each Note Rating Agency, to the effect that they have compared the amounts
and percentages set forth in four of the Determination Date Administrator
Reports forwarded by the Servicer pursuant to Section 3.2(a) during the period
covered by such report with the computer reports (which may include personal
computer generated reports that summarize data from the computer reports
generated by the Servicer which are used to prepare the Determination Date
Administrator Reports) which were the source of such amounts and percentages and
that on the basis of such comparison, such amounts and percentages are in
agreement except as shall be set forth in such report. A copy of such report
will be sent by the Indenture Trustee to each Noteholder upon such Noteholder’s
written request.

(f) Annual Lien Opinion. Within 100 days after the end of each fiscal year of
the Administrator, beginning with the fiscal year ending in 2015, the
Administrator shall deliver to the Indenture Trustee an Opinion of Counsel from
outside counsel to the effect that the Indenture Trustee has a perfected
security interest in the Aggregate Receivables attributable to the Servicing
Agreements and Pools identified in an exhibit to such opinion as Designated
Servicing Agreements and Designated Pools, and that, based on a review of UCC
search reports (copies of which shall be attached thereto), there are no UCC1
filings indicating an Adverse Claim with respect to such Receivables that has
not been released.

(g) Other Information. In addition, the Administrator shall forward to the
Administrative Agent, upon its reasonable request, such other information,
documents, records or reports respecting (i) Nationstar or any of its Affiliates
party to the Transaction Documents, (ii) the condition or operations, financial
or otherwise, of Nationstar or any of its Affiliates party to the Transaction
Documents, (iii) the Designated Servicing Agreements, the Designated Pools, the
related Mortgage Loans and the Receivables or (iv) the transactions contemplated
by the Transaction Documents, including access to the Servicer’s management and
records. The Administrative Agent shall and shall cause its respective
representatives to hold in confidence all such information except to the extent
disclosure may be required by law (and all reasonable applications for
confidential treatment are unavailing) or the Administrative Agent may
reasonably determine that such disclosure is consistent with its obligations
hereunder; provided, however, that the Administrative Agent may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.

 

67



--------------------------------------------------------------------------------

Section 3.4. Access to Certain Documentation and Information.

(a) Access to Receivables Information. The Custodians shall provide the
Noteholders with access to the documentation relating to the Receivables as
provided in Section 2.4(b). In each case, access to documentation relating to
the Receivables shall be afforded without charge but only upon reasonable
request and during normal business hours at the offices of the Custodians and in
a manner that does not unreasonably interfere with a Custodian’s conduct of its
regular business. Nothing in this Section 3.4 shall impair the obligation of the
Custodians to observe any Applicable Law prohibiting disclosure of information
regarding the Trust Estate and the failure of the Custodians to provide access
as provided in this Section 3.4 as a result of such obligation shall not
constitute a breach of this Section.

Notwithstanding anything to the contrary contained in this Section 3.4,
Section 2.4, or in any other Section hereof, the Servicer, on reasonable prior
notice, shall permit the Verification Agent, the Indenture Trustee or any agent
or independent certified public accountants selected by the Indenture Trustee,
during the Servicer’s normal business hours, and in a manner that does not
unreasonably interfere with the Servicer’s conduct of its regular business, to
examine all the books of account, records, reports and other papers of the
Servicer relating to the Mortgage Loans, Designated Servicing Agreements, the
Designated Pools and the Receivables, to make copies and extracts therefrom, and
to discuss the Servicer’s affairs, finances and accounts relating to the
Mortgage Loans, Designated Servicing Agreements, the Designated Pools and the
Receivables with the Servicer’s officers, employees and independent public
accountants (and by this provision the Servicer hereby authorizes the Servicer’s
accountants to discuss with such representatives such affairs, finances and
accounts), all at such times and as often as reasonably may be requested;
provided that the Servicer shall be given reasonable prior notice of any meeting
with its accountants and shall have the right to have its representatives
present at any such meeting. Unless a related Target Amortization Event, an
Event of Default that has not been waived by Noteholders of more than 66 2/3% of
the Note Balance of the Outstanding Notes of each Series, measured by Voting
Interests, and the Administrative Agent or a Facility Early Amortization Event
that has not been waived by Noteholders of at least 66 2/3% of the Note Balance
of the Outstanding Notes of each Series, measured by Voting Interests, 100% of
the VFN Noteholders and the Administrative Agent shall have occurred, or the
Notes of any Class have been downgraded below “investment grade” by each related
Note Rating Agency or any related Note Rating Agency shall have withdrawn its
rating of any Class of Notes, any out-of-pocket costs and expenses incident to
the exercise by the Indenture Trustee or any Noteholder of any right under this
Section 3.4 shall be borne by the requesting Noteholder(s). The parties hereto
acknowledge that the Indenture Trustee shall not exercise any right pursuant to
this Section 3.4 prior to any event set forth in the preceding sentence unless
directed to do so by a group of Interested Noteholders, and the Indenture
Trustee has been provided with indemnity satisfactory to it by such Interested
Noteholders. The Indenture Trustee shall have no liability for action in
accordance with the preceding sentence.

In the event that such rights are exercised (i) following a related Target
Amortization Event, (ii) following the occurrence of a Facility Early
Amortization Event that has not been waived by, together, Noteholders of at
least 66 2/3% of the Note Balance of the Outstanding Notes of each Series,
measured by Voting Interests, 100% of the VFN Noteholders and the

 

68



--------------------------------------------------------------------------------

Administrative Agent, (iii) following the occurrence of an Event of Default that
has not been waived by Noteholders of more than 66 2/3% of the Note Balance of
the Outstanding Notes of each Series, measured by Voting Interests, and the
Administrative Agent, or (iv) after a related Note Rating Agency has withdrawn
its rating of any Class of Notes or (iv) while the Notes of any Class have a
rating below “investment grade” by such Note Rating Agency, all out-of-pocket
costs and expenses incurred by the Indenture Trustee shall be borne by the
Servicer. Prior to any such payment, the Servicer shall be provided with
commercially reasonable documentation of such costs and expenses.
Notwithstanding anything contained in this Section 3.4 to the contrary, in no
event shall the books of account, records, reports and other papers of the
Servicer, the Receivables Seller, the Depositor or the Issuer relating to the
Mortgage Loans, Designated Servicing Agreements, the Designated Pools and the
Receivables be examined by independent certified public accountants at the
direction of the Indenture Trustee or any Interested Noteholder pursuant to the
exercise of any right under this Section 3.4 more than two times during any
12-month period, unless (A) a Target Amortization Event, (B) a Facility Early
Amortization Event that has not been waived by, together, Noteholders of at
least 66 2/3% of the Note Balance of the Outstanding Notes of each Series,
measured by Voting Interests, 100% of the VFN Noteholders and the Administrative
Agent has occurred during such twelve-month period, (C) an Event of Default has
occurred that has not been waived by Noteholders of more than 66 2/3% of the
Note Balance of the Outstanding Notes of each Series, measured by Voting
Interests, and the Administrative Agent during such twelve-month period, or
(D) the Notes of any Class have been downgraded below “investment grade” by a
related Note Rating Agency (without regard to any supplemental credit
enhancement) or such Note Rating Agency shall have withdrawn its rating of any
Class of Notes, in which case more than two examinations may be conducted during
a twelve-month period, but such extra audits shall be at the sole expense of the
Noteholder(s) requesting such audit(s).

(b) Access to Issuer. The Issuer agrees that, on reasonable prior notice, it
will permit any representative of the Indenture Trustee, Verification Agent or
the Administrative Agent, to examine all of its books of account, records,
reports, and other papers, to make copies and extracts therefrom, to cause such
books to be audited by independent certified public accountants, and to discuss
its affairs, finances and accounts its officers, employees, and independent
certified public accountants, all at such reasonable times and as often as may
be reasonably requested. The Indenture Trustee, the Verification Agent and the
Administrative Agent shall and shall cause their respective representatives to
hold in confidence all such information except to the extent disclosure may be
required by law (and all reasonable applications for confidential treatment are
unavailing) or the Indenture Trustee, the Verification Agent or the
Administrative Agent, as applicable, may reasonably determine that such
disclosure is consistent with its obligations hereunder; provided, however, that
the Indenture Trustee may disclose on a confidential basis any such information
to its agents, attorneys and auditors in connection with the performance of its
responsibilities hereunder. Without limiting the generality of the foregoing,
neither the Indenture Trustee, the Verification Agent or the Administrative
Agent shall disclose information to any of its Affiliates or any of their
respective directors, officers, employees and agents, that may provide any
servicer advance financing to Nationstar, the Depositor, the Issuer or any of
their Affiliates, except in such Affiliate’s capacity as Noteholder.

 

69



--------------------------------------------------------------------------------

Section 3.5. Indenture Trustee to Make Reports Available.

(a) Monthly Reports on Indenture Trustee’s Website. The Indenture Trustee will
make each Determination Date Administrator Report, Payment Date Report and
Interim Payment Date Report (and, at its option, any additional files containing
the same information in an alternative format) available each month to any
interested parties via the Indenture Trustee’s internet website and such other
information as the Indenture Trustee may have in its possession, but only with
the use of a password provided by the Indenture Trustee. In connection with
providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee’s internet website shall initially be located at
https://gctinvestorreporting.bnymellon.com. Assistance in using the Indenture
Trustee’s website can be obtained by calling the Indenture Trustee’s investor
relations desk at (800) 332-4550. Parties that are unable to use the above
distribution option are entitled to have a paper copy mailed to them via first
class mail by calling the investor relations desk and requesting a copy. The
Indenture Trustee shall have the right to change the way the Determination Date
Administrator Reports, Payment Date Reports and Interim Payment Date Reports are
distributed in order to make such distribution more convenient and/or more
accessible to the above parties and the Indenture Trustee shall provide timely
and adequate notification to all above parties regarding any such changes.

(b) Annual Reports. Within sixty (60) days after the end of each calendar year,
the Indenture Trustee shall furnish to each Person (upon the written request of
such Person), who at any time during the calendar year was a Noteholder a
statement containing (i) information regarding payments of principal, interest
and other amounts on such Person’s Notes, aggregated for such calendar year or
the applicable portion thereof during which such person was a Noteholder and
(ii) such other customary information as may be deemed necessary or desirable
for Noteholders to prepare their tax returns. Such obligation shall be deemed to
have been satisfied to the extent that substantially comparable information is
provided pursuant to any requirements of the Code as are from time to time in
force. The Indenture Trustee shall prepare and provide to the Internal Revenue
Service and to each Noteholder any information reports required to be provided
under federal income tax law, including without limitation IRS Form 1099.

Article IV

The Trust Accounts; Payments

Section 4.1. Trust Accounts.

The Indenture Trustee shall establish and maintain, or cause to be established
and maintained, the Trust Accounts, each of which shall be an Eligible Account,
for the benefit of the Noteholders. All amounts held in the Trust Accounts
(other than any Sinking Fund) shall, to the extent permitted by this Indenture
and applicable laws, rules and regulations, be invested in Permitted Investments
by the depository institution or trust company then maintaining such Account
only upon written direction of the Administrator to the Indenture Trustee;
provided, however, that in the event the Administrator fails to provide such
written direction to the Indenture Trustee, and until the Administrator provides
such written direction, the Indenture

 

70



--------------------------------------------------------------------------------

Trustee shall not invest funds on deposit in any Trust Account (other than any
Sinking Fund). Funds deposited into a Trust Account on a Business Day after 1:30
p.m. New York City time will not be invested until the following Business Day.
Investments held in Permitted Investments in the Trust Accounts (other than any
Sinking Fund) shall not be sold or disposed of prior to their maturity (unless a
Facility Early Amortization Event has occurred). Earnings on investment of funds
in any Trust Account (other than any Sinking Fund) shall be remitted by the
Indenture Trustee upon the Administrator’s request to the account or other
location of the Administrator’s designation on the first Business Day of the
month following the month in which such earnings on investment of funds is
received; provided, that the Indenture Trustee shall be entitled to the benefit
of any income or gain in the Trust Accounts (other than any Sinking Fund) for
the Business Day immediately preceding each Interim Payment Date or Payment
Date, as applicable. Any losses and investment expenses relating to any
investment of funds in any Trust Account (other than any Sinking Fund) shall be
for the account of the Administrator, which shall deposit or cause to be
deposited the amount of such loss (to the extent not offset by income from other
investments of funds in the related Trust Account) in the related Trust Account
promptly upon the realization of such loss. The taxpayer identification number
associated with each of the Trust Accounts (other than any Sinking Fund) shall
be that of the Issuer, and the Issuer shall report for federal, state and local
income tax purposes their respective portions of the income, if any, earned on
funds in the relevant Trust Account (other than any Sinking Fund). The
Administrator hereby acknowledges that all amounts on deposit in each Trust
Account (excluding investment earnings on deposit in the Trust Accounts), other
than any Sinking Fund Account, are held in trust by the Indenture Trustee for
the benefit of the Noteholders, subject to any express rights of the Issuer set
forth herein, and shall remain at all times during the term of this Indenture
under the sole dominion and control of the Indenture Trustee.

All amounts held in any Sinking Fund shall, to the extent permitted by this
Indenture and applicable laws, rules and regulations, be invested in Sinking
Fund Permitted Investments by the depository institution or trust company then
maintaining such Sinking Fund Account only upon written direction of the
Administrator to the Indenture Trustee; provided, however, that in the event the
Administrator fails to provide such written direction to the Indenture Trustee,
and until the Administrator provides such written direction, the Indenture
Trustee shall not invest funds on deposit in any Sinking Fund Account. Funds
deposited into a Sinking Fund Account on a Business Day after 1:30 p.m. New York
City time will not be invested until the following Business Day. Investments
held in Sinking Fund Permitted Investments in any Sinking Fund Account shall not
be sold or disposed of prior to their maturity (unless a Facility Early
Amortization Event has occurred). Earnings on investment of funds in any Sinking
Fund Account shall be remitted by the Indenture Trustee upon the Administrator’s
request to the account or other location of the Administrator’s designation on
the first Business Day of the month following the month in which such earnings
on investment of funds is received; provided, that the Indenture Trustee shall
be entitled to the benefit of any income or gain in the Sinking Fund Accounts
for the Business Day immediately preceding each Interim Payment Date or Payment
Date, as applicable. Any losses and investment expenses relating to any
investment of funds in any Sinking Fund Account shall be for the account of the
Administrator, which shall deposit or cause to be deposited the amount of such
loss (to the extent not offset by income from other investments of funds in the
related Sinking Fund Account) in the related Sinking Fund Account promptly upon
the realization of such loss. The taxpayer identification number associated with
each of the Sinking Fund Accounts shall be that of the Issuer, and the Issuer
shall

 

71



--------------------------------------------------------------------------------

report for federal, state and local income tax purposes their respective
portions of the income, if any, earned on funds in the relevant Sinking Fund
Account. The Administrator hereby acknowledges that all amounts on deposit in
each Sinking Fund Account (excluding investment earnings on deposit in the
Sinking Fund Accounts) are held in trust by the Indenture Trustee for the
benefit of the Noteholders, subject to any express rights of the Issuer set
forth herein, and shall remain at all times during the term of this Indenture
under the sole dominion and control of the Indenture Trustee.

So long as the Indenture Trustee complies with the provisions of this
Section 4.1, the Indenture Trustee shall not be liable for the selection of
investments or for investment losses incurred thereon by reason of investment
performance, liquidation prior to stated maturity or otherwise. The Indenture
Trustee shall have no liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity or the failure to be
provided with timely written investment direction.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Indenture Trustee is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Indenture Trustee. Accordingly, each of the parties agrees
to provide to the Indenture Trustee upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Indenture Trustee to comply with Applicable Law.

The Indenture Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be for the Indenture Trustee’s economic
self-interest for (a) servicing as investment adviser, administrator,
shareholder, servicing agent, custodian or sub-custodian with respect to certain
of the Permitted Investments and Sinking Fund Permitted Investments, (b) using
Affiliates to effect transactions in certain Permitted Investments and Sinking
Fund Permitted Investments and (c) effecting transactions in certain Permitted
Investments and Sinking Fund Permitted Investments. Such compensation is not
payable or reimbursable under this Indenture.

Section 4.2. Collections and Disbursements of Advances by Servicer.

(a) The Servicer shall deposit into the Collection and Funding Account all
Advance Reimbursement Amounts in respect of Corporate and Escrow
Advances collected by the Servicer with respect to any Designated Pool pursuant
to a related Designated Servicing Agreement no later than two (2) Business Days
after the Servicer’s receipt thereof and the Servicer shall deposit into the
Collection and Funding Account immediately upon withdrawal from the related
Principal and Interest Custodial Accounts all Advance Reimbursement Amounts
other than Delinquency Advances and in the case of Delinquency Advances shall
withdraw Pool collections from the related Principal and Interest Custodial
Account to reimburse Delinquency Advances at least once per week. To the extent
the Indenture Trustee receives for deposit Advance Reimbursement Amounts in the
Collection and Funding Account later than 2:00 p.m. New York City time on a
Business Day, such funds shall be deemed to have been received on the following
Business Day.

 

72



--------------------------------------------------------------------------------

(b) Payment Dates. On each Payment Date, the Indenture Trustee shall transfer
from the Collection and Funding Account to the Note Payment Account all
Available Funds then on deposit in the Collection and Funding Account. Except in
the case of Redemption Amounts, which may be remitted by the Issuer directly to
the Note Payment Account, none of the Servicer, the Administrator, the Issuer,
the Calculation Agent nor the Indenture Trustee shall remit to the Note Payment
Account, and each shall take all reasonable actions to prevent other Persons
from remitting to the Note Payment Account, amounts which do not constitute
payments, collections or recoveries received, made or realized in respect of the
Receivables or the initial cash deposited by the Noteholders with the Indenture
Trustee on the date hereof, and the Indenture Trustee will return to the Issuer
or the Servicer any such amounts upon receiving written evidence reasonably
satisfactory to the Indenture Trustee that such amounts are not a part of the
Trust Estate.

(c) Delegated Authority to Make Delinquency Advances. The Receivables Seller and
the Servicer hereby irrevocably appoint the Noteholder(s) of any Outstanding VFN
with the authority (but no obligation) to make any Delinquency Advance on the
Servicer’s behalf to the extent the Servicer fails to make such Delinquency
Advance with respect to a Designated Pool when required to do so pursuant to the
related Designated Servicing Agreement.

Section 4.3. Funding of Additional Receivables.

(a) Funding Certifications. By no later than 1:00 p.m. New York City time on the
second Business Day prior to each Funding Date that is a VFN Draw Date (or such
other time as may be agreed to from time to time by the Servicer, the Indenture
Trustee and the Administrative Agent) or on the first Business Day prior to each
Funding Date that is not a VFN Draw Date (or such other time as may be agreed to
from time to time by the Servicer, the Indenture Trustee and the Administrative
Agent), the Administrator shall prepare and deliver to the Issuer, the Indenture
Trustee, the Calculation Agent and the Administrative Agent (and, on any Interim
Payment Date, each applicable VFN Noteholder) a certification (each, a “Funding
Certification”) containing a list of each Funding Condition and presenting a yes
or no answer beside each indicating whether such Funding Condition has been
satisfied and shall state in writing the New Receivables Funding Amount to be
funded on that Funding Date.

(b) VFN Draws, Discretionary Paydowns and Permanent Reductions.

With respect to each VFN:

(i) By no later than 1:00 p.m. New York City time on the Business Day prior to
any Interim Payment Date or Payment Date during the Revolving Period for such
VFN on which any applicable Variable Funding Note Class is Outstanding, the
Issuer may deliver, or cause to be delivered, to each Noteholder of such
Variable Funding Notes and to the Indenture Trustee a report (a “VFN Note
Balance Adjustment Request”) for such upcoming Funding Date, requesting such
Noteholders to fund a VFN Principal Balance increase on any Class or Classes of
VFNs in the amount(s) specified in such request, which request shall instruct
the Indenture Trustee to recognize an increase in the related VFN Principal
Balance, but not in excess of the related Maximum VFN Principal Balance. The VFN
Note Balance Adjustment Request shall also state the amount, if any, of any
principal payment to be made on each Outstanding Class of VFNs on the upcoming
Interim Payment Date or Payment Date.

 

73



--------------------------------------------------------------------------------

(ii) From time to time, but not exceeding once per calendar month, during the
Revolving Period for such VFN, the Issuer may notify the Administrative Agent of
a permanent reduction in the Maximum VFN Principal Balance by indicating such
reduction on the VFN Note Balance Adjustment Request. Following such permanent
reduction, the applicable VFN Noteholders shall only be required to fund
increases in the VFN Principal Balance up to such reduced Maximum VFN Principal
Balance. Furthermore, following a reduction in the Maximum VFN Principal Balance
pursuant to this clause (ii), the Issuer shall not at any time be permitted to
request an increase in the Maximum VFN Principal Balance.

(iii) If the related Funding Certification indicates that all Funding Conditions
have been met, the applicable VFN Noteholders shall fund the VFN Principal
Balance increase by remitting pro rata (based on such Noteholder’s percentage of
the VFN Principal Balance) the amount stated in the request to the Indenture
Trustee by 12:00 p.m. (noon) New York City time on the related Funding Date,
whereupon the Indenture Trustee shall adjust its records to reflect the increase
of the VFN Principal Balance (which increase shall be the aggregate of the
amounts received by the Indenture Trustee from the applicable VFN Noteholders)
by 2:00 p.m. New York City time on such Funding Date, so long as, after such
increase and after giving effect to Receivables to be purchased, the Collateral
Test will continue to be satisfied, determined based on the VFN Note Balance
Adjustment Request and Determination Date Administrator Report. The Indenture
Trustee shall be entitled to rely conclusively on any VFN Note Balance
Adjustment Request and the related Determination Date Administrator Report and
Funding Certification. The Indenture Trustee shall furnish electronically to the
Issuer or its designee and each applicable VFN Noteholder, notice on such
Funding Date as reasonably requested by the Issuer of any increase in the VFN
Principal Balance. The Indenture Trustee shall apply and remit any such payment
by the VFN Noteholders toward the payment of the related New Receivables Funding
Amount as described in Section 4.3(c). If on any Funding Date there is more than
one Series with Outstanding Variable Funding Notes, VFN draws on such Funding
Date shall be made on a pro rata basis among all applicable Outstanding Series
of VFNs in their Revolving Periods based on their respective available Borrowing
Capacities, unless otherwise provided in the related Indenture Supplement and
Note Purchase Agreement. If any VFN Noteholder does not fund its share of a
requested VFN draw, one or more other VFN Noteholders may fund all or a portion
of such draw, but no other VFN Noteholder shall have any obligation to do so.
Draws on VFNs of different Classes within the same Series need not be drawn pro
rata relative to each other.

(c) Payment of New Receivables Funding Amounts.

(i) Subject to its receipt of a duly executed Funding Certification from the
Administrator pursuant to Section 4.3(a) stating that all Funding Conditions
have been satisfied, the Indenture Trustee shall remit to the Issuer (or the
Issuer’s designee), by the close of business New York City time on each Funding
Date, the amount of the aggregate New Receivables Funding Amount for Additional
Receivables to be funded on such Funding Date, using the following sources of
funding in the following order:

 

74



--------------------------------------------------------------------------------

(A) any funds on deposit in the Collection and Funding Account minus the
Required Expense Reserve,

(B) if such Funding Date is a Payment Date, Available Funds allocated for such
purpose pursuant to Section 4.5(a)(1)(vi), and

(C) any amounts paid by VFN Noteholders in respect of such New Receivables
Funding Amount as described in Section 4.3(b);

(ii) Subject to its receipt of a duly executed Funding Certification from the
Administrator pursuant to Section 4.3(a) indicating that all Funding Conditions
have been satisfied, the Indenture Trustee shall remit to the Issuer (or the
Issuer’s designee) by the close of business on each Interim Payment Date or
Payment Date occurring at any time when not all Outstanding Notes are in Full
Amortization Periods, the amount of the aggregate New Receivables Funding Amount
for Additional Receivables to be funded on such Interim Payment Date or Payment
Date, using (i) Available Funds allocated for such purpose pursuant to
Section 4.5(a)(1)(vi), and (ii) any amounts paid by VFN Noteholders in respect
of such New Receivables Funding Amount as described in Section 4.3(b).

(iii) Except with respect to Delinquency Advance Receivables eligible for
funding on a Funding Date prior to disbursement of the related Delinquency
Advances pursuant to Section 4.3(e), the Servicer shall not, and the
Administrator shall not and shall not permit the Issuer or the Depositor to,
request funding for any Receivables except to the extent that the related
Advances shall have been disbursed in accordance with the Freddie Mac Guide or
the Fannie Mae Guide, as applicable, prior to the receipt of the related New
Receivables Funding Amount. Unless and until (i) a Facility Early Amortization
Event shall have occurred which has not been waived or (ii) a VFN Noteholder or
the Majority Noteholders of all the Notes instruct the Indenture Trustee by a
written notice that no portion of the New Receivables Funding Amount may be paid
by the Indenture Trustee without first receiving a written certification that
all of the related Delinquency Advances have been previously disbursed by the
Receivables Seller (a “Cease Pre-Funding Notice”), which may be delivered at any
time as deemed necessary by such Noteholder(s) in the exercise of its or their
sole and absolute discretion, the Indenture Trustee may pay the New Receivables
Funding Amount for Delinquency Advances on any Funding Date. If a Cease
Pre-Funding Notice has been delivered, then no Delinquency Advance Receivables
may be funded until all the related Delinquency Advances have been deposited
into the appropriate Principal and Interest Custodial Account and remitted to
Freddie Mac or Fannie Mae, as applicable, in accordance with the Freddie Mac
Guide or the Fannie Mae Guide, as applicable, and the Receivables Seller shall
have delivered a written certification to such effect to the Indenture Trustee
with respect to all related Advances.

 

75



--------------------------------------------------------------------------------

(d) Delinquency Advance Disbursement Account. Pursuant to Section 4.1, the
Indenture Trustee shall establish and maintain an Eligible Account in the name
of the Issuer as the Delinquency Advance Disbursement Account. The taxpayer
identification number associated with the Delinquency Advance Disbursement
Account shall be that of the Issuer and the Receivables Seller will report for
Federal, state and local income tax purposes, the income, if any, on funds on
deposit in the Delinquency Advance Disbursement Account. Subject to Section 4.1,
funds on deposit from time to time in the Delinquency Advance Disbursement
Account shall remain uninvested. The Indenture Trustee shall have and is hereby
directed by the Issuer to exercise the sole and exclusive right to disburse
funds from the Delinquency Advance Disbursement Account and each of the
Servicer, Administrator and Issuer hereby acknowledges and agrees that it shall
have no right to provide payment or withdrawal instructions with respect to the
Delinquency Advance Disbursement Account or to otherwise direct the disposition
of funds from time to time on deposit in the Delinquency Advance Disbursement
Account.

(e) Pre-Funding of Delinquency Advances. On any Funding Date during the
Revolving Period for any Series or Class of Notes, the Issuer (or the Servicer
on its behalf) may request that all or a portion of the New Receivables Funding
Amount be applied in satisfaction of the Servicer’s obligation to make
Delinquency Advances with respect to a Designated Pool under one or more
Designated Servicing Agreements. Prior to (i) the occurrence of a Facility Early
Amortization Event or (ii) the receipt by the Indenture Trustee of a Cease
Pre-Funding Notice, the Indenture Trustee shall apply the portion of the New
Receivables Funding Amount requested by the Issuer (or the Servicer on its
behalf) to “Noteholders’ Amounts” (as defined below) in accordance with this
Section 4.3(e). Not later than 12:00 p.m. (noon) New York City time on the
Business Day preceding each Funding Date (or such other time as may be agreed to
from time to time by the Servicer, the Indenture Trustee and the Administrative
Agent), the Issuer (or the Servicer on its behalf) shall deliver a disbursement
report (the “Disbursement Report”) to the Indenture Trustee and the
Administrative Agent setting forth in reasonable detail (A) the aggregate amount
of Delinquency Advances required to be advanced by the Servicer with respect to
each Designated Pool under each Designated Servicing Agreement on such Funding
Date for which the Servicer desires pre-funding in accordance with this
Section 4.3(e) (each such amount, a “Delinquency Advance Amount”), (B) the
payment or wiring instructions for the Principal and Interest Custodial Account
relating to each Designated Pool with respect to which the Servicer is obligated
to disburse Delinquency Advance Amount on such Funding Date, (C) the Series New
Receivables Funding Amount for each Series and the full New Receivables Funding
Amount, that would apply to each Delinquency Advance Disbursement Amount if such
Delinquency Advance Amount were a Delinquency Advance Receivable (such
Collateral Value, the “Noteholders’ Amount”), and (D) a calculation for each
Delinquency Advance Amount of the excess of such Delinquency Advance Amount over
the Noteholders’ Amount (such excess, the “Issuer Amount”). Not later than 11:00
a.m. New York City time on each Funding Date, (x) the Issuer (or the Servicer on
its behalf) shall deposit to the Delinquency Advance Disbursement Account in
cash or immediately available funds, an amount equal to the sum of the Issuer
Amounts with respect to each Designated Pool and (y) the Indenture Trustee shall
transfer to the Delinquency Advance Disbursement Account, out of the proceeds of
the New Receivables Funding Amount, an amount equal to the sum of the
Noteholders’ Amounts with respect to each Designated Pool. Not later than 12:00
p.m. (noon) New York City time on each Funding Date, the Indenture Trustee will,
solely from funds on deposit in the Delinquency Advance Disbursement Account,
remit the Delinquency Advance Amount with respect to each Designated Pool to the
applicable Principal and Interest Custodial Accounts listed in the related
Disbursement Report. Notwithstanding anything to the contrary contained herein,
the Indenture

 

76



--------------------------------------------------------------------------------

Trustee shall not transfer any funds from the Collection and Funding Account to
the Delinquency Advance Disbursement Account or disburse any Delinquency Advance
Amount on any Funding Date unless it shall have confirmed receipt of the sum of
the Issuer Amounts described on the related Disbursement Report.

(f) Limited Funding Dates. On any Limited Funding Date, subject to its receipt
of a duly executed Funding Certification from the Administrator pursuant to
Section 4.3(a) stating that all Funding Conditions have been satisfied, the
Indenture Trustee shall, by the close of business New York City time on each
Limited Funding Date occurring during the Revolving Period for any Series or
Class of Notes, (i) remit to the Issuer (or the Issuer’s designee) the amount of
the aggregate New Receivables Funding Amount for Additional Receivables to be
funded on such Limited Funding Date, using only funds on deposit in the
Collection and Funding Account minus the Required Expense Reserve, and
(ii) thereafter, release any Excess Cash Amount to the Depositor as holder of
the Owner Trust Certificate it being understood that no such Excess Cash Amounts
may be paid to the Depositor under this clause (f) if, after the payment of such
cash amounts, the Collateral Test would no longer be satisfied. Notwithstanding
anything to the contrary herein, no draws on Variable Funding Notes may be made
on a Limited Funding Date, and no payments on any Notes shall be made on a
Limited Funding Date, as Limited Funding Dates shall not be treated as Interim
Payment Dates but instead shall be for the sole purpose of funding new
Receivables and releasing Excess Cash Amounts to the extent permissible under
the terms of this Indenture.

Section 4.4. Interim Payment Dates.

On each Interim Payment Date, the Indenture Trustee shall allocate and pay or
deposit (as specified below) all Available Funds held in the Collection and
Funding Account as set forth below, in the following order of priority and in
the amounts set forth in the Interim Payment Date Report for such Interim
Payment Date:

(a) to the Fee Accumulation Account, amounts necessary to be deposited therein
such that the amount on deposit in such account equals the Fee Accumulation
Amount for such Interim Payment Date;

(b) to the Interest Accumulation Account, amounts necessary to be deposited
therein such that the amount on deposit in such account equals the Interest
Accumulation Amount for such Interim Payment Date;

(c) to the General Reserve Account for each Series, the amount required to be
deposited therein so that, after giving effect to such deposit, the amount
standing to the credit of such General Reserve Account shall be equal to the
related General Reserve Required Amount;

(d) if a Facility Early Amortization Event has not occurred or if occurred, such
Facility Early Amortization Event has been waived, to the Target Amortization
Principal Accumulation Account, amounts necessary to be deposited therein such
that the amount on deposit in such account equals the Target Amortization Amount
for the next Payment Date in respect of each Class of Notes that is in its
Target Amortization Period, not including any such Class for which the related
Indenture Supplement provides that there will be no intra-month reservation of
Target Amortization Principal Accumulation Amounts;

 

77



--------------------------------------------------------------------------------

(e) to be retained in the Collection and Funding Account, the aggregate New
Receivables Funding Amount for any Facility Eligible Receivables to be funded on
such Interim Payment Date (without duplicating any portion of such New
Receivables Funding Amount to be paid using the proceeds of a borrowing on any
Class of VFN); provided that no New Receivables Funding Amounts will be released
to fund new Receivables under this clause (e) unless the Funding Conditions have
been met;

(f) unless a Full Amortization Period is in effect, to pay down the VFN
Principal Balance of each Outstanding Class of VFNs pro rata, based on their
respective Note Balances, the amount necessary to satisfy the Collateral Test
after giving effect to the allocations, payments and distributions in clauses
(a) through (e) above;

(g) to pay down the VFN Principal Balance of each Outstanding Class of VFNs pro
rata, based on their respective Note Balances, such amount as may be designated
by the Administrator;

(h) as directed by the Administrator on behalf of Issuer, to pay any portion or
all of any Excess Cash Amount to any Sinking Fund Account or Sinking Fund
Accounts; and

(i) any Net Excess Cash Amount to or at the direction of the Depositor as holder
of the Owner Trust Certificate, it being understood that no such Net Excess Cash
Amounts may be paid to the Depositor under this clause (i) if, after the payment
of such cash amounts, the Collateral Test would no longer be satisfied.

Section 4.5. Payment Dates.

(a) On each Payment Date, the Indenture Trustee shall transfer the related
Available Funds on deposit in the Collection and Funding Account, the Interest
Accumulation Account, the Fee Accumulation Account and the Target Amortization
Principal Accumulation Account for such Payment Date to the Note Payment
Account. On each Payment Date, the Paying Agent shall apply such Available Funds
(and other amounts as specifically noted in clause (v) below) in the following
order of priority and in the amounts set forth in the Payment Date Report for
such Payment Date (provided that amounts on deposit in the Target Amortization
Principal Accumulation Account may only be used to pay the Target Amortization
Amounts of the Classes for which the related Indenture Supplement provides that
there will be intra-month reservation of Target Amortization Principal
Accumulation Amounts (pro rata based on their respective Target Amortization
Principal Accumulation Amounts)):

(1) If a Facility Early Amortization Event has not occurred or if occurred, such
Facility Early Amortization Event has been waived:

(i) to the Indenture Trustee (in all its capacities), the Indenture Trustee Fee,
and to the Owner Trustee (to the extent not otherwise paid pursuant to the Trust
Agreement or the Administration Agreement), the Owner Trustee Fee payable on
such Payment Date, plus, (subject, in the case of expenses and indemnification
amounts, to the

 

78



--------------------------------------------------------------------------------

applicable Expense Limit) all reasonable out-of-pocket expenses and
indemnification amounts owed to the Indenture Trustee (in all capacities) and
The Bank of New York Mellon (in all capacities) and the Owner Trustee on such
Payment Date, from funds in the Fee Accumulation Account, with respect to
expenses and indemnification amounts to the extent such expenses and
indemnification amounts have been invoiced or noticed to the Administrator,
first, out of amounts on deposit in the Fee Accumulation Account which were
deposited into the Fee Accumulation Account on an Interim Payment Date
specifically for such items and then, any remaining unpaid amounts out of other
Available Funds;

(ii) to each Person (other than the Indenture Trustee or the Owner Trustee)
entitled to receive Fees or Series Fees or Undrawn Fees on such date, the Fees
or Series Fees or Undrawn Fees payable to any such Person with respect to the
related Monthly Advance Collection Period or Interest Accrual Period, as
applicable, plus (subject, in the case of expenses and indemnification amounts,
to the applicable Expense Limit or Increased Costs Limit, as appropriate, and
allocated pro rata based on the amounts due to each such Person and subject in
the case of Series Fees to the applicable Series Fee Limit) all reasonable
out-of-pocket expenses and indemnification amounts owed for Administrative
Expenses of the Issuer and for Increased Costs or any other amounts (including
Undrawn Fees) due to any Noteholder and any Series Fees due as specified in an
Indenture Supplement, subject to the related Series Fee Limit, pursuant to the
Transaction Documents with respect to expenses, indemnification amounts,
Increased Costs, Undrawn Fees, Series Fees and other amounts to the extent such
expenses, indemnification amounts, Increased Costs, Undrawn Fees, Series Fees
and other amounts have been invoiced or noticed to the Administrator and the
Indenture Trustee and to the extent such amounts were deposited into the Fee
Accumulation Account on a preceding Interim Payment Date, and thereafter from
other Available Funds, if necessary;

(iii) to the Noteholders of each Series of Notes, pro rata based on their
respective interest entitlement amounts, the related Cumulative Interest
Shortfall Amounts attributable to unpaid Senior Interest Amounts from prior
Payment Dates, and the Senior Interest Amount for the current Payment Date, for
each such Class; provided that if the amount of Available Funds on deposit in
the Collection and Funding Account on such day is insufficient to pay any
amounts in respect of any Class pursuant to this clause (iii), the Indenture
Trustee shall withdraw from the General Reserve Account for such Class an amount
equal to the lesser of the amount then on deposit in such General Reserve
Account and the amount of such shortfall for disbursement to the Noteholders of
such Class in reduction of such shortfall, with all such amounts paid to a
Series under this clause (iii) allocated among the Classes of such Series as
provided in the related Indenture Supplement;

(iv) to the General Reserve Account for each Series, any amount required to be
deposited therein so that, after giving effect to such deposit, the amount on
deposit in such General Reserve Account on such day equals the related General
Reserve Required Amount;

 

79



--------------------------------------------------------------------------------

(v) to the Noteholders of each Class of Notes for which the Target Amortization
Period has commenced, the Target Amortization Amount for such Class on such
Payment Date, first payable from any amounts on deposit in the Target
Amortization Principal Accumulation Account in respect of such Class, allocated
pro rata among any such Classes based on their respective Target Amortization
Amounts, and thereafter payable from other Available Funds or proceeds of draws
on VFNs or other companion Notes described in the related Indenture Supplement,
pro rata based on their respective Target Amortization Amounts;

(vi) to the Collection and Funding Account, for disbursement to the Issuer (or
the Issuer’s designee), the aggregate New Receivables Funding Amount for any
Facility Eligible Receivables to be funded on such Payment Date (without
duplicating any portion of such New Receivables Funding Amount to be paid using
the proceeds of an increase in any VFN Principal Balance);

(vii) to the extent necessary to satisfy the Collateral Test, (1) to pay down
the respective VFN Principal Balances of each Outstanding Class of VFNs, pro
rata based on their respective Note Balances, until the earlier of satisfaction
of the Collateral Test or reduction of all VFN Principal Balances to zero, and
thereafter (2) to reserve cash in the Collection and Funding Account to the
extent necessary to satisfy the Collateral Test;

(viii) to the Noteholders of each Series of Notes and pro rata based on their
respective Note Balances, the amount necessary to reduce the accrued and unpaid
Subordinated Interest Amounts for each such Series to zero, with amounts paid on
a Series pursuant to this clause being allocated among the Classes within such
Series as specified in the related Indenture Supplement;

(ix) pro rata, based on their respective invoiced or reimbursable amounts and
without regard to the applicable Expense Limit or Series Fee, (A) to the
Indenture Trustee (in all its capacities) and the Owner Trustee for any amounts
payable to the Indenture Trustee and the Owner Trustee pursuant to this
Indenture or the Trust Agreement to the extent not paid under clause (i) above,
(B) to the Verification Agent for any amounts payable to the Verification Agent
pursuant to this Indenture to the extent not paid under clause (ii) above,
(C) to the Securities Intermediary for any indemnification amounts owed to the
Securities Intermediary as described in Section 4.9; (D) all Administrative
Expenses of the Issuer not paid under clause (ii) above; (E) to the Noteholders
of any Notes to cover Increased Costs, pro rata among multiple Series based on
their respective Increased Costs amounts (and among multiple Classes, allocated
within any Series as described in the related Indenture Supplement); (F) any
Series Fees due pursuant to Indenture Supplement in excess of the applicable
Series Fee Limit; or (G) any other amounts payable pursuant to this Indenture or
any other Transaction Document and not paid under clause (ii) above;

(x) if and to the extent so directed by the Administrator on behalf of the
Issuer, to the Noteholders of each Class of VFNs, an amount to be applied to pay
down the respective VFN Principal Balances equal to the lesser of (A) the amount
specified by the Administrator and (B) the amount necessary to reduce the VFN
Principal Balances to zero, paid pro rata among each VFN Classes based on their
respective Note Balances;

 

80



--------------------------------------------------------------------------------

(xi) as directed by the Administrator on behalf of the Issuer, to pay any
portion or all of any Excess Cash Amount to any Sinking Fund Account or Sinking
Fund Accounts; and

(xii) any Net Excess Cash Amount to or at the direction of the Depositor as
holder of the Owner Trust Certificate, to the extent that the Collateral Test
would not, following any such payment, be breached; provided that amounts due
and owing to the Owner Trustee and not previously paid hereunder or under any
other Transaction Document shall be paid prior to such payment.

(2) If a Facility Early Amortization Event has occurred and is continuing
unwaived, the Available Funds shall be allocated in the following order of
priority:

(i) to the Indenture Trustee (in all its capacities), the Indenture Trustee Fee,
and to the Owner Trustee (to the extent not otherwise paid pursuant to the Trust
Agreement or the Administration Agreement), the Owner Trustee Fee payable on
such Payment Date, plus all reasonable out-of-pocket expenses and
indemnification amounts owed to the Indenture Trustee (in all capacities) and
the Owner Trustee on such Payment Date, from funds in the Fee Accumulation
Account, with respect to expenses and indemnification amounts to the extent such
expenses and indemnification amounts have been invoiced or noticed to the
Administrator and to the extent of amounts on deposit in the Fee Accumulation
Account which were deposited into the Fee Accumulation Account on an Interim
Payment Date specifically for such items and thereafter from other Available
Funds, if necessary;

(ii) to each Person (other than the Indenture Trustee or the Owner Trustee)
entitled to receive Fees on such date, the Fees payable to any such Person with
respect to the related Monthly Advance Collection Period or Interest Accrual
Period, as applicable, plus (subject, in the case of expenses and
indemnification amounts, to the applicable Expense Limit and allocated pro rata
based on the amounts due to each such Person) all reasonable out-of-pocket
expenses and indemnification amounts owed for Administrative Expenses of the
Issuer with respect to expenses, indemnification amounts and other amounts to
the extent such expenses, indemnification amounts and other amounts have been
invoiced or noticed to the Administrator and the Indenture Trustee and to the
extent such amounts were deposited into the Fee Accumulation Account on a
preceding Interim Payment Date, but not including any Series Fees or Undrawn
Fees and thereafter from other Available Funds, if necessary;

(iii) thereafter, all remaining Available Funds shall be allocated among all
Outstanding Series based on their respective Series Invested Amounts as of the
date the Full Amortization Period commenced, and the amount so allocated to each
Series (each the related “Series Available Funds”) shall be allocated in the
following order of priority:

 

81



--------------------------------------------------------------------------------

(A) for Series Fees payable pursuant to the related Indenture Supplement;

(B) any Undrawn Fees payable to any VFNs included in the related Series;

(C) to the Noteholders of the related Series of Notes, the related Cumulative
Interest Shortfall Amounts attributable to unpaid Senior Interest Amounts from
prior Payment Dates and the Senior Interest Amount for the current Payment Date,
for each related Class; provided that if the amount of Available Funds on
deposit in the Collection and Funding Account on such day is insufficient to pay
any amounts in respect of any related Class pursuant to this clause (iii)(C) the
Indenture Trustee shall withdraw from the General Reserve Account for such Class
an amount equal to the lesser of the amount then on deposit in such General
Reserve Account and the amount of such shortfall for disbursement to the
Noteholders of such Class in reduction of such shortfall, with all such amounts
paid to a Series under this clause (iii)(C) allocated among the Classes of such
Series as provided in the related Indenture Supplement;

(D) to the Noteholders of the related Series of Notes, remaining Series
Available Funds up to the aggregate unpaid Note Balances to reduce Note Balances
in the order specified in the related Indenture Supplement, until all such Note
Balances have been reduced to zero;

(E) to the Noteholders of the related Series of Notes, the amount necessary to
reduce the accrued and unpaid Subordinated Interest Amounts for such Series to
zero, with amounts paid on a Series pursuant to this clause being allocated
among the Classes within such Series as specified in the related Indenture
Supplement; and

(F) to be allocated to other Series to run steps (A) through (E) above for such
other Series, to the extent the Series Available Funds for such other Series
were insufficient to make such payments, allocated among such other Series pro
rata based on the amounts of their respective shortfalls.

(iv) out of all remaining Available Funds, pro rata, based on their respective
invoiced or reimbursable amounts and without regard to the applicable Expense
Limit, (A) to the Indenture Trustee (in all its capacities) and the Owner
Trustee for any amounts payable to the Indenture Trustee and the Owner Trustee
pursuant to this Indenture or the Trust Agreement to the extent not paid under
clause (i) above, (B) to the Verification Agent for any amounts payable to the
Verification Agent pursuant to this Indenture to the extent not paid under
clause (ii) above, (C) to the Securities Intermediary for any indemnification
amounts owed to the Securities Intermediary as described in Section 4.9; (D) all
Administrative Expenses of the Issuer not paid under clause (ii) above; and
(E) to the Noteholders of any Notes to cover Increased Costs, pro rata among
multiple Classes based on their respective Increased Costs amounts or any other
amounts payable pursuant to this Indenture or any other Transaction Document and
not paid under clause (ii) above;

 

82



--------------------------------------------------------------------------------

(v) to pay any other amounts required to be paid before Net Excess Cash Amounts
pursuant to one or more Indenture Supplements; and

(vi) any Net Excess Cash Amount to or at the direction of the Depositor as
holder of the Owner Trust Certificate.

(b) Any proceeds received by the Issuer under a Derivative Agreement or
Supplemental Credit Enhancement Agreement for a Series shall be applied to
supplement amounts payable with respect to such Series under Section 4.5(a), as
set forth in the related Indenture Supplement. Amounts payable to any Derivative
Counterparty or Supplemental Credit Enhancement Provider with respect to any
Series shall be designated as “Series Fees” for purposes of this Indenture, and
particularly, Sections 4.4 and 4.5 hereof.

(c) On each Payment Date, the Indenture Trustee shall instruct the Paying Agent
to pay to each Noteholder of record on the related Record Date the amount to be
paid to such Noteholder in respect of the related Note on such Payment Date by
wire transfer if appropriate instructions are provided to the Indenture Trustee
in writing no later than five (5) Business Days prior to the related Record
Date, or, if a wire transfer cannot be effected, by check delivered to each
Noteholder of record on the related Record Date at the address listed on the
records of the Note Registrar.

(d) Notwithstanding anything to the contrary in this Indenture, the Indenture
Supplement providing for the issuance of any Series of Notes within which there
are one or more Classes of Notes may specify the allocation of payments among
such Classes payable pursuant to Sections 4.4 and 4.5 hereof, providing for the
subordination of such payments on the subordinated Series or Class, and any such
provision in such an Indenture Supplement shall have the same effect as if set
forth in this Indenture, all to the extent an Issuer Tax Opinion is delivered as
to such Series at its issuance.

(e) On each Payment Date, the Indenture Trustee shall instruct the Paying Agent
to pay to each Noteholder of record on the related Record Date the amount to be
paid to such Noteholder in respect of the related Note on such Payment Date by
wire transfer if appropriate instructions are provided to the Indenture Trustee
in writing no later than five (5) Business Days prior to the related Record
Date, or, if a wire transfer cannot be effected, by check delivered to each
Noteholder of record on the related Record Date at the address listed on the
records of the Note Registrar.

(f) On each Payment Date, the Indenture Trustee shall make available, in the
same manner as described in Section 3.5, a report stating all amounts paid to
the Indenture Trustee (in all its capacities) or The Bank of New York Mellon (in
all its capacities) pursuant to this Section 4.5 on such Payment Date.

(g) On the Expected Repayment Date (unless such Expected Repayment Date shall
occur during the Full Amortization Period) for any Class of Notes with respect
to which a Sinking Fund Account has been established, the Indenture Trustee
shall transfer all amounts on deposit in such Sinking Fund Account to the Note
Payment Account for the repayment of the Note Balance of such Class of Notes.
During the Full Amortization Period all amounts on deposit in the Sinking Fund
Accounts with respect to Sinking Fund Classes will be included in the Available
Funds and such amounts will be available for the benefit of all Outstanding
Notes.

 

83



--------------------------------------------------------------------------------

Section 4.6. General Reserve Account.

(a) Pursuant to Section 4.1, the Indenture Trustee shall establish and maintain
a General Reserve Account or Accounts for each Series, each of which shall be an
Eligible Account, for the benefit of the Noteholders of such Series. If any such
account loses its status as an Eligible Account, the funds in such account shall
be moved to an account that qualifies as an Eligible Account within thirty
(30) days. On or prior to the Issuance Date for each Series, the Issuer shall
cause an amount equal to the related General Reserve Required Amount(s) to be
deposited into the related General Reserve Account(s). Thereafter, on each
Payment Date and Interim Payment Date, the Indenture Trustee shall withdraw
Available Funds from the Note Payment Account and deposit them into each such
General Reserve Account pursuant to, and to the extent required by,
Section 4.5(a) and the related Indenture Supplement.

(b) On each Payment Date, an amount equal to the aggregate of amounts described
in clauses (i), (ii) and (iii) of Section 4.5(a)(1) or clauses (i), (ii) and
(iii)(A) through (C) of Section 4.5(a)(2) allocable to the related Series, as
appropriate, and which is not payable out of Available Funds due to an
insufficiency of Available Funds, shall be withdrawn from such General Reserve
Account by the Indenture Trustee and remitted to the Note Payment Account for
payment in respect of the related Class’ allocable share of such items as
described in Section 4.5(a) or the related Indenture Supplement. On any Payment
Date on which amounts are withdrawn from the General Reserve Account pursuant to
Section 4.5(a), no funds shall be withdrawn from the Collection and Funding
Account (or from the Note Payment Account for deposit into the Collection and
Funding Account) to pay New Receivables Funding Amounts or amounts to the Issuer
pursuant to Section 4.3 if, after giving effect to the withdrawals described in
the preceding sentences, the amount then standing to the credit of such General
Reserve Account is less than the related General Reserve Required Amount. All
Collections received in the Collection and Funding Account shall be deposited
into the related General Reserve Accounts until the amount on deposit in each
General Reserve Account equals the related General Reserve Required Amount, as
described in Section 4.5 and the related Indenture Supplement. For purposes of
the foregoing the portion of any such fees and expenses payable under clause
(i) or (ii) shall equal the related Series Allocation Percentage of the amounts
payable under such clause.

(c) If on any Payment Date the amount on deposit in a General Reserve Account is
equal to or greater than the aggregate Note Balance for the related Series
(after payment on such Payment Date of the amounts described in Section 4.5) the
Indenture Trustee will withdraw from such General Reserve Account the aggregate
Note Balance amount and remit it to the Noteholders of the Notes in reduction of
the aggregate Note Balance for all Classes of Notes Outstanding. On the Stated
Maturity Date for the latest maturing Class in a Series, the balance on deposit
in the General Reserve Account shall be applied as a principal payment on the
Notes of that Series to the extent necessary to reduce the aggregate Note
Balance for that Series to zero. On any Payment Date after payment of principal
on the notes and when no Facility Early Amortization Event has occurred, the
Indenture Trustee shall withdraw from each General Reserve Account the amount by
which the balance of the General Reserve Account exceeds the related General
Reserve Required Amount and pay such amount to the Depositor as holder of the
Owner Trust Certificate.

 

84



--------------------------------------------------------------------------------

(d) Amounts held in a General Reserve Account shall be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.

(e) On any Payment Date, after payment of all amounts pursuant to
Section 4.5(a), if the Collateral Test is not satisfied or if a Facility Early
Amortization Event shall have occurred (unless such Facility Early Amortization
Event shall have been waived), the Indenture Trustee shall withdraw from each
General Reserve Account the amount by which the amount standing to the credit of
such General Reserve Account exceeds the related General Reserve Required
Amount, and shall apply such excess to reduce the Note Balances of the Notes of
the related Series, pursuant to Section 4.5(b). Such principal payments shall be
made pro rata based on Note Balances to multiple Classes within a Series, except
that in a Full Amortization Period such principal payment shall be made in
accordance with the terms and provisions of the related Indenture Supplement. On
any Payment Date following the payment in full of all principal payable in
respect of the related Series of Notes, the Indenture Trustee shall withdraw any
remaining amounts from the related General Reserve Account and distribute it to
the Depositor as holder of the Owner Trust Certificate. Amounts paid to the
Depositor or its designee pursuant to the preceding sentence shall be released
from the Security Interest.

(f) If on any Funding Date, the amount on deposit in one or more General Reserve
Accounts is less than the related General Reserve Required Amounts, then the
Administrator may direct the Indenture Trustee to transfer from the Collection
and Funding Account to such General Reserve Accounts an amount equal to the
amount by which the respective General Reserve Required Amounts exceed the
respective amounts then on deposit in the related General Reserve Accounts.

Section 4.7. Collection and Funding Account, Interest Accumulation Account, Fee
Accumulation Account, Target Amortization Principal Accumulation Account and
Sinking Fund Accounts.

(a) Pursuant to Section 4.1, the Indenture Trustee shall establish and maintain
the Collection and Funding Account, which shall be an Eligible Account, for the
benefit of the Noteholders. If any such account loses its status as an Eligible
Account, the funds in such account shall be moved to an account that qualifies
as an Eligible Account within thirty (30) days. The Indenture Trustee shall
deposit and withdraw Available Funds from the Collection and Funding Account
pursuant to, and to the extent required by, Section 4.4 and Section 4.5.

(b) Pursuant to Section 4.1, the Indenture Trustee shall establish and maintain
the Fee Accumulation Account the Interest Accumulation Account and the Target
Amortization Principal Accumulation Account, each of which shall be an Eligible
Account, for the benefit of the Noteholders. If any such account loses its
status as an Eligible Account, the funds in such account shall be moved to an
account that qualifies as an Eligible Account within thirty (30) days. The
Indenture Trustee shall withdraw Available Funds from the Collection and Funding
Account and deposit them into each such Trust Account pursuant to, and to the
extent required by, Section 4.5.

 

85



--------------------------------------------------------------------------------

(c) On each Payment Date, an amount equal to the aggregate of amounts described
in Section 4.5(a) shall be withdrawn from each Fee Accumulation Account,
Interest Accumulation Account and Target Amortization Principal Accumulation
Account by the Indenture Trustee and remitted for payments as described therein.

(d) The Indenture Trustee shall withdraw, on each Payment Date and Interim
Payment Date and use as Available Funds, the amount by which (i) the amount then
on deposit in the Fee Accumulation Account exceeds the Fee Accumulation Amount,
(ii) the amount then on deposit in the Interest Accumulation Account exceeds the
Interest Accumulation Amount, and (iii) the amount by which the amount then on
deposit in the Target Amortization Principal Accumulation Account exceeds the
Target Amortization Amount of all Target Amortization Classes, in each case,
after giving effect to all payments required to be made from such Trust Accounts
and the Note Payment Account on such date.

(e) The Administrator on behalf of the Issuer may, in its sole and absolute
discretion, from time to time on or after the Closing Date, direct the Indenture
Trustee pursuant to an Issuer Certificate to establish a Sinking Fund Account
for any Class of Notes and upon receipt by the Indenture Trustee of such
direction, the Indenture Trustee shall establish and maintain each such Sinking
Fund Account specified by the Administrator on behalf of the Issuer in its
direction to the Indenture Trustee, which shall be an Eligible Account, for the
benefit of the Noteholders. Any direction by the Administrator on behalf of the
Issuer to the Indenture Trustee pursuant to an Issuer Certificate to establish a
Sinking Fund Account shall include a specification by the Issuer of the Class to
which such Sinking Fund Account shall relate. If any such account loses its
status as an Eligible Account, the funds in such account shall be moved to an
account that qualifies as an Eligible Account within thirty (30) days. The
Indenture Trustee shall deposit and withdraw Available Funds from a Sinking Fund
pursuant to, and to the extent required by, Section 4.5.

Section 4.8. Note Payment Account.

(a) Pursuant to Section 4.1, the Indenture Trustee shall establish and maintain
the Note Payment Account, which shall be an Eligible Account, for the benefit of
the Noteholders. If the Note Payment Account loses its status as an Eligible
Account, the funds in such account shall be moved to an account that qualifies
as an Eligible Account within thirty (30) days. The Note Payment Account shall
be funded to the extent that (i) the Issuer shall remit to the Indenture Trustee
the Redemption Amount for a Class of Notes pursuant to Section 13.1, (ii) the
Indenture Trustee shall remit thereto any Available Funds from the Collection
and Funding Account pursuant to Section 4.2(b), (iii) the Indenture Trustee
shall remit thereto any Available Funds from the Interest Accumulation Account,
the Target Amortization Principal Accumulation Account and the Fee Accumulation
Account pursuant to Section 4.5 and (iv) the Indenture Trustee shall transfer
amounts from the General Reserve Account pursuant to, and to the extent required
by, Section 4.6.

(b) On each Payment Date, an amount equal to the aggregate of amounts described
in Section 4.5(a) shall be withdrawn from the Note Payment Account by the
Indenture Trustee and remitted to the Noteholders and other Persons or accounts
described therein for payment as described in that Section, and upon payments of
all sums payable hereunder as described in Section 4.5(a), as applicable, any
remaining amounts then on deposit in the Note Payment Account shall be released
from the Security Interest and paid to Depositor or its designee.

 

86



--------------------------------------------------------------------------------

(c) Amounts held in the Note Payment Account may be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.

Section 4.9. Securities Accounts.

(a) Securities Intermediary. The Issuer and the Indenture Trustee hereby appoint
The Bank of New York Mellon, as Securities Intermediary with respect to the
Trust Accounts. The Security Entitlements and all Financial Assets credited to
the Trust Accounts, including without limitation all amounts, securities,
investments, Financial Assets, investment property and other property from time
to time deposited in or credited to such account and all proceeds thereof, held
from time to time in the Trust Accounts will continue to be held by the
Securities Intermediary for the Indenture Trustee for the benefit of the
Noteholders. Upon the termination of this Indenture, the Indenture Trustee shall
inform the Securities Intermediary of such termination. By acceptance of their
Notes or interests therein, the Noteholders and all beneficial owners of Notes
shall be deemed to have appointed The Bank of New York Mellon, as Securities
Intermediary. The Bank of New York Mellon hereby accepts such appointment as
Securities Intermediary.

(i) With respect to any portion of the Trust Estate that is credited to the
Trust Accounts, the Securities Intermediary agrees that:

(A) with respect to any portion of the Trust Estate that is held in deposit
accounts, each such deposit account shall be subject to the security interest
granted pursuant to this Indenture, and the Securities Intermediary shall comply
with instructions originated by the Indenture Trustee directing dispositions of
funds in the deposit accounts without further consent of the Issuer and
otherwise shall be subject to the exclusive custody and control of the
Securities Intermediary, and the Securities Intermediary shall have sole
signature authority with respect thereto;

(B) the sole assets permitted in the Trust Accounts shall be those that the
Securities Intermediary agrees to treat as Financial Assets;

(C) any portion of the Trust Estate that is, or is treated as, a Financial Asset
shall be physically delivered (accompanied by any required endorsements) to, or
credited to an account in the name of, the Securities Intermediary or other
eligible institution maintaining any Trust Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Indenture Trustee with respect thereto over which the Securities
Intermediary or such other institution has “control” (as defined in the UCC);
and

(D) it will use reasonable efforts to promptly notify the Indenture Trustee and
the Issuer if any other Person claims that it has a property interest in a
Financial Asset in any Trust Account and that it is a violation of that Person’s
rights for anyone else to hold, transfer or deal with such Financial Asset.

 

87



--------------------------------------------------------------------------------

(ii) The Securities Intermediary hereby confirms that (A) each Trust Account is
an account to which Financial Assets are or may be credited, and the Securities
Intermediary shall, subject to the terms of this Indenture treat the Indenture
Trustee as entitled to exercise the rights that comprise any Financial Asset
credited to any Trust Account, (B) any portion of the Trust Estate in respect of
any Trust Account will be promptly credited by the Securities Intermediary to
such account, and (C) all securities or other property underlying any Financial
Assets credited to any Trust Account shall be registered in the name of the
Securities Intermediary, endorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary, and in no case will any Financial Asset credited to any Trust
Account be registered in the name of the Issuer or the Administrator, payable to
the order of the Issuer or the Administrator or specially endorsed to any of
such Persons.

(iii) If at any time the Securities Intermediary shall receive an Entitlement
Order from the Indenture Trustee directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Issuer or the
Administrator or any other Person. If at any time the Indenture Trustee notifies
the Securities Intermediary in writing that this Indenture has been discharged
in accordance herewith, then thereafter if the Securities Intermediary shall
receive any order from the Issuer directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Indenture
Trustee or any other Person.

(iv) In the event that the Securities Intermediary has or subsequently obtains
by agreement, operation of law or otherwise a security interest in any Account
or any Financial Asset or Security Entitlement credited thereto, the Securities
Intermediary hereby agrees that such security interest shall be subordinate to
the security interest of the Indenture Trustee. The Financial Assets and
Security Entitlements credited to the Accounts will not be subject to deduction,
set-off, banker’s lien, or any other right in favor of any Person other than the
Indenture Trustee in the case of the Trust Accounts.

(v) There are no other agreements entered into between the Securities
Intermediary in such capacity, and the Securities Intermediary agrees that it
will not enter into any agreement with, the Issuer, the Administrator, or any
other Person (other than the Indenture Trustee) with respect to any Trust
Account. In the event of any conflict between this Indenture (or any provision
of this Indenture) and any other agreement now existing or hereafter entered
into, the terms of this Indenture shall prevail.

(vi) The rights and powers granted herein to the Indenture Trustee have been
granted in order to perfect its interest in the Trust Accounts and the Security
Entitlements to the Financial Assets credited thereto, and are powers coupled
with an interest and will not be affected by the bankruptcy of the Issuer, the
Administrator or the Receivables Seller nor by the lapse of time. The
obligations of the Securities Intermediary hereunder

 

88



--------------------------------------------------------------------------------

shall continue in effect until the interest of the Indenture Trustee in the
Trust Accounts and in such Security Entitlements, has been terminated pursuant
to the terms of this Indenture and the Indenture Trustee has notified the
Securities Intermediary of such termination in writing.

(b) Definitions; Choice of Law. Capitalized terms used in this Section 4.9 and
not defined herein shall have the meanings assigned to such terms in the New
York UCC. For purposes of Section 8-110(e) of the New York UCC, the “securities
intermediary’s jurisdiction” shall be the State of New York.

(c) Limitation on Liability. None of the Securities Intermediary or any
director, officer, employee or agent of the Securities Intermediary shall be
under any liability to the Indenture Trustee or the Noteholders for any action
taken, or not taken, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the
Securities Intermediary against any liability to the Indenture Trustee or the
Noteholders which would otherwise be imposed by reason of the Securities
Intermediary’s willful misconduct, bad faith or negligence in the performance of
its obligations or duties hereunder. The Securities Intermediary and any
director, officer, employee or agent of the Securities Intermediary may rely in
good faith on any document of any kind which, on its face, is properly executed
and submitted by any Person respecting any matters arising hereunder. The
Securities Intermediary shall be under no duty to inquire into or investigate
the validity, accuracy or content of such document.

Section 4.10. Notice of Adverse Claims.

Except for the claims and interests of the Noteholders in the Trust Accounts,
the Securities Intermediary has no actual knowledge of any claim to, or interest
in, any Trust Account or in any financial asset credited thereto. If any Person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any Trust
Account or in any financial asset carried therein of which a Responsible Officer
of the Securities Intermediary has actual knowledge, the Securities Intermediary
will promptly notify the Noteholders, the Indenture Trustee and the Issuer
thereof.

Section 4.11. No Gross Up.

No Person, including the Issuer, shall be obligated to pay any additional
amounts to the Noteholders or Note Owners as a result of any withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges. In addition, the Indenture Trustee will
withhold on payments of Fees to Non-U.S. Noteholders unless such Noteholder
provides a correct, complete and executed U.S. Internal Revenue Service Form
W-8ECI or is eligible for benefits under an income tax treaty with the United
States that eliminates U.S. federal income taxation on U.S. source Fees and such
Non-U.S. Noteholder provides a correct, complete and executed U.S. Internal
Revenue Service Form W-8BEN. The Indenture Trustee may rely on such U.S.
Internal Revenue Service Form W-8ECI or W-8BEN to evidence the Noteholders’
eligibility.

 

89



--------------------------------------------------------------------------------

Section 4.12. Facility Early Amortization Events; Target Amortization Events.

Upon the occurrence of a Facility Early Amortization Event, the Revolving Period
or Target Amortization Period for all Classes and Series of the Notes shall
automatically terminate and the Full Amortization Period for all Outstanding
Notes shall commence without further action on the part of any Person, unless,
together, the Noteholders of at least 66 2/3% of the Note Balance of the
Outstanding Notes of each Series, measured by Voting Interests, and 100% of the
VFN Noteholders, notify the Indenture Trustee, as soon as reasonably
practicable, that they have waived the occurrence of such Facility Early
Amortization Event and consent to the continuation of the Revolving Period or
Target Amortization Periods (in the case of any Notes still in their Revolving
Periods or Target Amortization Periods). Upon the occurrence of a Target
Amortization Event with respect to a Class or Series, the Notes of such Class or
Series shall enter their Target Amortization Periods and as a result shall be
paid principal in Target Amortization Amounts under Section 4.5(a)(1)(v) on
subsequent Payment Dates, unless the requisite parties pursuant to the Indenture
Supplement related to that Series notify the Indenture Trustee that they have
waived the occurrence of such Target Amortization Event and consent to the
continuation of the Revolving Periods (in the case of any Notes still in their
Revolving Periods). The Administrator shall notify the Indenture Trustee and
each Administrative Agent immediately upon the occurrence of any Facility Early
Amortization Event or Target Amortization Event. The Administrative Agent shall
use commercially reasonable efforts to notify the Indenture Trustee promptly
upon becoming aware of the occurrence of any Facility Early Amortization Event
or Target Amortization Event.

Article V

Note Forms

Section 5.1. Forms Generally.

The Notes will have such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture or the
applicable Indenture Supplement and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon, as may
be required to comply with applicable laws or regulations or with the rules of
any securities exchange, or as may, consistently herewith, be determined by the
Issuer, as evidenced by the Issuer’s execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

The Definitive Notes and the Global Notes representing the Book-Entry Notes will
be typewritten, printed, lithographed or engraved or produced by any combination
of these methods (with or without steel engraved borders) or may be produced in
any other manner, all as determined by the Issuer, as evidenced by the Issuer’s
execution of such Notes.

Section 5.2. Forms of Notes.

(a) Forms Generally. Subject to Section 5.2(b), each Note will be in one of the
forms approved from time to time by or pursuant to an Indenture Supplement.
Without limiting the generality of the foregoing, the Indenture Supplement for
any Series of Notes shall specify whether the Notes of such Series, or of any
Class within such Series, shall be issuable as Definitive Notes or as Book-Entry
Notes.

 

90



--------------------------------------------------------------------------------

(b) Issuer Certificate. Before the delivery of a Note to the Indenture Trustee
for authentication in any form approved by or pursuant to an Issuer Certificate,
the Issuer will deliver to the Indenture Trustee the Issuer Certificate by or
pursuant to which such form of Note has been approved, which Issuer Certificate
will have attached thereto a true and correct copy of the form of Note which has
been approved thereby. Any form of Note approved by or pursuant to an Issuer
Certificate must be acceptable as to form to the Indenture Trustee, such
acceptance to be evidenced by the Indenture Trustee’s authentication of Notes in
that form or a Certificate of Authentication signed by an Indenture Trustee
Authorized Officer and delivered to the Issuer.

 

(c)    (i)    Rule 144A Notes. Notes offered and sold in reliance on the
exemption from registration under Rule 144A (each, a “Rule 144A Note”) shall be
issued initially in the form of (A) one or more permanent Global Notes in fully
registered form (each, a “Rule 144A Global Note”), substantially in the form
attached hereto as Exhibit A-1 or (B) one or more permanent Definitive Notes in
fully registered form (each, a “Rule 144A Definitive Note”), substantially in
the form attached hereto as Exhibit A-2. The aggregate principal amounts of the
Rule 144A Global Notes or Rule 144A Definitive Notes may from time to time be
increased or decreased by adjustments made on the records of the Indenture
Trustee, or the Depository or its nominee, as the case may be, as hereinafter
provided.    (ii)    Regulation S Notes. Notes sold in offshore transactions in
reliance on Regulation S (each, a “Regulation S Note”) shall be issued in the
form of (A) one or more permanent Global Notes in fully registered form (each, a
“Regulation S Global Note”), substantially in the form attached hereto as
Exhibit A-3 or (B) one or more permanent Definitive Notes in fully registered
form (each, a “Regulation S Definitive Note”), substantially in the form
attached hereto as Exhibit A-4. The aggregate principal amounts of the
Regulation S Global Notes or the Regulation S Definitive Notes may from time to
time be increased or decreased by adjustments made on the records of the
Indenture Trustee or the Depository or its nominee, as the case may be, as
hereinafter provided.

 

91



--------------------------------------------------------------------------------

Section 5.3. Form of Indenture Trustee’s Certificate of Authentication.

The form of Indenture Trustee’s Certificate of Authentication for any Note
issued pursuant to this Indenture will be substantially as follows:

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series or Class designated herein referred to in
the within-mentioned Indenture and Indenture Supplement.

 

THE BANK OF NEW YORK MELLON,

as Indenture Trustee,

By:       Authorized Signatory Dated:    

Section 5.4. Book-Entry Notes.

(a) Issuance of Book-Entry Notes. If the Issuer establishes pursuant to
Sections 5.2 and 6.1 that the Notes of a particular Series or Class are to be
issued as Book-Entry Notes, then the Issuer will execute and the Indenture
Trustee or its agent will, in accordance with Section 6.3 and with the Issuer
Certificate delivered to the Indenture Trustee or its agent under Section 6.3,
authenticate and deliver, one or more definitive Global Notes, which, unless
otherwise provided in the applicable Indenture Supplement (1) will represent,
and will be denominated in an amount equal to the aggregate, Initial Note
Balance of the Outstanding Notes of such Series or Class to be represented by
such Global Note or Notes, or such portion thereof as the Issuer will specify in
an Issuer Certificate, (2) will be registered in the name of the Depository for
such Global Note or Notes or its nominee, (3) will be delivered by the Indenture
Trustee or its agent to the Depository or pursuant to the Depository’s
instruction (and which may be held by the Indenture Trustee as custodian for the
Depository, if so specified in the related Indenture Supplement or Depository
Agreement), (4) applicable, will bear a legend substantially to the following
effect: “Unless this Note is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
agent for registration of transfer, exchange or payment, and any Note issued is
registered in the name of Cede & Co. or in such other name as is requested by an
authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), any
transfer, pledge or other use hereof for value or otherwise by or to any person
is wrongful inasmuch as the registered owner hereof, Cede & Co., has an interest
herein” and (5) may bear such other legend as the Issuer, upon advice of
counsel, deems to be applicable. The Specified Notes may not be issued as
Book-Entry Notes.

(b) Transfers of Global Notes only to Depository Nominees. Notwithstanding any
other provisions of this Section 5.4 or of Section 6.5, and subject to the
provisions of paragraph (c) below, unless the terms of a Global Note or the
applicable Indenture Supplement expressly permit such Global Note to be
exchanged in whole or in part for individual Notes, a Global Note may be
transferred, in whole but not in part and in the manner provided in Section 6.5,
only to a nominee of the Depository for such Global Note, or to the Depository,
or a successor Depository for such Global Note selected or approved by the
Issuer, or to a nominee of such successor Depository.

 

92



--------------------------------------------------------------------------------

(c) Limited Right to Receive Definitive Notes. Except under the limited
circumstances described below, Note Owners of beneficial interests in Global
Notes will not be entitled to receive Definitive Notes. With respect to Notes
issued within the United States, unless otherwise specified in the applicable
Indenture Supplement, or with respect to Notes issued outside the United States,
if specified in the applicable Indenture Supplement:

(i) If at any time the Depository for a Global Note notifies the Issuer that it
is unwilling or unable to continue to act as Depository for such Global Note or
if at any time the Depository for the Notes for such Series or Class ceases to
be a Clearing Corporation, the Issuer will appoint a successor Depository with
respect to such Global Note. If a successor Depository for such Global Note is
not appointed by the Issuer within ninety (90) days after the Issuer receives
such notice or becomes aware of such ineligibility, the Issuer will execute, and
the Indenture Trustee or its agent will, in accordance with Section 6.3 and with
the Issuer Certificate delivered to the Indenture Trustee or its agent under
Section 6.3 requesting the authentication and delivery of individual Notes of
such Series or Class in exchange for such Global Note, will authenticate and
deliver, individual Notes of such Series or Class of like tenor and terms in an
aggregate Initial Note Balance equal to the Initial Note Balance of the Global
Note in exchange for such Global Note.

(ii) The Issuer may at any time and in its sole discretion determine that the
Notes of any Series or Class or portion thereof issued or issuable in the form
of one or more Global Notes will no longer be represented by such Global Note or
Notes. In such event the Issuer will execute, and the Indenture Trustee or its
agent in accordance with Section 6.3 and with the Issuer Certificate delivered
to the Indenture Trustee or its agent under Section 6.3 for the authentication
and delivery of individual Notes of such Series or Class in exchange in whole or
in part for such Global Note, will authenticate and deliver individual Notes of
such Series or Class of like tenor and terms in definitive form in an aggregate
Initial Note Balance equal to the Initial Note Balance of such Global Note or
Notes representing such Series or Class or portion thereof in exchange for such
Global Note or Notes.

(iii) If specified by the Issuer pursuant to Sections 5.2 and 6.1 with respect
to Notes issued or issuable in the form of a Global Note, the Depository for
such Global Note may surrender such Global Note in exchange in whole or in part
for individual Notes of such Series or Class of like tenor and terms in
definitive form on such terms as are acceptable to the Issuer and such
Depository. Thereupon the Issuer will execute, and the Indenture Trustee or its
agent will, in accordance with Section 6.3 and with the Issuer Certificate
delivered to the Indenture Trustee or it agent under Section 6.3, authenticate
and deliver, without service charge, (A) to each Person specified by such
Depository a new Note or Notes of the same Series or Class of like tenor and
terms and of any authorized denomination as requested by such Person in an
aggregate Initial Note Balance equal to the Initial Note Balance of the portion
of the Global Note or Notes specified by the Depository and in exchange for such
Person’s beneficial interest in the Global Note; and (B) to such Depository a
new Global Note of like tenor and terms and in an authorized denomination equal
to the difference, if any, between the Initial Note Balance of the surrendered
Global Note and the aggregate Initial Note Balance of Notes delivered to the
Noteholders thereof.

 

93



--------------------------------------------------------------------------------

(iv) If any Event of Default has occurred with respect to such Global Notes, and
Owners of Notes evidencing more than 50% of the Global Notes of that Series or
Class (measured by Voting Interests) advise the Indenture Trustee and the
Depository that a Global Note is no longer in the best interest of the Note
Owners, the Owners of Global Notes of that Series or Class may exchange their
beneficial interests in such Notes for Definitive Notes in accordance with the
exchange provisions herein.

(v) In any exchange provided for in any of the preceding four paragraphs, the
Issuer will execute and the Indenture Trustee or its agent will, in accordance
with Section 6.3 and with the Issuer Certificate delivered to the Indenture
Trustee or it agent under Section 6.3, authenticate and deliver Definitive Notes
in definitive registered form in authorized denominations. Upon the exchange of
the entire Initial Note Balance of a Global Note for Definitive Notes, such
Global Note will be canceled by the Indenture Trustee or its agent. Except as
provided in the preceding paragraphs, Notes issued in exchange for a Global Note
pursuant to this Section will be registered in such names and in such authorized
denominations as the Depository for such Global Note, pursuant to instructions
from its direct or indirect participants or otherwise, will instruct the
Indenture Trustee or the Note Registrar. The Indenture Trustee or the Note
Registrar will deliver such Notes to the Persons in whose names such Notes are
so registered.

Section 5.5. Beneficial Ownership of Global Notes.

Until Definitive Notes have been issued to the applicable Noteholders to replace
any Global Notes with respect to a Series or Class pursuant to Section 5.4 or as
otherwise specified in any applicable Indenture Supplement:

(a) the Issuer and the Indenture Trustee may deal with the applicable clearing
agency or Depository and the Depository Participants for all purposes (including
the making of distributions) as the authorized representatives of the respective
Note Owners; and

(b) the rights of the respective Note Owners will be exercised only through the
applicable Depository and the Depository Participants and will be limited to
those established by law and agreements between such Note Owners and the
Depository and/or the Depository Participants. Pursuant to the operating rules
of the applicable Depository, unless and until Definitive Notes are issued
pursuant to Section 5.4, the Depository will make book-entry transfers among the
Depository Participants and receive and transmit distributions of principal and
interest on the related Notes to such Depository Participants.

For purposes of any provision of this Indenture requiring or permitting actions
with the consent of, or at the direction of, Noteholders evidencing a specified
percentage of the Note Balance of Outstanding Notes, such direction or consent
may be given by Note Owners (acting through the Depository and the Depository
Participants) owning interests in or security entitlements to Notes evidencing
the requisite percentage of principal amount of Notes.

 

94



--------------------------------------------------------------------------------

Section 5.6. Notices to Depository.

Whenever any notice or other communication is required to be given to
Noteholders with respect to which Book-Entry Notes have been issued, unless and
until Definitive Notes will have been issued to the related Note Owners, the
Indenture Trustee will give all such notices and communications to the
applicable Depository, and shall have no obligation to report directly to such
Note Owners.

Article VI

The Notes

Section 6.1. General Provisions; Notes Issuable in Series; Terms of a Series or
Class Specified in an Indenture Supplement.

(a) Amount Unlimited. The aggregate Initial Note Balance of Notes which may be
authenticated and delivered and Outstanding under this Indenture is not limited.

(b) Series and Classes. The Notes may be issued in one or more Series or Classes
up to an aggregate Note Balance for such Series or Class as from time to time
may be authorized by the Issuer. All Notes of each Series or Class under this
Indenture will in all respects be equally and ratably entitled to the benefits
hereof with respect to such Series or Class without preference, priority or
distinction on account of (1) the actual time of the authentication and
delivery, or (2) Stated Maturity Date of the Notes of such Series or Class,
except as specified in the applicable Indenture Supplement for such Series or
Class of Notes.

Each Note issued must be part of a Series of Notes for purposes of allocations
pursuant to the related Indenture Supplement. A Series of Notes is created
pursuant to an Indenture Supplement. A Class of Notes is created pursuant to an
Indenture Supplement for the applicable Series.

Each Series and Class of Notes will be secured by the Trust Estate.

Each Series of Notes may, but need not be, subdivided into multiple Classes.
Notes belonging to a Class in any Series may be entitled to specified payment
priorities over other Classes of Notes in that Series.

(c) Provisions Required in Indenture Supplement. Before the initial issuance of
Notes of each Series, there shall also be established in or pursuant to an
Indenture Supplement provision for:

(i) the Series designation;

(ii) the Initial Note Balance of such Series of Notes and of each Class, if any,
within such Series, and the Maximum VFN Principal Balance for such Series (if it
is a Series of Variable Funding Notes);

(iii) whether such Notes are subdivided into Classes;

 

95



--------------------------------------------------------------------------------

(iv) whether such Notes are Term Notes or Variable Funding Notes;

(v) the Note Interest Rate at which such Series of Notes or each related Class
of Notes will bear interest, if any, or the formula or index on which such rate
will be determined, including all relevant definitions, and the date from which
interest will accrue;

(vi) the Expected Repayment Date and the Stated Maturity Date for such Series of
Notes or each related Class of Notes;

(vii) any Target Amortization Events with respect to such Series of Notes or any
related Class;

(viii) if applicable, the Target Amortization Amount for each related Class of
such Series of Notes;

(ix) if applicable, the appointment by the Indenture Trustee of an
Authenticating Agent in one or more places other than the location of the office
of the Indenture Trustee with power to act on behalf of the Indenture Trustee
and subject to its direction in the authentication and delivery of such Notes in
connection with such transactions as will be specified in the provisions of this
Indenture or in or pursuant to the applicable Indenture Supplement creating such
Series;

(x) if such Series of Notes or any related Class will be issued in whole or in
part in the form of a Global Note or Global Notes, the terms and conditions, if
any, in addition to those set forth in Section 5.4, upon which such Global Note
or Global Notes may be exchanged in whole or in part for other Definitive Notes;
and the Depository for such Global Note or Global Notes (if other than the
Depository specified in Section 1.1);

(xi) the subordination, if any, of such Series of Notes or any related Class(es)
to any other Notes of any other Series or of any other Class within the same
Series;

(xii) if such Series of Notes or any related Class is to have the benefit of any
Derivative Agreement, the terms and provisions of such agreement;

(xiii) if such Series of Notes or any related Class is to have the benefit of
any Supplemental Credit Enhancement Agreement or Liquidity Facility, the terms
and provisions of the applicable agreement;

(xiv) the Record Date for any Payment Date of such Series of Notes or any
related Class, if different from the last day of the month before the related
Payment Date;

(xv) if applicable, under what conditions any additional amounts will be payable
to Noteholders of the Notes of such Series; and

(xvi) any other terms of such Notes as stated in the related Indenture
Supplement; all upon such terms as may be determined in or pursuant to an
Indenture Supplement with respect to such Series or Class of Notes.

 

96



--------------------------------------------------------------------------------

(d) Forms of Series or Classes of Notes. The form of the Notes of each Series or
Class will be established pursuant to the provisions of this Indenture and the
related Indenture Supplement creating such Series or Class. The Notes of each
Series or Class will be distinguished from the Notes of each other Series or
Class in such manner, reasonably satisfactory to the Indenture Trustee, as the
Issuer may determine.

Section 6.2. Denominations.

The Notes of each Series or Class will be issuable in such denominations and
currency as will be provided in the provisions of this Indenture or in or
pursuant to the applicable Indenture Supplement. In the absence of any such
provisions with respect to the Notes of any Series or Class, the Notes of that
Series or Class will be issued in denominations of $100,000 and integral
multiples of $1,000 in excess thereof.

Section 6.3. Execution, Authentication and Delivery and Dating.

(a) The Notes will be executed on behalf of the Issuer by an Issuer Authorized
Officer, by manual or facsimile signature.

(b) Notes bearing the manual or facsimile signatures of individuals who were at
any time an Issuer Authorized Officer will bind the Issuer, notwithstanding that
such individuals or any of them have ceased to hold such offices before the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.

(c) At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Indenture
Trustee for authentication; and the Indenture Trustee will, upon delivery of an
Issuer Certificate, authenticate and deliver such Notes as provided in this
Indenture and not otherwise.

(d) Before any such authentication and delivery, the Indenture Trustee will be
entitled to receive, in addition to any Officer’s Certificate and Opinion of
Counsel required to be furnished to the Indenture Trustee pursuant to
Section 1.3, the Issuer Certificate and any other opinion or certificate
relating to the issuance of the Series or Class of Notes required to be
furnished pursuant to Section 5.2 or Section 6.10.

(e) The Indenture Trustee will not be required to authenticate such Notes if the
issue thereof will adversely affect the Indenture Trustee’s own rights, duties
or immunities under the Notes and this Indenture.

(f) Unless otherwise provided in the form of Note for any Series or Class, all
Notes will be dated the date of their authentication.

(g) No Note will be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a Certificate of
Authentication substantially in the form provided for herein executed by the
Indenture Trustee by manual signature of an authorized signatory, and such
certificate upon any Note will be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.

 

97



--------------------------------------------------------------------------------

Section 6.4. Temporary Notes.

(a) Pending the preparation of definitive Notes of any Series or Class, the
Issuer may execute, and, upon receipt of the documents required by Section 6.3,
together with an Issuer’s Certificate, the Indenture Trustee will authenticate
and deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the Issuer may determine, as evidenced by the Issuer’s execution
of such Notes.

(b) If temporary Notes of any Series or Class are issued, the Issuer will cause
permanent Notes of such Series or Class to be prepared without unreasonable
delay. After the preparation of permanent Notes, the temporary Notes of such
Series or Class will be exchangeable for permanent Notes of such Series or Class
upon surrender of the temporary Notes of such Series or Class at the office or
agency of the Issuer in a Place of Payment, without charge to the Noteholder;
and upon surrender for cancellation of any one or more temporary Notes the
Issuer will execute and the Indenture Trustee or its agent will, in accordance
with Section 6.3 and with the Issuer Certificate delivered to the Indenture
Trustee or its agent under Section 6.3, authenticate and deliver in exchange
therefore a like Initial Note Balance of permanent Notes of such Series or Class
of authorized denominations and of like tenor and terms. Until so exchanged the
temporary Notes of such Series or Class will in all respects be entitled to the
same benefits under this Indenture as permanent Notes of such Series or Class.

Section 6.5. Registration, Transfer and Exchange.

(a) Note Register. The Indenture Trustee, acting as Note Registrar (in such
capacity, the “Note Registrar”), shall keep or cause to be kept a register
(herein sometimes referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuer will provide for the
registration of Notes, or of Notes of a particular Series or Class, and for
transfers of Notes. Any such register will be in written form or in any other
form capable of being converted into written form within a reasonable time. At
all reasonable times the information contained in such register or registers
will be available for inspection by the Indenture Trustee at the Corporate Trust
Office. The Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent
and any agents of any of them, may treat a Person in whose name a Note is
registered as the owner of such Note for the purpose of receiving payments in
respect of such Note and for all other purposes, and none of the Issuer, the
Indenture Trustee, the Note Registrar, the Paying Agent or any agent of any of
them, shall be affected by notice to the contrary. None of the Issuer, the
Indenture Trustee, any agent of the Indenture Trustee, any Paying Agent or the
Note Registrar will have any responsibility or liability for any aspect of the
records relating to or payments made on account of beneficial ownership of a
Global Note or for maintaining, supervising or reviewing any records relating to
such beneficial ownership.

 

98



--------------------------------------------------------------------------------

(b) Exchange of Notes. Subject to Section 5.4, upon surrender for transfer of
any Note of any Series or Class at the Place of Payment, the Issuer may execute,
and, upon receipt of the documents required by Section 6.3 and such surrendered
Note, together with an Issuer’s Certificate, the Indenture Trustee will
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms. Subject to Section 5.4, Notes of any Series or Class may be
exchanged for other Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms, upon surrender of the Notes to be exchanged at the Place of
Payment. Whenever any Notes are so surrendered for exchange, the Issuer will
execute, and the Indenture Trustee or the related Authenticating Agent will
authenticate and deliver the Notes which the Noteholders making the exchange are
entitled to receive.

(c) Issuer Obligations. All Notes issued upon any transfer or exchange of Notes
will be the valid and legally binding obligations of the Issuer, evidencing the
same debt, and entitled to the same benefits under this Indenture, as the Notes
surrendered upon such transfer or exchange.

(d) Endorsement of Notes to be Transferred or Exchanged. Every Note presented or
surrendered for transfer or exchange will (if so required by the Issuer, the
Note Registrar or the Indenture Trustee) be duly indorsed, or be accompanied by
a written instrument of transfer in form satisfactory to the Issuer, the
Indenture Trustee, and the Note Registrar duly executed, by the Noteholder
thereof or such Noteholder’s attorney duly authorized in writing, with such
signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Securities Transfer Agent’s Medallion Program (“STAMP”).

(e) No Service Charge. Unless otherwise provided in the Note to be transferred
or exchanged, no service charge will be assessed against any Noteholder for any
transfer or exchange of Notes, but the Issuer, the Indenture Trustee, and the
Note Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any transfer or
exchange of Notes before the transfer or exchange will be complete, other than
exchanges pursuant to Section 5.4 not involving any transfer.

(f) Deemed Representations by Transferees of Rule 144A Notes. Each transferee
(including the Initial Noteholder or Owner) of a Rule 144A Note or of a
beneficial interest therein shall be deemed by accepting such Note or beneficial
interest, to have made all the certifications, representations and warranties
set forth in the Transferee Certificate attached to Exhibit B-1 attached hereto.

(g) Deemed Representations by Transferees of Regulation S Notes. Each transferee
(including the initial Noteholder or Owner) of a Regulation S Note or of a
beneficial therein shall be deemed by accepting such Note or beneficial
interest, to have made all the certifications, representations and warranties
set forth in the Transferee Certificate attached to Exhibit B-2 attached hereto.

 

99



--------------------------------------------------------------------------------

(h) Conditions to Transfer. No sale, pledge or other transfer (a “Transfer”) of
any Notes shall be made unless that Transfer is made pursuant to an effective
registration statement under the Securities Act and effective registration or
qualification under applicable state securities laws or is made in a transaction
that does not require such registration or qualification. If a Transfer is made
without registration under the Securities Act (other than in connection with the
initial issuance thereof by the Issuer), then the Note Registrar, the Indenture
Trustee, Administrator, on behalf of the Issuer, shall refuse to register such
Transfer unless the Note Registrar receives either:

(i) the Regulation S Note Transfer Certificate or Rule 144A Note Transfer
Certificate and such other information as may be required pursuant to this
Section 6.5; or

(ii) if the Transfer is to be made to an Issuer Affiliate in a transaction that
is exempt from registration under the Securities Act, an Opinion of Counsel
reasonably satisfactory to the Issuer and the Note Registrar to the effect that
such Transfer may be made without registration under the Securities Act (which
Opinion of Counsel shall not be an expense of the Trust Estate or of the Issuer,
the Indenture Trustee or the Note Registrar in their respective capacities as
such).

None of the Administrator, the Issuer, the Indenture Trustee or the Note
Registrar is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of any Note without registration or
qualification. Any Noteholder of a Note desiring to effect such a Transfer
shall, and upon acquisition of such a Note shall be deemed to have agreed to,
indemnify the Indenture Trustee, the Note Registrar, the Administrator, the
Servicer and the Issuer against any liability that may result if the Transfer is
not so exempt or is not made in accordance with the Securities Act and
applicable state securities laws.

In connection with any Transfer of Notes in reliance on Rule 144A, the
Administrator shall furnish upon request of a Noteholder to such Noteholder and
any prospective purchaser designated by such Noteholder the information required
to be delivered under paragraph (d)(4) of Rule 144A.

In the event that a Note is transferred to a Person that does not meet the
requirements of this Section 6.5, such transfer will be of no force and effect,
will be void ab initio, and will not operate to transfer any right to such
Person, notwithstanding any instructions to the contrary to the Issuer, the
Indenture Trustee or any intermediary; and the Indenture Trustee shall not make
any payment on such Note for as long as such Person is the Noteholder of such
Note and the Indenture Trustee shall have the right to compel such Person to
transfer such Note to a Person who does meet the requirements of this
Section 6.5.

(i) Transfers of Ownership Interests in Global Notes. Transfers of beneficial
interests in a Global Note representing Book-Entry Notes may be made only in
accordance with the rules and regulations of the Depository (and, in the case of
a Regulation S Global Note, prior to the end of the Distribution Compliance
Period, only to beneficial owners who are not U.S. Persons in accordance with
the rules and regulations of Euroclear or Clearstream) and the transfer
restrictions contained in the legend on such Global Note and exchanges or
transfers of interests in a Global Note may be made only in accordance with the
following:

 

100



--------------------------------------------------------------------------------

(i) General Rules Regarding Transfers of Global Notes. Subject to clauses (ii)
through (vi) of this Section 6.5(i), Transfers of a Global Note representing
Book-Entry Notes shall be limited to Transfers of such Global Note in whole, but
not in part, to nominees of the Depository or to a successor of the Depository
or such successor’s nominee.

(ii) Rule 144A Global Note to Regulation S Global Note. If an owner of a
beneficial interest in a Rule 144A Global Note related to a Series and/or Class
deposited with or on behalf of the Depository wishes at any time to exchange its
interest in such Rule 144A Global Note for an interest in a Regulation S Global
Note for that Series and/or Class, or to transfer its interest in such Rule 144A
Global Note to a Person who wishes to take delivery thereof in the form of an
interest in a Regulation S Global Note for that Series and/or Class, such Note
Owner (or transferee), provided such Note Owner (or transferee) is not a U.S.
Person, may, subject to the rules and procedures of the Depository, exchange or
cause the exchange of such interest in such Rule 144A Global Note for a
beneficial interest in the Regulation S Global Note for that Series and/or
Class. Upon the receipt by the Indenture Trustee, of (A) instructions from the
Depository directing the Indenture Trustee, to cause to be credited a beneficial
interest in a Regulation S Global Note in an amount equal to the beneficial
interest in such Rule 144A Global Note to be exchanged but not less than the
minimum denomination applicable to the owner’s Notes held through a Regulation S
Global Note, (B) a written order given in accordance with the Depository’s
procedures containing information regarding the participant account of the
Depository and, in the case of a transfer pursuant to and in accordance with
Regulation S, the Euroclear or Clearstream account to be credited with such
increase and (C) a certificate (each, a “Regulation S Note Transfer
Certificate”) in the form of Exhibit B-2 hereto given by the Note Owner or its
transferee stating that the exchange or transfer of such interest has been made
in compliance with the transfer restrictions applicable to the Global Notes,
including the requirements that the Note Owner or its transferee is not a U.S.
Person and the transfer is made pursuant to and in accordance with Regulation S,
then the Indenture Trustee and the Note Registrar, shall reduce the principal
amount of the Rule 144A Global Note for the related Series and/or Class and
increase the principal amount of the Regulation S Global Note for the related
Series and/or Class by the aggregate principal amount of the beneficial interest
in the Rule 144A Global Note to be exchanged, and shall instruct Euroclear or
Clearstream, as applicable, concurrently with such reduction, to credit or cause
to be credited to the account of the Person specified in such instructions a
beneficial interest in the Regulation S Global Note for the related Series
and/or Class equal to the reduction in the principal amount of the Rule 144A
Global Note for the related Series and/or Class.

(iii) Regulation S Global Note to Rule 144A Global Note. If an owner of a
beneficial interest in a Regulation S Global Note related to a Series and/or
Class deposited with or on behalf of the Depository wishes at any time to
transfer its interest in such Regulation S Global Note to a Person who wishes to
take delivery thereof in the form of an interest in a Rule 144A Global Note for
such Series and/or Class, such owner’s transferee may, subject to the rules and
procedures of the Depository, exchange or cause the exchange of such interest
for an equivalent beneficial interest in a Rule 144A Global Note for such Series
and/or Class. Upon the receipt by the Indenture Trustee and

 

101



--------------------------------------------------------------------------------

the Note Registrar, of (A) instructions from the Depository directing the
Indenture Trustee and the Note Registrar, to cause to be credited a beneficial
interest in a Rule 144A Global Note in an amount equal to the beneficial
interest in such Regulation S Global Note to be exchanged but not less than the
minimum denomination applicable to such owner’s Notes held through a Rule 144A
Global Note, to be exchanged, such instructions to contain information regarding
the participant account with the Depository to be credited with such increase,
and (B) a certificate (each, a “Rule 144A Note Transfer Certificate”) in the
form of Exhibit B-1 hereto given by the transferee of such beneficial interest,
then the Indenture Trustee will reduce the principal amount of the Regulation S
Global Note and increase the principal amount of the Rule 144A Global Note for
the related Series and/or Class by the aggregate principal amount of the
beneficial interest in the Regulation S Global Note for the related Series
and/or Class to be transferred and the Indenture Trustee and the Note Registrar,
shall instruct the Depository, concurrently with such reduction, to credit or
cause to be credited to the account of the Person specified in such instructions
a beneficial interest in the Rule 144A Global Note for the related Series and/or
Class equal to the reduction in the principal amount of the Regulation S Global
Note for the related Series and/or Class.

(iv) Transfers of Interests in Rule 144A Global Note. An owner of a beneficial
interest in a Rule 144A Global Note may transfer such interest in the form of a
beneficial interest in such Rule 144A Global Note in accordance with the
procedures of the Depository without the provision of written certification.

(v) Transfers of Interests in Regulation S Global Note. An owner of a beneficial
interest in a Regulation S Global Note may transfer such interest in the form of
a beneficial interest in such Regulation S Global Note in accordance with the
applicable procedures of Euroclear and Clearstream without the provision of
written certification.

(vi) Regulation S Global Note to Regulation S Definitive Note. Subject to
Section 5.4(c) hereof, an owner of a beneficial interest in a Regulation S
Global Note for the related Series and/or Class deposited with or on behalf of a
Depository may at any time transfer such interest for a Regulation S Definitive
Note upon provision to the Indenture Trustee, the Issuer and the Note Registrar
of a Regulation S Note Transfer Certificate.

(vii) Rule 144A Global Note to Rule 144A Definitive Note. Subject to
Section 5.4(c) hereof, an owner of a beneficial interest in a Rule 144A Global
Note deposited with or on behalf of a Depository may at any time transfer such
interest for a Rule 144A Definitive Note, upon provision to the Indenture
Trustee, the Issuer and the Note Registrar of a Rule 144A Note Transfer
Certificate.

(j) Transfers of Definitive Notes. In the event of any Transfer of a Regulation
S Definitive Note, a Regulation S Note Transfer Certificate shall be provided
prior to the Indenture Trustee’s or Note Registrar’s registration of such
Transfer. In the event of any Transfer of a Rule 144A Definitive Note, a Rule
144A Note Transfer Certificate shall be provided prior to the Indenture
Trustee’s or Note Registrar’s registration of such Transfer.

 

102



--------------------------------------------------------------------------------

(k) ERISA Restrictions. Neither the Note Registrar nor the Indenture Trustee
shall register the Transfer of any Definitive Note (other than a Specified Note,
unless otherwise provided in the related Indenture Supplement) unless the
prospective transferee has delivered to the Indenture Trustee and the Note
Registrar a certification to the effect that either (i) it is not, and is not
acquiring the Notes or any interest therein on behalf of, or using assets of, an
“employee benefit plan” as defined in Section 3(3) of ERISA, a plan described in
section 4975(e)(1) of the Code, an entity which is deemed to hold the assets of
any such employee benefit plan or plan pursuant to 29 C.F.R. Section 2510.3-101
as modified by Section 3(42) of ERISA, which employee benefit plan, plan or
entity is subject to Title I of ERISA or section 4975 of the Code, or a
governmental or church plan which is subject to any U.S. federal, state or local
law that is similar to Title I of ERISA or section 4975 of the Code
(collectively, an “Employee Benefit Plan”), or (ii) (A) as of the date of
transfer or purchase, the Notes are rated investment grade, it believes that
such Note is properly treated as indebtedness without substantial equity
features for purposes of the Plan Asset Regulations (set forth in 29 C.F.R.
section 2510.3-101, as modified by section 3(42) of ERISA) and agrees to so
treat such Note and (B) the Transferee’s acquisition and holding of the Notes or
any interest therein will satisfy the requirements of Prohibited Transaction
Class Exemption (“PTCE”) 84-14 (relating to transactions effected by a qualified
professional asset manager), PTCE 90-1 (relating to investments by insurance
company pooled separate accounts), PTCE 91-38 (relating to investments in bank
collective investment funds), PTCE 95-60 (relating to transactions involving
insurance company general accounts), PTCE 96-23 (relating to transactions
directed by an in-house professional asset manager) or the statutory prohibited
transaction exemption for service providers set forth in Section 408(b)(17) of
ERISA or a similar class or statutory exemption and will not result in a
non-exempt prohibited transaction under Section 406 of ERISA or section 4975 of
the Code (or, in the case of a governmental or church plan subject to such
similar U.S. federal, state or local law, will not violate any such similar
law). In the case of any Book-Entry Note, each transferee of such Note or any
beneficial interest therein by virtue of its acquisition of such Note will be
deemed to represent either (i) or (ii) above. Neither the Note Registrar nor the
Indenture Trustee shall register the transfer of any Specified Note unless the
prospective transferee has delivered to the Indenture Trustee and the Note
Registrar a certification to the effect that it is not, and is not acquiring the
Notes for, or with assets of, an Employee Benefit Plan.

(l) No Liability of Indenture Trustee for Transfers. To the extent permitted
under applicable law, the Indenture Trustee (in any of its capacities) shall be
under no liability to any Person for any registration of transfer of any Note
that is in fact not permitted by this Section 6.5 or for making any payments due
to the Noteholder thereof or taking any other action with respect to such
Noteholder under the provisions of this Indenture so long as the transfer was
registered by the Indenture Trustee and the Note Registrar in accordance with
the requirements of this Indenture.

(m) Tax Restrictions on Specified Notes. Notwithstanding anything to the
contrary herein, no transfer of a Specified Note or interest therein shall be
effective, and any such transfer shall be void ab initio, unless after such
transfer there would be no more than ninety-five (95) Persons, in the aggregate,
that beneficially own the Specified Notes and the Trust Certificate for U.S.
federal income tax purposes. Prior to and as a condition to any purchase or
transfer, each prospective purchaser (including the initial beneficial owner as
initial transferee) and any subsequent transferee of a Specified Note shall
represent and warrant, in writing, substantially in the form set forth in
Exhibit E or Exhibit F, as applicable, to the Indenture Trustee and the Note
Registrar and any of their respective successors that:

 

103



--------------------------------------------------------------------------------

(i) Such Person has neither acquired nor will it transfer the Specified Note or
cause the Specified Note to be marketed on or through an “established securities

market” within the meaning of Section 7704(b)(1) of the Code, including, without
limitation, an over-the-counter market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations.

(ii) To the best of such Person’s knowledge, after such transfer there will be
no more than ninety-five (95) Persons, in the aggregate, that beneficially own
the Specified Notes and the Trust Certificate for U.S. federal income tax
purposes.

(iii) Such Person either (A) is not, and will not become, a partnership, S
corporation or grantor trust for U.S. federal income tax purposes, or (B) is
such an entity, but none of the direct or indirect beneficial owners of any of
the interests in such transferee have allowed or caused, or will allow or cause,
fifty percent (50%) or more of the value of such interests to be attributable to
such transferee’s ownership of Trust Certificates and the Specified Notes. In
addition, such Person (1) will not use the Specified Note and will not allow the
Specified Note to be used as collateral for the issuance of any securities (or
other interests) that could cause the Trust to become subject to taxation as a
taxable mortgage pool taxable as a corporation, publicly traded partnership
taxable as a corporation or association taxable as a corporation, each for U.S.
federal income tax purposes and (2) will not take any action and will not allow
any other action that could cause the Trust to become taxable as a corporation
for U.S. federal income tax purposes.

(iv) Such Person understands that tax counsel to the Trust has provided an
opinion substantially to the effect that the Trust will not be a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes and
that the validity of such opinion is dependent in part on the accuracy of the
representations in paragraphs (i), (ii) and (iii) above.

(n) Additional Tax Restrictions on Class 2 Specified Notes. Each prospective
purchaser (including the initial beneficial owner as initial transferee) and any
subsequent transferee of a Class 2 Specified Note shall represent and warrant,
in writing, substantially in the form set forth in Exhibit F to the Indenture
Trustee and the Note Registrar and any of their respective successors that such
Person is a “United States person,” as defined in Section 7701(a)(30) of the
Code and will not transfer to, or cause such Class 2 Specified Note to be
transferred to, any person other than a “United States person,” as defined in
Section 7701(a)(30) of the Code.

 

104



--------------------------------------------------------------------------------

Section 6.6. Mutilated, Destroyed, Lost and Stolen Notes.

(a) If (1) any mutilated Note is surrendered to the Indenture Trustee or the
Note Registrar, or the Issuer, the Note Registrar or the Indenture Trustee
receive evidence to their satisfaction of the destruction, loss or theft of any
Note, and (2) there is delivered to the Issuer, the Note Registrar or the
Indenture Trustee such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Indenture Trustee that such Note has been acquired by a
protected purchaser, the Issuer may execute, and, upon receipt of the documents
required by Section 6.3, together with an Issuer’s Certificate, the Indenture
Trustee will authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a new Note of like tenor, Series or
Class, Stated Maturity Date and Initial Note Balance, bearing a number not
contemporaneously Outstanding.

(b) In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Issuer in its discretion may, instead of
issuing a new Note, pay such Note on a Payment Date in accordance with
Section 4.5.

(c) Upon the issuance of any new Note under this Section, the Issuer, the
Indenture Trustee, or the Note Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Indenture Trustee) connected therewith.

(d) Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Note will constitute an original additional
contractual obligation of the Issuer, whether or not the mutilated, destroyed,
lost or stolen Note will be at any time enforceable by anyone, and will be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Notes of the same Series or Class duly issued hereunder.

(e) The provisions of this Section are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 6.7. Payment of Interest; Interest Rights Preserved; Withholding Taxes.

(a) Unless otherwise provided with respect to such Note pursuant to Section 6.1,
interest payable on any Note will be paid to the Person in whose name that Note
(or one or more Predecessor Notes) is registered at the close of business on the
most recent Record Date.

(b) Subject to Section 6.7(a), each Note delivered under this Indenture upon
transfer of or in exchange for or in lieu of any other Note will carry the
rights to interest accrued or principal accreted and unpaid, and to accrue or
accrete, which were carried by such other Note.

(c) The right of any Noteholder to receive interest on or principal of any Note
shall be subject to any applicable withholding or deduction imposed pursuant to
the Code or other applicable tax law, including foreign withholding and
deduction. Any amounts properly so withheld or deducted shall be treated as
actually paid to the appropriate Noteholder. In addition, in order to receive
payments on its Notes free of U.S. federal withholding and backup withholding
tax, each Noteholder shall timely furnish the Indenture Trustee on behalf of the
Issuer, (1) any applicable IRS Form W-9, W-8BEN, W-8ECI or W-8IMY (with any
applicable attachments) and (2) any documentation that is required under
Section 1471 or 1472 of the Code to enable the Issuer, the Indenture Trustee and
any other agent of the Issuer to determine their

 

105



--------------------------------------------------------------------------------

duties and liabilities with respect to any taxes they may be required to
withhold in respect of such Note or the Noteholder of such Note or beneficial
interest therein, in each case, prior to the first Payment Date after such
Noteholder’s acquisition of Notes and at such time or times required by law or
that the Indenture Trustee on behalf of the Issuer or their respective agents
may reasonably request, and shall update or replace such IRS form or
documentation in accordance with its terms or its subsequent amendments. Each
Noteholder will provide the applicable replacement IRS form or documentation
every three (3) years (or sooner if there is a transfer to a new Noteholder or
if required by applicable law). Each Noteholder will provide the applicable
replacement IRS form or documentation every three (3) years (or sooner if there
is a transfer to a new Noteholder or if required by applicable law). In each
case above, the applicable IRS form or documentation shall be properly completed
and signed under penalty of perjury.

Section 6.8. Persons Deemed Owners.

The Issuer, the Indenture Trustee, the Note Registrar and any agent of the
Issuer, the Indenture Trustee or the Note Registrar may treat the Person in
whose name the Note is registered in the Note Registrar as the owner of such
Note for the purpose of receiving payment of principal of and (subject to
Section 6.7) interest on such Note and for all other purposes whatsoever,
whether or not such Note is overdue, and neither the Issuer, the Indenture
Trustee, the Note Registrar, nor any agent of the Issuer, the Indenture Trustee,
or the Note Registrar will be affected by notice to the contrary.

Section 6.9. Cancellation.

All Notes surrendered for payment, redemption, transfer, conversion or exchange
will, if surrendered to any Person other than the Indenture Trustee, be
delivered to the Indenture Trustee and, if not already canceled, will be
promptly canceled by it. The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered will be promptly canceled by the Indenture Trustee. No Note
will be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section, except as expressly permitted by this Indenture. The
Indenture Trustee will dispose of all canceled Notes in accordance with its
customary procedures.

Section 6.10. New Issuances of Notes.

(a) Issuance of New Notes. The Issuer may, from time to time, direct the
Indenture Trustee, on behalf of the Issuer, to issue new Notes of any Series or
Class, so long as the conditions precedent set forth in Section 6.10(b) are
satisfied if, at the time of issuance, other Notes have already been issued and
remain Outstanding. On or before the Issuance Date of new Notes of any Series or
Class of Notes, the Issuer shall execute and deliver the required Indenture
Supplement which shall incorporate the principal terms with respect to such
additional Series or Class of Notes. The Indenture Trustee shall execute the
Indenture Supplement without the consent of any Noteholders, the Issuer shall
execute the Notes of such Series or Class and the Notes of such Series or Class
shall be delivered to the Indenture Trustee (along with the other deliverables
required hereunder) for authentication and delivery.

 

106



--------------------------------------------------------------------------------

(b) Conditions to Issuance of New Notes. The issuance of the Notes of any Series
or Class after the Effective Date pursuant to this Section 6.10 shall be subject
to the satisfaction of the following conditions:

(i) no later than ten (10) Business Days before the date that the new issuance
is to occur, the Issuer delivers to the Indenture Trustee, each VFN Noteholder
and each Note Rating Agency that has rated any Outstanding Note that will remain
Outstanding after the new issuance, notice of such new issuance;

(ii) on or prior to the date that the new issuance is to occur, the Issuer
delivers to the Indenture Trustee and each Note Rating Agency that has rated any
Outstanding Note that will remain Outstanding after the new issuance, an Issuer
Certificate to the effect that the Issuer reasonably believes that the new
issuance will not cause an Adverse Effect on any Outstanding Notes, and an
Issuer Tax Opinion with respect to such proposed issuance, and an Opinion of
Counsel:

(A) to the effect that all instruments furnished to the Indenture Trustee
conform to the requirements of this Indenture and constitute sufficient
authority hereunder for the Indenture Trustee to authenticate and deliver such
Notes;

(B) to the effect that the form and terms of such Notes have been established in
conformity with the provisions of this Indenture;

(C) to the effect that all conditions precedent set forth in the Indenture to
the issuance of such Notes have been met; and

(D) covering such other matters as the Indenture Trustee may reasonably request;

(iii) on or prior to the date that the new issuance is to occur, the Issuer will
have delivered to the Indenture Trustee and each Note Rating Agency that is at
that time rating Outstanding Notes that will remain Outstanding after the new
issuance, an Opinion of Counsel to the effect that the Issuer has the requisite
power and authority to issue such Notes and such Notes have been duly authorized
and delivered by the Issuer and, assuming due authentication and delivery by the
Indenture Trustee, constitute legal, valid and binding obligations of the Issuer
enforceable in accordance with their terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws and legal principles affecting creditors’ rights generally from time
to time in effect and to general equitable principles, whether applied in an
action at law or in equity) and are entitled to the benefits of this Indenture,
equally and ratably with all other Outstanding Notes, if any, of such Series or
Class subject to the terms of this Indenture and each Indenture Supplement;

(iv) if any additional conditions to the new issuance are specified in writing
to the Issuer by a Note Rating Agency that is at that time rating any
Outstanding Note that will remain Outstanding after the new issuance, the Issuer
satisfies such conditions;

 

107



--------------------------------------------------------------------------------

(v) the Issuer obtains written confirmation from each Note Rating Agency that is
at that time rating any Outstanding Note at the request of the Issuer that will
remain Outstanding after the new issuance that the new issuance will not have a
Ratings Effect on any Outstanding Notes that are rated by such Note Rating
Agency at the request of the Issuer;

(vi) a Facility Early Amortization Event shall not have occurred and be
continuing, as evidenced by an Issuer’s Certificate;

(vii) on or prior to the date that the new issuance is to occur, the Issuer will
have delivered to the Indenture Trustee an Indenture Supplement and, if
applicable, the Issuer Certificate;

(viii) any Class of VFN must have the same Stated Maturity Date, Expected
Repayment Date and the same method of calculation of its Target Amortization
Amount as any and all other Outstanding Classes of VFNs;

(ix) for any new Series with respect to which there is a new Administrative
Agent not currently set forth under the terms of the definition of
“Administrative Agent,” the Administrative Agent shall have consented to the
issuance of such Series; and

(x) any other conditions specified in the applicable Indenture Supplement;
provided, however, that any one of the aforementioned conditions may be
eliminated (other than clause (v) and the requirement for an Issuer Tax Opinion)
or modified as a condition precedent to any new issuance of a Series or Class of
Notes if the Issuer has obtained approval from each Note Rating Agency that is
at that time rating any Outstanding Notes that will remain Outstanding after the
new issuance.

(c) No Notice or Consent Required to or from Existing Noteholders and Owners.
Except as provided in Section 6.10(a) above, the Issuer and the Indenture
Trustee will not be required to provide prior notice to or to obtain the consent
of any Noteholder or Note Owner of Notes of any Outstanding Series or Class to
issue any additional Notes of any Series or Class.

(d) Other Provisions. There are no restrictions on the timing or amount of any
additional issuance of Notes of an Outstanding Series or Class within a Series,
of Notes, so long as the conditions described in Section 6.10(a) are met or
waived. If the additional Notes are in a Series or Class of Notes that has the
benefit of a Derivative Agreement, the Issuer will enter into a Derivative
Agreement for the benefit of the additional Notes. In addition, if the
additional Notes are a Series or Class of Notes that has the benefit of any
Supplemental Credit Enhancement Agreement or any Liquidity Facility, the Issuer
will enter into a Supplemental Credit Enhancement Agreement or Liquidity
Facility, as applicable, for the benefit of the additional Notes.

(e) Sale Proceeds. The proceeds of sale of any new Series of Notes shall be
wired to the Collection and Funding Account, and the Indenture Trustee shall
disburse such sale proceeds at the direction of the Administrator on behalf of
the Issuer, except to the extent such funds are needed to satisfy the Collateral
Test. The Administrator on behalf of the Issuer may direct the Issuer to apply
such proceeds to reduce pro rata based on Invested Amounts, the VFN Principal

 

108



--------------------------------------------------------------------------------

Balance of any Classes of Variable Funding Notes, or to redeem any Series of
Notes in accordance with Section 13.1. In the absence of any such direction, the
proceeds of such sale shall be distributed to the Depositor or at the
Depositor’s direction on the Issuance Date for the newly issued Notes. The
Administrator shall deliver to the Indenture Trustee a report demonstrating that
the release of sale proceeds pursuant to the Issuer’s direction will not cause a
failure of the Collateral Test, as a precondition to the Indenture Trustee
releasing such proceeds.

Article VII

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or
Depositor or Originator

Section 7.1. Satisfaction and Discharge of Indenture.

This Indenture will cease to be of further effect with respect to any Series or
Class of Notes (except as to any surviving rights of transfer or exchange of
Notes of that Series or Class expressly provided for herein or in the form of
Note for that Series or Class), and the Indenture Trustee, on demand of and at
the expense of the Issuer, will execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:

(a) all Notes of that Series or Class theretofore authenticated and delivered
(other than (i) Notes of that Series or Class which have been destroyed, lost or
stolen and which have been replaced or paid as provided in Section 6.6, and
(ii) Notes of that Series or Class for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Issuer and thereafter
repaid to the Issuer or discharged from that trust) have been delivered to the
Indenture Trustee canceled or for cancellation;

(b) with respect to the discharge of this Indenture for each Series or Class the
Issuer has paid or caused to be paid all sums payable hereunder (including
payments to the Indenture Trustee (in all its capacities) and The Bank of New
York Mellon (in all its capacities) pursuant to Section 11.7 with respect to the
Notes or in respect of Fees and any and all other amounts due and payable
pursuant to this Indenture (including any payments to The Bank of New York
Mellon (in any of its capacities); and

(c) the Issuer has delivered to the Indenture Trustee an Officer’s Certificate
and an Opinion of Counsel each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture with
respect to the Notes of that Series or Class have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture with respect to
any Series or Class of Notes, the obligations of the Administrator to the
Indenture Trustee with respect to any Series or Class of Notes under
Section 11.7 and of the Issuer to the Securities Intermediary under Section 4.8,
and the obligations and rights of the Indenture Trustee under Section 7.2 and
Section 11.3, respectively, will survive such satisfaction and discharge.

 

109



--------------------------------------------------------------------------------

Section 7.2. Application of Trust Money.

All money and obligations deposited with the Indenture Trustee pursuant to
Section 7.1 and all money received by the Indenture Trustee in respect of such
obligations will be held in trust and applied by it or the Paying Agent, in
accordance with the provisions of the Class of Notes in respect of which it was
deposited and this Indenture and the related Indenture Supplement, to the
payment to the Persons entitled thereto, of the principal and interest for whose
payment that money and obligations have been deposited with or received by the
Indenture Trustee or the Paying Agent.

Section 7.3. Cancellation of Notes Held by the Issuer, the Depositor or the
Receivables Seller.

If the Issuer, the Receivables Seller, the Depositor or any of their respective
Affiliates holds any Notes, that Noteholder may, subject to any provision of a
related Indenture Supplement limiting the repayment of such Notes by notice from
that Noteholder to the Indenture Trustee, cause the Notes to be repaid and
canceled, whereupon the Notes will no longer be Outstanding.

Article VIII

Events of Default and Remedies

Section 8.1. Events of Default.

“Event of Default” means, any one of the following events (whatever the reason
for such Event of Default and whether it is voluntary or involuntary or effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a) default (which default continues for a period of two (2) Business Days
following written or electronic notice from the Indenture Trustee or the
Administrative Agent), in the payment (i) of any principal, interest or any Fees
due and owing on any Payment Date (including without limitation the full
aggregate amount of any Target Amortization Amounts due on such Payment Date),
or (ii) in full of all accrued and unpaid interest and the Outstanding Note
Balance of the Notes of any Series or Class on or before the applicable Stated
Maturity Date;

(b) the Servicer shall fail to comply with the deposit and remittance
requirements set forth in any Designated Servicing Agreement (subject to any
cure period provided therein) or Section 4.2(a) (and such failure under
Section 4.2(a) continues unremedied for a period of two (2) Business Days after
a Responsible Officer of the Servicer obtains actual knowledge of such failure,
or receives written notice from the Indenture Trustee or any Noteholder of such
failure);

(c) any failure of the Receivables Seller to pay the related Indemnity Payment
which continues unremedied for a period of ten (10) days after the earlier to
occur of (x) actual discovery by a Responsible Officer of the Receivables Seller
or (y) the date on which written notice of such failure, requiring the same to
be remedied, shall have been given to the Receivables Seller, the Administrator,
the Servicer or the Depositor, respectively;

 

110



--------------------------------------------------------------------------------

(d) the occurrence of an Insolvency Event as to the Issuer, the Administrator,
the Receivables Seller, the Servicer or the Depositor;

(e) the Issuer or the Trust Estate shall have become subject to registration as
an “investment company” within the meaning of the Investment Company Act as
determined by a court of competent jurisdiction in a final and non-appealable
order;

(f) the Depositor sells, transfers, pledges or otherwise disposes of the Owner
Trust Certificate (except to an Affiliate of the Depositor), whether voluntarily
or by operation of law, foreclosure or other enforcement by a Person of its
remedies against the Receivables Seller, the Servicer or the Depositor, except
with the consent of the Administrative Agent;

(g) (i) any material provision of any Transaction Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates
intended to be a party thereto, (ii) the validity or enforceability of any
Transaction Document shall be contested by the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates,
(iii) a proceeding shall be commenced by the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates or
any governmental body having jurisdiction over the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates,
seeking to establish the invalidity or unenforceability of any Transaction
Document, or (iv) the Issuer, the Depositor, the Administrator, the Receivables
Seller or any of their respective Affiliates shall deny in writing that it has
any liability or obligation purported to be created under any Transaction
Document;

(h) the Administrator or any Affiliate thereof has taken any action, or failed
to take any action, the omission of which could reasonably be expected to impair
the interests of the Issuer in the Receivables or the security interest or
rights of the Indenture Trustee in the Trust Estate, or to cause or permit the
transactions contemplated by the Receivables Sale Agreement to be characterized
as a financing rather than a true sale for purposes of bankruptcy or similar
laws; provided, however, that if the event is capable of being cured in all
respects by corrective action and has not resulted in a material adverse effect
on the Noteholders’ interests in the Trust Estate, such event shall not become
an Event of Default unless it remains uncured for two (2) Business Days
following its occurrence.

Upon the occurrence of any such event none of the Administrator, the Servicer
nor the Depositor shall be relieved from using its best efforts to perform its
obligations in a timely manner in accordance with the terms of this Indenture,
and each of the Administrator, the Servicer and the Depositor shall provide the
Indenture Trustee, each Note Rating Agency for each Note then Outstanding and
the Noteholders prompt notice of such failure or delay by it, together with a
description of its effort to perform its obligations. Each of the Administrator,
the Servicer and the Depositor shall notify the Indenture Trustee in writing of
any Event of Default or an event which with notice, the passage of time or both
would become an Event of Default that it discovers, within one Business Day of
such discovery. For purposes of this Section 8.1, the Indenture Trustee shall
not be deemed to have knowledge of an Event of Default unless a Responsible
Officer of the Indenture Trustee assigned to and working in the Corporate Trust

 

111



--------------------------------------------------------------------------------

Office has actual knowledge thereof or unless written notice of any event which
is in fact such an Event of Default is received by the Indenture Trustee and
such notice references the Notes, the Trust Estate or this Indenture. The
Indenture Trustee shall provide notice of defaults in accordance with
Section 3.3(b) and Section 11.2.

Any determination pursuant to this Section 8.1 as to whether any event would
have a material adverse effect on the rights or interests of the Noteholders
shall be made without regard to any Derivative Agreement, Supplemental Credit
Enhancement Agreement or Liquidity Facility.

Section 8.2. Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default of the kind specified in clause (d) or (e) of
Section 8.1 occurs, the unpaid principal amount of all of the Notes shall
automatically become immediately due and payable without notice, presentment or
demand of any kind. If any other Event of Default occurs and is continuing, then
and in each and every such case, either the Indenture Trustee, at the written
direction of either 100% of the VFN Noteholders or the Majority Noteholders of
each Series, by notice in writing to the Issuer (and to the Indenture Trustee if
given by the Noteholders), may declare the Note Balance of all the Outstanding
Notes and all interest and principal accrued and unpaid (if any) thereon to be
due and payable immediately, and upon any such declaration each Note will become
and will be immediately due and payable, anything in this Indenture, the related
Indenture Supplement(s) or in the Notes to the contrary notwithstanding. Such
payments are subject to the allocation, deposits and payment sections of this
Indenture and of the related Indenture Supplement(s).

(b) If a Payment Default occurs with respect to any Series or Class and is
continuing, then and in each and every such case, unless the principal of all
the Notes shall have already become due and payable, the Indenture Trustee, at
the written direction of either the Administrative Agent or the Majority
Noteholders of all Outstanding Notes, by notice in writing to the Issuer (and to
the Indenture Trustee if given by Noteholders), may declare the Note Balance of
all the Notes then Outstanding and all interest and principal accrued and unpaid
(if any) thereon and all other amounts due and payable under any Transaction
Document to be due and payable immediately, and upon any such declaration the
same will become and will be immediately due and payable, and the Revolving
Period with respect to such Series or Class shall immediately terminate
notwithstanding anything in this Indenture, the related Indenture Supplement(s)
or the Notes to the contrary.

(c) At any time after such a declaration of acceleration has been made or an
automatic acceleration has occurred with respect to the Notes of any Series or
Class and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereafter provided in this Article VIII,
the Majority Noteholders of all Outstanding Notes, by written notice to the
Issuer and the Indenture Trustee, may rescind and annul such declaration and its
consequences if:

(i) the Issuer has paid or deposited with the Indenture Trustee a sum sufficient
to pay (A) all overdue installments of interest on such Notes, (B) the principal
of such Notes which has become due otherwise than by such declaration of
acceleration,

 

112



--------------------------------------------------------------------------------

and interest thereon at the rate or rates prescribed therefor by the terms of
such Notes, to the extent that payment of such interest is lawful, (C) interest
upon overdue installments of interest at the rate or rates prescribed therefore
by the terms of such Notes to the extent that payment of such interest is
lawful, and (D) all sums paid by the Indenture Trustee hereunder and the
reasonable compensation, expenses and disbursements of the Indenture Trustee or
The Bank of New York Mellon (in any of its capacities), their agents and
counsel, all other amounts due to the Indenture Trustee and The Bank of New York
Mellon (in all its capacities) under Section 4.5; and

(ii) all Events of Default, other than the nonpayment of the principal of such
Notes which has become due solely by such acceleration, have been cured or
waived as provided in Section 8.15.

No such rescission will affect any subsequent default or impair any right
consequent thereon.

Section 8.3. Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee.

The Issuer covenants that if:

(a) the Issuer defaults in the payment of interest on any Notes when such
interest becomes due and payable and such default continues for a period of
thirty-five (35) days following the date on which such interest became due and
payable, or

(b) the Issuer defaults in the payment of the principal of any Series or Class
of Notes on the Stated Maturity Date thereof; then

the Issuer will, upon demand of the Indenture Trustee, pay (subject to the
allocation provided in this Article VIII and any related Indenture Supplement)
to the Indenture Trustee, for the benefit of the Noteholders of any such Notes,
the whole amount then due and payable on any such Notes for principal and
interest, with interest, to the extent that payment of such interest will be
legally enforceable, upon the overdue principal and upon overdue installments of
interest, at the Default Rate applicable to the Note Balance thereof, unless
otherwise specified in the applicable Indenture Supplement, and in addition
thereto, will pay such further amount as will be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and The Bank of New York
Mellon (in any of its capacities), their agents and counsel and all other
amounts due to the Indenture Trustee and The Bank of New York Mellon (in all its
capacities) under Section 4.5.

If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee may, in its own name and as trustee of an express trust,
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may directly prosecute such proceeding to judgment or final decree,
and the Indenture Trustee may enforce the same against the Issuer or any other
obligor upon the Notes and collect the money adjudged or decreed to be payable
in the manner provided by law and this Indenture.

 

113



--------------------------------------------------------------------------------

Section 8.4. Indenture Trustee May File Proofs of Claim.

In case of the pendency of any Insolvency Event or other similar proceeding
relative to the Issuer or any other obligor upon the Notes or the property of
the Issuer or of such other obligor, the Indenture Trustee (irrespective of
whether the principal of the Notes will then be due and payable as therein
expressed or by declaration or otherwise) will be entitled and empowered by
intervention in such proceeding or otherwise,

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary and advisable in order to have the claims of the
Indenture Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its agents and
counsel and all other amounts due the Indenture Trustee under Section 4.5) and
of the Noteholders allowed in such judicial proceeding, and

(b) to collect and receive any funds or other property payable or deliverable on
any such claims and to distribute the same; and any receiver, assignee, trustee,
liquidator or other similar official in any such proceeding is hereby authorized
by each Noteholder to make such payment to the Indenture Trustee and The Bank of
New York Mellon (in all its capacities), and in the event that the Indenture
Trustee consents to the making of such payments directly to the Noteholders, to
pay to the Indenture Trustee and The Bank of New York Mellon (in all its
capacities) any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and The Bank of New York
Mellon (in all its capacities), their agents and counsel, and any other amounts
due the Indenture Trustee and The Bank of New York Mellon (in all its
capacities) under Section 4.5.

Nothing herein contained will be deemed to authorize the Indenture Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Noteholder thereof, or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.

Section 8.5. Indenture Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or the Notes of any Series
or Class may be prosecuted and enforced by the Indenture Trustee, without the
possession of any of the Notes of such Series or Class or the production thereof
in any proceeding relating thereto, and any such proceeding instituted by the
Indenture Trustee, will be brought in its own name as trustee of an express
trust, and any recovery of judgment will, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its respective agents and counsel, be for the ratable benefit of the
Noteholders of the Notes of such Series or Class in respect of which such
judgment has been recovered.

Section 8.6. Application of Money Collected.

Any money or other property collected by the Indenture Trustee pursuant to this
Article VIII will be applied in the following order, at the Final Payment Date
fixed by the Indenture Trustee and, in case of the payment of such money on
account of principal or interest, upon presentation of the Notes of the related
Series or Class and the notation thereon of the payment if only partially paid
and upon surrender thereof if fully paid:

 

114



--------------------------------------------------------------------------------

(a) first, to the payment of (i) all costs of collection and enforcement due to
the Indenture Trustee and The Bank of New York Mellon (in any of its capacities)
under Section 4.5 or Section 11.7 and the Securities Intermediary under
Section 4.9, (ii) all indemnity amounts, costs and expenses due to the Owner
Trustee, the Indenture Trustee and The Bank of New York Mellon (in any of its
capacities) under this Indenture or the Trust Agreement and (iii) the Indenture
Trustee Fee due to the Indenture Trustee (in all its capacities) and The Bank of
New York Mellon (in all its capacities) under Section 4.5 or Section 11.7 and
the Owner Trustee Fee, if any, due to the Owner Trustee under the Trust
Agreement to the extent not otherwise paid hereunder or under any other
Transaction Document;

(b) second, to the payment of the amounts then due and unpaid upon the Notes of
that Series or Class for principal and interest, in respect of which or for the
benefit of which such money has been collected, ratably, without preference or
priority of any kind (but subject to the allocation provided in
Section 4.5(a)(2) according to the amounts due and payable on such Notes for
principal and interest, respectively, and the terms and provisions of each
related Indenture Supplement; and

(c) third, pro rata to the payment of all other amounts due to the Indenture
Trustee (in all its capacities) and The Bank of New York Mellon (in all its
capacities) and the Owner Trustee not otherwise paid hereunder or under any
other Transaction Document.

Section 8.7. Sale of Collateral Requires Consent of Majority of All Noteholders.

The Indenture Trustee shall not sell Collateral or cause the Issuer to sell
Collateral following any Event of Default, except with the written consent, or
at the direction of, the Majority Noteholders of the Outstanding Notes of each
Series; provided, that the consent of 100% of the Noteholders of the Outstanding
Notes of each Series shall be required for any sale that does not generate
sufficient proceeds to pay the Note Balance of all such Notes plus all accrued
and unpaid interest and other amounts owed in respect of such Notes. If such
direction has been given by the Noteholders of the requisite percentage of all
Outstanding Notes, the Indenture Trustee shall cause the Issuer to sell
Collateral pursuant to Section 8.16, and shall provide notice of this to each
Note Rating Agency of then Outstanding Notes.

Section 8.8. Noteholders Have the Right to Direct the Time, Method and Place of
Conducting Any Proceeding for Any Remedy Available to the Indenture Trustee.

Subject to Section 8.7 and Section 8.14, the Majority Noteholders of all
Outstanding Notes have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee. This right may
be exercised only if the direction provided by the Noteholders does not conflict
with Applicable Law or this Indenture and does not have a substantial likelihood
of involving the Indenture Trustee in personal liability and the Indenture
Trustee has received indemnity satisfactory to it from such Noteholders.

 

115



--------------------------------------------------------------------------------

Section 8.9. Limitation on Suits.

No Noteholder will have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee or similar official, or for any other remedy hereunder, unless:

(a) such Noteholder has previously given written notice to the Indenture Trustee
of a continuing Event of Default with respect to Notes of such Noteholder’s
Notes’ Series or Class;

(b) the Noteholders of more than 25% of the Note Balance of the Outstanding
Notes of each Series, measured by Voting Interests, have made written request to
the Indenture Trustee to institute proceedings in respect of such Event of
Default in the name of the Indenture Trustee hereunder;

(c) such Noteholder or Noteholders have offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request; and

(d) the Indenture Trustee, for sixty (60) days after the Indenture Trustee has
received such notice, request and offer of indemnity, has failed to institute
any such proceeding; it being understood and intended that no one or more
Noteholders of Notes of such Series or Class will have any right in any manner
whatsoever by virtue of, or by availing of, any provision of this Indenture to
affect, disturb or prejudice the rights of any other Noteholders of Notes, or to
obtain or to seek to obtain priority or preference over any other such
Noteholders or to enforce any right under this Indenture, except in the manner
herein provided and for the equal and proportionate benefit of all the
Noteholders of all Notes.

Section 8.10. Unconditional Right of Noteholders to Receive Principal and
Interest; Limited Recourse.

Notwithstanding any other provisions in this Indenture, the Noteholder will have
the right, which is absolute and unconditional, to receive payment of the
principal of and interest on such Note on the Stated Maturity Date expressed in
the related Indenture Supplement and to institute suit for the enforcement of
any such payment, and such right will not be impaired without the consent of
such Noteholder; provided, however, that notwithstanding any other provision of
this Indenture to the contrary, the obligation to pay principal of or interest
on the Notes or any other amount payable to any Noteholder will be without
recourse to the Receivables Seller, the Depositor, the Administrator, the
Servicer, the Indenture Trustee, or any Affiliate (other than the Issuer),
officer, employee or director of any of them, and the obligation of the Issuer
to pay principal of or interest on the Notes or any other amount payable to any
Noteholder will be limited to amounts available from the Trust Estate and
subject to the priority of payment set forth in this Indenture. Notwithstanding
any other terms of this Indenture, the Notes, any other Transaction Documents or
otherwise, the obligations of the Issuer under the Notes, this Indenture and
each other Transaction Document to which it is a party are limited recourse
obligations of the Issuer, payable solely from the Trust Estate, and following
realization of the Trust Estate and application of the proceeds thereof in
accordance with the terms of this Indenture, none of the Noteholders, the
Indenture Trustee or any of the other parties to the

 

116



--------------------------------------------------------------------------------

Transaction Documents shall be entitled to take any further steps to recover any
sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive. No recourse shall
be had for the payment of any amount owing in respect of the Notes or this
Indenture or for any action or inaction of the Issuer against any officer,
director, employee, shareholder, stockholder or incorporator of the Issuer or
any of their successors or assigns for any amounts payable under the Notes or
this Indenture. It is understood that the foregoing provisions of this
Section 8.10 shall not (i) prevent recourse to the Trust Estate for the sums due
or to become due under any security, instrument or agreement which is part of
the Trust Estate or (ii) save as specifically provided therein, constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture. It is further understood that the foregoing
provisions of this Section 8.10 shall not limit the right of any Person, to name
the Issuer as a party defendant in any proceeding or in the exercise of any
other remedy under the Notes or this Indenture, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any such Person or entity.

Section 8.11. Restoration of Rights and Remedies.

If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, then and in every such case the
Issuer, the Indenture Trustee and the Noteholders will, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders will continue as though no such proceeding
had been instituted.

Section 8.12. Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Indenture Trustee or
to the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy will, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 8.13. Delay or Omission Not Waiver.

No delay or omission of the Indenture Trustee or of any Noteholder to exercise
any right or remedy accruing upon any Event of Default will impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.

Section 8.14. Control by Noteholders.

Either 100% of the VFN Noteholders or the Majority Noteholders of all
Outstanding Notes will have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee with respect to
such Notes; provided that:

 

117



--------------------------------------------------------------------------------

(a) the Indenture Trustee will have the right to decline to follow any such
direction if the Indenture Trustee, being advised by counsel, determines that
the action so directed may not lawfully be taken or would conflict with this
Indenture or if the Indenture Trustee in good faith determines that the
proceedings so directed would involve it in personal liability or be unjustly
prejudicial to the Noteholders not taking part in such direction, unless the
Indenture Trustee has received indemnity satisfactory to it from the
Noteholders; and

(b) the Indenture Trustee may take any other action permitted hereunder deemed
proper by the Indenture Trustee which is not inconsistent with such direction.

Section 8.15. Waiver of Past Defaults.

Together, Noteholders of more than 66 2/3% of the Note Balance of the
Outstanding Notes of each Series, measured by Voting Interests, and the
Administrative Agent may on behalf of the Noteholders of all such Notes waive
any past default hereunder and its consequences, except a default not
theretofore cured:

(a) in the payment of the principal of or interest on any Note, or

(b) in respect of a covenant or provision hereof which under Article XIII cannot
be modified or amended without the consent of the Noteholder of each Outstanding
Note.

Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Indenture; but no such waiver will extend to any subsequent or other default or
impair any right consequent thereon.

Section 8.16. Sale of Trust Estate.

(a) The power to effect any Sale of any portion of the Trust Estate shall not be
exhausted by any one or more Sales as to any portion of the Trust Estate
remaining unsold, but shall continue unimpaired until the entire Trust Estate
shall have been sold or all amounts payable on the Notes and under this
Indenture with respect thereto shall have been paid. The Indenture Trustee may
from time to time postpone any public Sale by public announcement made at the
time and place of such Sale.

(b) Unless the Majority Noteholders of all Outstanding Notes have otherwise
provided its written consent to the Indenture Trustee, at any public Sale of all
or any portion of the Trust Estate at which a minimum bid equal to or greater
than all amounts due to the Indenture Trustee hereunder and the entire amount
which would be payable to the Noteholders in full payment thereof in accordance
with Section 8.6, on the Payment Date next succeeding the date of such sale, has
not been received, the Indenture Trustee shall prevent such sale by bidding an
amount at least $1.00 more than the highest other bid in order to preserve the
Trust Estate.

 

118



--------------------------------------------------------------------------------

(c) In connection with a Sale of all or any portion of the Trust Estate:

(i) any of the Noteholders may bid for and purchase the property offered for
Sale, and upon compliance with the terms of sale may hold, retain and possess
and dispose of such property, without further accountability;

(ii) the Indenture Trustee may bid for and acquire the property offered for Sale
in connection with any Sale thereof;

(iii) the Indenture Trustee shall execute and deliver an appropriate instrument
of conveyance transferring its interest in any portion of the Trust Estate in
connection with a Sale thereof;

(iv) the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a Sale thereof, and to take all
action necessary to effect such Sale; and

(v) no purchaser or transferee at such a Sale shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any moneys.

(d) Notwithstanding anything to the contrary in this Indenture, if an Event of
Default has occurred and is continuing and the Notes have become due and payable
or have been declared due and payable and such declaration and its consequences
have not been rescinded and annulled, any proceeds received by the Indenture
Trustee with respect to a foreclosure, sale or other realization resulting from
a transfer of the assets of the Trust Estate shall be allocated on a pro rata
basis among the Outstanding Series of Notes based on their respective Series
Invested Amounts, which such funds allocated to a Series shall be allocated to
pay interest sequentially on the Classes within such Series, and the remainder
shall be distributed to the Depositor as holder of the Owner Trust Certificate.
The amount, if any, so allocated to the Issuer shall be paid by the Indenture
Trustee to or to the order of the Issuer free and clear of the Adverse Claim of
this Indenture and the Noteholders shall have no claim or rights to the amount
so allocated.

Section 8.17. Undertaking for Costs.

All parties to this Indenture agree, and each Noteholder by its acceptance
thereof will be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken or
omitted by it as Indenture Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section will not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder or group of
Noteholders holding in the aggregate more than 25% of the Note Balance of the
Outstanding Notes of each Series (measured by Voting Interests) to which the
suit relates, or to any suit instituted by any Noteholders for the enforcement
of the payment of the principal of or interest on any Note on or after the
applicable Stated Maturity Date expressed in such Note.

 

119



--------------------------------------------------------------------------------

Section 8.18. Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Indenture Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

Section 8.19. Notice of Waivers.

Promptly after any waiver of a Facility Early Amortization Event pursuant to
Section 4.12, or any rescission or annulment of a declaration of acceleration
pursuant to Section 8.2(c), or any waiver of past default pursuant to
Section 8.15, the Issuer will notify all related Note Rating Agencies in
writing.

Article IX

The Issuer

Section 9.1. Representations and Warranties of Issuer.

The Issuer hereby makes the following representations and warranties for the
benefit of the Indenture Trustee, the Noteholders, any Derivative Counterparty,
any Supplemental Credit Enhancement Provider and any Liquidity Provider. The
representations shall be made as of the execution and delivery of this Indenture
and of each Indenture Supplement, and as of each Funding Date and as of each
date of Grant and shall survive the Grant of a Security Interest in the
Receivables to the Indenture Trustee. Notwithstanding the foregoing, the breach
of any representation or warranty in this Section 9.1 shall not be waived
without the consent of the Majority Noteholders of all Outstanding Notes.

(a) Organization and Good Standing. The Issuer is duly organized and validly
existing as a statutory trust and is in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted. The Issuer has appointed the Administrator as the Issuer’s
agent where notices and demands to or upon the Issuer in respect of the Notes of
this Indenture may be served.

(b) Power and Authority. The Issuer has and will continue to have the power and
authority to execute and deliver this Indenture and the other Transaction
Documents to which it is or will be a party, and to carry out their respective
terms; the Issuer had and has had at all relevant times and now has full power,
authority and legal right to acquire, own, hold and Grant a Security Interest in
the Trust Estate and has duly authorized such Grant to the Indenture Trustee by
all necessary action; and the execution, delivery and performance by the Issuer
of this Indenture and each of the other Transaction Documents to which it is a
party has been duly authorized by all necessary action of the Issuer.

 

120



--------------------------------------------------------------------------------

(c) Valid Transfers; Binding Obligations. This Indenture creates a valid Grant
of a Security Interest in the Receivables which has been validly perfected and
is a first priority Security Interest under the UCC, and such other portion of
the Collateral as to which a Security Interest may be granted under the UCC,
which security interest is enforceable against creditors of and purchasers from
the Issuer, subject to Applicable Law. Each of the Transaction Documents to
which the Issuer is a party constitutes a legal, valid and binding obligation of
the Issuer enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally or by general equity principles.

(d) No Violation. The execution and delivery by the Issuer of this Indenture and
each other Transaction Document to which it is a party and the consummation of
the transactions contemplated by this Indenture and the other Transaction
Documents and the fulfillment of the terms of this Indenture and the other
Transaction Documents do not conflict with, result in any breach of any of the
terms or provisions of, or constitute (with or without notice or lapse of time
or both) a default under the Organizational Documents of the Issuer or any
indenture, agreement or other material instrument to which the Issuer is a party
or by which it is bound, or result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than this Indenture), or violate any law,
order, judgment, decree, writ, injunction, award, determination, rule or
regulation applicable to the Issuer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Issuer or its properties, which breach, default,
conflict, Adverse Claim or violation could reasonably be expected to have an
Adverse Effect.

(e) No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Issuer’s knowledge, threatened, against or affecting the Issuer:
(i) asserting the invalidity of this Indenture, the Notes or any of the other
Transaction Documents to which the Issuer is a party, (ii) seeking to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Indenture, or any of the other Transaction Documents,
(iii) seeking any determination or ruling which could reasonably be expected to
have an Adverse Effect or could reasonably be expected to materially and
adversely affect the condition (financial or otherwise), business or operations
of the Issuer, or (iv) relating to the Issuer and which could reasonably be
expected to adversely affect the United States federal income tax attributes of
the Notes.

(f) No Subsidiaries. The Issuer has no subsidiaries.

(g) All Tax Returns True, Correct and Timely Filed. All tax returns required to
be filed by the Issuer in any jurisdiction have in fact been filed and all
taxes, assessments, fees and other governmental charges upon the Issuer or upon
any of its properties, and all income of franchises, shown to be due and payable
on such returns have been paid except for any such taxes, assessments, fees and
charges the amount, applicability or validity of which is currently

 

121



--------------------------------------------------------------------------------

being contested in good faith by appropriate proceedings and with respect to
which the Issuer had established adequate reserves in accordance with GAAP. All
such tax returns were true and correct in all material respects and the Issuer
knows of no proposed additional tax assessment against it that could reasonably
be expected to have a material adverse effect upon the ability of the Issuer to
perform its obligations hereunder nor of any basis therefor. The provisions for
taxes on the books of the Issuer are in accordance with GAAP.

(h) No Restriction on Issuer Affecting its Business. The Issuer is not a party
to any contract or agreement, or subject to any charter or other restriction,
which materially and adversely affects its business, and the Issuer has not
agreed or consented to cause any of its assets or properties to become subject
to any Adverse Claim other than the Security Interest or any Permitted Liens.

(i) Title to Receivables. As represented by the Depositor in the Receivables
Pooling Agreement, immediately prior to the Grant thereof to the Indenture
Trustee as contemplated by this Indenture, the Issuer had good and marketable
title to each Receivable, free and clear of all Adverse Claims other than any
Permitted Liens and rights of others.

(j) Perfection of Security Interest. All filings and recordings that are
necessary to perfect the interest of the Issuer in the Receivables and such
other portion of the Trust Estate as to which a sale or security interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect. All filings and recordings against the Issuer required to perfect
the Security Interest of the Indenture Trustee in such Receivables and such
other portion of the Trust Estate as to which a Security Interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect. Other than the Security Interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a Security Interest in, or otherwise conveyed any of the Receivables or any
other Collateral. The Issuer has not authorized the filing of and is not aware
of any financing statement filed against the Issuer that includes a description
of collateral covering the Receivables other than (1) any financing statement
related to the Security Interest granted to the Indenture Trustee hereunder or
(2) that has been terminated.

(k) Notes Authorized, Executed, Authenticated, Validly Issued and Outstanding.
The Notes have been duly and validly authorized and, when duly and validly
executed and authenticated by the Indenture Trustee in accordance with the terms
of this Indenture and delivered to and paid for by each purchaser as provided
herein, will be validly issued and outstanding and entitled to the benefits
hereof.

(l) Location of Chief Executive Office and Records. The principal place of
business and chief executive office of the Issuer, and the office where Issuer
maintains all of its corporate records, is located at the offices of the
Administrator at 350 Highland Drive, Lewisville, TX 75067; provided that, at any
time after the Closing Date, upon thirty (30) days’ prior written notice to the
Indenture Trustee and the Noteholders, the Issuer may relocate its jurisdiction
of formation, and/or its principal place of business and chief executive office,
and/or the office where it maintains all of its records, to another location or
jurisdiction, as the case may be, within the United States to the extent that
the Issuer shall have taken all actions necessary or reasonably requested by the
Indenture Trustee or the Majority Noteholders of all Outstanding Notes to

 

122



--------------------------------------------------------------------------------

amend its existing financing statements and continuation statements, and file
additional financing statements and to take any other steps reasonably requested
by the Indenture Trustee or the Majority Noteholders of all Outstanding Notes to
further perfect or evidence the rights, claims or security interests of the
Indenture Trustee and the Noteholders under any of the Transaction Documents.

(m) Solvency. The Issuer (i) is not insolvent” (as such term is defined in
§ 101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as they
become due; and (iii) does not have unreasonably small capital for the business
in which it is engaged or for any business or transaction in which it is about
to engage. The Issuer is not Granting the Trust Estate to the Indenture Trustee
with the intent to defraud, delay or hinder any of its creditors.

(n) Separate Identity. The Issuer is operated as an entity separate from the
Receivables Seller, the Depositor and the Servicer. The Issuer has complied with
all covenants set forth in its Organizational Documents.

(o) Name. The legal name of the Issuer is as set forth in this Indenture and the
Issuer does not use and has not used any other trade names, fictitious names,
assumed names or “doing business as” names other than, in any case, “Nationstar
Agency Advance Funding Trust 2011-1.”

(p) Governmental Authorization. Other than the filing of the financing
statements (or financing statement amendments) required hereunder or under any
other Transaction Document, and other than the Consent of Freddie Mac, which has
been obtained or Fannie Mae, which shall be obtained before any Fannie Mae Pools
become Designated Pools under this Indenture, no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (i) the due execution and delivery by Issuer of
this Indenture and each other Transaction Document to which it is a party and
(ii) the performance of its obligations hereunder and thereunder.

(q) Accuracy of Information. All information heretofore furnished by the Issuer
or any of its Affiliates to the Indenture Trustee or the Noteholders for
purposes of or in connection with this Indenture, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by the Issuer or any of its Affiliates to the
Indenture Trustee or the Noteholders will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit, taking into
account all other information provided, to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(r) Use of Proceeds. No proceeds of any issuance of Notes or funding under a VFN
hereunder will be used for a purpose that violates, or would be inconsistent
with, Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time.

(s) Investment Company. The Issuer is not required to be registered as an
“investment company” within the meaning of the Investment Company Act, or any
successor statute.

 

123



--------------------------------------------------------------------------------

(t) Compliance with Law. The Issuer has complied in all material respects with
all Applicable Laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject.

(u) Investments. The Issuer does not own or hold, directly or indirectly (i) any
capital stock or equity security of, or any equity interest in, any Person or
(ii) any debt security or other evidence of indebtedness of any Person.

(v) Transaction Documents. The Receivables Pooling Agreement is the only
agreement pursuant to which the Issuer directly or indirectly purchases and
receives contributions of Receivables from the Depositor and the Receivables
Pooling Agreement represent the only agreement between the Depositor and the
Issuer relating to the transfer of the Receivables.

(w) Limited Business. Since its formation the Issuer has conducted no business
other than entering into and performing its obligations under the Transaction
Documents to which it is a party, and such other activities as are incidental to
the foregoing. The Transaction Documents to which it is a party, and any
agreements entered into in connection with the transactions that are permitted
thereby, are the only agreements to which the Issuer is a party.

Section 9.2. Liability of Issuer; Indemnities.

(a) Obligations. The Issuer shall be liable in accordance with this Indenture
only to the extent of the obligations in this Indenture specifically undertaken
by the Issuer in such capacity under this Indenture and shall have no other
obligations or liabilities hereunder. The Issuer shall indemnify, defend and
hold harmless the Indenture Trustee (in all its capacities), the Calculation
Agent, the Paying Agent, the Securities Intermediary, the Note Registrar, the
Noteholders and the Trust Estate from and against any taxes that may at any time
be asserted against the Indenture Trustee, the Calculation Agent, the Paying
Agent, the Securities Intermediary, the Note Registrar or the Trust Estate with
respect to the transactions contemplated in this Indenture or any of the other
Transaction Documents, including, without limitation, any sales, gross receipts,
general corporation, tangible or intangible personal property, privilege or
license taxes (but not including any taxes asserted with respect to, and as of
the date of, the transfer of the Receivables to the Trust Estate, the issuance
and original sale of the Notes of any Class, or asserted with respect to
ownership of the Receivables, or federal, state or local income or franchise
taxes or any other tax, or other income taxes arising out of payments on the
Notes of any Class, or any interest or penalties with respect thereto or arising
from a failure to comply therewith) and costs and expenses in defending against
the same.

(b) Notification and Defense. Promptly after any Indemnified Party shall have
been served with the summons or other first legal process or shall have received
written notice of the threat of a claim in respect of which a claim for
indemnity may be made against the Issuer under this Section 9.2, the Indemnified
Party shall notify the Issuer and the Administrator in writing of the service of
such summons, other legal process or written notice, giving information therein
as to the nature and basis of the claim, but failure so to notify the Issuer
shall not relieve the Issuer from any liability which it may have hereunder or
otherwise, except to the extent that the Issuer is prejudiced by such failure so
to notify the Issuer. The Issuer will be entitled, at its own

 

124



--------------------------------------------------------------------------------

expense, to participate in the defense of any such claim or action and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, and, after notice from the Issuer to
such Indemnified Party that the Issuer wishes to assume the defense of any such
action, the Issuer will not be liable to such Indemnified Party under this
Section 9.2 for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense of any such action unless
(i) the defendants in any such action include both the Indemnified Party and the
Issuer, and the Indemnified Party (upon the advice of counsel) shall have
reasonably concluded that there may be legal defenses available to it that are
different from or additional to those available to the Issuer, or one or more
Indemnified Parties, and which in the reasonable judgment of such counsel are
sufficient to create a conflict of interest for the same counsel to represent
both the Issuer and such Indemnified Party, (ii) the Issuer shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, or (iii) the Issuer has authorized the employment of counsel for the
Indemnified Party at the expense of the Issuer; then, in any such event, such
Indemnified Party shall have the right to employ its own counsel in such action,
and the reasonable fees and expenses of such counsel shall be borne by the
Issuer; provided, however, that the Issuer shall not in connection with any such
action or separate but substantially similar or related actions arising out of
the same general allegations or circumstances, be liable for any fees and
expenses of more than one firm of attorneys at any time for all Indemnified
Parties. Each Indemnified Party, as a condition of the indemnity agreement
contained herein, shall use its commercially reasonable efforts to cooperate
with the Issuer in the defense of any such action or claim. The Issuer shall
not, without the prior written consent of any Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding or threatened proceeding.

(c) Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Issuer has made any indemnity payments pursuant to this Section and the
recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Issuer, without interest.

Section 9.3. Merger or Consolidation, or Assumption of the Obligations, of the
Issuer.

Any Person (a) into which the Issuer may be merged or consolidated, (b) which
may result from any merger, conversion or consolidation to which the Issuer
shall be a party, or (c) which may succeed to all or substantially all of the
business or assets of the Issuer, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Issuer
under this Indenture, shall be the successor to the Issuer under this Indenture
without the execution or filing of any document or any further act on the part
of any of the parties to this Indenture, except that if the Issuer in any of the
foregoing cases is not the surviving entity, then the surviving entity shall
execute an agreement of assumption to perform every obligation of the Issuer
hereunder, and the surviving entity shall have taken all actions necessary or
reasonably requested by the Issuer, the Majority Noteholders of all Outstanding
Notes or the Indenture Trustee to amend its existing financing statements and
continuation

 

125



--------------------------------------------------------------------------------

statements, and file additional financing statements and to take any other steps
reasonably requested by the Issuer, the Majority Noteholders of all Outstanding
Notes or the Indenture Trustee to further perfect or evidence the rights, claims
or security interests of the Issuer, the Noteholders or the Indenture Trustee
under any of the Transaction Documents. The Issuer (i) shall provide notice of
any merger, consolidation or succession pursuant to this Section to each Note
Rating Agency that has rated any then-Outstanding Notes, the Indenture Trustee
and the Noteholders, (ii) for so long as the Notes are outstanding, shall
receive from each Note Rating Agency rating Outstanding Notes a letter to the
effect that such merger, consolidation or succession will not result in a
qualification, downgrading or withdrawal of the then current ratings assigned by
such Note Rating Agency to any Outstanding Notes, (iii) shall obtain an Opinion
of Counsel addressed to the Indenture Trustee and reasonably satisfactory to the
Indenture Trustee, that such merger, consolidation or succession complies with
the terms hereof and one or more Opinions of Counsel updating or restating all
opinions delivered on the date of this Indenture with respect to corporate
matters, enforceability of Transaction Documents against the Issuer, and the
grant by the Issuer of a valid security interest in the Aggregate Receivables to
the Indenture Trustee and the perfection of such security interest and related
matters, (iv) shall receive from the Majority Noteholders of all Outstanding
Notes their prior written consent to such merger, consolidation or succession,
absent which consent, which may not be unreasonably withheld or delayed, the
Issuer shall not become a party to such merger, consolidation or succession and
(v) shall obtain an Issuer Tax Opinion.

Section 9.4. Issuer May Not Own Notes.

The Issuer may not become the owner or pledgee of one or more of the Notes. Any
Person Controlling, Controlled by or under common Control with the Issuer may,
in its individual or any other capacity, become the owner or pledgee of one or
more Notes with the same rights as it would have if it were not an Affiliate of
the Issuer, except as otherwise specifically provided in the definition of the
term “Noteholder.” The Notes so owned by or pledged to such Controlling,
Controlled or commonly Controlled Person shall have an equal and proportionate
benefit under the provisions of this Indenture, without preference, priority or
distinction as among any of the Notes, except as set forth herein with respect
to, among other things, rights to vote, consent or give directions to the
Indenture Trustee as a Noteholder.

Section 9.5. Covenants of Issuer.

(a) Organizational Documents; Unanimous Consent. The Issuer hereby covenants
that its Organizational Documents provide that they may not be amended or
modified without (i) notice to the Indenture Trustee and each Note Rating Agency
that is at that time rating any Outstanding Notes, and (ii) the prior written
consent of the Administrative Agent, unless and until this Indenture shall have
been satisfied, discharged and terminated. The Issuer will at all times comply
with the terms of its Organizational Documents. In addition, notwithstanding any
other provision of this Section and any provision of law, the Issuer shall not
do any of the following without the affirmative vote of its Independent Manager
as such term is defined in the Issuer’s Organizational Documents: (A) dissolve
or liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (B) consent to the institution of bankruptcy or
insolvency proceedings against it, (C) file a petition seeking, or consent to,
reorganization or relief under any applicable federal, state or foreign law
relating to bankruptcy or similar matters,

 

126



--------------------------------------------------------------------------------

(D) consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Issuer or a substantial part of
its property, (E) make any assignment for the benefit of creditors, (F) admit in
writing its inability to pay its debts generally as they become due, or (G) take
any action in furtherance of the actions set forth in clauses (A) through
(F) above; or (1) merge or consolidate with or into any other person or entity
or sell or lease its property or all or substantially all of its assets to any
person or entity; or (2) modify any provision of its Organizational Documents.

(b) Preservation of Existence. The Issuer hereby covenants to do or cause to be
done all things necessary on its part to preserve and keep in full force and
effect its rights and franchises as a statutory trust under the laws of the
State of Delaware, and to maintain each of its licenses, approvals, permits,
registrations or qualifications in all jurisdictions in which its ownership or
lease of property or the conduct of its business requires such licenses,
approvals, registrations or qualifications, except for failures to maintain any
such licenses, approvals, registrations or qualifications which, individually or
in the aggregate, would not have an Adverse Effect.

(c) Compliance with Laws. The Issuer hereby covenants to comply in all material
respects with all applicable laws, rules and regulations and orders of any
governmental authority, the noncompliance with which would have an Adverse
Effect or a material adverse effect on the business, financial condition or
results of operations of the Issuer.

(d) Payment of Taxes. The Issuer hereby covenants to pay and discharge promptly
or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon the Issuer or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default, provided that the Issuer shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Issuer shall have set aside on its books adequate reserves with respect to
any such tax, assessment, charge or levy so contested.

(e) Investments. The Issuer hereby covenants that it will not, without the prior
written consent of the Majority Noteholders of all Outstanding Notes, acquire or
hold any indebtedness for borrowed money of another person, or any capital
stock, debentures, partnership interests or other ownership interests or other
securities of any Person, other than Permitted Investments and Sinking Fund
Permitted Investments as provided hereunder and the Receivables acquired under
the Receivables Sale Agreement and the Receivables Pooling Agreement.

(f) Keeping Records and Books of Account. The Issuer hereby covenants and agrees
to maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Receivables in
the event of the destruction or loss of the originals thereof) and keep and
maintain, all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of all
collections with respect to, and adjustments of amounts payable under, each
Receivable). The Administrator shall ensure compliance with this Section 9.5(f).

 

127



--------------------------------------------------------------------------------

(g) Employee Benefit Plans. The Issuer hereby covenants and agrees to comply in
all material respects with the provisions of ERISA, the Code, and all other
applicable laws, and the regulations and interpretations thereunder to the
extent applicable, with respect to each Employee Benefit Plan.

(h) No Release. The Issuer shall not take any action and shall use its best
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s covenants or obligations under any Transaction
Document, Designated Servicing Agreement or other document, instrument or
agreement included in the Trust Estate, or which would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such document, instrument or agreement.

(i) Separate Identity. The Issuer acknowledges that the Noteholders are entering
into the transactions contemplated by this Indenture in reliance upon the
Issuer’s identity as a legal entity that is separate from the Receivables
Seller, the Depositor or the Servicer (each, a “Facility Entity”). Therefore,
from and after the date of execution and delivery of this Indenture, the Issuer
shall take all reasonable steps to maintain the Issuer’s identity as a separate
legal entity and to make it manifest to third parties that the Issuer is an
entity with assets and liabilities distinct from those of each Facility Entity
and not a division of a Facility Entity.

(j) Compliance with and Enforcement of Transaction Documents. The Issuer hereby
covenants and agrees to comply in all respects with the terms of, employ the
procedures outlined in and enforce the obligations of the parties to all of the
Transaction Documents to which the Issuer is a party, and take all such action
to such end as may be from time to time reasonably requested by the Indenture
Trustee, and/or the Majority Noteholders of all Outstanding Notes, maintain all
such Transaction Documents in full force and effect and make to the parties
thereto such reasonable demands and requests for information and reports or for
action as the Issuer is entitled to make thereunder and as may be from time to
time reasonably requested by the Indenture Trustee.

(k) No Sales, Liens, Etc. Against Receivables and Trust Property. The Issuer
hereby covenants and agrees, except for releases specifically permitted
hereunder, not to sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist, any Adverse Claim (other than the
Security Interest created hereby or any Permitted Liens) upon or with respect
to, any Receivables or Trust Property, or any interest in either thereof, or
upon or with respect to any Trust Account, or assign any right to receive income
in respect thereof. The Issuer shall promptly, but in no event later than two
(2) Business Days after a Responsible Officer has obtained actual knowledge
thereof, notify the Indenture Trustee of the existence of any Adverse Claim on
any Receivables or Trust Estate, and the Issuer shall defend the right, title
and interest of each of the Issuer and the Indenture Trustee in, to and under
the Receivables and Trust Estate, against all claims of third parties.

(l) No Change in Business. The Issuer covenants that it shall not make any
change in the character of its business.

 

128



--------------------------------------------------------------------------------

(m) No Change in Name, Etc.; Preservation of Security Interests The Issuer
covenants that it shall not make any change to its company name, or use any
trade names, fictitious names, assumed names or “doing business as” names. The
Issuer will from time to time, at its own expense, execute and file such
additional financing statements (including continuation statements) as may be
necessary to ensure that at any time, the interest of the Issuer in all of the
Receivables and such other portion of the Trust Estate as to which a sale or
Security Interest may be perfected by filing under the UCC, and the Security
Interest of the Indenture Trustee in all of the Receivables and such other
portion of the Trust Estate as to which a Security Interest may be perfected by
filing under the UCC, are fully protected.

(n) No Institution of Insolvency Proceedings. The Issuer covenants that it shall
not institute Insolvency Proceedings with respect to the Issuer or any Affiliate
thereof or consent to the institution of Insolvency Proceedings against the
Issuer or any Affiliate thereof or take any action in furtherance of any such
action, or seek dissolution or liquidation in whole or in part of the Issuer or
any Affiliate thereof.

(o) Money for Note Payments To Be Held in Trust. The Indenture Trustee shall
cause each Paying Agent other than the Indenture Trustee to execute and deliver
to the Indenture Trustee an instrument in which such Paying Agent shall agree
with the Indenture Trustee, subject to the provisions of this Section, that such
Paying Agent shall:

(i) hold all sums held by it in respect of payments on Notes in trust for the
benefit of the Noteholders entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided;

(ii) give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) in the making of any payment; and

(iii) at any time during the continuance of any such default, upon the written
request of the Indenture Trustee, forthwith pay to the Indenture Trustee all
sums so held in trust by such Paying Agent.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or direct any Paying
Agent to pay, to the Indenture Trustee all sums held in trust by such Paying
Agent, such sums to be held by the Indenture Trustee upon the same trusts as
those upon which such sums were held by such Paying Agent; and, upon such
payment by any Paying Agent to the Indenture Trustee, such Paying Agent shall be
released from all further liability with respect to such money.

(p) Protection of Trust Estate. The Issuer shall from time to time execute and
deliver to the Indenture Trustee and the Administrative Agent all such
supplements and amendments hereto (a copy of which shall be provided to the
Noteholders) and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as is necessary or advisable to:

(i) Grant more effectively all or any portion of the Trust Estate;

(ii) maintain or preserve the Security Interest or carry out more effectively
the purposes hereof;

 

129



--------------------------------------------------------------------------------

(iii) perfect, publish notice of, or protect the validity of any Grant made or
to be made by this Indenture;

(iv) enforce any of the Receivables or, where appropriate, any Security Interest
in the Trust Estate and the proceeds thereof, or

(v) preserve and defend title to the Trust Estate and the rights of the
Indenture Trustee and the Noteholders therein against the claims of all persons
and parties.

(q) Investment Company Act. The Issuer shall conduct its operations in a manner
which shall not subject it to registration as an “investment company” under the
Investment Company Act.

(r) Payment of Review and Renewal Fees. The Issuer shall pay or cause to be paid
to each Note Rating Agency that has rated Outstanding Notes, the annual rating
review and renewal fee in respect of such Notes, if any.

(s) Reserved.

(t) No Subsidiaries. The Issuer shall not form or hold interests in any
subsidiaries.

(u) No Indebtedness. The Issuer shall not incur any indebtedness other than the
Notes, and shall not guarantee any other Person’s indebtedness or incur any
capital expenditures.

Article X

The Administrator and Servicer

Section 10.1. Representations and Warranties of Administrator and Servicer.

Each of the Administrator and the Servicer hereby makes the following
representations and warranties for the benefit of the Indenture Trustee, as of
the Closing Date and the Effective Date, and as of the date of each Grant of
Receivables to the Indenture Trustee pursuant to this Indenture.

(a) Organization and Good Standing. The Administrator and the Servicer is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Servicer is duly qualified to do
business and is in good standing (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in each jurisdiction in which the
failure so to qualify, or to obtain such licenses or approvals, would have an
Adverse Effect.

(b) Power and Authority; Binding Obligation. Each of the Administrator and the
Servicer has the power and authority to make, execute, deliver and perform its
obligations under this Indenture and any related Indenture Supplement and each
other Transaction Document to which it is a party and all of the transactions
contemplated hereunder and thereunder, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture
and each Indenture Supplement and each other Transaction Document to which it is
a

 

130



--------------------------------------------------------------------------------

party; this Indenture and each Indenture Supplement and each other Transaction
Document to which it is a party constitutes a legal, valid and binding
obligation of the Administrator and the Servicer, enforceable against each of
the Administrator and the Servicer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity) or by public policy with respect
to indemnification under applicable securities laws.

(c) No Violation. The execution and delivery of this Indenture and each
Indenture Supplement and each other Transaction Document to which it is a party
by each of the Administrator and the Servicer and each of their performance and
compliance with the terms of this Indenture and each Indenture Supplement and
each other Transaction Document to which it is a party will not violate (i) the
Administrator’s or the Servicer’s Charter, Bylaws or other organizational
documents or (ii) constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the breach of,
any material contract, agreement or other instrument to which the Administrator
or the Servicer is a party or which may be applicable to the Administrator or
the Servicer or any of their respective assets or (iii) violate any statute,
ordinance or law or any rule, regulation, order, writ, injunction or decree of
any court or of any public, governmental or regulatory body, agency or authority
applicable to the Administrator or the Servicer or their respective properties.

(d) No Proceedings. No proceedings, investigations or litigation before any
court, tribunal or governmental body is currently pending, nor to the knowledge
of the Administrator or the Servicer is threatened against the Administrator or
the Servicer, nor is there any such proceeding, investigation or litigation
currently pending, nor, to the knowledge of the Administrator or the Servicer,
is any such proceeding, investigation or litigation threatened against the
Administrator or the Servicer with respect to this Indenture, any Indenture
Supplement or any other Transaction Document or the transactions contemplated
hereby or thereby that could reasonably be expected to have an Adverse Effect.

(e) No Consents Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Administrator or the Servicer of or compliance by the
Administrator or the Servicer with this Indenture, any Indenture Supplement or
the consummation of the transactions contemplated by this Indenture, any
Indenture Supplement except for consents, approvals, authorizations and orders
which have been obtained.

(f) Information. No written statement, report or other document furnished or to
be furnished pursuant to this Indenture or any other Transaction Document to
which it is a party by the Administrator or the Servicer contains or will
contain any statement that is or will be inaccurate or misleading in any
material respect.

(g) Default. The Administrator is not in default with respect to any material
contract under which a default should reasonably be expected to have a material
adverse effect on the ability of the Administrator or the Servicer to perform
its duties under this Indenture or any Indenture Supplement, or with respect to
any order of any court, administrative agency, arbitrator

 

131



--------------------------------------------------------------------------------

or governmental body which would have a material adverse effect on the
transactions contemplated hereunder, and no event has occurred which with notice
or lapse of time or both would constitute such a default with respect to any
such contract or order of any court, administrative agency, arbitrator or
governmental body.

Section 10.2. Covenants of Administrator and Servicer.

(a) Amendments to Designated Servicing Agreements. The Administrator and the
Servicer each hereby covenants and agrees not to amend the Designated Servicing
Agreements except for such amendments that would have no adverse effect upon the
collectability or timing of payment of any of the Aggregate Receivables or the
performance of its, the Depositor’s or the Issuer’s obligations under the
Transaction Documents or otherwise adversely affect the interest of the
Noteholders, any Derivative Counterparty, any Supplement Credit Enhancement
Provider or any Liquidity Provider, without the prior written consent of the
Majority Noteholders of all Outstanding Notes and of each Supplemental Credit
Enhancement Provider and each Liquidity Provider. The Administrator shall,
within five (5) Business Days following the effectiveness of such amendments,
deliver to the Indenture Trustee copies of all such amendments.

(b) Maintenance of Security Interest. The Administrator shall from time to time,
at its own expense, execute and file such additional financing statements
(including continuation statements) as may be necessary to ensure that at any
time, the Security Interest of the Indenture Trustee (on behalf of itself, the
Noteholders, any Derivative Counterparty, any Supplemental Credit Enhancement
Provider and any Liquidity Provider) in all of the Aggregate Receivables and the
other Collateral is fully protected in accordance with the UCC and that the
Security Interest of the Indenture Trustee in the Receivables and the rest of
the Trust Estate remains perfected and of first priority. The Administrator
shall take all steps necessary to ensure compliance with Section 9.5(m).

(c) Regulatory Reporting Compliance. The Servicer shall, on or before the last
Business Day of the fifth month following the end of each of the Servicer’s
fiscal years (December 31), beginning with the fiscal year ending in 2012,
deliver to the Indenture Trustee and the Interested Noteholders, as applicable,
a copy of the results of any Uniform Single Attestation Program for Mortgage
Bankers, an Officer’s Certificate that satisfies the requirements of
Item 1122(a) of Regulation AB, an independent public accountant’s report that
satisfies the requirements of Item 1123 of Regulation AB or similar review
conducted on the Servicer by its accountants and such other reports as the
Servicer may prepare relating to its servicing functions as the Servicer.

(d) Compliance with Designated Servicing Agreements. The Servicer shall not fail
to comply with its obligations as the servicer under each of the Designated
Servicing Agreements, which failure would have a material adverse effect on the
interests of the Noteholders under the Indenture. The Servicer shall immediately
notify the Indenture Trustee of any Event of Default or its receipt of a notice
of termination under any Designated Servicing Agreement. The Indenture Trustee
shall forward any such notification to each Noteholder.

(e) Compliance with Obligations. Each of the Administrator and the Servicer
shall comply with all their other obligations and duties set forth in this
Indenture and any other Transaction Document. The Administrator shall not permit
the Issuer to engage in activities that could violate its covenants in this
Indenture.

 

132



--------------------------------------------------------------------------------

(f) Reimbursement of Advances upon Transfer of Servicing. In connection with any
sale or transfer of servicing under any Designated Servicing Agreement or with
respect to any Designated Pool, the Servicer shall collect reimbursement of all
outstanding Advances under such Designated Servicing Agreement or Designated
Pool prior to transferring the servicing under such Designated Servicing
Agreement or Designated Pool, except that, in the case of Delinquency Advance
Receivables, a written agreement of the transferee that it will remit
reimbursement of all outstanding Delinquency Advances by the next month’s
remittance date shall suffice.

(g) Notice of Unmatured Defaults and Servicer Termination Events. The Servicer
shall provide written notice to the Indenture Trustee and each VFN Noteholder of
any Unmatured Default or Servicer Termination Event, immediately following the
receipt by a Responsible Officer of the Servicer of notice, or the obtaining by
a Responsible Officer of the Servicer of actual knowledge, of such Unmatured
Default or Servicer Termination Event.

(h) Reimbursement of Escrow and Delinquency Advances. The Servicer shall
withdraw Advance Reimbursement Amounts from the appropriate Escrow Custodial
Account or Principal and Interest Custodial Account to reimburse any Escrow
Advance or Delinquency Advance within two (2) Business Days after receipt of
amounts in such account that may be used to reimburse such Advances pursuant to
Section 76.21 of the Freddie Mac Guide or Section 202.03 of the Fannie Mae
Guide, as applicable.

(i) Administrator Instructions and Functions Performed by Issuer. The
Administrator shall perform the administrative or ministerial functions
specifically required of the Issuer pursuant to this Indenture and any other
Transaction Document.

(j) Nature of Business. None of the Administrator, the Servicer or any of their
Subsidiaries shall make any material change in the nature of its business as
carried on at the date hereof.

(k) Adherence to Servicing Standards. The Servicer shall comply at all times
with the following (collectively, the “Servicing Standards”):

(i) the Servicer shall continue to make Advances and seek reimbursement of
Advances in accordance with the terms of the related Designated Servicing
Agreement;

(ii) to the extent permitted by the Fannie Mae Guide or Freddie Mac Guide, as
applicable, the Servicer shall apply all Advance Reimbursement Amounts on a
“first-in, first out” or “FIFO” basis such that the Advances of a particular
type that were disbursed first in time will be reimbursed prior to the Advances
of the same type with respect to that Mortgage Loan that were disbursed later in
time;

(iii) the Servicer shall identify on its systems and in its records that the
Issuer as the owner of each Receivable and that such Receivable has been pledged
to the Indenture Trustee;

 

133



--------------------------------------------------------------------------------

(iv) the Servicer shall maintain systems and operating procedures necessary to
comply with all of the terms of the Transaction Documents;

(v) the Servicer shall cooperate with the Indenture Trustee acting as
Calculation Agent in its duties set forth in the Transaction Documents; and

(vi) the Servicer shall make all Advances within the time period required under
the related Designated Servicing Agreement, unless such failure to make any
Advances results from inadvertence and is remedied on or prior to the related
distribution date for the related Pool.

Section 10.3. Liability of Administrator and Servicer; Indemnities.

(a) Obligations. Each of the Administrator and the Servicer, severally and not
jointly, shall indemnify, defend and hold harmless the Indenture Trustee, the
Note Registrar, the Custodian, the Calculation Agent, the Paying Agent, the
Securities Intermediary, the Trust Estate, the Owner Trustee and the Noteholders
(each an “Indemnified Party”) from and against any and all costs, expenses,
losses, claims, damages and liabilities to the extent that such cost, expense,
loss, claim, damage or liability arose out of, and was imposed upon, the
Indenture Trustee, the Note Registrar, the Custodian, the Owner Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary, the Trust
Estate or any Noteholder (i) in the case of indemnification by the
Administrator, by reason of a violation of law, negligence, willful misfeasance
or bad faith of the Administrator (or of the Receivables Seller, the Depositor
or of the Issuer as a result of a direction, act or omission by the
Administrator), in the performance of their respective obligations under this
Indenture and the other Transaction Documents or (ii) in the case of
indemnification by the Servicer, by reason of a violation of law, negligence,
willful misfeasance or bad faith of the Servicer, in the performance of its
respective obligations under this Indenture and the other Transaction Documents
or as servicer under the Designated Servicing Agreements and Designated Pools,
or by reason of the breach by the Servicer of any of its representations,
warranties or covenants hereunder or under the Designated Servicing Agreements;
provided that any indemnification amounts payable by the Administrator or the
Servicer, as the case may be, to the Owner Trustee hereunder shall not be
duplicative of any indemnification amount paid by the Administrator to the Owner
Trustee in accordance with the Trust Agreement or under the Administration
Agreement.

(b) Notification and Defense. Promptly after any Indemnified Party shall have
been served with the summons or other first legal process or shall have received
written notice of the threat of a claim in respect of which a claim for
indemnity may be made against the Administrator or the Servicer (such party, as
the case may be, being referred to herein as the “Indemnifying Party”) under
this Section 10.3, the Indemnified Party shall notify the Indemnifying Party in
writing of the service of such summons, other legal process or written notice,
giving information therein as to the nature and basis of the claim, but failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which it may have hereunder or otherwise, except to the
extent that the Indemnifying Party is prejudiced by such failure so to notify
the Indemnifying Party. The Indemnifying Party will be entitled, at its own
expense, to participate in the defense of any such claim or action and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such

 

134



--------------------------------------------------------------------------------

Indemnified Party, and, after notice from the Indemnifying Party to such
Indemnified Party that the Indemnifying Party wishes to assume the defense of
any such action, the Indemnifying Party will not be liable to such Indemnified
Party under this Section 10.3 for any legal or other expenses subsequently
incurred by such Indemnified Party in connection with the defense of any such
action unless (i) the defendants in any such action include both the Indemnified
Party and the Indemnifying Party, and the Indemnified Party (upon the advice of
counsel) shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Indemnifying Party, or one or more Indemnified Parties, and which in the
reasonable judgment of such counsel are sufficient to create a conflict of
interest for the same counsel to represent both the Indemnifying Party and such
Indemnified Party, (ii) the Indemnifying Party shall not have employed counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party within a reasonable time after notice of commencement of the action, or
(iii) the Indemnifying Party has authorized the employment of counsel for the
Indemnified Party at the expense of the Indemnifying Party; then, in any such
event, such Indemnified Party shall have the right to employ its own counsel in
such action, and the reasonable fees and expenses of such counsel shall be borne
by the Indemnifying Party; provided, however, that the Indemnifying Party shall
not in connection with any such action or separate but substantially similar or
related actions arising out of the same general allegations or circumstances, be
liable for any fees and expenses of more than one firm of attorneys at any time
for all Indemnified Parties. Each Indemnified Party, as a condition of the
indemnity agreement contained herein, shall use its commercially reasonable
efforts to cooperate with the Indemnifying Party in the defense of any such
action or claim. The Indemnifying Party shall not, without the prior written
consent of any Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding or threatened proceeding.

(c) Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Indemnifying Party has made any indemnity payments pursuant to this
Section and the recipient thereafter collects any of such amounts from others,
the recipient shall promptly repay such amounts collected to the Indemnifying
Party, without interest.

(d) Survival. The provisions of this Section shall survive the resignation or
removal of the Indenture Trustee (in any of its capacities), the Calculation
Agent, the Securities Intermediary and the Paying Agent and the termination of
this Indenture.

Section 10.4. Merger or Consolidation, or Assumption of the Obligations, of the
Administrator.

Any Person (a) into which the Administrator or the Servicer may be merged or
consolidated, (b) which may result from any merger, conversion or consolidation
to which the Administrator or the Servicer shall be a party, or (c) which may
succeed to all or substantially all of the business or assets of the
Administrator or the Servicer, as the case may be, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Administrator or the Servicer, as applicable, under this Indenture, shall
be the successor to

 

135



--------------------------------------------------------------------------------

the Administrator or the Servicer, as applicable, under this Indenture without
the execution or filing of any paper or any further act on the part of any of
the parties to this Indenture; provided, however, that (i) such merger,
consolidation or conversion shall not cause a Target Amortization Event for any
Series or a Facility Early Amortization Event, or an event which with notice,
the passage of time or both would become a Target Amortization Event for any
Series or a Facility Early Amortization Event, (ii) prior to any such merger,
consolidation or conversion, the Administrator or the Servicer, as the case may
be, shall have provided to the Indenture Trustee and the Noteholders a letter
from each Note Rating Agency that rated Outstanding Notes indicating that such
merger, consolidation or conversion will not result in the qualification,
reduction or withdrawal of the then current ratings of the Outstanding Notes,
and (iii) prior to any such merger, consolidation or conversion the
Administrator shall have delivered to the Indenture Trustee an Opinion of
Counsel to the effect that such merger, consolidation or conversion complies
with the terms of this Indenture and one or more Opinions of Counsel updating or
restating all opinions delivered on the date of this Indenture with respect to
corporate matters and the enforceability of Transaction Documents against the
Administrator or the Servicer, as the case may be, true sale as to the transfers
of the Aggregate Receivables from the Servicer as Receivables Seller to the
Depositor and non-consolidation of the Servicer with the Depositor and security
interest and tax and any additional opinions required under any related
Indenture Supplement; provided, further, that the conditions specified in
clauses (ii) and (iii) shall not apply to any transaction (i) in which an
Affiliate of the Receivables Seller assumes the obligations of the Receivables
Seller and otherwise satisfies the eligibility criteria applicable to the
Servicer under the Designated Servicing Agreements and the Designated Pools or
(ii) in which an Affiliate of the Receivables Seller is merged into or is
otherwise combined with the Receivables Seller and the Receivables Seller is the
sole survivor of such merger or other combination. The Administrator or the
Servicer, as the case may be, shall provide notice of any merger, consolidation
or succession pursuant to this Section to the Indenture Trustee, the Noteholders
and each Note Rating Agency.

Except as described in the preceding paragraph, the Administrator may not assign
or delegate any of its rights or obligations under this Indenture or any other
Transaction Document.

Article XI

The Indenture Trustee

Section 11.1. Certain Duties and Responsibilities.

(a) The Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture with respect to the Notes, and
no implied covenants or obligations will be read into this Indenture against the
Indenture Trustee.

(b) In the absence of bad faith on its part, the Indenture Trustee may, with
respect to Notes, conclusively rely upon certificates or opinions furnished to
the Indenture Trustee and conforming to the requirements of this Indenture, as
to the truth of the statements and the correctness of the opinions expressed
therein; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Indenture
Trustee, the Indenture Trustee will be under a duty to examine the same to
determine whether or not they conform on their face to the requirements of this
Indenture but need not confirm or investigate the accuracy of any mathematical
calculations or other facts stated therein.

 

136



--------------------------------------------------------------------------------

(c) If an Event of Default has occurred and is continuing, the Indenture Trustee
will exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of such person’s
own affairs.

(d) No provision of this Indenture will be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) this subsection (d) will not be construed to limit the effect of
subsection (a) of this Section 11.1;

(ii) the Indenture Trustee will not be liable for any error of judgment made in
good faith by an Indenture Trustee Authorized Officer, unless it will be proved
that the Indenture Trustee was negligent in ascertaining the pertinent facts;

(iii) the Indenture Trustee will not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Majority Noteholders or the Administrative Agent relating to the time,
method and place of conducting any proceeding for any remedy available to the
Indenture Trustee, or exercising any trust or power conferred upon the Indenture
Trustee, under this Indenture with respect to the Notes of any Class, to the
extent consistent with Sections 8.7 and 8.8;

(iv) no provision of this Indenture will require the Indenture Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it has reasonable grounds for believing that repayment of
such funds or indemnity satisfactory to the Indenture Trustee against such risk
or liability is not reasonably assured to it; and

(v) whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee will be subject to the provisions of this
Section.

Section 11.2. Notice of Defaults.

Except as otherwise provided in Section 3.3(b), within ninety (90) days after
the occurrence of any Event of Default hereunder,

(a) the Indenture Trustee will transmit by mail to all registered Noteholders,
as their names and addresses appear in the Note Register, notice of such default
hereunder known to the Indenture Trustee, and

(b) the Indenture Trustee will give prompt written notification thereof to each
Note Rating Agency, unless such default shall have been cured or waived;
provided, however, that, except in the case of a default in the payment of the
principal of or interest on any Note of any

 

137



--------------------------------------------------------------------------------

Series or Class, the Indenture Trustee will be protected in withholding such
notice if and so long as an Indenture Trustee Responsible Officer in good faith
determines that the withholding of such notice is in the interests of the
Noteholders of such Series or Class. For the purpose of this Section, the term
“default” means any event which is, or after notice or lapse of time or both
would become, an Event of Default.

Section 11.3. Certain Rights of Indenture Trustee.

Except as otherwise provided in Section 11.1:

(a) the Indenture Trustee may conclusively rely and will be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(b) whenever in the administration of this Indenture the Indenture Trustee deems
it desirable that a matter be proved or established before taking, suffering or
omitting any action hereunder, the Indenture Trustee (unless other evidence be
herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s Certificate;

(c) the Indenture Trustee may consult with counsel of its own selection and the
advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

(d) the Indenture Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;

(e) the Indenture Trustee will not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, unless requested in writing to do so by the Majority
Noteholders; provided, however, that if the payment within a reasonable time to
the Indenture Trustee of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Indenture Trustee, not assured to the Indenture Trustee by the security afforded
to it by the terms of this Indenture, the Indenture Trustee may require
indemnity satisfactory to the Indenture Trustee against such cost, expense or
liability as a condition to taking any such action;

(f) the Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Indenture Trustee will not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder;

 

138



--------------------------------------------------------------------------------

(g) the Indenture Trustee will not be responsible for filing any financing
statements or continuation statements in connection with the Notes, but will
cooperate with the Issuer in connection with the filing of such financing
statements or continuation statements;

(h) the Indenture Trustee shall not be deemed to have notice of any default,
Event of Default, Facility Early Amortization Event, Funding Interruption Event
or Servicer Termination Event unless an Indenture Trustee Responsible Officer
has actual knowledge thereof or unless written notice of any event which is in
fact such a default, Event of Default, Facility Early Amortization Event,
Funding Interruption Event or Servicer Termination Event is received by the
Indenture Trustee at the Corporate Trust Office of the Indenture Trustee, and
such notice references the Notes and this Indenture; in the absence of receipt
of such notice or actual knowledge, the Indenture Trustee may conclusively
assume that there is no default, Event of Default, Facility Early Amortization
Event, Funding Interruption Event or Servicer Termination Event;

(i) the rights, privileges, protections, immunities and benefits given to the
Indenture Trustee hereunder and under each Transaction Document, including,
without limitation, its right to be indemnified, are extended to, and shall be
enforceable (without duplication) by, the Indenture Trustee or The Bank of New
York Mellon, as applicable, in each of its capacities hereunder and thereunder
(including, without limitation, Calculation Agent, Paying Agent, Custodian,
Securities Intermediary and Note Registrar), and each agent, custodian and other
person employed to act hereunder and thereunder.

(j) none of the provisions contained in this Indenture shall in any event
require the Indenture Trustee to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer under this Indenture;

(k) the Indenture Trustee shall have no duty (A) to see to any recording,
filing, or depositing of this Indenture or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof,
(B) to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Fund
other than from funds available in the Trust Accounts or (D) to confirm or
verify the contents of any reports or certificates of the Servicer or the
Administrator delivered to the Indenture Trustee pursuant to this Indenture
believed by the Indenture Trustee to be genuine and to have been signed or
presented by the proper party or parties;

(l) the Indenture Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Indenture;

(m) the right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of such act;

 

139



--------------------------------------------------------------------------------

(n) the Indenture Trustee shall not be required to give any bond or surety in
respect of the execution of the Trust Fund created hereby or the powers granted
hereunder;

(o) in making or disposing of any investment permitted by this Indenture, the
Indenture Trustee is authorized to deal with itself (in its individual capacity)
or with any one or more of its Affiliates, in each case on an arm’s-length basis
and on standard market terms, whether it or such Affiliate is acting as a
subagent of the Indenture Trustee or for any third Person or dealing as
principal for its own account; and

(p) the Indenture Trustee shall not be responsible for delays or failures in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including, without limitation strikes,
work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts or God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services.

Section 11.4. Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, except the certificates of
authentication, will be taken as the statements of the Issuer, and the Indenture
Trustee assumes no responsibility for their correctness. The Indenture Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Notes. The Indenture Trustee will not be accountable for the use or
application by the Issuer of Notes or the proceeds thereof , or for the use or
application of any funds paid to the Servicer in respect of any amounts
deposited in or withdrawn from the Trust Accounts or the Custodial Accounts by
the Servicer. The Indenture Trustee shall not be responsible for the legality or
validity of this Indenture or the validity, priority, perfection or sufficiency
of the security for the Notes issued or intended to be issued hereunder.

Section 11.5. Reserved.

Section 11.6. Money Held in Trust.

The Indenture Trustee will be under no liability for interest on any money
received by it hereunder except as otherwise agreed with the Issuer.

Section 11.7. Compensation and Reimbursement, Limit on Compensation,
Reimbursement and Indemnity.

Except as otherwise provided in this Indenture:

(a) The Indenture Trustee (including in all of its capacities) will be paid the
Indenture Trustee Fee on each Payment Date pursuant to Section 4.5 as
compensation for its services (in all capacities hereunder). In addition, the
Indenture Trustee shall be paid an acceptance fee for each new issuance, as well
as an additional fee on each Interim Payment (after the 4th Interim Payment
Date) in any calendar month, for any Series, each in accordance with the terms
of the Indenture Trustee Fee Letter.

 

140



--------------------------------------------------------------------------------

(b) The Indenture Trustee (including in all of its capacities) shall be
indemnified and held harmless by the Trust Estate as set forth in Section 4.5
and Section 8.6, and shall be secondarily indemnified and held harmless by the
Administrator for, from and against, as the case may be, any loss, liability or
expense incurred without negligence or willful misconduct on its part, arising
out of, or in connection with, the acceptance and administration of the Trust
Estate, including, in the case of the Indenture Trustee, without limitation, the
costs and expenses (including reasonable legal fees and expenses) of defending
itself against any claim in connection with the exercise or performance of any
of its powers or duties under this Indenture, provided that:

(i) with respect to any such claim, the Indenture Trustee shall have given the
Administrator written notice thereof promptly after a Responsible Officer of the
Indenture Trustee shall have actual knowledge thereof; provided, however that
failure to give such written notice shall not affect the Trust Estate’s or the
Administrator’s obligation to indemnify the Indenture Trustee, unless such
failure materially prejudices the Trust Estate’s or the Administrator’s rights;

(ii) the Administrator may, at its option, assume the defense of any such claim
using counsel reasonably satisfactory to the Indenture Trustee; and

(iii) notwithstanding anything in this Agreement to the contrary, the
Administrator shall not be liable for settlement of any claim by the Indenture
Trustee, as the case may be, entered into without the prior consent of the
Administrator, which consent shall not be unreasonably withheld.

No termination of this Indenture, or the resignation or removal of the Indenture
Trustee, shall affect the obligations created by this Section 11.7(b) of the
Administrator to indemnify the Indenture Trustee under the conditions and to the
extent set forth herein.

Notwithstanding the foregoing, the indemnification provided in this
Section 11.7(b) with respect to the Administrator shall not pertain to any loss,
liability or expense of the Indenture Trustee, including the costs and expenses
of defending itself against any claim, incurred in connection with any actions
taken by the Indenture Trustee at the direction of the Noteholders pursuant to
the terms of this Indenture.

The Indenture Trustee agrees fully to perform its duties under this Indenture
notwithstanding its failure to receive any payments, reimbursements or
indemnifications to the Indenture Trustee pursuant to this Section 11.7(b)
subject to its rights to resign in accordance with the terms of this Indenture.

The Securities Intermediary, the Paying Agent, and the Calculation Agent shall
be indemnified by the Trust Estate pursuant to Section 4.5 and Section 8.6, and
secondarily by the Administrator, in respect of the matters described in
Section 4.9 to the same extent as the Indenture Trustee.

Neither of the Indenture Trustee nor the Securities Intermediary will have any
recourse to any asset of the Issuer or the Trust Estate other than funds
available pursuant to Section 4.5 and Section 8.6 or to any Person other than
the Issuer (or the Administrator pursuant to this Section 11.7). Except as
specified in Section 4.5 and Section 8.6, any such payment to the Indenture
Trustee shall be subordinate to payments to be made to Noteholders.

 

141



--------------------------------------------------------------------------------

Anything in this Indenture to the contrary notwithstanding, in no event shall
the Indenture Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Indenture Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.

Section 11.8. Corporate Indenture Trustee Required; Eligibility.

There will at all times be an Indenture Trustee hereunder with respect to all
Classes of Notes, which will be either a bank or a corporation organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, subject to supervision or
examination by a federal or state authority of the United States, and the
long-term unsecured debt obligations of which are rated in the third highest
applicable rating category from each Note Rating Agency then rating Outstanding
Notes if such institution is rated by such Note Rating Agency, as applicable. If
such bank or corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such bank or corporation will be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published.
The Issuer may not, nor may any Person directly or indirectly Controlling,
Controlled by, or under common Control with the Issuer, serve as Indenture
Trustee. If at any time the Indenture Trustee ceases to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article.

Section 11.9. Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Indenture Trustee and no appointment of a
successor Indenture Trustee pursuant to this Article will become effective until
the acceptance of appointment by the successor Indenture Trustee under
Section 11.10.

(b) The Indenture Trustee (in all capacities) and The Bank of New York Mellon
(in all capacities) may resign with respect to all, but not less than all, such
capacities and all, but not less than all of the Outstanding Notes at any time
by giving written notice thereof to the Issuer. If an instrument of acceptance
by a successor Indenture Trustee, Calculation Agent, Paying Agent or Securities
Intermediary shall not have been delivered to the Indenture Trustee within
thirty (30) days after the giving of such notice of resignation, the resigning
Indenture Trustee, Calculation Agent, Paying Agent or Securities Intermediary
may petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary. Written notice of resignation by the Indenture Trustee under this
Indenture shall also constitute notice of resignation as Calculation Agent,
Securities Intermediary, Paying Agent, Note Registrar and Custodian hereunder,
to the extent the Indenture Trustee serves in such a capacity at the time of
such resignation.

 

142



--------------------------------------------------------------------------------

(c) The Indenture Trustee or Calculation Agent may be removed with respect to
all Outstanding Notes at any time by Action of the Majority Noteholders of all
Outstanding Notes, delivered to the Indenture Trustee and to the Issuer. Removal
of the Indenture Trustee shall also constitute removal of the Calculation Agent,
Securities Intermediary and Paying Agent hereunder, to the extent the Indenture
Trustee serves in such a capacity at the time of such resignation. If an
instrument of acceptance by a successor Indenture Trustee or Calculation Agent
shall not have been delivered to the Indenture Trustee within thirty (30) days
after the giving of such notice of removal, the Indenture Trustee or Calculation
Agent being removed may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee or Calculation Agent.

(d) If at any time:

(i) the Indenture Trustee ceases to be eligible under Section 11.8 and fails to
resign after written request therefore by the Issuer or by any Noteholder; or

(ii) the Indenture Trustee becomes incapable of acting with respect to any
Series or Class of Notes; or

(iii) the Indenture Trustee is adjudged bankrupt or insolvent or a receiver of
the Indenture Trustee or of its property is appointed or any public officer
takes charge or Control of the Indenture Trustee or of its property or affairs
for the purpose of rehabilitation, conservation or liquidation,

then, in any such case, (A) the Issuer may remove the Indenture Trustee, or
(B) subject to Section 8.9, any Noteholder who has been a bona fide Noteholder
of a Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee.

(e) If the Indenture Trustee or Calculation Agent resigns, is removed or becomes
incapable of acting with respect to any Notes, or if a vacancy shall occur in
the office of the Indenture Trustee or Calculation Agent for any cause, the
Issuer, subject to the Administrative Agent’s consent, will promptly appoint a
successor Indenture Trustee or Calculation Agent. If, within one year after such
resignation, removal or incapacity, or the occurrence of such vacancy, a
successor Indenture Trustee or Calculation Agent is appointed by Act of the
Majority Noteholders of all Outstanding Notes, delivered to the Issuer and the
retiring Indenture Trustee or Calculation Agent, the successor Indenture Trustee
or Calculation Agent so appointed will, forthwith upon its acceptance of such
appointment, become the successor Indenture Trustee or Calculation Agent and
supersede the successor Indenture Trustee or Calculation Agent appointed by the
Issuer. If no successor Indenture Trustee or Calculation Agent shall have been
so appointed by the Issuer or the Noteholders and accepted appointment in the
manner hereinafter provided, any Noteholder who has been a bona fide Noteholder
of a Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee or Calculation Agent.

 

143



--------------------------------------------------------------------------------

(f) The Issuer will give written notice of each resignation and each removal of
the Indenture Trustee and each appointment of a successor Indenture Trustee to
each Noteholder as provided in Section 1.7 and to each Note Rating Agency that
is then rating Outstanding Notes. To facilitate delivery of such notice, upon
request by the Issuer, the Note Registrar shall provide to the Issuer a list of
the relevant registered Noteholders. Each notice will include the name of the
successor Indenture Trustee and the address of its principal Corporate Trust
Office.

Section 11.10. Acceptance of Appointment by Successor.

Every successor Indenture Trustee appointed hereunder will execute, acknowledge
and deliver to the Issuer and to the predecessor Indenture Trustee an instrument
accepting such appointment, with a copy to each Note Rating Agency then rating
any Outstanding Notes, and thereupon the resignation or removal of the
predecessor Indenture Trustee will become effective, and such successor
Indenture Trustee, without any further act, deed or conveyance, will become
vested with all the rights, powers, trusts and duties of the predecessor
Indenture Trustee, Calculation Agent and Paying Agent; but, on request of the
Issuer or the successor Indenture Trustee, such predecessor Indenture Trustee
will, upon payment of its reasonable charges, if any, execute and deliver an
instrument transferring to such successor Indenture Trustee all the rights,
powers and trusts of the predecessor Indenture Trustee, Calculation Agent and
Paying Agent, and will duly assign, transfer and deliver to such successor
Indenture Trustee all property and money held by such predecessor Indenture
Trustee hereunder, subject nevertheless to its rights to payment pursuant to
Section 11.7. Upon request of any such successor Indenture Trustee, the Issuer
will execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Indenture Trustee all such rights, powers and
trusts.

No successor Indenture Trustee will accept its appointment unless at the time of
such acceptance such successor Indenture Trustee will be qualified and eligible
under this Article.

Section 11.11. Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder, provided that such Person shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. The Indenture Trustee will
give prompt written notice of such merger, conversion, consolidation or
succession to the Issuer and each Note Rating Agency that is then rating
Outstanding Notes. If any Notes shall have been authenticated, but not
delivered, by the Indenture Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Indenture Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Indenture Trustee had itself authenticated such Notes.

 

144



--------------------------------------------------------------------------------

Section 11.12. Appointment of Authenticating Agent.

At any time when any of the Notes remain Outstanding the Indenture Trustee, with
the approval of the Issuer, may appoint an Authenticating Agent with respect to
one or more Series or Classes of Notes which will be authorized to act on behalf
of the Indenture Trustee to authenticate Notes of such Series or Classes issued
upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 6.6, and Notes so authenticated will be entitled to the
benefits of this Indenture and will be valid and obligatory for all purposes as
if authenticated by the Indenture Trustee hereunder. Wherever reference is made
in this Indenture to the authentication and delivery of Notes by the Indenture
Trustee or an Indenture Trustee Authorized Signatory or to the Indenture
Trustee’s Certificate of Authentication, such reference will be deemed to
include authentication and delivery on behalf of the Indenture Trustee by an
Authenticating Agent and a Certificate of Authentication executed on behalf of
the Indenture Trustee by an Authenticating Agent. Each Authenticating Agent will
be acceptable to the Issuer and will at all times be a Person organized and
doing business under the laws of the United States of America, any State thereof
or the District of Columbia, authorized under such laws to act as an
Authenticating Agent, having a combined capital and surplus of not less than
$50,000,000 and, if other than the Issuer itself, subject to supervision or
examination by a federal or state authority of the United States. If such
Authenticating Agent publishes reports of condition at least annually, pursuant
to law or to the requirements of said supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
Authenticating Agent will be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time an
Authenticating Agent will cease to be eligible in accordance with the provisions
of this Section, such Authenticating Agent will resign immediately in the manner
and with the effect specified in this Section.

Any Person into which an Authenticating Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent will be a party,
or any Person succeeding to the corporate agency or corporate trust business of
an Authenticating Agent, will continue to be an Authenticating Agent, provided
that such Person will be otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Indenture Trustee and to the Issuer. The Indenture Trustee may at any
time terminate the agency of an Authenticating Agent by giving written notice
thereof to such Authenticating Agent and to the Issuer. Upon receiving such a
notice of resignation or upon such a termination, or if at any time such
Authenticating Agent ceases to be eligible in accordance with the provisions of
this Section, the Indenture Trustee, with the approval of the Issuer, may
appoint a successor Authenticating Agent which will be acceptable to the Issuer
and will give notice to each Noteholder as provided in Section 1.7. Any
successor Authenticating Agent upon acceptance of its appointment hereunder will
become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent will be appointed unless eligible under the
provisions of this Section.

 

145



--------------------------------------------------------------------------------

The Indenture Trustee agrees to pay to each Authenticating Agent (other than an
Authenticating Agent appointed at the request of the Issuer, the Noteholders or
the Administrator from time to time or appointed due to a change in law or other
circumstance beyond the Indenture Trustee’s control) reasonable compensation for
its services under this Section, out of the Indenture Trustee’s own funds
without reimbursement pursuant to this Indenture.

If an appointment with respect to one or more Classes is made pursuant to this
Section, the Notes of such Series or Classes may have endorsed thereon an
alternate Certificate of Authentication in the following form:

AUTHENTICATING AGENT’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Classes designated herein and referred to in the
within-mentioned Indenture and Indenture Supplement.

 

        Dated:             , 20[    ]     The Bank of New York Mellon, not in
its individual capacity but solely as Indenture Trustee,     By:         as
Authenticating Agent           By:         Authorized Officer of The Bank of New
York Mellon      

Section 11.13. [Reserved]

Section 11.14. Representations and Covenants of the Indenture Trustee.

The Indenture Trustee, in its individual capacity and not as Indenture Trustee,
represents, warrants and covenants that:

(a) The Bank of New York Mellon is a New York banking corporation duly organized
and validly existing under the laws of the State of New York;

(b) The Bank of New York Mellon has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and other documents
to which it is a party; and

(c) each of this Indenture and other Transaction Documents to which The Bank of
New York Mellon is a party has been duly executed and delivered by The Bank of
New York Mellon and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms.

 

146



--------------------------------------------------------------------------------

Section 11.15. Indenture Trustee’s Application for Instructions from the Issuer.

Any application by the Indenture Trustee for written instructions from the
Issuer may, at the option of the Indenture Trustee, set forth in writing any
action proposed to be taken or omitted by the Indenture Trustee under and in
accordance with this Indenture and the date on and/or after which such action
shall be taken or such omission shall be effective, provided that such
application shall make specific reference to this Section 11.15. The Indenture
Trustee shall not be liable for any action taken by, or omission of, the
Indenture Trustee in accordance with a proposal included in such application on
or after the date specified in such application (which date shall not be less
than five (5) Business Days after the date the Issuer actually receives such
application, unless the Issuer shall have consented in writing to any earlier
date) unless prior to taking any such action (or the effective date in the case
of an omission), the Indenture Trustee shall have received written instructions
in response to such application specifying the action be taken or omitted.

Article XII

Amendments and Indenture Supplements

Section 12.1. Supplemental Indentures and Amendments Without Consent of
Noteholders.

(a) Unless otherwise provided in the related Indenture Supplement with respect
to any amendment to this Indenture or such Indenture Supplement, without the
consent of the Noteholders of any Notes or any other Person but with the consent
of the Issuer (evidenced by its execution of such amendment), the Indenture
Trustee, the Administrator, the Servicer and the Administrative Agent, and with
prior notice to each Note Rating Agency that is then rating any Outstanding
Notes, at any time and from time to time, upon delivery of an Issuer Tax Opinion
and upon delivery by the Issuer to the Indenture Trustee of an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment will not have an Adverse Effect, may amend this Indenture for any of
the following purposes:

(i) to evidence the succession of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer herein and in
the Notes; or

(ii) to add to the covenants of the Issuer, or to surrender any right or power
herein conferred upon the Issuer, for the benefit of the Noteholders of the
Notes of any or all Series or Classes (and if such covenants or the surrender of
such right or power are to be for the benefit of less than all Series or Classes
of Notes, stating that such covenants are expressly being included or such
surrenders are expressly being made solely for the benefit of one or more
specified Series or Classes); or

(iii) to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Indenture; or

 

147



--------------------------------------------------------------------------------

(iv) to establish any form of Note as provided in Article V, and to provide for
the issuance of any Series or Class of Notes as provided in Article VI and to
set forth the terms thereof, and/or to add to the rights of the Noteholders of
the Notes of any Series or Class; or

(v) to evidence and provide for the acceptance of appointment by another
corporation as a successor Indenture Trustee hereunder; or

(vi) to provide for additional or alternative forms of credit enhancement for
any Series or Class of Notes; or

(vii) to comply with any regulatory, accounting or tax laws; or

(viii) to qualify for “off-balance sheet” treatment under GAAP, or to permit the
Depositor to repurchase a specified percentage (not to exceed 2.50%) of the
Receivables from the Issuer in order to achieve “on-balance sheet” treatment
under GAAP (if such amendment is supported by a true sale opinion from external
counsel to the Receivables Seller satisfactory to each Note Rating Agency rating
Outstanding Notes and to each Noteholder of a Variable Funding Note);

(ix) to prevent the Issuer from being subject to tax on its net income as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes; or

(x) as otherwise provided in the related Indenture Supplement.

(b) In the event a material change occurs in Applicable Law, or in applicable
foreclosure procedures used by prudent mortgage servicers generally, that
requires or justifies, in the Administrator’s reasonable judgment, that a state
currently categorized as a “Judicial State” be categorized as a “Non-Judicial
State,” or vice versa, the Administrator will certify to the Indenture Trustee
to such effect, supported by an opinion of counsel (or other form of assurance
acceptable to the Indenture Trustee) in the case of a change in Applicable Law,
and the categorization of the affected state or states will change from
“Judicial State” to “Non-Judicial State,” or vice versa, for purposes of
calculating Advance Rates applicable to Receivables.

(c) Additionally, subject to the terms and conditions of Section 12.2, unless
otherwise provided in the related Indenture Supplement with respect to any
amendment of the Base Indenture or an Indenture Supplement, and in addition to
clauses (i) through (ix) above, this Indenture or an Indenture Supplement may
also be amended by the Issuer, the Indenture Trustee, the Administrator, the
Servicer and the Administrative Agent (in its sole and absolute discretion)
without the consent of any of the Noteholders or any other Person, upon delivery
of an Issuer Tax Opinion for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or modifying in any manner the rights of the Noteholders of the Notes under this
Indenture; provided, however, that (i) the Issuer shall deliver to the Indenture
Trustee an Officer’s Certificate to the effect that the Issuer reasonably
believes that such amendment will not have an Adverse Effect on any Outstanding
Notes and is not reasonably expected to have an Adverse Effect at any time in
the future and (ii) each Note Rating Agency currently rating the Outstanding
Notes confirms in writing to the Indenture Trustee that such amendment will not
cause a Ratings Effect on any Outstanding Notes.

 

148



--------------------------------------------------------------------------------

The Servicer shall not enter into any amendment of the Receivables Sale
Agreement, and the Issuer shall not enter into any amendment of the Receivables
Pooling Agreement, without the consent of Noteholders of more than 50% (by Class
Invested Amount) of each Class of each Series, except for amendments meeting the
same criteria, and supported by the same Issuer Tax Opinion and Officer’s
Certificate, as amendments to the Indenture entered into under this
Section 12.1.

Section 12.2. Supplemental Indentures and Amendments with Consent of
Noteholders.

In addition to any amendment permitted pursuant to Section 12.1, and subject to
the terms and provisions of each Indenture Supplement with respect to any
amendment of such Indenture Supplement, with prior notice to each Note Rating
Agency and the consent of Noteholders of more than 50% (by Class Invested
Amount) of each Series or Class of Notes affected by such amendment of this
Indenture, including any Indenture Supplement, by Act of said Noteholders
delivered to the Issuer and the Indenture Trustee, the Issuer, the
Administrator, the Servicer, the Administrative Agent and the Indenture Trustee
upon delivery of an Issuer Tax Opinion (unless the Noteholders unanimously
consent to waive such opinion), may enter into an amendment of this Indenture
for the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture of modifying in any manner
the rights of the Noteholders of the Notes of each such Series or Class under
this Indenture or any Indenture Supplement; provided, however, that no such
amendment will, without the consent of the Noteholder of each Outstanding Note
affected thereby:

(a) change the scheduled payment date of any payment of interest on any Note, or
change a Payment Date or Stated Maturity Date of any Note;

(b) reduce the Note Balance of, or the Note Interest Rate on any Note, or change
the method of computing the Note Balance or Note Interest Rate in a manner that
is adverse to the Noteholder;

(c) impair the right to institute suit for the enforcement of any payment on any
Note;

(d) reduce the percentage in the Class Invested Amount or Invested Amount of the
Outstanding Notes (or of the Outstanding Notes of any Series or Class), the
consent of whose Noteholders is required for any such Amendment, or the consent
of whose Noteholders is required for any waiver of compliance with the
provisions of this Indenture or any Indenture Supplement or of defaults
hereunder or thereunder and their consequences, provided for in this Indenture
or any Indenture Supplement;

(e) modify any of the provisions of this Section or Section 8.15, except to
increase any percentage of Noteholders required to consent to any such amendment
or to provide that other provisions of this Indenture or any Indenture
Supplement cannot be modified or waived without the consent of the Noteholder of
each Outstanding Note affected thereby;

 

149



--------------------------------------------------------------------------------

(f) permit the creation of any lien or other encumbrance on the Collateral that
is prior to the lien in favor of the Indenture Trustee for the benefit of the
Noteholders of the Notes;

(g) change the method of computing the amount of principal of, or interest on,
any Note on any date; or

(h) modify the terms or provisions of any related Indenture Supplement.

An amendment of this Indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular Series or Class of Notes, or which modifies
the rights of the Noteholders of Notes of such Series or Class with respect to
such covenant or other provision, will be deemed not to affect the rights under
this Indenture of the Noteholders of Notes of any other Series or Class.

It will not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed amendment, but it will be sufficient
if such Act will approve the substance thereof.

Section 12.3. Execution of Amendments.

In executing or accepting the additional trusts created by any amendment or
Indenture Supplement of this Indenture permitted by this Article XII or the
modifications thereby of the trusts created by this Indenture, the Indenture
Trustee will be entitled to receive, and (subject to Section 11.1) will be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such amendment or Indenture Supplement is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied. The
Indenture Trustee may, but will not be obligated to, enter into any such
amendment or Indenture Supplement which affects the Indenture Trustee’s own
rights, duties or immunities under this Indenture or otherwise.

Section 12.4. Effect of Amendments.

Upon the execution of any amendment of this Indenture or any Indenture
Supplement, or any Supplemental indentures under this Article XII, this
Indenture and the related Indenture Supplement will be modified in accordance
therewith with respect to each Series and Class of Notes affected thereby, or
all Notes, as the case may be, and such amendment will form a part of this
Indenture and the related Indenture Supplement for all purposes; and every
Noteholder of Notes theretofore or thereafter authenticated and delivered
hereunder will be bound thereby to the extent provided therein.

Section 12.5. Reference in Notes to Indenture Supplements.

Notes authenticated and delivered after the execution of any amendment of this
Indenture or any Indenture Supplement or any supplemental indenture pursuant to
this Article may, and will if required by the Indenture Trustee, bear a notation
in form approved by the Indenture Trustee as to any matter provided for in such
amendment or supplemental indenture. If the Issuer so determines, new Notes so
modified as to conform, in the opinion of the Indenture Trustee and the Issuer,
to any such amendment or supplemental indenture may be prepared and executed by
the Issuer and authenticated and delivered by the Indenture Trustee in exchange
for Outstanding Notes.

 

150



--------------------------------------------------------------------------------

Article XIII

Early Redemption of Notes

Section 13.1. Optional Redemption.

(a) Unless otherwise provided in the applicable Indenture Supplement for a
Series or Class of Notes, the Issuer has the right, but not the obligation, to
redeem a Series or Class of Notes in whole but not in part on any Payment Date
(a “Redemption Payment Date”) on or after the Payment Date on which the
aggregate Note Balance (after giving effect to all payments, if any, on that
day) of such Series or Class is reduced to less than the percentage of the
Initial Note Balance specified in the related Indenture Supplement (the
“Redemption Percentage”).

If the Issuer, at the direction of the Administrator, elects to redeem a Series
or Class of Notes pursuant to this Section 13.1(a), it will cause the Issuer to
notify the Indenture Trustee and the Noteholders of such redemption at least ten
(10) days prior to the Redemption Payment Date. Unless otherwise specified in
the Indenture Supplement applicable to the Notes to be so redeemed, the
redemption price of a Series or Class so redeemed will equal the Redemption
Amount, the payment of which will be subject to the allocations, deposits and
payments sections of the related Indenture Supplement, if any.

If the Issuer is unable to pay the Redemption Amount in full on the Redemption
Payment Date, payments on such Series or Class of Notes will thereafter continue
to be made in accordance with this Indenture and the related Indenture
Supplement, and the Noteholders of such Series or Class of Notes and the related
Administrative Agent shall continue to hold all rights, powers and options as
set forth under this Indenture, until the Outstanding Note Balance of such
Series or Class, plus all accrued and unpaid interest, is paid in full or the
Stated Maturity Date occurs, whichever is earlier, subject to Article VII,
Article VIII and the allocations, deposits and payments sections of this
Indenture and the related Indenture Supplement.

(b) Unless otherwise specified in the related Indenture Supplement, if the VFN
Principal Balance of any Class of VFN Notes has been reduced to zero, then, upon
five (5) Business Days’ prior written notice to the Noteholder thereof, the
Issuer may declare such Class no longer Outstanding, in which case the
Noteholder thereof shall submit such Class of Note to the Indenture Trustee for
cancellation.

(c) The Notes of any Series or Class of Notes shall be subject to optional
redemption under this Article XIII, in whole but not in part, by the Issuer,
through a Permitted Refinancing or using the proceeds of issuance and sale of a
new Series of Notes issued hereunder, on any Business Day after the date on
which the related Revolving Period ends, and on any Business Day within 10 days
prior to the end of such Revolving Period or at other times specified in the
related Indenture Supplement upon 10 days’ prior notice to the Indenture Trustee
and the Noteholders. Following issuance of the Redemption Notice by the Issuer
pursuant to Section 13.2 below, the Issuer shall be required to purchase the
entire aggregate Note Balance of such Series or Class of Term Notes for the
Redemption Amount on the date set for such redemption (the “Redemption Date”).

 

151



--------------------------------------------------------------------------------

Section 13.2. Notice.

(a) Promptly after the occurrence of any optional redemption pursuant to
Section 13.1, the Issuer will notify the Indenture Trustee and each related Note
Rating Agency in writing of the identity and Note Balance of the affected Series
or Class of Notes to be redeemed.

(b) Notice of redemption (each a “Redemption Notice”) will promptly be given as
provided in Section 1.7. All notices of redemption will state (i) the Series or
Class of Notes to be redeemed pursuant to this Article XIII, (ii) the date on
which the redemption of the Series or Class of Notes to be redeemed pursuant to
this Article will begin, which will be the Redemption Payment Date, and
(iii) the redemption price for such Series or Class of Notes. Following delivery
of a Redemption Notice by the Issuer, the Issuer shall be required to purchase
the entire aggregate Note Balance of such Series or Class of Notes for the
related Redemption Amount on the Redemption Date.

Article XIV

Miscellaneous

Section 14.1. No Petition.

Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Indenture, each Derivative Counterparty,
each Supplemental Credit Enhancement Provider or Liquidity Provider, as
applicable, by accepting its rights as a third party beneficiary hereunder, each
Noteholder, by accepting a Note and each Note Owner by accepting a Note or a
beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, any Derivative Counterparty, any Supplemental Credit
Enhancement Agreement and any Liquidity Facility; provided, however, that
nothing contained herein shall prohibit or otherwise prevent the Indenture
Trustee from filing proofs of claim in any such proceeding.

Section 14.2. No Recourse.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or Owner Trustee in their individual
capacities, (ii) any owner of a beneficial ownership interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
“control person” within the meaning of the Securities Act and the Exchange Act
of the Indenture Trustee or Owner Trustee in its individual capacity, any holder
of a beneficial ownership interest in the Issuer or the

 

152



--------------------------------------------------------------------------------

Indenture Trustee or Owner Trustee or of any successor or assign of the
Indenture Trustee or Owner Trustee in its individual capacity, except as any
such Person may have expressly agreed and except that any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity.

Section 14.3. Tax Treatment.

Notwithstanding anything to the contrary set forth herein, the Issuer has
entered into this Indenture with the intention that for United States federal,
state and local income and franchise tax purposes the Notes will qualify as
indebtedness secured by the Receivables. The Issuer, by entering into this
Indenture, each Noteholder, by its acceptance of a Note and each purchaser of a
beneficial interest therein, by accepting such beneficial interest, agree to
treat such Notes as debt for United States federal, state and local income and
franchise tax purposes, unless otherwise required by Applicable Law in a
proceeding of final determination. The Indenture Trustee shall treat the Trust
Estate as a security device only. The provisions of this Indenture shall be
construed in furtherance of the foregoing intended tax treatment.

Section 14.4. Alternate Payment Provisions.

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer, with the written consent of the Indenture Trustee and the
Paying Agent, may enter into any agreement with any Noteholder of a Note
providing for a method of payment or notice that is different from the methods
provided for in this Indenture for such payments or notices. The Issuer will
furnish to the Indenture Trustee and the Paying Agent a copy of each such
agreement and the Indenture Trustee and the Paying Agent will cause payments or
notices, as applicable, to be made in accordance with such agreements.

Section 14.5. Termination of Obligations.

The respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate upon satisfaction and
discharge of this Indenture as set forth in Article VII, except with respect to
the payment obligations described in Section 14.6(b). Upon this event, the
Indenture Trustee shall release, assign and convey to the Issuer or any of its
designees, without recourse, representation or warranty, all of its right, title
and interest in the Collateral, whether then existing or thereafter created, all
monies due or to become due and all amounts received or receivable with respect
thereto (including all moneys then held in any Trust Account) and all proceeds
thereof, except for amounts held by the Indenture Trustee pursuant to
Section 14.6(b). The Indenture Trustee shall execute and deliver such
instruments of transfer and assignment as shall be provided to it, in each case
without recourse, as shall be reasonably requested by the Issuer to vest in the
Issuer or any of its designees all right, title and interest which the Indenture
Trustee had in the Collateral.

 

153



--------------------------------------------------------------------------------

Section 14.6. Final Distribution.

(a) The Issuer shall give the Indenture Trustee at least thirty (30) days prior
written notice of the Payment Date on which the Noteholders of any Series or
Class may surrender their Notes for payment of the final distribution on and
cancellation of such Notes. Not later than the fifth day of the month in which
the final distribution in respect of such Series or Class is payable to
Noteholders, the Indenture Trustee or the Paying Agent shall provide notice to
Noteholders of such Series or Class specifying (i) the date upon which final
payment of such Series or Class will be made upon presentation and surrender of
Notes of such Series or Class at the office or offices therein designated,
(ii) the amount of any such final payment and (iii) that the Record Date
otherwise applicable to such payment date is not applicable, payments being made
only upon presentation and surrender of such Notes at the office or offices
therein specified. The Indenture Trustee shall give such notice to the Note
Registrar and the Paying Agent at the time such notice is given to Noteholders.

(b) Notwithstanding a final distribution to the Noteholders of any Series or
Class (or the termination of the Issuer), except as otherwise provided in this
paragraph, all funds then on deposit in any Account allocated to such
Noteholders shall continue to be held in trust for the benefit of such
Noteholders, and the Paying Agent or the Indenture Trustee shall pay such funds
to such Noteholders upon surrender of their Notes, if such Notes are Definitive
Notes. In the event that all such Noteholders shall not surrender their Notes
for cancellation within six (6) months after the date specified in the notice
from the Indenture Trustee described in clause (a), the Indenture Trustee shall
give a second notice to the remaining such Noteholders to surrender their Notes
for cancellation and receive the final distribution with respect thereto. If
within one year after the second notice all such Notes shall not have been
surrendered for cancellation, the Indenture Trustee may take appropriate steps,
or may appoint an agent to take appropriate steps, to contact the remaining such
Noteholders concerning surrender of their Notes, and the cost thereof (including
costs related to giving the second notice) shall be paid out of the funds in the
Collection and Funding Account. The Indenture Trustee and the Paying Agent shall
pay to the Issuer any monies held by them for the payment of principal or
interest that remains unclaimed for two (2) years. After payment to the Issuer,
Noteholders entitled to the money must look to the Issuer for payment as general
creditors unless an applicable abandoned property law designates another Person.

Section 14.7. Derivative Counterparty, Supplemental Credit Enhancement Provider
and Liquidity Provider as Third-Party Beneficiaries.

Each Derivative Counterparty, Supplemental Credit Enhancement Provider and
Liquidity Provider (for purposes of Section 11.7) is a third-party beneficiary
of this Indenture to the extent specified herein or in the applicable Derivative
Agreement, Supplemental Credit Enhancement Agreement or Liquidity Facility.

Section 14.8. Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust, National Association,
not individually or personally, but solely as Owner Trustee of the Issuer under
the Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained

 

154



--------------------------------------------------------------------------------

shall be construed as creating any liability on Wilmington Trust, National
Association individually or personally, to perform any covenant either expressed
or implied contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any Person claiming by, through or under the
parties hereto and (d) under no circumstances shall Wilmington Trust, National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Indenture or the other Transaction Documents.

Section 14.9. Consent and Acknowledgement of the Amendments.

By execution of this Indenture, the Noteholder of 100% of the Outstanding Notes
as of the date hereof (as defined in the Existing Indenture) consents to this
Indenture and confirms that (i) it is the sole Noteholder of all the Outstanding
Notes (as defined in the Existing Indenture) with the right to instruct the
Indenture Trustee, (ii) it is authorized to deliver this Indenture, such power
has not been granted or assigned to any other person and the Indenture Trustee
may rely upon such certification, and (iii) it acknowledges and agrees that this
Indenture shall become effective on the Effective Date.

[Signature Pages Follow]

 

155



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

NATIONSTAR AGENCY ADVANCE

FUNDING TRUST, as Issuer

By: Wilmington Trust, National Association, not in

its individual capacity but solely as Owner Trustee

By:   /s/ Christopher M. Cavalli Name:   Christopher M. Cavalli Title:   Banking
Officer

[Signatures continue]

 

[Nationstar Agency Advance Funding Trust - Signature Page to

Fourth Amended and Restated Indenture]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as

Indenture Trustee, Calculation Agent, Paying Agent

and Securities Intermediary

By:   /s/ Erica Walsh Name:   Erica Walsh Title:   Vice President

[Signatures continue]

 

[Nationstar Agency Advance Funding Trust - Signature Page to

Fourth Amended and Restated Indenture]



--------------------------------------------------------------------------------

NATIONSTAR MORTGAGE LLC,

as Servicer and as Administrator

By:   /s/ Amar Patel Name:   Amar Patel Title:   Executive Vice President

[Signatures continue]

 

[Nationstar Agency Advance Funding Trust - Signature Page to

Fourth Amended and Restated Indenture]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:   /s/ Jamie Pratt Name:   Jamie Pratt Title:   Director

 

[Nationstar Agency Advance Funding Trust - Signature Page to

Fourth Amended and Restated Indenture]



--------------------------------------------------------------------------------

Consented to by:

BARCLAYS BANK PLC,

as sole Noteholder of the Class A VFN

By:   /s/ Jamie Pratt Name:   Jamie Pratt Title:   Director

 

Consented to by:

BARCLAYS BANK PLC,

as sole Noteholder of the Class B VFN

By:   /s/ Jamie Pratt Name:   Jamie Pratt Title:   Director

 

Consented to by:

BARCLAYS BANK PLC,

as sole Noteholder of the Class C Bullet Payment

VFN

By:   /s/ Jamie Pratt Name:   Jamie Pratt Title:   Director

`[End of signatures]

 

[Nationstar Agency Advance Funding Trust - Signature Page to

Fourth Amended and Restated Indenture]



--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 1

List of Designated Servicing Agreements

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Meritage related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 157328.

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Ganesha related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 157328.

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Estrella related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 152360.

The Servicing Agreements of Nationstar Mortgage LLC related to the Pool of
Chameleon related Mortgage Loans serviced for Freddie Mac under Seller/Servicer
Number 157328.

The Servicing Agreements of Nationstar Mortgage LLC related to the Mortgage
Loans serviced for Freddie Mac under Seller/Servicer Number 157386.

 

Schedule 1-1



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF RULE 144A GLOBAL NOTE

 

Class [        ] Note    Initial Note Balance: $[            ] Note Number:
[            ]    [Maximum VFN Principal Balance: $[            ]]

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS.

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT AND IS NOT ACQUIRING THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, ANY “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN SECTION
4975(e) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY
THAT IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN
PURSUANT TO 29 CFR SECTION 2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE
“PLAN ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS
SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, (EACH, A “PLAN”), OR A
GOVERNMENTAL OR CHURCH PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE OR LOCAL
LAW THAT IS SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”) OR (II)(A) THIS NOTE IS RATED INVESTMENT GRADE AS OF THE DATE OF PURCHASE
OR TRANSFER, IT BELIEVES THAT THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS

 

Exhibit A-1-1



--------------------------------------------------------------------------------

WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S ACQUISITION AND
HOLDING OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL SATISFY THE
REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE
90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION
EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA OR ANY
SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
OR, IN THE CASE OF A GOVERNMENTAL OR CHURCH PLAN, WILL NOT VIOLATE ANY SIMILAR
LAW. A PURCHASER OR TRANSFEREE OF ANY NOTE HELD IN BOOK ENTRY FORM, SHALL, BY
VIRTUE OF ITS ACQUISITION OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN BE
DEEMED TO HAVE MADE THE REPRESENTATIONS PROVIDED IN CLAUSES (I) OR (II) ABOVE.

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE [AND SECTION [    ] OF THE RELATED
INDENTURE SUPPLEMENT] UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY SECTION
6.5(i) OF THE BASE INDENTURE AND THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN MAY
BE TRANSFERRED IN AN OFF-SHORE TRANSACTION AS DEFINED IN REGULATION S OF THE
1933 ACT TO A PERSON WHO IS NOT ANY TIME A U.S. PERSON AS DEFINED BY REGULATION
S OF THE 1933 ACT AND WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN A
REGULATION S NOTE OR (IN CERTAIN LIMITED CIRCUMSTANCES) A DEFINITIVE NOTE ONLY
(IN THE CASE OF AN INTEREST IN A REGULATION S GLOBAL NOTE) IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND (IN THE CASE
OF A DEFINITIVE NOTE) UPON RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE
OF SUCH CERTIFICATION. PRIOR TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS
SHOULD CONSULT WITH COUNSEL WITH RESPECT TO THE AVAILABILITY AND CONDITIONS OF
EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE (IN ALL ITS CAPACITIES), THE
ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

Exhibit A-1-2



--------------------------------------------------------------------------------

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

Exhibit A-1-3



--------------------------------------------------------------------------------

NATIONSTAR AGENCY ADVANCE FUNDING TRUST

ADVANCE RECEIVABLES BACKED NOTES, SERIES [    ]

CLASS [        ] NOTE

Nationstar Agency Advance Funding Trust, a Delaware statutory trust (the
“Issuer”), for value received, hereby promises to pay to [            ], or
registered assigns (the “Noteholder”), [interest and principal as provided in
the Indenture] [the principal sum of [            ] $[            ], or such
part thereof as may be advanced and outstanding hereunder and to pay interest on
such principal sum or such part thereof as shall remain unpaid from time to
time, at the rate and at the times provided in the Indenture].

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [    ] of the [Series Name] Indenture Supplement. The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture. On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [    ] of the [Series Name] Indenture Supplement.

Capitalized terms used but not defined herein have the meanings set forth in the
Fourth Amended and Restated Indenture, (as may be amended from time to time, the
“Base Indenture”), dated as of January 31, 2013, among the Issuer, The Bank of
New York Mellon, as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary (the “Indenture Trustee”), Nationstar Mortgage LLC
(“Nationstar Mortgage”), as Administrator (in such capacity, the
“Administrator”) and as Servicer (in such capacity, the “Servicer”), and
Barclays Bank PLC (“Barclays”), as Administrative Agent (the “Administrative
Agent”), and an Indenture Supplement (the “[Insert Series Name” Indenture
Supplement” and together with the Base Indenture, the “Indenture”), by and among
[insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture and that certain Note Purchase Agreement (the “Note Purchase
Agreement”), by and among the Issuer, [    ], administrative agent and [    ],
as Purchaser.]

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

 

Exhibit A-1-4



--------------------------------------------------------------------------------

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

This Note is a Rule 144A Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede and Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.

The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer, as of the date set forth below.

Date:                     , 20[    ]

 

NATIONSTAR AGENCY ADVANCE FUNDING

TRUST

By: Wilmington Trust, National Association, not in

its individual capacity but solely as Owner Trustee

By:                   Issuer Authorized Officer

 

Exhibit A-1-6



--------------------------------------------------------------------------------

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[    ]    

THE BANK OF NEW YORK MELLON, not in its

individual capacity but solely as Indenture Trustee

    By:         Title:   Authorized Signatory of Indenture Trustee

[AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[    ]    

THE BANK OF NEW YORK MELLON, not in its

individual capacity but solely as Indenture Trustee

    By:         as Authenticating Agent]

 

Exhibit A-1-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of the duly authorized Class [        ] Notes of the Issuer,
designated as its Nationstar Agency Advance Funding Trust Advance Receivables
Backed Notes, Series [            ], Class [        ] (herein called the “Class
[        ] Notes”), all issued under the Indenture. Reference is hereby made to
the Indenture for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee (in all its capacities) and the
Holders of the Notes. To the extent that any provision of this Note contradicts
or is inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. The Notes are subject to all terms of the Indenture.

The payments on the Class [        ] Notes are [senior to the Class [        ]
Notes, the Class [        ] Notes and the Class [        ] Notes][, and
subordinate to the Class [        ] Notes, the Class [        ] Notes and the
Class [        ] Notes], as and to the extent provided in the Indenture.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest of this
Note shall be due and payable on the earlier of (i) any Redemption Payment Date
as set forth in Section 13.1 of the Indenture [or in Section [        ] of the
[Series Name] Indenture Supplement] and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (d) or
(e) of Section 8.1 of the Base Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the requisite percentage of Noteholders of each Series,
by notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all Notes to be immediately due and payable in the manner
provided in the Indenture. All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.

The Trust Estate secures this Class [        ] Note and all other Class
[        ] Notes equally and ratably without prejudice, priority or distinction
between any Class [        ] Note and any other Class [        ] Note. The Notes
are limited recourse obligations of the Issuer and are limited in right of
payment to amounts available from the Trust Estate, as provided in the
Indenture. The Issuer shall not otherwise be liable for payments on the Notes,
and none of the owners, agents, officers, directors, employees, or successors or
assigns of the Issuer shall be personally liable for any amounts payable, or
performance due, under the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified in writing by the related Noteholder to the extent provided by the
Indenture and otherwise by check mailed to the Noteholder.

 

Exhibit A-1-8



--------------------------------------------------------------------------------

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [     ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [    ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [    ]
Note (or any one or more predecessor Notes) effected by payments to the Issuer
shall be binding upon the Issuer and shall inure to the benefit of all future
Holders of this Class [    ] Note and of any Note issued upon the registration
of transfer hereof or exchange hereof or in lieu hereof, whether or not noted
hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-1-9



--------------------------------------------------------------------------------

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, any Supplemental Credit Enhancement Agreement, any
Derivative Agreement and any Liquidity Facility.

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [    ] of the [Series Name] Indenture Supplement.
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note. The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder;

 

Exhibit A-1-10



--------------------------------------------------------------------------------

provided, however, that notwithstanding any other provision of the Indenture to
the contrary, the obligation to pay principal of or interest on this Note or any
other amount payable to the Holder will be without recourse to the Receivables
Seller, the Depositor, the Administrator, the Servicer, the Indenture Trustee
(in any of its capacities) or any Affiliate (other than the Issuer), officer,
employee or director of any of them, and the obligation of the Issuer to pay
principal of or interest on this Note or any other amount payable to the Holder
will be limited to amounts available from the Trust Estate and subject to the
priority of payment set forth in the Indenture.

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-1-11



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
                                    

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers

unto:                                          
                                         
                                         
                                                              

                                         (name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,             attorney, to transfer said Note on the books kept for
registration thereof, with full power of substitution in the premises.

Dated:                     

Signature Guaranteed:

                                         */

*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-1-12



--------------------------------------------------------------------------------

Schedule to Series [            ], Class [        ] Note

dated as of [    ], 2013

of Nationstar Agency Advance Funding Trust

 

[Interim Payment

Date]

[Payment Date]

[Payment Date of

Additional Note

Balance/Decrease

Note Balance

 

Aggregate

Amount of

[principal

payment]

[Funding of

VFN Principal

Balance

Increase] on

Class [        ] Notes

 

[Percentage

Interest in]

Aggregate Note

Balance of the

Class [        ] Notes

following

[advance/]

payment

 

[Percentage of

Interest in]

Aggregate Note

Balance of this

Class [        ] Note

following

[advance/]

payment

 

Note Balance of

Note following

[advance/]

payment

                                                                               
                                       

 

Exhibit A-1-13



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF 144A DEFINITIVE NOTE

 

Class [ ] Note    [Initial Note Balance: $[            ]] Note Number:
[            ]   

Maximum VFN Principal Balance: $[            ]

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON THAT
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE 1933 ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A[FOR SPECIFIED NOTES ONLY] [, OR AN “ACCREDITED INVESTOR”
AS DEFINED IN PARAGRAPHS (1), (2) (3) OR (7) OF RULE 501 UNDER THE 1933 ACT] OR
(C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, IN EACH
CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE
SECURITIES LAWS.

[FOR SPECIFIED NOTES ONLY] [NO TRANSFER OF A SPECIFIED NOTE WILL BE EFFECTIVE,
AND ANY SUCH TRANSFER WILL BE VOID AB INITIO, UNLESS AFTER SUCH TRANSFER THERE
WOULD BE NO MORE THAN NINETY-FIVE (95) BENEFICIAL OWNERS (THE “95-PERSON
LIMIT”), IN THE AGGREGATE, THAT HOLD THE SPECIFIED NOTES AND THE OWNER TRUST
CERTIFICATE FOR U.S. FEDERAL INCOME TAX PURPOSES. FOR THIS PURPOSE, A BENEFICIAL
OWNER WHO INDIRECTLY OWNS AN INTEREST IN A SPECIFIED NOTE OR THE OWNER TRUST
CERTIFICATE THROUGH A PARTNERSHIP, GRANTOR TRUST, OR S CORPORATION (A
“FLOW-THROUGH ENTITY”) WILL BE COUNTED TOWARD THE 95-PERSON LIMIT IF
(I) SUBSTANTIALLY ALL OF THE VALUE OF SUCH BENEFICIAL OWNER’S OWNERSHIP INTEREST
IN THE FLOW-THROUGH ENTITY IS ATTRIBUTABLE TO THE FLOW-THROUGH ENTITY’S INTEREST
IN SUCH SPECIFIED NOTE OR OWNER TRUST CERTIFICATE AND (II) A PRINCIPAL PURPOSE
OF THE USE OF THE FLOW-THROUGH ENTITY IS TO ALLOW COMPLIANCE WITH THE 95-PERSON
LIMIT. EACH PROSPECTIVE BENEFICIAL OWNER OF A SPECIFIED NOTE (INCLUDING INITIAL
BENEFICIAL

 

Exhibit A-2-1



--------------------------------------------------------------------------------

OWNERS AS INITIAL TRANSFEREES) MUST REPRESENT, WARRANT AND COVENANT THAT
(A) SUCH BENEFICIAL OWNER HAS NEITHER ACQUIRED NOR WILL IT TRANSFER SUCH
SPECIFIED NOTE OR CAUSE THE SPECIFIED NOTE TO BE MARKETED ON OR THROUGH AN
“ESTABLISHED SECURITIES MARKET” WITHIN THE MEANING OF CODE SECTION 7704(B)(1),
INCLUDING WITHOUT LIMITATION, AN OVER-THE-COUNTER MARKET OR AN INTERDEALER
QUOTATION SYSTEM THAT REGULARLY DISSEMINATES FIRM BUY OR SELL QUOTATIONS, (B) TO
THE BEST OF THE TRANSFEREE’S KNOWLEDGE, AFTER SUCH TRANSFER THERE WILL BE NO
MORE THAN NINETY-FIVE (95) PERSONS, IN THE AGGREGATE, THAT BENEFICIALLY OWN THE
SPECIFIED NOTES AND THE OWNER TRUST CERTIFICATE FOR U.S. FEDERAL INCOME TAX
PURPOSES, (C) EITHER (1) SUCH BENEFICIAL OWNER IS NOT A FLOW-THROUGH ENTITY OR
(2) IS SUCH AN ENTITY, BUT NONE OF THE DIRECT OR INDIRECT BENEFICIAL OWNERS OF
ANY OF THE INTERESTS IN SUCH TRANSFEREE HAVE ALLOWED OR CAUSED, OR WILL ALLOW OR
CAUSE, FIFTY PERCENT (50%) OR MORE OF THE VALUE OF SUCH INTERESTS TO BE
ATTRIBUTABLE TO SUCH TRANSFEREE’S OWNERSHIP OF THE OWNER TRUST CERTIFICATE AND
THE SPECIFIED NOTES, AND (D) IT (1) WILL NOT USE SUCH SPECIFIED NOTE AND WILL
NOT ALLOW SUCH SPECIFIED NOTE TO BE USED AS COLLATERAL FOR THE ISSUANCE OF ANY
SECURITIES THAT COULD CAUSE THE ISSUER TO BECOME TAXABLE AS A CORPORATION FOR
U.S. FEDERAL INCOME TAX PURPOSES AND (2) WILL NOT TAKE ANY ACTION AND WILL NOT
ALLOW ANY OTHER ACTION THAT COULD CAUSE THE ISSUER TO BECOME TAXABLE AS A
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES.]

[FOR CLASS 2 SPECIFIED NOTES ONLY] [THE CLASS 2 SPECIFIED NOTES OR INTERESTS
THEREIN MAY ONLY BE TRANSFERRED IF THE PROSPECTIVE BENEFICIAL OWNER OF SUCH NOTE
IS A “UNITED STATES PERSON” WITHIN THE MEANING OF CODE SECTION 7701(A)(30) (A
“U.S. TAX PERSON”). EACH PROSPECTIVE BENEFICIAL OWNER (INCLUDING THE INITIAL
BENEFICIAL OWNERS AND INITIAL TRANSFEREES) OF A CLASS 2 SPECIFIED NOTE MUST
REPRESENT, WARRANT AND COVENANT THAT IT IS A U.S. TAX PERSON AND WILL NOT
TRANSFER OR CAUSE SUCH CLASS 2 SPECIFIED NOTE TO BE TRANSFERRED TO ANY PERSON
OTHER THAN A U.S. TAX PERSON.

[FOR ANY NOTE THAT IS NOT A SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN THE
RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL BE DEEMED TO REPRESENT THAT EITHER (I) IT IS NOT AND IS
NOT ACQUIRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
THE ASSETS OF, (I) ANY “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY
PLAN AS DEFINED IN SECTION 4975(e) OF THE CODE, AN ENTITY THAT IS DEEMED TO HOLD
THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION
2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”),

 

Exhibit A-2-2



--------------------------------------------------------------------------------

WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR
SECTION 4975 OF THE CODE, (EACH, A “PLAN”), OR A GOVERNMENTAL OR CHURCH PLAN
THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE OR LOCAL LAW THAT IS SIMILAR TO TITLE
I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II)(A) THIS NOTE IS
RATED INVESTMENT GRADE AS OF THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT
THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT THIS
NOTE AND (B) THE TRANSFEREE’S ACQUISITION AND HOLDING OF THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED
TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION EXEMPTION FOR SERVICE
PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA OR ANY SIMILAR CLASS OR
STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A
GOVERNMENTAL OR CHURCH PLAN, WILL NOT VIOLATE ANY SIMILAR LAW.] [FOR A SPECIFIED
NOTE UNLESS OTHERWISE SPECIFIED IN THE RELATED INDENTURE SUPPLEMENT] [EACH
HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL REPRESENT THAT IT IS
NOT AND IS NOT ACQUIRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF
OF, OR USING ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE CODE, AN ENTITY WHICH IS
DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO
29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA, WHICH
EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION
4975 OF THE CODE, OR A GOVERNMENTAL OR CHURCH PLAN WHICH IS SUBJECT TO ANY U.S.
FEDERAL, STATE OR LOCAL LAW THAT IS SIMILAR TO TITLE I OF ERISA OR SECTION 4975
OF THE CODE.]

 

Exhibit A-2-3



--------------------------------------------------------------------------------

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [ ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION[S] REQUIRED BY
SECTION 6.5(i) [FOR CLASS 1 SPECIFIED NOTES ONLY][AND SECTION 6.5(m)] [FOR CLASS
2 SPECIFIED NOTES ONLY][AND SECTIONS 6.5(m) AND (n)] OF THE BASE INDENTURE AND
THIS NOTE MAY BE TRANSFERRED ONLY UPON RECEIPT BY THE NOTE REGISTRAR AND
INDENTURE TRUSTEE OF SUCH CERTIFICATION. PRIOR TO PURCHASING THIS NOTE,
PROSPECTIVE PURCHASERS SHOULD CONSULT WITH COUNSEL WITH RESPECT TO THE
AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR
TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE (IN ALL ITS CAPACITIES), THE
ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

Exhibit A-2-4



--------------------------------------------------------------------------------

NATIONSTAR AGENCY ADVANCE FUNDING TRUST

ADVANCE RECEIVABLES BACKED NOTES, SERIES [            ]

CLASS [            ] NOTE

Nationstar Agency Advance Funding Trust, a Delaware statutory trust (the
“Issuer”), for value received, hereby promises to pay to [            ], or
registered assigns (the “Noteholder”), [interest and principal as provided in
the Indenture] [the principal sum of [            ] $[            ], or such
part thereof as may be advanced and outstanding hereunder and to pay interest on
such principal sum or such part thereof as shall remain unpaid from time to
time, at the rate and at the times provided in the Indenture].

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [    ] of the [Series Name] Indenture Supplement. The Outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture. On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [    ] of the [Series Name] Indenture Supplement.

Capitalized terms used but not defined herein have the meanings set forth in the
Fourth Amended and Restated Indenture, (as may be amended from time to time, the
“Base Indenture”), dated as of January 31, 2013, among the Issuer, The Bank of
New York Mellon, as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary (the “Indenture Trustee”), Nationstar Mortgage LLC
(“Nationstar Mortgage”), as Administrator (in such capacity, the
“Administrator”) and as Servicer (in such capacity, the “Servicer”), and
Barclays Bank PLC (“Barclays”), as Administrative Agent (the “Administrative
Agent”), and an Indenture Supplement (the “[Insert Series Name” Indenture
Supplement” and together with the Base Indenture, the “Indenture”), by and among
[insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[[By its acceptance of this Note, each Noteholder covenants and agrees, until
the termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture and that certain Note Purchase Agreement (the “Note Purchase
Agreement”), by and among the Issuer, [    ], administrative agent and [    ],
as Purchaser.]

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

 

Exhibit A-2-5



--------------------------------------------------------------------------------

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-2-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer, as of the date set forth below.

Date:                     , 20[    ]

 

NATIONSTAR AGENCY ADVANCE FUNDING TRUST By:   Wilmington Trust, National
Association, not in its individual capacity but solely as Owner Trustee By:    
  Issuer Authorized Officer

 

Exhibit A-2-7



--------------------------------------------------------------------------------

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[    ]    

THE BANK OF NEW YORK MELLON, not in its

individual capacity but solely as Indenture Trustee

    By:         Title:   Authorized Signatory of Indenture Trustee

[AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[    ]    

THE BANK OF NEW YORK MELLON, not in its

individual capacity but solely as Indenture Trustee

    By:         as Authenticating Agent]

 

Exhibit A-2-8



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of the duly authorized Class [        ] Notes of the Issuer,
designated as its Nationstar Agency Advance Funding Trust Advance Receivables
Backed Notes, Series [            ], Class [        ] (herein called the “Class
[        ] Notes”), all issued under the Indenture. Reference is hereby made to
the Indenture for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee (in all its capacities) and the
Holders of the Notes. To the extent that any provision of this Note contradicts
or is inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. The Notes are subject to all terms of the Indenture.

The payments on the Class [        ] Notes are [senior to the Class [        ]
Notes, the Class [        ] Notes and the Class [        ] Notes][, and
subordinate to the Class [        ] Notes, the Class [        ] Notes and the
Class [        ] Notes], as and to the extent provided in the Indenture.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest of this
Note shall be due and payable on the earlier of (i) any Redemption Payment Date
as set forth in Section 13.1 of the Indenture [or in Section [ ] of the [Series
Name] Indenture Supplement] and (ii) the Stated Maturity Date. Notwithstanding
the foregoing, the entire unpaid principal amount and all accrued and unpaid
interest of the Notes shall be immediately due and payable on the date on which
an Event of Default of the kind specified in clause (d) or (e) of Section 8.1 of
the Base Indenture occurs, and, if any other Event of Default occurs and is
continuing, then and in each and every such case, either the Indenture Trustee
or the requisite percentage of Noteholders of each Series, by notice in writing
to the Issuer (and to the Indenture Trustee if given by the Holders), may
declare all Notes to be immediately due and payable in the manner provided in
the Indenture. All applicable principal payments on the Notes shall be made to
the Holders of the Notes entitled thereto in accordance with the terms of the
Indenture.

The Trust Estate secures this Class [        ] Note and all other Class
[        ] Notes equally and ratably without prejudice, priority or distinction
between any Class [        ] Note and any other Class [        ] Note. The Notes
are limited recourse obligations of the Issuer and are limited in right of
payment to amounts available from the Trust Estate, as provided in the
Indenture. The Issuer shall not otherwise be liable for payments on the Notes,
and none of the owners, agents, officers, directors, employees, or successors or
assigns of the Issuer shall be personally liable for any amounts payable, or
performance due, under the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified in writing by the related Noteholder to the extent provided by the
Indenture and otherwise by check mailed to the Noteholder.

 

Exhibit A-2-9



--------------------------------------------------------------------------------

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [        ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [        ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [        ]
Note (or any one or more predecessor Notes) effected by payments to the Issuer
shall be binding upon the Issuer and shall inure to the benefit of all future
Holders of this Class [        ] Note and of any Note issued upon the
registration of transfer hereof or exchange hereof or in lieu hereof, whether or
not noted hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-2-10



--------------------------------------------------------------------------------

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, any Supplemental Credit Enhancement Agreement, any
Derivative Agreement and any Liquidity Facility.

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [        ] of the [Series Name] Indenture
Supplement. The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, or the
Administrative Agent, as applicable, to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Note (or any one or more predecessor Notes) shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note. The
Indenture also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

[For Specified Notes] [This Note is issuable only in definitive form in
denominations as provided in the [Series Name] Indenture Supplement, subject to
certain limitations therein set forth.]

 

Exhibit A-2-11



--------------------------------------------------------------------------------

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder will be without recourse to the Receivables Seller, the
Depositor, the Administrator, the Servicer, the Indenture Trustee (in any of its
capacities) or any Affiliate (other than the Issuer), officer, employee or
director of any of them, and the obligation of the Issuer to pay principal of or
interest on this Note or any other amount payable to the Holder will be limited
to amounts available from the Trust Estate and subject to the priority of
payment set forth in the Indenture.

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-2-12



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
                                                               

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers

unto:                                                                  
                                         
                                                                   

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,                                       attorney, to transfer said
Note on the books kept for registration thereof, with full power of substitution
in the premises.

Dated:                       

      Signature Guaranteed:

                                   */

*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-2-13



--------------------------------------------------------------------------------

Schedule to Series [            ], Class [            ] Note

dated as of [             ], 2013

of Nationstar Agency Advance Funding Trust

 

[Interim Payment
Date]

[Payment Date]

[Payment Date of
Additional Note
Balance/Decrease
Note Balance

   Aggregate
Amount  of
[principal
payment]
[Funding of
VFN Principal
Balance Increase]
on
Class [        ] Notes    [Percentage
Interest in]
Aggregate Note
Balance of the
Class [        ] Notes
following
[advance/]
payment    [Percentage of
Interest in]
Aggregate Note
Balance of this
Class [        ] Note
following
[advance/]
payment    Note Balance of
Note  following
[advance/]
payment                                                                        
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
    

 

Exhibit A-2-14



--------------------------------------------------------------------------------

Exhibit A-3

FORM OF REGULATION S GLOBAL NOTE

 

Class [    ] Note    Initial Note Balance: $[            ] Note Number:
[            ]    Maximum VFN Principal Balance: $[            ]

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN REGULATION S OF THE 1933
ACT TO A PERSON THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933
ACT OR (C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT,
IN EACH CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE
STATE SECURITIES LAWS.

EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE DEEMED TO
REPRESENT THAT EITHER (I) IT IS NOT AND IS NOT ACQUIRING THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, (I) ANY
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN
SECTION 4975(e) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR
PLAN PURSUANT TO 29 CFR SECTION 2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA
(THE “PLAN ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS
SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, (EACH, A “PLAN”), OR A
GOVERNMENTAL OR CHURCH PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE OR LOCAL
LAW THAT IS SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”) OR (II)(A) THIS NOTE IS RATED INVESTMENT GRADE AS OF THE DATE OF PURCHASE
OR TRANSFER, IT BELIEVES THAT THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS

 

Exhibit A-3-1



--------------------------------------------------------------------------------

WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S ACQUISITION AND
HOLDING OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL SATISFY THE
REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE
90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION
EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA OR ANY
SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
OR, IN THE CASE OF A GOVERNMENTAL OR CHURCH PLAN, WILL NOT VIOLATE ANY SIMILAR
LAW. A PURCHASER OR TRANSFEREE OF ANY NOTE HELD IN BOOK ENTRY FORM, SHALL, BY
VIRTUE OF ITS ACQUISITION OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN BE
DEEMED TO HAVE MADE THE REPRESENTATIONS PROVIDED IN CLAUSES (I) OR (II) ABOVE.

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [ ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY SECTION
6.5(i) OF THE BASE INDENTURE AND THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN MAY
BE TRANSFERRED IN AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT TO A
PERSON WHO TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A NOTE OR (IN
CERTAIN LIMITED CIRCUMSTANCES) A DEFINITIVE NOTE ONLY (IN THE CASE OF AN
INTEREST IN A RULE 144A GLOBAL NOTE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH
IN SECTION 6.5 OF THE BASE INDENTURE AND (IN THE CASE OF A DEFINITIVE NOTE) UPON
RECEIPT BY THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. PRIOR
TO PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH COUNSEL WITH
RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS
ON RESALE OR TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE (IN ALL ITS CAPACITIES), THE
ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

Exhibit A-3-2



--------------------------------------------------------------------------------

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

Exhibit A-3-3



--------------------------------------------------------------------------------

NATIONSTAR AGENCY ADVANCE FUNDING TRUST

ADVANCE RECEIVABLES BACKED NOTES, SERIES [            ]

CLASS [            ] NOTE

Nationstar Agency Advance Funding Trust, a Delaware statutory trust (the
“Issuer”), for value received, hereby promises to pay to [            ], or
registered assigns (the “Noteholder”), [interest and principal as provided in
the Indenture] [the principal sum of [            ] $[            ], or such
part thereof as may be advanced and outstanding hereunder and to pay interest on
such principal sum or such part thereof as shall remain unpaid from time to
time, at the rate and at the times provided in the Indenture].

Principal of this Note is payable on each applicable Payment as set forth in
Section[s] [4.4] and 4.5 of the Base Indenture and Section [        ] of the
[Series Name] Indenture Supplement. The Outstanding Note Balance of this Note
bears interest at the applicable Note Interest Rate as set forth in the
Indenture. On each applicable [Interim Payment Date and] Payment Date, in
accordance with the terms and provisions of the Indenture, interest on this Note
will be paid as set forth Section[s] [4.4] and 4.5 of the Base Indenture and
Section [        ] of the [Series Name] Indenture Supplement.

Capitalized terms used but not defined herein have the meanings set forth in the
Fourth Amended and Restated Indenture, (as may be amended from time to time, the
“Base Indenture”), dated as of January 31, 2013, among the Issuer, The Bank of
New York Mellon, as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary (the “Indenture Trustee”), Nationstar Mortgage LLC
(“Nationstar Mortgage”), as Administrator (in such capacity, the
“Administrator”) and as Servicer (in such capacity, the “Servicer”), and
Barclays Bank PLC (“Barclays”), as Administrative Agent (the “Administrative
Agent”), and an Indenture Supplement (the “[Insert Series Name” Indenture
Supplement” and together with the Base Indenture, the “Indenture”), by and among
[insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture and that certain Note Purchase Agreement (the “Note Purchase
Agreement”), by and among the Issuer, [        ], administrative agent and
[        ], as Purchaser.]

 

Exhibit A-3-4



--------------------------------------------------------------------------------

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

This Note is a Regulation S Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede and Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.

The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-3-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer, as of the date set forth below.

Date:                     , 20[    ]

 

NATIONSTAR AGENCY ADVANCE FUNDING TRUST

By: Wilmington Trust, National Association, not in

its individual capacity but solely as Owner Trustee

By:       Issuer Authorized Officer

 

Exhibit A-3-6



--------------------------------------------------------------------------------

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[        ]    

THE BANK OF NEW YORK MELLON, not in its

individual capacity but solely as Indenture Trustee

    By:         Title:   Authorized Signatory of Indenture Trustee

[AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[        ]    

THE BANK OF NEW YORK MELLON, not in its

individual capacity but solely as Indenture Trustee

    By:         as Authenticating Agent]

 

Exhibit A-3-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of the duly authorized Class [        ] Notes of the Issuer,
designated as its Nationstar Agency Advance Funding Trust Advance Receivables
Backed Notes, Series [            ], Class [        ] (herein called the “Class
[        ] Notes”), all issued under the Indenture. Reference is hereby made to
the Indenture for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee (in all its capacities) and the
Holders of the Notes. To the extent that any provision of this Note contradicts
or is inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. The Notes are subject to all terms of the Indenture.

The payments on the Class [        ] Notes are [senior to the Class [        ]
Notes, the Class [        ] Notes and the Class [        ] Notes][, and
subordinate to the Class [        ] Notes, the Class [        ] Notes and the
Class [        ] Notes], as and to the extent provided in the Indenture.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest of this
Note shall be due and payable on the earlier of (i) any Redemption Payment Date
as set forth in Section 13.1 of the Indenture [or in Section [        ] of the
[Series Name] Indenture Supplement] and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (d) or
(e) of Section 8.1 of the Base Indenture occurs, and, if any other Event of
Default occurs and is continuing, then and in each and every such case, either
the Indenture Trustee or the requisite percentage of Noteholders of each Series,
by notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all Notes to be immediately due and payable in the manner
provided in the Indenture. All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.

The Trust Estate secures this Class [        ] Note and all other Class
[        ] Notes equally and ratably without prejudice, priority or distinction
between any Class [        ] Note and any other Class [        ] Note. The Notes
are limited recourse obligations of the Issuer and are limited in right of
payment to amounts available from the Trust Estate, as provided in the
Indenture. The Issuer shall not otherwise be liable for payments on the Notes,
and none of the owners, agents, officers, directors, employees, or successors or
assigns of the Issuer shall be personally liable for any amounts payable, or
performance due, under the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified in writing by the related Noteholder to the extent provided by the
Indenture and otherwise by check mailed to the Noteholder.

 

Exhibit A-3-8



--------------------------------------------------------------------------------

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [        ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [        ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [        ]
Note (or any one or more predecessor Notes) effected by payments to the Issuer
shall be binding upon the Issuer and shall inure to the benefit of all future
Holders of this Class [        ] Note and of any Note issued upon the
registration of transfer hereof or exchange hereof or in lieu hereof, whether or
not noted hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-3-9



--------------------------------------------------------------------------------

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, any Supplemental Credit Enhancement Agreement, any
Derivative Agreement and any Liquidity Facility.

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [        ] of the [Series Name] Indenture
Supplement. The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, or the
Administrative Agent, as applicable, to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Note (or any one or more predecessor Notes) shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note. The
Indenture also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder;

 

Exhibit A-3-10



--------------------------------------------------------------------------------

provided, however, that notwithstanding any other provision of the Indenture to
the contrary, the obligation to pay principal of or interest on this Note or any
other amount payable to the Holder will be without recourse to the Receivables
Seller, the Depositor, the Administrator, the Servicer, the Indenture Trustee
(in any of its capacities) or any Affiliate (other than the Issuer), officer,
employee or director of any of them, and the obligation of the Issuer to pay
principal of or interest on this Note or any other amount payable to the Holder
will be limited to amounts available from the Trust Estate and subject to the
priority of payment set forth in the Indenture.

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-3-11



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
                                                         

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers

unto:                                                                  
                                         
                                                                             

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,                                                attorney, to
transfer said Note on the books kept for registration thereof, with full power
of substitution in the premises.

Dated:                     

    Signature Guaranteed:

                            */

*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

Exhibit A-3-12



--------------------------------------------------------------------------------

Schedule to Series [            ], Class [        ] Note

dated as of [        ], 2013

of Nationstar Agency Advance Funding Trust

 

[Interim Payment
Date]

[Payment Date]

[Payment Date of
Additional Note
Balance/Decrease
Note Balance

   Aggregate
Amount  of
[principal
payment]
[Funding of
VFN Principal
Balance Increase]
on
Class [        ] Notes    [Percentage
Interest in]
Aggregate Note
Balance of the
Class [        ] Notes
following
[advance/]
payment    [Percentage of
Interest in]
Aggregate Note
Balance of this
Class [        ] Note
following
[advance/]
payment    Note Balance of
Note  following
[advance/]
payment                                                                        
                                                                                
                                                                                
                                                                                
                                                                                
                                                                              
    

 

Exhibit A-3-13



--------------------------------------------------------------------------------

Exhibit A-4

FORM OF REGULATION S DEFINITIVE NOTE

Class [            ]                                          
                                            Note Initial Note Balance:
$[            ]

Note Number: [            ]                             
                                                             Maximum VFN
Principal Balance: $[            ]

THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.

THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT TO A PERSON
THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933 ACT [FOR CLASS
1 SPECIFIED NOTES ONLY] [IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE 1933 ACT) OR AN “ACCREDITED INVESTOR” AS DEFINED IN
PARAGRAPHS (1), (2), (3) OR (7) OF RULE 501 UNDER THE 1933 ACT] OR (C) PURSUANT
TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN
COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE
SECURITIES LAWS.

[FOR CLASS 1 SPECIFIED NOTES ONLY ] [NO TRANSFER OF A SPECIFIED NOTE WILL BE
EFFECTIVE, AND ANY SUCH TRANSFER WILL BE VOID AB INITIO, UNLESS AFTER SUCH
TRANSFER THERE WOULD BE NO MORE THAN NINETY-FIVE (95) BENEFICIAL OWNERS (THE
“95-PERSON LIMIT”), IN THE AGGREGATE, THAT HOLD THE SPECIFIED NOTES AND THE
OWNER TRUST CERTIFICATE FOR U.S. FEDERAL INCOME TAX PURPOSES. FOR THIS PURPOSE,
A BENEFICIAL OWNER WHO INDIRECTLY OWNS AN INTEREST IN A SPECIFIED NOTE OR THE
OWNER TRUST CERTIFICATE THROUGH A PARTNERSHIP, GRANTOR TRUST, OR S CORPORATION
(A “FLOW-THROUGH ENTITY”) WILL BE COUNTED TOWARD THE 95-PERSON LIMIT IF
(I) SUBSTANTIALLY ALL OF THE VALUE OF SUCH BENEFICIAL OWNER’S OWNERSHIP INTEREST
IN THE FLOW-THROUGH ENTITY IS ATTRIBUTABLE TO THE FLOW-THROUGH ENTITY’S INTEREST
IN SUCH SPECIFIED NOTE OR OWNER TRUST CERTIFICATE AND (II) A PRINCIPAL PURPOSE
OF THE USE OF

 

Exhibit A-4-1



--------------------------------------------------------------------------------

THE FLOW-THROUGH ENTITY IS TO ALLOW COMPLIANCE WITH THE 95-PERSON LIMIT. EACH
PROSPECTIVE BENEFICIAL OWNER OF A SPECIFIED NOTE (INCLUDING THE INITIAL
BENEFICIAL OWNERS AS INITIAL TRANSFEREES) MUST REPRESENT, WARRANT AND COVENANT
THAT (A) SUCH BENEFICIAL OWNER HAS NEITHER ACQUIRED NOR WILL IT TRANSFER SUCH
SPECIFIED NOTE OR CAUSE THE SPECIFIED NOTE TO BE MARKETED ON OR THROUGH AN
“ESTABLISHED SECURITIES MARKET” WITHIN THE MEANING OF CODE SECTION 7704(B)(1),
INCLUDING WITHOUT LIMITATION, AN OVER-THE-COUNTER MARKET OR AN INTERDEALER
QUOTATION SYSTEM THAT REGULARLY DISSEMINATES FIRM BUY OR SELL QUOTATIONS, (B) TO
THE BEST OF THE TRANSFEREE’S KNOWLEDGE, AFTER SUCH TRANSFER THERE WILL BE NO
MORE THAN NINETY-FIVE (95) PERSONS, IN THE AGGREGATE, THAT BENEFICIALLY OWN THE
SPECIFIED NOTES AND THE OWNER TRUST CERTIFICATE FOR U.S. FEDERAL INCOME TAX
PURPOSES, (C) EITHER (1) SUCH BENEFICIAL OWNER IS NOT A FLOW-THROUGH ENTITY OR
(2) IS SUCH AN ENTITY, BUT NONE OF THE DIRECT OR INDIRECT BENEFICIAL OWNERS OF
ANY OF THE INTERESTS IN SUCH TRANSFEREE HAVE ALLOWED OR CAUSED, OR WILL ALLOW OR
CAUSE, FIFTY PERCENT (50%) OR MORE OF THE VALUE OF SUCH INTERESTS TO BE
ATTRIBUTABLE TO SUCH TRANSFEREE’S OWNERSHIP OF THE OWNER TRUST CERTIFICATE AND
THE SPECIFIED NOTES, AND (D) IT (1) WILL NOT USE SUCH SPECIFIED NOTE AND WILL
NOT ALLOW SUCH SPECIFIED NOTE TO BE USED AS COLLATERAL FOR THE ISSUANCE OF ANY
SECURITIES THAT COULD CAUSE THE ISSUER TO BECOME TAXABLE AS A CORPORATION FOR
U.S. FEDERAL INCOME TAX PURPOSES AND (2) WILL NOT TAKE ANY ACTION AND WILL NOT
ALLOW ANY OTHER ACTION THAT COULD CAUSE THE ISSUER TO BECOME TAXABLE AS A
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES.]

[FOR A NOTE THAT IS NOT A SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN THE
RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL BE DEEMED TO REPRESENT THAT EITHER (I) IT IS NOT AND IS
NOT ACQUIRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
THE ASSETS OF, (I) ANY EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY
PLAN AS DEFINED IN SECTION 4975(e) OF THE CODE, AN ENTITY THAT IS DEEMED TO HOLD
THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION
2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”),
WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR
SECTION 4975 OF THE CODE, (EACH, A “PLAN”), OR A GOVERNMENTAL OR CHURCH PLAN
THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE OR LOCAL LAW THAT IS SIMILAR TO TITLE
I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II)(A) THIS NOTE IS
RATED INVESTMENT GRADE AS OF THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT
THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS

 

Exhibit A-4-2



--------------------------------------------------------------------------------

WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S ACQUISITION AND
HOLDING OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL SATISFY THE
REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE
90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION
EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA OR ANY
SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
OR, IN THE CASE OF A GOVERNMENTAL OR CHURCH PLAN, WILL NOT VIOLATE ANY SIMILAR
LAW.] [FOR CLASS 1 SPECIFIED NOTES ONLY UNLESS OTHERWISE SPECIFIED IN THE
RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL REPRESENT THAT IT IS NOT AND IS NOT ACQUIRING THIS NOTE OR
ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING ASSETS OF, AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, A PLAN DESCRIBED IN SECTION
4975(E)(1) OF THE CODE, AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH
EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS
MODIFIED BY SECTION 3(42) OF ERISA, WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY
IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, OR A GOVERNMENTAL OR
CHURCH PLAN WHICH IS SUBJECT TO ANY U.S. FEDERAL, STATE OR LOCAL LAW THAT IS
SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE.]

THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [ ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION[S] REQUIRED BY
SECTION 6.5(i) [FOR CLASS 1 SPECIFIED NOTES ONLY][AND SECTION 6.5(m)] OF THE
BASE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON RECEIPT BY THE NOTE
REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. PRIOR TO PURCHASING THIS
NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH COUNSEL WITH RESPECT TO THE
AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR
TRANSFER.

THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE (IN ALL ITS CAPACITIES), THE
ADMINISTRATOR OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR GUARANTEED
BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.

 

Exhibit A-4-3



--------------------------------------------------------------------------------

NATIONSTAR AGENCY ADVANCE FUNDING TRUST

ADVANCE RECEIVABLES BACKED NOTES, SERIES [            ]

CLASS [            ] NOTE

Nationstar Agency Advance Funding Trust, a Delaware statutory trust (the
“Issuer”), for value received, hereby promises to pay to [            ], or
registered assigns (the “Noteholder”), [interest and principal as provided in
the Indenture] [the principal sum of [            ] $[            ], or such
part thereof as may be advanced and outstanding hereunder and to pay interest on
such principal sum or such part thereof as shall remain unpaid from time to
time, at the rate and at the times provided in the Indenture].

Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [        ] of the [Series Name] Indenture Supplement. The Outstanding
Note Balance of this Note bears interest at the applicable Note Interest Rate as
set forth in the Indenture. On each applicable [Interim Payment Date and]
Payment Date, in accordance with the terms and provisions of the Indenture,
interest on this Note will be paid as set forth in Section[s] [4.4] and 4.5 of
the Base Indenture and Section [        ] of the [Series Name] Indenture
Supplement.

Capitalized terms used but not defined herein have the meanings set forth in the
Fourth Amended and Restated Indenture, (as may be amended from time to time, the
“Base Indenture”), dated as of January 31, 2013, among the Issuer, The Bank of
New York Mellon, as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary (the “Indenture Trustee”), Nationstar Mortgage LLC
(“Nationstar Mortgage”), as Administrator (in such capacity, the
“Administrator”) and as Servicer (in such capacity, the “Servicer”), and
Barclays Bank PLC (“Barclays”), as Administrative Agent (the “Administrative
Agent”), and an Indenture Supplement (the “[Insert Series Name” Indenture
Supplement” and together with the Base Indenture, the “Indenture”), by and among
[insert parties to Indenture Supplement].

[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]

[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date or each Limited
Funding Date to advance amounts in respect of any VFN Principal Balance increase
hereunder to the Issuer, subject to and in accordance with the terms of the
Indenture and that certain Note Purchase Agreement (the “Note Purchase
Agreement”), by and among the Issuer, [        ], administrative agent and
[        ], as Purchaser.]

[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]

 

Exhibit A-4-4



--------------------------------------------------------------------------------

Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.

Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.

THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit A-4-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer, as of the date set forth below.

Date:             , 20[        ]

 

NATIONSTAR AGENCY ADVANCE FUNDING TRUST By: Wilmington Trust, National
Association, not in its individual capacity but solely as Owner Trustee By:    
  Issuer Authorized Officer

 

Exhibit A-4-6



--------------------------------------------------------------------------------

INDENTURE TRUSTEE’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[        ]     THE BANK OF NEW YORK MELLON, not in its
individual capacity but solely as Indenture Trustee     By:         Title:  
Authorized Signatory of Indenture Trustee

[AUTHENTICATING AGENT’S

CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.

 

Date:             , 20[        ]     THE BANK OF NEW YORK MELLON, not in its
individual capacity but solely as Indenture Trustee     By:         as
Authenticating Agent]

 

 

Exhibit A-4-7



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

This Note is one of the duly authorized Class [        ] Notes of the Issuer,
designated as its Nationstar Agency Advance Funding Trust Advance Receivables
Backed Notes, Series [            ], Class [        ] (herein called the “Class
[        ] Notes”), all issued under the Indenture. Reference is hereby made to
the Indenture for a statement of the respective rights and obligations
thereunder of the Issuer, the Indenture Trustee (in all its capacities) and the
Holders of the Notes. To the extent that any provision of this Note contradicts
or is inconsistent with the provisions of the Indenture, the provisions of the
Indenture shall control and supersede such contradictory or inconsistent
provision herein. The Notes are subject to all terms of the Indenture.

The payments on the Class [        ] Notes are [senior to the Class [        ]
Notes, the Class [        ] Notes and the Class [        ] Notes][, and
subordinate to the Class [        ] Notes, the Class [        ] Notes and the
Class [        ] Notes], as and to the extent provided in the Indenture.

The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts. All payments made by the Issuer with
respect to this Note shall be applied in accordance with the Indenture.

The entire unpaid principal amount and all accrued and unpaid interest of this
Note shall be due and payable on the earlier of (i) any Redemption Payment Date
as set forth in Section 13.1 of the Indenture [or in Section [ ] of the [Series
Name] Indenture Supplement] and (ii) the Stated Maturity Date. Notwithstanding
the foregoing, the entire unpaid principal amount and all accrued and unpaid
interest of the Notes shall be immediately due and payable on the date on which
an Event of Default of the kind specified in clause (d) or (e) of Section 8.1 of
the Base Indenture occurs, and, if any other Event of Default occurs and is
continuing, then and in each and every such case, either the Indenture Trustee
or the requisite percentage of Noteholders of each Series, by notice in writing
to the Issuer (and to the Indenture Trustee if given by the Holders), may
declare all Notes to be immediately due and payable in the manner provided in
the Indenture. All applicable principal payments on the Notes shall be made to
the Holders of the Notes entitled thereto in accordance with the terms of the
Indenture.

The Trust Estate secures this Class [        ] Note and all other Class
[        ] Notes equally and ratably without prejudice, priority or distinction
between any Class [        ] Note and any other Class [        ] Note. The Notes
are limited recourse obligations of the Issuer and are limited in right of
payment to amounts available from the Trust Estate, as provided in the
Indenture. The Issuer shall not otherwise be liable for payments on the Notes,
and none of the owners, agents, officers, directors, employees, or successors or
assigns of the Issuer shall be personally liable for any amounts payable, or
performance due, under the Notes or the Indenture.

Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified in writing by the related Noteholder to the extent provided by the
Indenture and otherwise by check mailed to the Noteholder.

 

Exhibit A-4-8



--------------------------------------------------------------------------------

[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]

[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [        ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [        ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [        ]
Note (or any one or more predecessor Notes) effected by payments to the Issuer
shall be binding upon the Issuer and shall inure to the benefit of all future
Holders of this Class [        ] Note and of any Note issued upon the
registration of transfer hereof or exchange hereof or in lieu hereof, whether or
not noted hereon.]

As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.

Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.

 

Exhibit A-4-9



--------------------------------------------------------------------------------

Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, any Supplemental Credit Enhancement Agreement, any
Derivative Agreement and any Liquidity Facility.

The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.

Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [        ] of the [Series Name] Indenture
Supplement. The Indenture also contains provisions permitting the Holders of
Notes representing specified percentages of the Outstanding Notes or a
particular Class of Notes, on behalf of all of the Noteholders, or the
Administrative Agent, as applicable, to waive compliance by the Issuer with
certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Note (or any one or more predecessor Notes) shall be conclusive and binding
upon such Holder and upon all future Holders of this Note and of any Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu hereof
whether or not notation of such consent or waiver is made upon this Note. The
Indenture also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

[For Specified Notes] [This Note is issuable only in definitive form in
denominations as provided in the [Series Name] Indenture Supplement, subject to
certain limitations therein set forth.]

 

Exhibit A-4-10



--------------------------------------------------------------------------------

Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder will be without recourse to the Receivables Seller, the
Depositor, the Administrator, the Servicer, the Indenture Trustee (in any of its
capacities) or any Affiliate (other than the Issuer), officer, employee or
director of any of them, and the obligation of the Issuer to pay principal of or
interest on this Note or any other amount payable to the Holder will be limited
to amounts available from the Trust Estate and subject to the priority of
payment set forth in the Indenture.

Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

 

Exhibit A-4-11



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee:
                                                         

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers

unto:                                                                  
                                         
                                         
                                                

(name and address of assignee)

the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,                                                 attorney, to
transfer said Note on the books kept for registration thereof, with full power
of substitution in the premises.

Dated:                     

Signature Guaranteed:

                             */

*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

 

 

Exhibit A-4-12



--------------------------------------------------------------------------------

Schedule to Series [            ], Class [        ] Note

dated as of [ ], 2013

of Nationstar Agency Advance Funding Trust

 

[Interim Payment

Date]

[Payment Date]

[Payment Date of

Additional Note

Balance/Decrease

Note Balance

  

Aggregate

Amount of

[principal

payment]

[Funding of

VFN Principal

Balance Increase] on

Class [        ] Notes

  

[Percentage

Interest in]

Aggregate Note

Balance of the

Class [        ] Notes

following

[advance/]

payment

  

[Percentage of

Interest in]

Aggregate Note

Balance of this

Class [        ] Note

following

[advance/]

payment

  

Note Balance of

Note following

[advance/]

payment

                                                                                
                                                                                
                                                                              
                                                                                
                                                                              
                                                                              

 

Exhibit A-4-13



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF RULE 144A TRANSFER CERTIFICATE AND TRANSFEREE CERTIFICATION

 

Issuer Nationstar Agency Advance Funding Trust

c/o Wilmington Trust, National Association, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Administrator Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Jason Wiley

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Amar Patel

 

Depositor Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

 

Indenture Trustee The Bank of New York Mellon

2001 Bryan Street, 9th Floor

Dallas, Texas 75201

Attn: Transfers – Nationstar Advance Receivables [Series]

 

  Re: $[            ] Nationstar Advance Receivables Backed Notes, Series
20    -    , Class             

Reference is hereby made to the Fourth Amended and Restated Indenture, effective
as of January 31, 2013 (the “Indenture”), among Nationstar Agency Advance
Funding Trust, as Issuer, Nationstar Mortgage LLC, as Administrator and
Servicer, and The Bank of New York Mellon, as Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary and Barclays Bank PLC, as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meanings given to them in the Indenture.

 

Exhibit B-1-1



--------------------------------------------------------------------------------

[NOTE: COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE
TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD. COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE. COMPLETE [C]
FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO A TRANSFEREE
THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A GLOBAL NOTE.
COMPLETE [D] FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO
A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A RULE 144A DEFINITIVE NOTE.
COMPLETE [E] FOR A TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO A
TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A
DEFINITIVE NOTE. COMPLETE [F] FOR A TRANSFER OF AN INTEREST IN RULE 144A
DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST
IN A RULE 144A GLOBAL NOTE. COMPLETE [G] FOR A TRANSFER OF AN INTEREST IN A RULE
144A DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A RULE
144A DEFINITIVE NOTE.]

[A] This letter relates to             principal amount of Notes that are held
in the form of a beneficial interest in a Regulation S Global Note (ISIN No.
            ) (CUSIP No.             ) in the name of             (the
“Transferor”) through [Euroclear] [Clearstream], which in turn holds through the
Depository. The Transferor has requested a transfer of such beneficial interest
in the Notes for a beneficial interest in a Rule 144A Global Note (CUSIP No.
            ) in the name of             (the “Transferee”), to be held through
the Depository. Delivered herewith is a Transferee Certification completed by
the Transferee.

[B] This letter relates to             principal amount of Notes that are held
in the form of a beneficial interest in a Regulation S Global Note (ISIN No.
            ) (CUSIP No.             ) in the name of             (the
“Transferor”) through [Euroclear] [Clearstream], which in turn holds through the
Depository. The Transferor has requested a transfer of such beneficial interest
in the Notes for a Rule 144A Definitive Note (CUSIP No.             ) in the
name of             (the “Transferee”), pursuant to Section 6.5 of the
Indenture. Delivered herewith is a Transferee Certification completed by the
Transferee.

[C] This letter relates to a Regulation S Definitive Note (ISIN No.
            ) (CUSIP No.             ) in the principal amount of             in
the name of             (the “Transferor”). The Transferor has requested a
transfer of such Note for a beneficial interest in a Rule 144A Global Note
(CUSIP No.             ) in the name of             (the “Transferee”), to be
held through the Depository. Delivered herewith is a Transferee Certification
completed by the Transferee.

[D] This letter relates to a Regulation S Definitive Note (ISIN No.
            ) (CUSIP No.             ) in the principal amount of             in
the name of             (the “Transferor”). The Transferor has requested a
transfer of such Note for a Rule 144A Definitive Note (CUSIP No.             )
in the name of             (the “Transferee”) pursuant to Section 6.5 of the
Indenture. Delivered herewith is a Transferee Certification completed by the
Transferee.

 

Exhibit B-1-2



--------------------------------------------------------------------------------

[E] This letter relates to             principal amount of Notes that are held
in the form of a beneficial interest in a Rule 144A Global Note (CUSIP No.
            ) in the name of             (the “Transferor”) through the
Depository. The Transferor has requested a transfer of such beneficial interest
in the Notes for a Rule 144A Definitive Note (CUSIP No.             ) in the
name of             (the “Transferee”) pursuant to Section 6.5 of the Indenture.
Delivered herewith in a Transferee Certification completed by the Transferee.

[F] This letter relates to a Rule 144A Definitive Note (CUSIP No.             )
in the principal amount of             in the name of             (the
“Transferor”). The Transferor has requested a transfer of such Note for a
beneficial interest in a Rule 144A Global Note (CUSIP No.             ) in the
name of             (the “Transferee”), to be held through the Depository.
Delivered herewith is a Transferee Certification completed by the Transferee.

[G] This letter relates to a Rule 144A Definitive Note (CUSIP No.            )
in the principal amount of             in the name of             (the
“Transferor”). The Transferor has requested a transfer of such Notes for another
Rule 144A Definitive Note (CUSIP No.             ) in the name of
            (the “Transferee”) pursuant to Section 6.5 of the Indenture.
Delivered herewith is a Transferee Certification completed by the Transferee.

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture and the Notes and
(ii) Rule 144A under the Securities Act to a Transferee that the Transferor
reasonably believes is purchasing the Notes for its own account and the
Transferor reasonably believes that the Transferee is a “qualified institutional
buyer” within the meaning of Rule 144A, and such Transferee is aware that the
sale to it is being made in reliance upon Rule 144A, in each case in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction.

If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.

 

Exhibit B-1-3



--------------------------------------------------------------------------------

The certificate and the statements contained herein are made for your benefit.

 

[INSERT NAME OF TRANSFEROR] By:       Name:   Title:  
                        Dated:

 

Exhibit B-1-4



--------------------------------------------------------------------------------

TRANSFEREE CERTIFICATION

 

Issuer Nationstar Agency Advance Funding Trust

c/o Wilmington Trust, National Association, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Administrator Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Jason Wiley

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Amar Patel

 

Depositor Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

 

Indenture Trustee The Bank of New York Mellon

2001 Bryan Street, 9th Floor

Dallas, Texas 75201

Attn: Transfers – Nationstar Advance Receivables [Series]

Reference is hereby made to the Fourth Amended and Restated Indenture, dated as
of January 31, 2013, (the “Indenture”), among Nationstar Agency Advance Funding
Trust, as Issuer, Nationstar Mortgage LLC, as Administrator and Servicer, and
The Bank of New York Mellon, as Indenture Trustee, Calculation Agent, Paying
Agent and Securities Intermediary. Capitalized terms used but not defined herein
shall have the meanings given to them in the Indenture.

The undersigned (the “Transferee”) intends to purchase $            Note Balance
of Class     Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached. In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.

 

Exhibit B-1-5



--------------------------------------------------------------------------------

1. The Transferee is a “qualified institutional buyer” as that term is defined
in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933, as
amended (the “1933 Act”) and has completed the form of certification to that
effect attached hereto as Annex A1 (if the Transferee is not a registered
investment company) or Annex A2 (if the Transferee is a registered investment
company). The Transferee is aware that the sale to it is being made in reliance
on Rule 144A.

2. The Transferee understands that the Notes have not been registered under the
1933 Act or registered or qualified under any state securities laws and that no
transfer may be made unless the Notes are registered under the 1933 Act and
under applicable state law or unless the transfer complies with Section 6.5 of
the Indenture and any provision in any applicable Indenture Supplement. The
Transferee further understands that neither the Transferor, the Administrator,
the Servicer, the Indenture Trustee nor the Note Registrar is under any
obligation to register the Notes or make an exemption from such registration
available.

3. The Transferee is acquiring the Notes for its own account or for the account
of a “qualified institutional buyer” (as defined in Rule 144A, a “QIB”), and
understands that such Notes may be resold, pledged or transferred only (a) to a
person reasonably believed to be such a QIB that purchases for its own account
or for the account of a QIB to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A or (b) to a transferee that is a
non-U.S. Person acquiring such interest in an “offshore transaction” (as defined
in Regulation S) in compliance with the provisions of Regulation S, if the
transfer is otherwise made in accordance with any applicable securities laws of
any state of the United States or any other relevant jurisdiction. In addition,
such transfer may be subject to additional restrictions and is subject to
compliance with certain procedures, as set forth in Section 6.5 of the Indenture
referred to below and any provision in any applicable Indenture Supplement. By
its execution of this agreement, the Transferee agrees that it will not resell,
pledge or transfer any of the Notes to anyone otherwise than in strict
compliance with Rule 144A, or pursuant to another exemption from registration
under the 1933 Act and all applicable state securities laws, and in strict
compliance with the transfer restrictions set forth in Section 6.5 of the
Indenture. The Transferee will not attempt to transfer any or all of the Notes
pursuant to Rule 144A unless the Transferee offers and sells such Certificates
only to QIBs or to offerees or purchasers that the Transferee and any person
acting on behalf of the Transferee reasonably believe (as described in paragraph
(d)(l) of Rule 144A) is a QIB.

4. The Transferee has been furnished with all information that it requested
regarding (a) the Notes and distributions thereon and (b) the Indenture.

5. The Transferee has knowledge in financial and business matters and is capable
of evaluating the merits and risks of an investment in the Notes; the Transferee
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision; and the Transferee (or any account or
which it is pursuing) is able to bear the economic risk of an investment in the
Notes and can afford a complete loss of such investment.

6. The Transferee is an “accredited investor” as defined in paragraph (1), (2),
(3) or (7) of Rule 501(a) under the 1933 Act.

 

Exhibit B-1-6



--------------------------------------------------------------------------------

7. Either (i) the Transferee is not, and is not acquiring the Notes for, an
“employee benefit plan” as defined in section 3(3) of ERISA, a plan described in
section 4975(e)(1) of the Code, an entity which is deemed to hold the assets of
any such plan pursuant to 29 C.F.R. section 2510.3-101 as modified by section
3(42) of ERISA, which employee benefit plan, plan or entity is subject to Title
I of ERISA or section 4975 of the Code, or a governmental or church plan which
is subject to any U.S. federal, state or local law that is similar to Title I of
ERISA or section 4975 of the Code, or (ii) (A) the Transferee is acquiring a
Note other than a Specified Note, (B) as of the date of the transfer or
purchase, the Note is rated investment grade, it believes that such Note is
properly treated as indebtedness without substantial equity features for
purposes of the Plan Asset Regulations (set forth in 29 C.F.R. section
2510.3-101, as modified by section 3(42) of ERISA) and agrees to so treat such
Note and (C) the Transferee’s acquisition and holding of the Notes will satisfy
the requirements of Prohibited Transaction Class Exemption (“PTCE”) 84-14
(relating to transactions affected by a qualified professional asset manager),
PTCE 90-1 (relating to investments by insurance company pooled separate
accounts), PTCE 91-38 (relating to investments in bank collective investment
funds), PTCE 95-60 (relating to transactions involving insurance company general
accounts), PTCE 96-23 (relating to transactions directed by an in-house
professional asset manager) or the statutory prohibited transaction exemption
for service providers set forth in section 408(b)(17) of ERISA or a similar
class or statutory exemption and will not result in a non-exempt prohibited
transaction under section 406 of ERISA or section 4975 of the Code (or, in the
case of a governmental or church plan, will not violate any such similar U.S.
federal, state or local law).

8. If the Transferee is acquiring the Notes as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to each such account and it has full power to make the foregoing
acknowledgments, representations, warranties and agreements on behalf of each
such account.

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

[TRANSFEREE]   By:       Name:       Title:    

 

Exhibit B-1-7



--------------------------------------------------------------------------------

Annex A1 to Exhibit B-1

TRANSFEREES OTHER THAN REGISTERED INVESTMENT COMPANIES

1. As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Transferee.

2. The Transferee is a “qualified institutional buyer” as that term is defined
in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933, as
amended (the “1933 Act”), because (a) the Transferee owned and/or invested on a
discretionary basis at least $            in securities [Note to reviewer—the
amount in the previous blank must be at least $100,000,000 unless the Transferee
is a dealer, in which case the amount filled in the previous blank must be at
least $10,000,000.] (except for the excluded securities referred to in paragraph
3 below) as of                         [specify a date on or since the end of
the Transferee’s most recently ended fiscal year] (such amount being calculated
in accordance with Rule 144A) and (b) the Transferee meets the criteria listed
in the category marked below.

 

           Corporation, etc. The Transferee is an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, a
corporation (other than a bank as defined in Section 3(a)(2) of the 1933 Act or
a savings and loan association or other similar institution referenced in
Section 3(a)(5)(A) of the Act), a partnership, or a Massachusetts or similar
business trust.

 

           Bank. The Transferee (a) is a national bank or banking institution as
defined in Section 3(a)(2) of the 1933 Act and is organized under the laws of a
state, territory or the District of Columbia. The business of the Transferee is
substantially confined to banking and is supervised by the appropriate state or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements as of a date not more
than 16 months preceding the date of this certification in the case of a U.S.
bank, and not more than 18 months preceding the date of this certification in
the case of a foreign bank or equivalent institution, a copy of which financial
statements is attached hereto.

 

           Savings and Loan. The Transferee is a savings and loan association,
building and loan association, cooperative bank, homestead association or
similar institution referenced in Section 3(a)(5)(A) of the 1933 Act. The
Transferee is supervised and examined by a state or federal authority having
supervisory authority over any such institutions or is a foreign savings and
loan association or equivalent institution and has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements as
of a date not more than 16 months preceding the date of this certification in
the case of a U.S. savings and loan association or similar institution, and not
more than 18 months preceding the date of this certification in the case of a
foreign savings and loan association or equivalent institution, a copy of which
financial statements is attached hereto.

 

           Broker-dealer. The Transferee is a dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended (the “1934 Act”).

 

           Insurance Company. The Transferee is an insurance company as defined
in Section 2(13) of the 1933 Act, whose primary and predominant business
activity is the writing of insurance or the reinsuring of risks underwritten by
insurance companies and which is subject to supervision by the insurance
commissioner or a similar official or agency of a state, territory or the
District of Columbia.

 

Exhibit B-1-8



--------------------------------------------------------------------------------

           State or Local Plan. The Transferee is a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees.

 

           ERISA Plan. The Transferee is an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Certificate Act of 1974, as
amended.

 

           Investment Adviser. The Transferee is an investment adviser
registered under the Investment Advisers Act of 1940, as amended.

 

           Other. The Transferee qualifies as a “qualified institutional buyer”
as defined in Rule 144A on the basis of facts other than those listed in any of
the entries above. If this response is marked, the Transferee must certify on
additional pages, to be attached to this certification, to facts that satisfy
the Servicer that the Transferee is a “qualified institutional buyer” as defined
in Rule 144A.

3. The term “securities” as used herein does not include (a) securities of
issuers that are affiliated with the Transferee, (b) securities constituting the
whole or part of an unsold allotment to or subscription by the Transferee, if
the Transferee is a dealer, (c) bank deposit notes and certificates of deposit,
(d) loan participations, (e) repurchase agreements, (f) securities owned but
subject to a repurchase agreement and (g) currency, interest rate and commodity
swaps.

4. For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee used the
cost of such securities to the Transferee and did not include any of the
securities referred to in the preceding paragraph. Further, in determining such
aggregate amount, the Transferee may have included securities owned by
subsidiaries of the Transferee, but only if such subsidiaries are consolidated
with the Transferee in its financial statements prepared in accordance with
generally accepted accounting principles and if the investments of such
subsidiaries are managed under the Transferee’s direction. However, such
securities were not included if the Transferee is a majority-owned, consolidated
subsidiary of another enterprise and the Transferee is not itself a reporting
company under the 1934 Act.

5. The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Notes are
relying and will continue to rely on the statements made herein because one or
more sales to the Transferee may be made in reliance on Rule 144A.

 

6. Will the Transferee be purchasing

  

 

  

 

     

theNotes only for the Transferee’s

ownaccount?

   YES    NO      

If the answer to the foregoing question is “NO”, the Transferee agrees that, in
connection with any purchase of securities sold to the Transferee for the
account of a third party (including any separate account) in reliance on Rule
144A, the Transferee will only purchase for the account of a third party that at
the time is a “qualified institutional buyer” within the meaning of Rule 144A.
In addition, the Transferee agrees that the Transferee will not purchase
securities for a third party unless the Transferee has obtained a current
representation letter from such third party or taken other appropriate steps
contemplated by Rule 144A to conclude that such third party independently meets
the definition of “qualified institutional buyer” set forth in Rule 144A.

 

Exhibit B-1-9



--------------------------------------------------------------------------------

The Transferee will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Transferee’s purchase of the Notes will constitute a reaffirmation
of this certification as of the date of such purchase. In addition, if the
Transferee is a bank or savings and loan as provided above, the Transferee
agrees that it will furnish to such parties updated annual financial statements
promptly after they become available.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this         day of                     ,
            .

 

 

Print Name of Transferee By:     Name:     Title:     Date:    

 

Exhibit B-1-10



--------------------------------------------------------------------------------

Annex A2 to Exhibit B-1

REGISTERED INVESTMENT COMPANIES

1. As indicated below, the undersigned is the President, Chief Financial Officer
or Senior Vice President of the entity purchasing the Notes (the “Transferee”)
or, if the Transferee is part of a Family of Investment Companies (as defined in
paragraph 3 below), is an officer of the related investment adviser (the
“Adviser”).

2. The Transferee is a “qualified institutional buyer” as that term is defined
in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933, as
amended (the “1933 Act”), because (a) the Transferee is an investment company (a
“Registered Investment Company”) registered under the Investment Company Act of
1940, as amended (the “1940 Act”) and (b) as marked below, the Transferee alone,
or the Transferee’s Family of Investment Companies, owned at least
$            [Note to reviewer—the amount in the previous blank must be at least
$100,000,000] in securities (other than the excluded securities referred to in
paragraph 4 below) as of             [specify a date on or since the end of the
Transferee’s most recently ended fiscal year]. For purposes of determining the
amount of securities owned by the Transferee or the Transferee’s Family of
Investment Companies, the cost of such securities to the Transferee or the
Transferee’s Family of Investment Companies was used.

 

           The Transferee owned $            in securities (other than the
excluded securities referred to in paragraph 4 below) as of the end of the
Transferee’s most recent fiscal year (such amount being calculated in accordance
with Rule 144A).

 

           The Transferee is part of a Family of Investment Companies which
owned in the aggregate $            in securities (other than the excluded
securities referred to in paragraph 4 below) as of the end of the Transferee’s
most recent fiscal year (such amount being calculated in accordance with Rule
144A).

3. The term “Family of Investment Companies” as used herein means two or more
Registered Investment Companies except for a unit investment trust whose assets
consist solely of shares of one or more Registered Investment Companies
(provided that each series of a “series company,” as defined in Rule 18f-2 under
the 1940 Act, shall be deemed to be a separate investment company) that have the
same investment adviser (or, in the case of a unit investment trust, the same
depositor) or investment advisers (or depositors) that are affiliated (by virtue
of being majority-owned subsidiaries of the same parent or because one
investment adviser is a majority-owned subsidiary of the other).

4. The term “securities” as used herein does not include (a) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (b) bank deposit notes and certificates of
deposit, (c) loan participations, (d) repurchase agreements, (e) securities
owned but subject to a repurchase agreement and (f) currency, interest rate and
commodity swaps.

5. The Transferee is familiar with Rule 144A and understands that the parties to
which this certification is being made are relying and will continue to rely on
the statements made herein because one or more sales to the Transferee will be
in reliance on Rule 144A. In addition, the Transferee will only purchase for the
Transferee’s own account.

 

Exhibit B-1-11



--------------------------------------------------------------------------------

The undersigned will notify the parties to which this certification is made of
any changes in the information and conclusions herein. Until such notice, the
Transferee’s purchase of the Purchased Certificates will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this         of                     ,
            .

 

 

[Print Name of Transferee or Adviser] By:     Name:     Title:    

 

IF AN ADVISER: [Print Name of Transferee]

Date:                                                  

 

Exhibit B-1-12



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF REGULATION S NOTE TRANSFER CERTIFICATE

[Transferee to Receive Regulation S Note]

FORM OF REGULATION S NOTE TRANSFER CERTIFICATE

[Transferee to Receive Regulation S Note]

 

Issuer Nationstar Agency Advance Funding Trust

c/o Wilmington Trust, National Association, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Administrator Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Jason Wiley

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Amar Patel

 

Depositor Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

 

Indenture Trustee The Bank of New York Mellon

2001 Bryan Street, 9th Floor

Dallas, Texas 75201

Attn: Transfers – Nationstar Advance Receivables [Series]

 

Re:     $[                    ] Nationstar Advance Receivables Backed Notes,
Series 20    -    , Class             

Reference is hereby made to the Fourth Amended and Restated Indenture, effective
as of January 31, 2013 (the “Indenture”), among Nationstar Agency Advance
Funding Trust, as Issuer, Nationstar Mortgage LLC, as Administrator and
Servicer, and The Bank of New York Mellon,

 

Exhibit B-2-1



--------------------------------------------------------------------------------

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary and Barclays Bank PLC, as Administrative Agent. Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.

[NOTE: COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO
A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD. COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE. COMPLETE
[C] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A TRANSFEREE
THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S GLOBAL NOTE.
COMPLETE [D] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A
TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A REGULATION S DEFINITIVE NOTE.
COMPLETE [E] FOR A TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE TO A
TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S
DEFINITIVE NOTE. COMPLETE [F] FOR A TRANSFER OF AN INTEREST IN REGULATION S
DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST
IN A REGULATION S GLOBAL NOTE. COMPLETE [G] FOR A TRANSFER OF AN INTEREST IN A
REGULATION S DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF
A REGULATION S DEFINITIVE NOTE.]

[A] This letter relates to             principal amount of Notes that are held
in the form of a beneficial interest in a Rule 144A Global Note (CUSIP No.
            ) in the name of             (the “Transferor”) through the
Depository. The Transferor has requested a transfer of such beneficial interest
in the Notes for a beneficial interest in a Regulation S Global Note (ISIN No.
            ) (CUSIP No.             ) in the name of             (the
“Transferee”) through [Euroclear] [Clearstream], which in turn holds through the
Depository. Delivered herewith is a Transferee Certification completed by the
Transferee.

[B] This letter relates to             principal amount of Notes that are held
in the form of a beneficial interest in a Rule 144A Global Note (CUSIP No.
            ) in the name of             (the “Transferor”) through the
Depository. The Transferor has requested a transfer of such beneficial interest
in the Notes for a Regulation S Definitive Note (ISIN No.             ) (CUSIP
No.             ) in the name of             (the “Transferee”) pursuant to
Section 6.5 of the Indenture. Delivered herewith is a Transferee Certification
completed by the Transferee.

[C] This letter relates to a Rule 144A Definitive Note (CUSIP No.             )
in the principal amount of             in the name of             (the
“Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes for a beneficial interest in a Regulation S Global Note
(ISIN No.             ) (CUSIP No.             ) in the name of             (the
“Transferee”) through [Euroclear] [Clearstream], which in turn holds through the
Depository. Delivered herewith is a Transferee Certification completed by the
Transferee.

 

Exhibit B-2-2



--------------------------------------------------------------------------------

[D] This letter relates to a Rule 144A Definitive Note (CUSIP No.            )
in the principal amount of             in the name of             (the
“Transferor”). The Transferor has requested a transfer of such Note for a
Regulation S Definitive Note (ISIN No.             ) (CUSIP No.            ) in
the name of             (the “Transferee”) pursuant to Section 6.5 of the
Indenture. Delivered herewith is a Transferee Certification completed by the
Transferee.

[E] This letter relates to             principal amount of Notes that are held
in the form of a beneficial interest in a Regulation S Global Note (ISIN No.
            ) (CUSIP No.            ) in the name of             (the
“Transferor”) through the Depository. The Transferor has requested a transfer of
such beneficial interest in the Notes for a Regulation S Definitive Note (ISIN
No.             ) (CUSIP No.             ) in the name of             (the
“Transferee”) pursuant to Section 6.5 of the Indenture. Delivered herewith is a
Transferee Certification completed by the Transferee.

[F] This letter relates to a Regulation S Definitive Note (ISIN No.
            ) (CUSIP No.             ) in the principal amount of             in
the name of             (the “Transferor”). The Transferor has requested a
transfer of such Note for a beneficial interest in a Regulation S Global Note
(ISIN No.             ) (CUSIP No.             ) in the name of             (the
“Transferee”) through [Euroclear] [Clearstream], which in turn holds through the
Depository. Delivered herewith is a Transferee Certification completed by the
Transferee.

[G] This letter relates to a Regulation S Definitive Note (ISIN No.
            ) (CUSIP No.             ) in the principal amount of             in
the name of             (the “Transferor”). The Transferor has requested of such
beneficial interest in the Notes for Regulation S Definitive Note (ISIN No.
            ) (CUSIP No.             ) in the name of             (the
“Transferee”) pursuant to Section 6.5 of the Indenture. Delivered herewith is a
Transferee Certification completed by the Transferee.

In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture and the Notes, and
that:

(i) the offer of the Notes was not made to a person in the United States;

(ii) at the time the buy order was originated, the Transferee was outside the
United States or the Transfer and any person acting on its behalf reasonably
believed that the Transferee was outside the United States

(iii) no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;

(iv) the transaction is not part of a plan or scheme to evade the registration
requirements of the United States Securities Act of 1933, as amended (the
“Securities Act”); and

(v) the Transferee is not a U.S. Person.

 

Exhibit B-2-3



--------------------------------------------------------------------------------

If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.

 

Exhibit B-2-4



--------------------------------------------------------------------------------

The certificate and the statements contained herein are made for your benefit.

 

[INSERT NAME OF TRANSFEROR] By:       Name:   Title:

Dated:

 

Exhibit B-2-5



--------------------------------------------------------------------------------

TRANSFEREE CERTIFICATION

 

Issuer

Nationstar Agency Advance Funding Trust

c/o Wilmington Trust, National Association, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Administrator

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Jason Wiley

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Amar Patel

 

Depositor

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

 

Indenture Trustee

The Bank of New York Mellon

2001 Bryan Street, 9th Floor

Dallas, Texas 75201

Attn: Transfers – Nationstar Advance Receivables [Series]

Reference is hereby made to the Fourth Amended and Restated Indenture, effective
as of January 31, 2013, (the “Indenture”), among Nationstar Agency Advance
Funding Trust, as Issuer, Nationstar Mortgage LLC, as Administrator and
Servicer, and The Bank of New York Mellon, as Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary and Barclays Bank PLC, as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meanings given to them in the Indenture.

The undersigned (the “Transferee”) intends to purchase $            Note Balance
of Class __Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached. In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.

1. The Transferee (i) is acquiring such Notes in an offshore transaction in
accordance with Rule 904 of Regulation S, (ii) is acquiring such Notes for its
own account, (iii) is not acquiring, and has not entered into any discussions
regarding its acquisition of, such Notes while it is in the United States of
America or any of its territories or possessions, (iv)

 

Exhibit B-2-6



--------------------------------------------------------------------------------

understands that such Notes are being sold without registration under the
Securities Act by reason of an exemption that depends, in part, on the accuracy
of these representations, (v) understands that such Notes may not, absent an
applicable exemption, be transferred without registration and/or qualification
under the Securities Act and applicable state securities laws and the laws of
any other applicable jurisdiction and (vi) understands that prior to the end of
the Distribution Compliance Period, interests in a Regulation S Note may only be
held through Euroclear or Clearstream.

2. The Transferee understands that the Notes have not been registered under the
Securities Act and, therefore, cannot be offered or sold in the United States or
to U.S. Persons (as defined in Rule 902(k) promulgated under the Securities Act)
unless they are registered under the Securities Act or unless an exemption from
registration is available. Accordingly, the certificates representing the Notes
will bear a legend stating that the Notes have not been registered under the
Securities Act and setting forth certain of the restrictions on transfer of the
Notes. The Transferee understands that the Issuer has no obligation to register
the Notes under the Securities Act or to comply with the requirements for any
exemption from the registration requirements of the Securities Act.

3. The Transferee understands that the Notes (or any interest therein) may be
resold, pledged or transferred only (a) to a person whom the Transferee
reasonably believes after due inquiry is, and who has certified that it is, a
“qualified institutional buyer” (a “QIB”) that purchases for its own account or
for the account of a QIB to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A or (b) to a transferee that is a
non-U.S. Person acquiring such interest in an “offshore transaction” (as defined
in Regulation S) in compliance with the provisions of Regulation S, if the
transfer is otherwise made in accordance with any applicable securities laws of
any state of the United States or any other relevant jurisdiction. In addition,
such transfer may be subject to additional restrictions and is subject to
compliance with certain procedures, as set forth in Section 6.5 of the Indenture
referred to above.

4. The Transferee has been furnished with all information that it requested
regarding (a) the Notes and distributions thereon and (b) the Indenture.

5. The Transferee has knowledge in financial and business matters and is capable
of evaluating the merits and risks of an investment in the Notes; the Transferee
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision; and the Transferee (or any account or
which it is pursuing) is able to bear the economic risk of an investment in the
Notes and can afford a complete loss of such investment.

6. [For Notes other than Specified Notes (unless otherwise specified in the
related Supplement)] Either (i) the Transferee is not, and is not acquiring the
Notes on behalf of or with assets of, an “employee benefit plan” as defined in
section 3(3) of ERISA, a plan described in section 4975(e)(1) of the Code, an
entity which is deemed to hold the assets of any such employee benefit plan or
plan pursuant to 29 C.F.R. Section 2510.3-101 as modified by section 3(42) of
ERISA, which employee benefit plan, plan or entity is subject to Title I of
ERISA or section 4975 of the Code, or a governmental or church plan which is
subject to any U.S. federal, state or local law that is similar to Title I of
ERISA or section 4975 of the Code, or (ii) (A) as of the date of the transfer,
the Note is rated investment grade, it believes that such Note is properly

 

Exhibit B-2-7



--------------------------------------------------------------------------------

treated as indebtedness without substantial equity features for purposes of the
Plan Asset Regulations (set forth in 29 C.F.R. section 2510.3-101, as modified
by section 3(42) of ERISA) and agrees to so treat such Note and (B) the
Transferee’s acquisition and holding of the Notes will satisfy the requirements
of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (relating to
transactions affected by a qualified professional asset manager), PTCE 90-1
(relating to investments by insurance company pooled separate accounts), PTCE
91-38 (relating to investments in bank collective investment funds), PTCE 95-60
(relating to transactions involving insurance company general accounts), PTCE
96-23 (relating to transactions directed by an in-house professional asset
manager) or the statutory prohibited transaction exemption for service providers
set forth in Section 408(b)(17) of ERISA or a similar class or statutory
exemption and will not result in a non-exempt prohibited transaction under
section 406 of ERISA or section 4975 of the Code (or, in the case of a
governmental or church plan, will not violate any such similar U.S. federal,
state or local law). [For Specified Notes (unless otherwise specified in the
related Supplement)] The Transferee is not, and is not acquiring the Notes on
behalf of or with assets of, an “employee benefit plan” as defined in
section 3(3) of ERISA, a plan described in section 4975(e)(1) of the Code, an
entity which is deemed to hold the assets of any such employee benefit plan or
plan pursuant to 29 C.F.R. Section 2510.3-101 as modified by section 3(42) of
ERISA, which employee benefit plan, plan or entity is subject to Title I of
ERISA or section 4975 of the Code, or a governmental or church plan which is
subject to any U.S. federal, state or local law that is similar to Title I of
ERISA or section 4975 of the Code.

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.

 

Exhibit B-2-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

[TRANSFEREE]   By:       Name:       Title:    

 

Exhibit B-2-9



--------------------------------------------------------------------------------

Exhibit C

FORM OF FREDDIE MAC CONSENT

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit D

AGREED UPON PROCEDURES

 

Exhibit D-1



--------------------------------------------------------------------------------

Exhibit E

FORM OF ADDITIONAL TRANSFEREE CERTIFICATION FOR TRANSFER OF

SPECIFIED NOTE REQUIRED UNDER SECTION 6.5(M) OF THE INDENTURE

TRANSFEREE CERTIFICATION

 

Issuer

Nationstar Agency Advance Funding Trust

c/o Wilmington Trust, National Association, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Administrator

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Jason Wiley

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Amar Patel

 

Depositor

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

 

Indenture Trustee

The Bank of New York Mellon

2001 Bryan Street, 9th Floor

Dallas, Texas 75201

Attn: Transfers – Nationstar Advance Receivables [Series]

Reference is hereby made to the Fourth Amended and Restated Indenture, dated as
of January 31, 2013, (the “Indenture”), between Nationstar Agency Advance
Funding Trust, as Issuer, Nationstar Mortgage LLC, as Administrator and
Servicer, and The Bank of New York Mellon, as Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

Exhibit E-1



--------------------------------------------------------------------------------

The undersigned (the “Transferee”) intends to purchase $            principal
balance of Class [        ] Specified Note from the Transferor named in the
Transfer Certificate to which this Transferee Certification is attached. In
connection with the transfer of such Class [        ] Specified Note (the
“Transfer”), the Transferee does hereby certify that:

(i) The Transferee has neither acquired nor will it transfer the Class
[        ] Specified Note or cause the Class [        ] Specified Note to be
marketed on or through an “established securities market” within the meaning of
Section 7704(b)(1) of the Code, including, without limitation, an
over-the-counter market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations.

(ii) To the best of the Transferee’s knowledge, after such transfer there will
be no more than ninety-five (95) Persons, in the aggregate, that beneficially
own the Specified Notes and the Owner Trust Certificate for U.S. federal income
tax purposes.

(iii) The Transferee either (A) is not, and will not become, a partnership, S
corporation or grantor trust for U.S. federal income tax purposes, or (B) is
such an entity, but none of the direct or indirect beneficial owners of any of
the interests in such transferee have allowed or caused, or will allow or cause,
fifty percent (50%) or more of the value of such interests to be attributable to
such transferee’s ownership of Owner Trust Certificates and Specified Notes. In
addition, such Transferee (1) will not use the Class [        ] Specified Note
and will not allow the Class [        ] Specified Note to be used as collateral
for the issuance of any securities (or other interests) that could cause the
Trust to become subject to taxation as a taxable mortgage pool taxable as a
corporation, publicly traded partnership taxable as a corporation or association
taxable as a corporation, each for U.S. federal income tax purposes and (2) will
not take any action and will not allow any other action that could cause the
Trust to become taxable as a corporation for U.S. federal income tax purposes.

(iv) The Transferee understands that tax counsel to the Trust has provided an
opinion substantially to the effect that the Trust will not be taxable as a
corporation for U.S. federal income tax purposes and that the validity of such
opinion is dependent in part on the accuracy of the representations in
paragraphs (i), (ii) and (iii) above.

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.

 

Exhibit E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

[TRANSFEREE]   By:       Name:       Title:    

 

Exhibit E-3



--------------------------------------------------------------------------------

Exhibit F

FORM OF ADDITIONAL TRANSFEREE CERTIFICATION FOR TRANSFER OF

SPECIFIED NOTE REQUIRED UNDER SECTION 6.5(M) AND 6.5(N) OF THE INDENTURE

TRANSFEREE CERTIFICATION

 

Issuer

Nationstar Agency Advance Funding Trust

c/o Wilmington Trust, National Association, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Administrator

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Jason Wiley

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

Attention: Amar Patel

 

Depositor

Nationstar Agency Advance Funding LLC

c/o Nationstar Mortgage LLC

350 Highland Drive

Lewisville, TX 75067

 

Indenture Trustee

The Bank of New York Mellon

2001 Bryan Street, 9th Floor

Dallas, Texas 75201

Attn: Transfers – Nationstar Advance Receivables [Series]

Reference is hereby made to the Fourth Amended and Restated Indenture, dated as
of January 31, 2013, (the “Indenture”), between Nationstar Agency Advance
Funding Trust, as Issuer, Nationstar Mortgage LLC, as Administrator and
Servicer, and The Bank of New York Mellon, as Indenture Trustee, Calculation
Agent, Paying Agent and Securities Intermediary. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

 

Exhibit F-1



--------------------------------------------------------------------------------

The undersigned (the “Transferee”) intends to purchase $            principal
balance of Class [        ] Specified Note from the Transferor named in the
Transfer Certificate to which this Transferee Certification is attached. In
connection with the transfer of such Class [        ] Specified Note (the
“Transfer”), the Transferee does hereby certify that:

(i) The Transferee has neither acquired nor will it transfer the Class
[        ] Specified Note or cause the Class [        ] Specified Note to be
marketed on or through an “established securities market” within the meaning of
Section 7704(b)(1) of the Code, including, without limitation, an
over-the-counter market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations.

(ii) To the best of the Transferee’s knowledge, after such transfer there will
be no more than ninety-five (95) Persons, in the aggregate, that beneficially
own the Specified Notes and the Owner Trust Certificate for U.S. federal income
tax purposes.

(iii) The Transferee either (A) is not, and will not become, a partnership, S
corporation or grantor trust for U.S. federal income tax purposes, or (B) is
such an entity, but none of the direct or indirect beneficial owners of any of
the interests in such transferee have allowed or caused, or will allow or cause,
fifty percent (50%) or more of the value of such interests to be attributable to
such transferee’s ownership of Owner Trust Certificates and Specified Notes. In
addition, such Transferee (1) will not use the Class [        ] Specified Note
and will not allow the Class [        ] Specified Note to be used as collateral
for the issuance of any securities (or other interests) that could cause the
Trust to become subject to taxation as a taxable mortgage pool taxable as a
corporation, publicly traded partnership taxable as a corporation or association
taxable as a corporation, each for U.S. federal income tax purposes and (2) will
not take any action and will not allow any other action that could cause the
Trust to become taxable as a corporation for U.S. federal income tax purposes.

(iv) The Transferee understands that tax counsel to the Trust has provided an
opinion substantially to the effect that the Trust will not be taxable as a
corporation for U.S. federal income tax purposes and that the validity of such
opinion is dependent in part on the accuracy of the representations in
paragraphs (i), (ii) and (iii) above.

(v) The Transferee is a “United States person,” as defined in
Section 7701(a)(30) of the Code and will not transfer or cause such Class
[        ] Specified Note to be transferred to, any person other than a “United
States person,” as defined in Section 7701(a)(30) of the Code.

All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.

 

Exhibit F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.

 

[TRANSFEREE]   By:           Name:       Title:    

 

Exhibit F-3